      Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 1 of 355



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   STATE OF MICHIGAN, STATE OF                          Civil Case No. 3:20-cv-04478-SK
     CALIFORNIA, DISTRICT OF
15   COLUMBIA, STATE OF HAWAII, STATE                     APPENDIX IN SUPPORT OF MOTION
     OF MAINE, STATE OF MARYLAND,                         FOR PRELIMINARY INJUNCTION
16   STATE OF NEW MEXICO,
     COMMONWEALTH OF
17   PENNSYLVANIA, STATE OF
     WISCONSIN, THE BOARD OF
18   EDUCATION FOR THE CITY SCHOOL                        Judge: Hon. Sallie Kim
     DISTRICT OF THE CITY OF NEW                          Trial Date:   None set
19   YORK, BOARD OF EDUCATION FOR                         Action Filed: July 7, 2020
     THE CITY OF CHICAGO, CLEVELAND
20   MUNICIPAL SCHOOL DISTRICT
     BOARD OF EDUCATION, and SAN
21   FRANCISCO UNIFIED SCHOOL
     DISTRICT,
22
                                            Plaintiffs,
23
                    v.
24

25   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
26   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
27
                                          Defendants.
28
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 2 of 355



 1                       APPENDIX OF DECLARATIONS
 2   Exhibit
     Number    Declarant
 3
                                Kyle Guerrant, Deputy Superintendent, Michigan Department of
     1         MI
 4                              Education
                                Lisa Constancio, Deputy Superintendent of Public Instruction,
 5                              Operations and Administration Branch, California Department of
     2         CA               Education
 6
     3         CA               Johanna Hoffmann, Strategic Resource Planning Specialist,
 7                              Oakland Unified School District
 8                              Nikki Stewart, Assistant Superintendent, Division of Systems and
     4         DC               Supports, K-12, Office of the State Superintendent of Education
 9                              Wanelle Kaneshiro-Erdmann, Director, Policy, Innovation,
     5         HI               Planning and Evaluation Branch, Office of Strategy Innovation
10                              and Performance, Hawaii Department of Education
11                              A. Pender Makin, Commissioner of Education, Maine Department
     6         ME               of Education
12                              Karen B. Salmon, Ph.D., State Superintendent of Schools,
     7         MD               Maryland State Department of Education
13
                                Dr. Monica E. Goldson, Chief Executive Officer, Prince George’s
     8         MD
14                              County Public Schools

15                              Gabriel C. Baca, Director, Student, School and Family Support
     9         NM               Bureau, New Mexico Public Education Department
16                              Matthew Stem, Office of Elementary Education, Pennsylvania
     10        PA               Department of Education
17
                                Benjamin R. Jones, Chief Legal Counsel, Wisconsin Department
     11        WI
18                              of Public Instruction
                                Dr. Janice K. Jackson, Chief Executive Officer, Chicago Board of
19   12        Chicago          Education
20                              Eric S. Gordon, Chief Executive Officer, Cleveland Municipal
     13        Cleveland        School District
21             New York         Lindsey Oates, Chief Financial Officer, New York City
     14        City             Department of Education
22
                                Meghan Wallace, Chief Financial Officer, San Francisco Unified
23   15        SFUSD            School District
24

25

26
27

28
                                                      1

                           Appendix in Support of Motion for Preliminary Injunction
                                        Case No. 3:20-cv-04478-SK
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 3 of 355




   EXHIBIT 1
      Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 4 of 355



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   STATE OF MICHIGAN, STATE OF                          Civil Case No. 3:20-cv-04478-SK
     CALIFORNIA, et al.,
15
                                            Plaintiffs,
16                                                        DECLARATION OF KYLE GUERRANT
                    v.
17

18   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
19   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
20
                                          Defendants.
21

22

23

24

25

26
27

28
      Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 5 of 355



 1                              DECLARATION OF KYLE GUERRANT

 2   I, KYLE GUERRANT, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true
 3   and correct:
 4          1.      I am the Deputy Superintendent for Finance & Operations at the Michigan
 5   Department of Education (MDE), located in Lansing. My educational background includes a
 6   Bachelors of Arts degree in psychology from Long Island University, and a Master of Social
 7   Work degree from the University of Michigan. I have been employed as Deputy Superintendent
 8   since April of 2014, and have been employed in other roles at the Michigan Department of
 9   Education since August 2005.
10          2.      My responsibilities in this role include providing leadership, direction, and
11   oversight for the Office of Financial Management (OFM), Office of Health and Nutrition
12   Services (OHNS), the Library of Michigan (LOM), and Office of Administrative Law (OAL).
13   For the purposes of this declaration, it is important to note the OFM is responsible for the
14   accounting and auditing all federal and state funds MDE receives, and allocates to sub-recipients
15   (local education agencies (LEA), schools, child care providers, etc.), including Title I, Part A
16   funding.
17          3.      I submit this Declaration in support of the State of Michigan’s litigation against
18   Elisabeth D. DeVos, in her official capacity as Secretary of Education, and the United States
19   Department of Education (the “Department”) (collectively, Defendants) regarding the
20   Department’s April 30, 2020 guidance document, as updated June 25, 2020, entitled “Providing
21   Equitable Services Under the CARES Act Programs” (Guidance Document), and the recently
22   issued interim final rule, entitled Providing Equitable Services to Students and Teachers in Non-
23   public Schools, 85 Fed. Reg. 39,479 (July 1, 2020) (the “Equitable Services Rule” or the “Rule”).
24   I have compiled the information in the statements set forth below through personal knowledge,
25   through MDE personnel who have assisted me in gathering this information from our institution,
26   and on the basis of documents that have been provided to and/or reviewed by me. I have also
27   familiarized myself with the Guidance Document and the Rule in order to understand its
28   immediate impact on MDE and schools in Michigan.
                                                       1

                                 Declaration of Kyle Guerrant (3:20-cv-04478-SK)
      Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 6 of 355



 1                              MDE’s Role in K-12 Education in Michigan

 2          4.      The Michigan Constitution charges the Michigan Legislature with “maintain[ing]

 3   and support[ing] a system of free public elementary and secondary schools as defined by law.”

 4   Mich. Const. art. VIII, § 2.

 5          5.      The State Board of Education is vested with “[l]eadership and general supervision

 6   over all public education.” Id. § 3. The State Board of Education “serve[s] as the general

 7   planning and coordinating body for all public education, including higher education, and shall

 8   advise the legislature as to the financial requirements in connection therewith.” Id.

 9          6.      While the LEAs exercise primary responsibility over budgetary and other

10   decisions within their respective districts, MDE implements federal and state legislative mandates

11   in education and carries out the policies of the State Board of Education. See Mich. Comp. Laws

12   § 388.1009.

13          7.      Michigan provides more than $13 billion each year to its approximately 836 public

14   school districts and 56 intermediate school districts. The 3,400 public school buildings in these

15   districts educate more than 1.5 million students each year.

16          8.      For the 2019-2020 school year, Michigan received $470,143,688 from the

17   Department in Title I-A funds, which are designated for districts and schools with a high

18   proportion of low-income students. In Michigan, 813 LEAs received Title I-A funds during the

19   2019-2020 school year. Within these LEAs, 1,840 schools received Title I-A funds (“Title I

20   schools”). These Title I schools educate approximately 731,500 students.

21          9.      Within the Michigan LEAs that receive Title I-A funds, approximately 105,000

22   students attend private schools, in which 4,580 students were free and reduced lunch eligible.

23   And while all of these private-school students are eligible for services under Title II of the ESEA,

24   only 4,580 of private school students were eligible to receive equitable services from Title I-A

25   funds during the 2019-2020 school year.

26                    Effects of the COVID-19 Pandemic on Education in Michigan

27          10.     The COVID-19 pandemic has drastically impacted K-12 education in Michigan.

28
                                                          2

                                    Declaration of Kyle Guerrant (3:20-cv-04478-SK)
      Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 7 of 355



 1          11.     The State of Michigan closed all of its state-owned buildings to employees and the

 2   public towards the end of March 2020 due to the COVID-19 pandemic. All state employees were

 3   to work from home. MDE obtained security access to SOM-owned IT systems to continue

 4   budgeting, programming, accounting, purchasing, payment activities and other activities

 5   associated with MDE’s responsibilities. MDE is also experiencing temporary layoff days. The

 6   vast majority of MDE employees are required to take one temporary layoff day each week for ten

 7   weeks, the week of July 25, 2020.

 8          12.     Michigan is facing severe revenue shortfalls in both fiscal years 2020 and 2021.

 9   MDE and all other state departments expect further administrative reductions to account for the

10   fiscal years 2020 and 2021 revenue declines.

11          13.     Michigan schools were forced to take action to protect the health and safety of

12   students from the COVID-19 pandemic. Governor Whitmer closed Michigan schools to in-

13   person learning on March 16, 2020, and subsequently signed Executive Order 2020-35

14   suspending in-person learning K-12 instruction for the remainder of the 2019-2020 school year. 1

15   Educators faced the unprecedented challenge to educate all students, with a wide spectrum of
16   learning needs, who were required to stay in their home. The transition to learning at a distance
17   was difficult for most school districts, and required a significant transformation to provide
18   educational services to students. That included providing instruction to students in homes without
19   internet service, limited access to a digital device, and parents who worked during the day.
20   Schools continue to address these complex challenges for summer programming, as well as
21   planning for the 2020-2021 school year. Schools are planning for hybrid instructional models
22   that will blend in-person and learning at a distance instruction, as well as meeting the physical
23   and social-emotional needs of their students. The American Association of School
24   Administrators (AASA) and Association of School Business Officials (ASBO) estimate the
25   average school district may incur $1,778,139 to reopen this fall to in-person instruction.
26

27
            1
             Available at http://www.legislature.mi.gov/documents/2019-
28   2020/executiveorder/pdf/2020-EO-35.pdf.
                                                    3

                                 Declaration of Kyle Guerrant (3:20-cv-04478-SK)
      Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 8 of 355



 1           14.    Per Executive Order 2020-35, LEAs were required to submit a Continuity of

 2   Learning Plan (COL) on or before April 28, 2020 to ensure continuation of credits earned for the

 3   remainder of the 2019-2020 school year. Instructions for developing and implementing the COL

 4   Plans were included in Executive Order 2020-65. 2 Subject matter experts throughout MDE, who

 5   have assisted LEAs with questions and concerns since the pandemic started, helped LEAs
 6   develop their COL Plans. MDE continues to provide guidance and assistance to LEA’s planning
 7   for the 2020-2021 school year.
 8           15.    Michigan uses official revenue estimates to create its budget. Under normal
 9   circumstances, revenue estimates approved in January and May of each year are used to create the
10   budgets. But at the State Legislature’s May 2020 revenue conference, revenue estimates, which
11   were significantly decreased, were deemed not reliable based on all of the unknowns created by
12   the COVID-19 pandemic. The Legislature decided to recalculate revenue estimates in August
13   2020. It is expected that the estimates will show severe declines in revenues for both fiscal years
14   2020 and 2021.
15                    CARES Act Funds Received by Michigan for K-12 Education
16        A. Elementary and Secondary School Emergency Relief (ESSER) Funds
17           16.    In order to receive the ESSER funds designated for Michigan and as required by
18   the Department, I executed a Certification and Agreement form and submitted it to the
19   Department on behalf of MDE on April 27, 2020. 3 A true and correct copy of the Certification
20   and Agreement completed by MDE and submitted to the Department is attached hereto as Exhibit
21   A.
22           17.    Within this Certification and Agreement, MDE agreed to the following terms:
23                  I acknowledge and agree that the failure to comply with all Assurances and
                    Certifications in this Agreement, all relevant provisions and requirements of
24
             2
25             Available at http://www.legislature.mi.gov/documents/2019-
     2020/executiveorder/pdf/2020-EO-65.pdf.
26           3
               U.S. Dep’t of Educ., Certification and Agreement for Funding under the Education
     Stabilization Fund Program Elementary and Secondary School Emergency Relief Fund (ESSER
27   Fund), CFDA Number 84.425D, April 24, 2020, available at
     https://oese.ed.gov/files/2020/04/ESSERF-Certification-and-Agreement-2.pdf.
28
                                                       4

                                 Declaration of Kyle Guerrant (3:20-cv-04478-SK)
      Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 9 of 355



 1                  the CARES Act, Pub. L. No. 116-136 (March 27, 2020), or any other
                    applicable law or regulation may result in liability under the False Claims Act,
 2                  31 U.S.C. § 3729, et seq.; OMB Guidelines to Agencies on Governmentwide
                    Debarment and Suspension (Nonprocurement) in 2 CFR part 180, as adopted
 3                  and amended as regulations of the Department in 2 CFR part 3485; and 18
                    USC § 1001, as appropriate.
 4
                    ...
 5
                    4. LEAs receiving ESSER funds will provide equitable services to students
 6                  and teachers in non-public schools as required under 18005 of Division B
                    of the CARES Act.
 7
                    ...
 8
                    5. LEA receiving ESSER funds will provide equitable services to students
 9                  and teachers in non-public schools located within the LEA in the same
                    manner as provided under section 1117 of the ESEA, as determined
10                  through timely and meaningful consultation with representatives of non-
                    public schools.
11
                    [Ex. A at pp. 1-2.].
12

13           18.    At the time that I executed the Certification and Agreement form, the Department

14   had not yet published its Guidance Document or the Rule. Accordingly, MDE was unaware that

15   the Department would subsequently change the required proportional share calculation for

16   equitable services required under the CARES Act and the private school students eligible to

17   receive equitable services under the CARES Act.

18           19.    The Department distributed $389,796,984 in ESSER funds to MDE on April 29,

19   2020.

20           20.    MDE announced the ESSER formula grant application on May 8, 2020 for the

21   purpose of providing LEAs, including charter schools, with emergency relief funds to address the

22   impact that COVID-19 has had, and continues to have, on elementary and secondary schools

23   across Michigan. Eligible applicants are those school districts that received a 2019-20 Title I,

24   Part A allocation from the Michigan Department of Education. The ESSER formula application

25   consists of assurances, certifications, and narrative statements on the use of funds. Eligible

26   applicants must initiate an application in the Michigan Electronic Grants System Plus (MEGS+)

27   and either accept or refuse ESSER funds. Upon successful submission of an ESSER application,

28   designated MDE staff review each application. Once the application has been reviewed and all
                                                       5

                                 Declaration of Kyle Guerrant (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 10 of 355



 1   portions of the grant are satisfactory, it is approved. Once approved, the grant is made “Grant

 2   Funds Available” and an approval file is forwarded to the Cash Management System (CMS). The

 3   system then notifies the sub-recipient that the federal funds are available. Funds must be spent on

 4   approved budget items and the funds are drawn by the sub-recipients on a reimbursement basis.

 5   As of July 1, 2020, MDE has approved $82,236,042 to 263 eligible LEAs within Michigan,

 6   which represents 32.1% of LEA eligible to receive ESSER Funds.

 7          21.     Of the 817 eligible applicants there are 554 that have either not completed an

 8   application or not yet been approved. Of these 544, 106 districts have not yet initiated the

 9   application, while another 427 districts are still working on their applications. Upon information

10   and belief, many districts have not yet submitted their applications as they wait on state budget

11   details for the 2020-21 school year. Districts have had to determine where their greatest needs

12   are, include which instructional model(s) the district will implement in the Fall of 2020, as they

13   consider submitting their ESSER fund application.

14          22.     Using the proportional share calculation set forth in Section 1117 of the

15   Elementary and Secondary Education Act (ESEA), LEAs in Michigan would reserve $5,107,921

16   in ESSER funds to provide equitable services to private-school students and teachers.

17          23.     However, using the proportional share calculation set forth in the Department’s

18   Guidance Document and in Option #2 in the Rule, see 34 C.F.R. § 76.665(c)(1)(ii), LEAs in

19   Michigan would reserve $21,604,648.63 in ESSER funds to provide equitable services to private

20   school students and teachers. Thus, under the Department’s preferred proportional share

21   calculation, private school students in Michigan would have access to an additional

22   $16,497,727.63, and public schools would lose this same amount of funds.

23      B. Governor’s Emergency Education Relief (GEER) Funds

24          24.     Michigan received $89,432,673 from the GEER Fund on May 19, 2020.
25          25.     GEER funding has not yet been distributed to LEAs in Michigan as MDE is
26   awaiting direction from the Governor’s office.
27

28
                                                       6

                                 Declaration of Kyle Guerrant (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 11 of 355



 1                          The Department’s Rule Significantly Harms MDE

 2          26.     For every dollar that is diverted from public schools to private schools by LEAs

 3   following the Department’s Guidance Document and the Rule, MDE will be required to backfill

 4   these dollars in the LEAs budgets. At a time when MDE faces an estimated $611,065,000 hole in

 5   its education budget for public education as a result of the pandemic, MDE will need to assist

 6   LEAs find $16,497,727.63 to fill the budgets of public schools that the CARES Act funds were

 7   supposed to fill.

 8          27.     Even if every LEA in Michigan followed Option #1 (Title I-schools only Option)

 9   in proportioning the CARES Act funds for equitable services, MDE will need to assist LEAs with

10   significant funding for the over 2,000 of non-Title I schools in Michigan that were expecting to

11   receive CARES Act funds. In addition, MDE will need to assist LEAS with significant funding

12   for Title I schools that may risk supplanting violations if they use CARES Act funds to supplant

13   their budgets, which have been slashed due to the pandemic.

14          28.     This increase in funding for public schools will be required immediately. As

15   Michigan remains in the throes of the pandemic, public schools remain desperate for funding as

16   they continue to transition to remote learning and preparing for next school year. Policies and

17   procedures must be developed for remote learning; teachers must be trained to use remote

18   learning techniques; technologies must be purchased and provided to students and staff to enable

19   certain remote learning plans; school buildings must be thoroughly sanitized; and personal

20   protection equipment (PPE) must be purchased. The costs of reacting to this pandemic are drastic

21   for public schools and without the funds the CARES Act was intended to provide, MDE must

22   immediately assist the LEAs adjust to the new realities presented by the pandemic.

23          29.     Beyond the additional funding that Michigan will be required to expend in lieu of

24   the designated CARES Act funds, the Department’s Guidance Document and Rule have imposed

25   signification administrative burdens on MDE directly.

26          30.     MDE has issued drafted and issued six memoranda to LEAs regarding proportioning

27   of CARES Act funds. Ten staff members spent approximately 80 hours developing these

28   memoranda to date.
                                                       7

                                 Declaration of Kyle Guerrant (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 12 of 355



 1          31.       MDE staff provided and continue to provide LEAs and schools with extensive

 2   technical assistance, problem solving, and other assistance with completing applications for

 3   funds. Over ten MDE staff were dedicated part-time to this effort.

 4          32.       MDE will assign a manager to be responsible for developing the ESSER funds

 5   monitoring team. The team will be responsible for developing procedures and checklists for all

 6   monitoring activities, including ensure compliance with the Office of Management and Budget 2

 7   CFR 200 Uniform Administrative Requirements, Cost Principles, and Audit requirements for federal

 8   awards, 34 CFR the Education Department General Administrative Regulations, and the terms and

 9   conditions of the ESSER grant award notification. MDE will use its current monitoring processes

10   for all ESSER grants. The effort for the first year will focus on the ESSER formula grants. This will

11   include reviewing the delivery of equitable services as it is required in the CARES Act. While some

12   monitoring requirements are ESSER specific, the program and fiscal monitoring is standard for all

13   federal grants. MDE’s ESSER subrecipient monitoring program will serve several important

14   purposes:

15                a. To ensure that subrecipients of ESSER grants, especially ESSER formula grants,
                     have appropriate internal controls; promote operating efficiency; and achieve
16                   compliance with applicable statutory and regulatory requirements.
17                b. To track MDE’s progress in implementing goals of the grant programs.
18                c. To ensure LEAs/PSAs provide equitable access to students and teachers in non-
                     public schools as required under the CARES Act, and in accordance with USED
19                   guidance.
20                d. To identify potential or existing problem areas or weaknesses.
21                e. To identify areas where additional technical assistance is warranted.
22                f. To identify areas of strength, as state assets, to build a network to share best practices,
                     lessons learned, and resources.
23

24   Both program and fiscal monitoring will be designed to be conducted as desk reviews. MDE
25   will develop monitoring protocols with check sheets for each grant program. MDE will request
26   specific documents to be uploaded into GEMS/MARS for review.
27

28
                                                          8

                                    Declaration of Kyle Guerrant (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 13 of 355



 1           33.      Finally, the Department’s Guidance Document and Rule place MDE in legal

 2   jeopardy. MDE was required to certify in its ESSER Fund application that it will comply, and

 3   will ensure that LEAs comply, with the equitable services provision of the CARES Act (§ 18005)

 4   and “any other applicable law or regulation.” (Ex. A at p. 1.) Because the Guidance Document

 5   and the Rule require LEAs to calculate the proportional share for equitable services and

 6   determine eligibility of private school students for equitable services contrary to the proportional

 7   share calculation and eligibility requirements in the CARES Act, MDE (and its LEAs) cannot

 8   satisfy both the Rule and the CARES Act. Accordingly, the Department’s Rule forces MDE

 9   choose whether to comply with Section 18005 of the CARES Act or the Guidance Document and

10   the Rule, either way placing MDE in breach of the certification in the Certification and

11   Agreement and subjecting MDE to “liability under the False Claims Act, . . . [and the] OMB

12   Guidelines to agencies on Governmentwide Debarment and Suspension (Nonprocurement).” (Ex.

13   A at p. 1.)

14           34.      As the LEAs in Michigan need to use the ESSER funds as soon as possible to

15   assist with the numerous pandemic-related challenges, this legal jeopardy will impact MDE

16   immediately.

17                 The Department’s Rule Significantly Harms Michigan’s K-12 Students

18           35.      The Department’s Guidance and Rule will result in less funding being distributed

19   to public K-12 schools in Michigan.

20           36.      If LEAs in Michigan calculate the proportional share of CARES Act funds for

21   private school students under Option #1 in the Rule, non-Title I schools in LEAs receiving

22   CARES Act funds will receive no funds. In Michigan, there are over 2000 non-Title I schools in

23   LEAs that are eligible to receive CARES Act funds that would not receive any funding. Like all

24   schools in Michigan, these schools are equally impacted by the COVID-19 pandemic and would

25   greatly benefit from the influx of CARES Act funds to assist them through the pandemic. In

26   addition, there are approximately 1840 Title I schools in Michigan that would risk supplanting

27   violations—and future Title I-A funding—if they use CARES Act funds to respond to and

28   prepare for the pandemic, as the schools cannot supplant State and local funding sources under
                                                        9

                                  Declaration of Kyle Guerrant (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 14 of 355



 1   the Rule. This would significantly impact the Title I schools, as many are in desperate need of

 2   additional funding to cope with the pandemic, and to assist students with online, remote learning

 3   tools that students often cannot afford within these Title I schools.

 4          37.     If LEAs in Michigan calculate the proportional share of CARES Act funds for private

 5   school students under Option #2 in the Rule, approximately $16,496,727.63 will be diverted from

 6   public schools to private school students, which represents 7% of Michigan’s total ESSER funding for

 7   education.

 8                  a. In Detroit, this amounts to $2,251,130.61 less for public school students, or 2.64

 9                      of the total ESSER funds available to the Detroit Community School District;

10                  b. In Grand Rapids, this amounts to $2,643,213.87 less for public school students, or

11                      33.08% of the total ESSER funds available to Grand Rapids Public Schools;

12                  c. In Flint, this amounts to $1,474,676.48 less for public school students, or

13                      15.60% of the total ESSER funds available to Flint Public School District.

14          38.     For every $259 diverted from the public schools (Title I or non-Title I schools), a

15   public-school student in Michigan loses out on a needed Chromebook that could allow the student

16   to access online learning while schools are closed due to the pandemic.

17          39.     For every $35,339 diverted from the public schools (Title I or non-Title I schools),

18   a public-school teacher in Flint, Michigan may lose their position and, leaving the district with

19   fewer resources to provide students with access to learning during the pandemic.

20          40.     Regardless of how LEAs proportion the CARES Act funds in Michigan, the Rule

21   requires that all private school students receive equitable services. In Michigan, during the 2019-

22   2020 school year, approximately 4,580 private school students were eligible to receive equitable

23   services under Title I-A as they were at-risk students within a LEA receiving Title I-A funds. As

24   the Rule requires all private school students to receive equitable services, the approximately 4,580

25   private-school students who received equitable services under Title I-A last year will receive less

26   services as the CARES Act funds proportioned for equitable services will be spread amongst all

27   private school students.

28
                                                        10

                                  Declaration of Kyle Guerrant (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 15 of 355



 1   I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and

 2   correct.

 3

 4   Executed on this 16 day of July, 2020, at Lansing, Michigan

 5

 6                                                  ________________________________________
                                                    KYLE GUERRANT
 7                                                  Deputy Superintendent
                                                    Michigan Department of Education
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       11

                                 Declaration of Kyle Guerrant (3:20-cv-04478-SK)
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 16 of 355




   EXHIBIT A
             Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 17 of 355




      Michigan

             Michigan Department of Education                       80-533-6641



Dr. Michael F. Rice, Ph.D                        P.O Box 30008, Lansing, MI 48909



                                                                          Mr. Kyle L. Guerrant

                    Deputy Superintendent, Finance and Operations

                    P.O Box 30008.
                    Lansing, MI 48909

                    517-241-0062

                    guerrantk@michigan.gov




Dr. Michael F. Rice, Ph.D                                                 517-241-0494
                                                                                  04/27/2020
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 18 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 19 of 355




                                                      04/27/2020
             Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 20 of 355




WZd͗h^^K&>DEdZzE^KEZz^,KK>DZ'EzZ>/&&hE^
^ĞĐƚŝŽŶϭϴϬϬϯŽĨŝǀŝƐŝŽŶŽĨƚŚĞZ^ĐƚƉƌŽǀŝĚĞƐŝŶƌĞůĞǀĂŶƚƉĂƌƚƚŚĂƚŐƌĂŶƚƐĂǁĂƌĚĞĚ
ƵŶĚĞƌƚŚĞůĞŵĞŶƚĂƌǇĂŶĚ^ĞĐŽŶĚĂƌǇ^ĐŚŽŽůŵĞƌŐĞŶĐǇZĞůŝĞĨ&ƵŶĚďĞƵƐĞĚƚŽƐƵƉƉŽƌƚƚŚĞ
ĂďŝůŝƚǇŽĨůŽĐĂůĞĚƵĐĂƚŝŽŶĂůĂŐĞŶĐŝĞƐ;>ƐͿƚŽĐŽŶƚŝŶƵĞƚŽƉƌŽǀŝĚĞĞĚƵĐĂƚŝŽŶĂůƐĞƌǀŝĐĞƐƚŽƚŚĞŝƌ
ƐƚƵĚĞŶƚƐ͘dŚĞĞƉĂƌƚŵĞŶƚƌĞƋƵĞƐƚƐƚŚĞĨŽůůŽǁŝŶŐ͗
ϭ͘/ŶĨŽƌŵĂƚŝŽŶƚŚĂƚƚŚĞ^ŵĂǇƌĞƋƵĞƐƚ>ƐƚŽŝŶĐůƵĚĞŝŶƚŚĞŝƌƐƵďŐƌĂŶƚĂƉƉůŝĐĂƚŝŽŶƐƚŽƚŚĞ
^͘
dŚĞDŝĐŚŝŐĂŶĞƉĂƌƚŵĞŶƚŽĨĚƵĐĂƚŝŽŶǁŝůůƌĞƋƵĞƐƚƚŚĞĨŽůůŽǁŝŶŐŝŶĨŽƌŵĂƚŝŽŶĨƌŽŵĞůŝŐŝďůĞ
>ƐĂƉƉůǇŝŶŐĨŽƌ^^ZĨƵŶĚƐ͗

      x ,ŽǁƚŚĞ>ǁŝůůĚĞƚĞƌŵŝŶĞŝƚƐŵŽƐƚŝŵƉŽƌƚĂŶƚĞĚƵĐĂƚŝŽŶĂůŶĞĞĚƐĂƐĂƌĞƐƵůƚŽĨ
         Ks/ϭϵ͘
      x dŚĞĞǆƚĞŶƚƚŽǁŚŝĐŚƚŚĞ>ŝŶƚĞŶĚƐƚŽƵƐĞ^^ZĨƵŶĚƐŝŶƚŚĞϭϮĂůůŽǁĂďůĞƵƐĞͲŽĨĨƵŶĚƐ
         ĐĂƚĞŐŽƌŝĞƐ;^ĞĐƚŝŽŶϭϴϬϬϯ;ĚͿŽĨŝǀŝƐŝŽŶŽĨƚŚĞZ^ĐƚͿ͘ůŝŐŝďůĞ>ƐǁŝůůƐƵďŵŝƚĂ
         ďƵĚŐĞƚŝŶĚŝĐĂƚŝŶŐĂůůŽǁĂďůĞƵƐĞƐ͕ĨƵŶĐƚŝŽŶĐŽĚĞƐ͕ĂŶĚĂĐĐŽƵŶƚŝŶŐĐůĂƐƐŝĨŝĐĂƚŝŽŶƐ͘
      x /ŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ^ĞĐƚŝŽŶϰϮϳŽĨƚŚĞ'ĞŶĞƌĂůĚƵĐĂƚŝŽŶWƌŽǀŝƐŝŽŶƐĐƚ;'WͿ͕
         ŝŶĨŽƌŵĂƚŝŽŶŽŶŚŽǁƚŚĞ>ǁŝůůƉƌŽǀŝĚĞĞƋƵŝƚĂďůĞĂĐĐĞƐƐƚŽƐƚƵĚĞŶƚƐ͕ƚĞĂĐŚĞƌƐ͕ƉĂƌĞŶƚƐ
         ĂŶĚĨĂŵŝůŝĞƐŝŶŶŽŶͲƉƵďůŝĐƐĐŚŽŽůƐůŽĐĂƚĞĚǁŝƚŚŝŶƚŚĞ>ďŽƵŶĚĂƌǇŝŶƚŚĞƐĂŵĞŵĂŶŶĞƌ
         ĂƐƉƌŽǀŝĚĞĚŝŶƚŚĞŝƌĐŽŶƐŽůŝĚĂƚĞĚĂƉƉůŝĐĂƚŝŽŶ͘
      x ZĞƋƵŝƌĞĚĂƐƐƵƌĂŶĐĞƐĂŶĚĐĞƌƚŝĨŝĐĂƚŝŽŶƐďĂƐĞĚŽŶ^^Z&ƵŶĚƌĞƋƵŝƌĞŵĞŶƚƐĂŶĚŐƵŝĚĂŶĐĞ
         ƚŽŝŶĐůƵĚĞĐŽŵƉůŝĂŶĐĞǁŝƚŚĂŶǇ>ƌĞƉŽƌƚŝŶŐƌĞƋƵŝƌĞŵĞŶƚƐƚŚĂƚǁŝůůďĞƐƵďƐĞƋƵĞŶƚůǇ
         ĚĞƚĞƌŵŝŶĞĚďǇh^͘dŚŝƐŝŶĐůƵĚĞƐĂůůĂƐƐƵƌĂŶĐĞƌĞƋƵŝƌĞŵĞŶƚƐĨƌŽŵƐĞĐƚŝŽŶϰϰϮŽĨƚŚĞ
         'ĞŶĞƌĂůĚƵĐĂƚŝŽŶWƌŽǀŝƐŝŽŶƐĐƚ;'WͿ͘


Ϯ͘dŚĞĞǆƚĞŶƚƚŽǁŚŝĐŚƚŚĞ^ŝŶƚĞŶĚƐƚŽƵƐĞĂŶǇƉŽƌƚŝŽŶŽĨŝƚƐ^ƌĞƐĞƌǀĞ;ƵƉƚŽϭϬƉĞƌĐĞŶƚŽĨ
ŝƚƐ^^Z&ƵŶĚĂǁĂƌĚͿƚŽƐƵƉƉŽƌƚ͗
 
dŚĞDŝĐŚŝŐĂŶĞƉĂƌƚŵĞŶƚŽĨĚƵĐĂƚŝŽŶŝŶƚĞŶĚƐƚŽƌĞƐĞƌǀĞƵƉƚŽϭϬƉĞƌĐĞŶƚŽĨƚŚĞ^^Z&ƵŶĚ
ƚŽĞƐƚĂďůŝƐŚĂŶĞĚƵĐĂƚŝŽŶĂůĞƋƵŝƚǇĨƵŶĚ͘dŚĞƐĞĚŽůůĂƌƐǁŝůůďĞĂůůŽĐĂƚĞĚƚŽ>ƐƚŚƌŽƵŐŚƐƵďŐƌĂŶƚ
ĂƉƉůŝĐĂƚŝŽŶƐ͘dŚĞƉƌŝŵĂƌǇƉƵƌƉŽƐĞŽĨƚŚĞƌĞƐĞƌǀĞĨƵŶĚŝƐƚŽƌĞĚƵĐĞƚŚĞĚŝŐŝƚĂůĚŝǀŝĚĞŝŶ
DŝĐŚŝŐĂŶ͛ƐŚŝŐŚĞƐƚͲŶĞĞĚƐĐŚŽŽůĐŽŵŵƵŶŝƚŝĞƐ͘ůŝŐŝďůĞ>ƐŝŶĐůƵĚĞƚŚŽƐĞǁŝƚŚĚŽĐƵŵĞŶƚĞĚ
ůŝŵŝƚĞĚƚĞĐŚŶŽůŽŐŝĐĂůĐĂƉĂĐŝƚǇĂŶĚĂĐĐĞƐƐ͕ĂŶĚĂŚŝŐŚŶƵŵďĞƌŽĨƐƚƵĚĞŶƚƐǁŚŽƋƵĂůŝĨǇĂƐ
ĞĐŽŶŽŵŝĐĂůůǇĚŝƐĂĚǀĂŶƚĂŐĞĚ͘ůŝŐŝďůĞ>ĂƉƉůŝĐĂƚŝŽŶƐŵĂǇĂůƐŽŝŶĐůƵĚĞƌĞƋƵĞƐƚƐƚŽƵƐĞƌĞƐĞƌǀĞ
ĨƵŶĚƐŝŶƚŚĞϭϮĂůůŽǁĂďůĞƵƐĞŽĨĨƵŶĚƐĐĂƚĞŐŽƌŝĞƐ;^ĞĐƚŝŽŶϭϴϬϬϯ;ĚͿŽĨŝǀŝƐŝŽŶŽĨƚŚĞZ^
ĐƚͿ͘
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 21 of 355




                                                    04/27/2020
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 22 of 355




    EXHIBIT 2
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 23 of 355



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   STATE OF MICHIGAN, STATE OF                          Civil Case No. 3:20-cv-04478-SK
     CALIFORNIA, et al.,
15
                                            Plaintiffs,
16                                                        DECLARATION OF LISA
                    v.                                    CONSTANCIO
17

18   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
19   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
20
                                          Defendants.
21

22

23

24

25

26
27

28
              Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 24 of 355
      


                                  '(&/$5$7,212)/,6$&2167$1&,2
          
        ,/LVD&RQVWDQFLRSXUVXDQWWR86&KHUHE\GHFODUHWKDWWKHIROORZLQJLVWUXHDQG
        FRUUHFW
 
                       ,DPDUHVLGHQWRIWKH6WDWHRI&DOLIRUQLDDQGRYHUHLJKWHHQ\HDUVRIDJHDP
 
          FRPSHWHQWWRWHVWLI\WRWKHPDWWHUVFRQWDLQHGKHUHLQDQGWHVWLI\EDVHGRQP\SHUVRQDONQRZOHGJHDQG
 
          LQIRUPDWLRQ
 

                     ,DPWKH'HSXW\6XSHULQWHQGHQWRI3XEOLF,QVWUXFWLRQRYHUWKH2SHUDWLRQVDQG

        $GPLQLVWUDWLRQ%UDQFKDWWKH&DOLIRUQLD'HSDUWPHQWRI(GXFDWLRQ &'( 0\HGXFDWLRQDO

       EDFNJURXQGLQFOXGHVD%DFKHORURI6FLHQFHGHJUHHLQ3V\FKRORJ\IURP&DOLIRUQLD6WDWH8QLYHUVLW\

          6DFUDPHQWRDQGD0DVWHU¶VGHJUHHLQ2UJDQL]DWLRQDO0DQDJHPHQWIURPWKH8QLYHUVLW\RI3KRHQL[,

          KDYHEHHQHPSOR\HGE\&'(VLQFHDQGKDYHEHHQLQP\FXUUHQWSRVLWLRQDV'HSXW\

          6XSHULQWHQGHQWVLQFH'HFHPEHU:KLOHDW&'(,KDYHDOVRKHOG'LUHFWRUSRVLWLRQVZLWKWKH

          &KDUWHU6FKRROV'LYLVLRQDQG6FKRRO)LVFDO6HUYLFHV'LYLVLRQ


                    ,QP\UROHDV'HSXW\6XSHULQWHQGHQW,RYHUVHHWKH&KDUWHU6FKRROV'LYLVLRQ)LVFDO

       DQG$GPLQLVWUDWLYH6HUYLFHV'LYLVLRQ+XPDQ5HVRXUFHV'LYLVLRQ6FKRRO)DFLOLWLHVDQG
       7UDQVSRUWDWLRQ'LYLVLRQDQG6FKRRO)LVFDO6HUYLFHV'LYLVLRQ

                       ,VXEPLWWKLV'HFODUDWLRQLQVXSSRUWRIWKH6WDWHRI&DOLIRUQLD¶VOLWLJDWLRQDJDLQVW

          (OLVDEHWK''H9RVLQKHURIILFLDOFDSDFLW\DV6HFUHWDU\RI(GXFDWLRQWKH8QLWHG6WDWHV'HSDUWPHQW

          RI(GXFDWLRQ WKH'HSDUWPHQW DQGWKH8QLWHG6WDWHVRI$PHULFDUHJDUGLQJWKHUHFHQWO\LVVXHG5XOH


       HQWLWOHGCARES Act Programs; Equitable Services to Students and Teachers in Non-Public Schools

       )HG5HJ -XO\  WKH³(TXLWDEOH6HUYLFHV5XOH´RUWKH³5XOH´ ,KDYHDOVR

       IDPLOLDUL]HGP\VHOIZLWKWKH5XOHLQRUGHUWRXQGHUVWDQGLWVLPPHGLDWHLPSDFWRQWKH&'(DQG
       SXEOLFVFKRROVLQ&DOLIRUQLD



          
                                                                       
                                                                
                                       'HFODUDWLRQRI/LVD&RQVWDQFLR FY6. 
                                                               
                                                                                                                  
              Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 25 of 355
      


                          &'(¶V:RUNLQ(GXFDWLRQDQG6WDWH¶V(GXFDWLRQ3URJUDPV
                       7KH6WDWHRI&DOLIRUQLDLVWKHOHJDODQGSROLWLFDOHQWLW\ZLWKSOHQDU\UHVSRQVLELOLW\IRU
 

        HGXFDWLQJDOO&DOLIRUQLDSXEOLFVFKRROVWXGHQWV&DOLIRUQLDKDVWKHFRQVWLWXWLRQDOUHVSRQVLELOLW\WR

        HVWDEOLVKDQGPDLQWDLQWKHV\VWHPRIFRPPRQVFKRROVDQGDIUHHHGXFDWLRQ8QGHUWKH&DOLIRUQLD

        &RQVWLWXWLRQWKH6WDWHLVUHVSRQVLEOHIRUHQVXULQJEDVLFHGXFDWLRQDOHTXLW\
 
                       7KH&'(LVDVWDWHDGPLQLVWUDWLYHDJHQF\UHVSRQVLEOHIRUDGPLQLVWHULQJDQGHQIRUFLQJ
 
          ODZVUHODWHGWRHGXFDWLRQWKURXJKRXW&DOLIRUQLD&DO(GXF&RGH 
 
                       &DOLIRUQLDIXQGVDQGRYHUVHHVWKHRSHUDWLRQRIWKHODUJHVWFRPPRQV\VWHPRISXEOLF
 
          VFKRROVLQWKHQDWLRQZKLFKVHUYHVRYHUPLOOLRQFKLOGUHQLQPRUHWKDQVFKRROV,QVWDWH


       ILVFDO\HDU )< ±&DOLIRUQLDSURYLGHGELOOLRQLQ*HQHUDO)XQGVWRLWVSXEOLF

       VFKRROGLVWULFWVFKDUWHUVFKRROVDQGFRXQW\RIILFHVRIHGXFDWLRQ
                    )RU)<ORFDOSXEOLFVFKRROGLVWULFWVLQGHSHQGHQWFKDUWHU

          VFKRROVDQGFRXQW\RIILFHVRIHGXFDWLRQZHUHDOORFDWHGELOOLRQGROODUVLQ7LWOH,$IXQGV,Q

          )<7LWOH,$IXQGVZHUHH[SHQGHGDW&DOLIRUQLDSXEOLFVFKRROV

                       7KHUHDUHDERXWSULYDWHVFKRROVLQ&DOLIRUQLDRIZKLFKDWOHDVWQRQSURILW


       SULYDWHVFKRROVDUHORFDWHGLQWKH/($VZKLFKUHFHLYHG7LWOH,$IXQGVDQGSURYLGHG7LWOH,

       HTXLWDEOHVHUYLFHV6RPHRIWKHSULYDWHVFKRROVORFDWHGLQ7LWOH,$UHFLSLHQW/($VKDYHDQQXDO

       WXLWLRQFRPSDUDEOHWRSULYDWHIRXU\HDUFROOHJHV

                          7KH(IIHFWRIWKH&29,'3DQGHPLFRQ(GXFDWLRQLQ&DOLIRUQLD
                   7KH&29,'SDQGHPLFKDVFDXVHGHQRUPRXVXSKHDYDOLQ&DOLIRUQLD¶V.

          HGXFDWLRQV\VWHP

                      2Q0DUFK*RYHUQRU1HZVRPGHFODUHGDVWDWHRIHPHUJHQF\LQ&DOLIRUQLDLQ

          UHVSRQVHWRWKH&29,'SDQGHPLF2Q0DUFK*RYHUQRU1HZVRPVLJQHGDQH[HFXWLYH


       RUGHUWKDWZRXOGDOORZVFKRROGLVWULFWVWRVKLIWIURPDSK\VLFDOFODVVURRPHQYLURQPHQWWRDGLVWDQFH


          
                                                                       
                                                                
                                       'HFODUDWLRQRI/LVD&RQVWDQFLR FY6. 
                                                               
                                                                                                                   
              Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 26 of 355
      


        OHDUQLQJHQYLURQPHQW2Q0DUFK*RYHUQRU1HZVRPLVVXHGDVWD\DWKRPHRUGHUIRUWKH
        HQWLUHVWDWH
 
                         $JDLQVWWKLVEDFNGURSRQ0DUFKWKH&DOLIRUQLD'HSDUWPHQWRI3XEOLF
 
          +HDOWKLQFROODERUDWLRQZLWK&'(LVVXHGJXLGDQFHWRVFKRROVVKLIWLQJWRGLVWDQFHOHDUQLQJ
 
          HQYLURQPHQWV
 

                       'XULQJWKLVSHULRGQXPHURXVVFKRROGLVWULFWVTXLFNO\VKLIWHGWRGLVWDQFHOHDUQLQJ

        HQYLURQPHQWVDFURVVWKHVWDWH&DOLIRUQLDVFKRROGLVWULFWVKDYHKDGWRUDSLGO\FUHDWHGLVWDQFHOHDUQLQJ

        HQYLURQPHQWVIRUWHDFKHUVDQGVWXGHQWVGHSOR\WHFKQRORJ\LQWHUQHWDFFHVVRULQVWUXFWLRQDOPDWHULDO

          WRVWXGHQWVOHDUQLQJDWKRPHSURYLGHPHDOVWRVWXGHQWVZKRGHSHQGRQIUHHRUUHGXFHGSULFHPHDOV

          IURPVFKRROVIRUQXWULWLRQSURYLGHVXLWDEOHVSHFLDOHGXFDWLRQVHUYLFHVWRVWXGHQWVOHDUQLQJDWKRPH

          DQGUHVSRQGWRWKHQHHGVRIFKLOGUHQH[SHULHQFLQJWUDXPDRUGLVWXUEDQFHIURPWKHHIIHFWVRIWKH

          &29,'SDQGHPLF$OLPLWHGQXPEHURIVFKRROVKDYHFRQWLQXHGWRRSHUDWHRUUHVXPHGSK\VLFDO


       FODVVURRPWHDFKLQJGXULQJWKHSDQGHPLFEXWPDQ\RI&DOLIRUQLD¶VFODVVURRPVFKRROVFRQWLQXHWR

       XWLOL]HGLVWDQFHOHDUQLQJ:KLOHVFKRROGLVWULFWVKDGEURDGO\SODQQHGWRUHVXPHVRPHOHYHORIQRUPDO
       FODVVURRPOHDUQLQJLQWKHFRPLQJVFKRRO\HDUWKHUHFHQWVXUJHRI&29,'FDVHVLQ&DOLIRUQLD

          MHRSDUGL]HVWKHVHSODQV

                         &'(FRQWLQXHVWRPRQLWRUWKH&29,'SDQGHPLFDQGLVZRUNLQJFORVHO\ZLWK

          VFKRROGLVWULFWVDQGRWKHUVWDWHDJHQF\SDUWQHUVWRPHHWWKHFKDOOHQJHVRIWKHPRPHQW(YHU\ZHHN


       &'(KDVEHHQLVVXLQJQHZXSGDWHVDQGJXLGDQFHWRVFKRROGLVWULFWVWRUHVSRQGWRDUDSLGO\FKDQJLQJ

       VLWXDWLRQ$PRQJRWKHUDFWLYLWLHV&'(KDVSXEOLVKHGJXLGDQFHGRFXPHQWVDQGFRQGXFWHGZHELQDUV

       WRDLGRWKHUHGXFDWLRQSDUWQHUVLQDGGUHVVLQJVXEMHFWVOLNHSURYLGLQJGLVWDQFHOHDUQLQJSURYLGLQJ
       LQWHUQHWDFFHVVWRVWXGHQWVSURYLGLQJVSHFLDOHGXFDWLRQLQDGLVWDQFHOHDUQLQJVHWWLQJDQGSURYLGLQJ

          PHQWDOKHDOWKLQUHVSRQVHWRWKHFULVLV



          
                                                                         
                                                                  
                                         'HFODUDWLRQRI/LVD&RQVWDQFLR FY6. 
                                                                 
                                                                                                                    
              Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 27 of 355
      


                                  &DOLIRUQLD¶VILVFDO\HDUEHJLQVRQ-XO\RIHDFK\HDUDQGWKH6WDWHPXVWSUHSDUHD
        EXGJHWIRULWVRSHUDWLRQVLQDGYDQFHRIWKHILVFDO\HDU7\SLFDOO\WKHEXGJHWSURFHVVEHJLQVZLWKD
 
          SURSRVDOE\WKH*RYHUQRULQ-DQXDU\DUHYLVLRQLQ0D\DQGDEXGJHWHQDFWHGE\-XO\7KHEXGJHW
 
          LVGHYHORSHGLQQHJRWLDWLRQZLWKWKH/HJLVODWXUH
 
                                    7KH&29,'SDQGHPLFKDVVHYHUHO\LPSDFWHGWKHVWDWH¶VHFRQRP\DQGUHGXFHG
 

        WKH&DOLIRUQLD¶V*HQHUDO)XQGUHYHQXHVZKLFKDUHGHULYHGIURPLQFRPHWD[DQGVDOHVWD[6HFWLRQ

        RI$UWLFOH;9,RIWKH&DOLIRUQLDFRQVWLWXWLRQVHWVIRUWKUXOHVFDOFXODWLQJDPLQLPXPDQQXDOIXQGLQJ

        OHYHOIRU.DQGFRPPXQLW\FROOHJHHGXFDWLRQLQ&DOLIRUQLDEDVHGRQDQXPEHURIIDFWRUV

          LQFOXGLQJVWDWHWD[UHYHQXHV5HIOHFWLQJWKHVXGGHQHFRQRPLFGHFOLQHEURXJKWDERXWE\WKH&29,'

          SDQGHPLFWKHIXQGLQJSURYLGHGE\WKLVIRUPXODGURSSHGELOOLRQ7KH*RYHUQRUDQGWKH

          /HJLVODWXUHGHYHORSHGDEXGJHWWRSURWHFWORFDO./($VE\LQSDUWDOORFDWLQJIOH[LEOHIHGHUDO

          IXQGLQJIURPWKH&$5(6$FWLQFOXGLQJVXEVWDQWLDOIXQGLQJQRWVSHFLILFDOO\GLUHFWHGWRHGXFDWLRQE\


       WKH&$5(6$FW


                               &$5(6$FW)XQGV5HFHLYHGE\&DOLIRUQLD)RU.(GXFDWLRQ
                $ (OHPHQWDU\DQG6HFRQGDU\6FKRRO(PHUJHQF\5HOLHI (66(5 )XQGV
                                 ,QRUGHUWRUHFHLYHWKH(66(5IXQGVGHVLJQDWHGIRU&DOLIRUQLDDQGDVUHTXLUHGE\WKH

          'HSDUWPHQW'U/LQGD'DUOLQJ+DPPRQG3UHVLGHQWRIWKH&DOLIRUQLD6WDWH%RDUGRI(GXFDWLRQ

              6%( H[HFXWHGD&HUWLILFDWLRQDQG$JUHHPHQWIRUPZKLFKZDVMRLQWO\VXEPLWWHGE\&'(DQG6%(

          WRWKH'HSDUWPHQWRQ$SULO$WUXHDQGFRUUHFWFRS\RIWKH&HUWLILFDWLRQDQG$JUHHPHQWLV


       DWWDFKHGKHUHWRDV([KLELW$

                                 :LWKLQWKLV&HUWLILFDWLRQDQG$JUHHPHQW6%(DJUHHGWRWKHIROORZLQJWHUPV


              
                       
                   86'HS¶WRI(GXF&HUWLILFDWLRQDQG$JUHHPHQWIRU)XQGLQJXQGHUWKH(GXFDWLRQ
          6WDELOL]DWLRQ)XQG3URJUDP(OHPHQWDU\DQG6HFRQGDU\6FKRRO(PHUJHQF\5HOLHI)XQG (66(5
       )XQG &)'$1XPEHU'$SULODYDLODEOHDW
          KWWSVRHVHHGJRYILOHV(66(5)&HUWLILFDWLRQDQG$JUHHPHQWSGI

          
                                                                                                
                                                                                         
                                                                'HFODUDWLRQRI/LVD&RQVWDQFLR FY6. 
                                                                                        
                                                                                                                                
              Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 28 of 355
      


                        ,DFNQRZOHGJHDQGDJUHHWKDWWKHIDLOXUHWRFRPSO\ZLWKDOO$VVXUDQFHVDQG
                          &HUWLILFDWLRQVLQWKLV$JUHHPHQWDOOUHOHYDQWSURYLVLRQVDQGUHTXLUHPHQWVRI
                        WKH &$5(6 $FW 3XE / 1R  0DUFK    RU DQ\ RWKHU
                        DSSOLFDEOH ODZ RU UHJXODWLRQ PD\ UHVXOW LQ OLDELOLW\ XQGHU WKH )DOVH &ODLPV
                          $FW  86&   HW VHT 20% *XLGHOLQHV WR $JHQFLHV RQ
                        *RYHUQPHQWZLGH 'HEDUPHQW DQG 6XVSHQVLRQ 1RQSURFXUHPHQW  LQ  &)5
                          SDUWDVDGRSWHGDQGDPHQGHGDVUHJXODWLRQVRIWKH'HSDUWPHQWLQ&)5
                        SDUWDQG86&DVDSSURSULDWH
                          
                        
                        
                          /($VUHFHLYLQJ(66(5IXQGVZLOOSURYLGHHTXLWDEOHVHUYLFHVWRVWXGHQWV
                        DQGWHDFKHUVLQQRQSXEOLFVFKRROVDVUHTXLUHGXQGHURI'LYLVLRQ%
                          RIWKH&$5(6$FW
                        
                          
                       
                          /($UHFHLYLQJ(66(5IXQGVZLOOSURYLGHHTXLWDEOHVHUYLFHVWRVWXGHQWV
                       DQGWHDFKHUVLQQRQSXEOLFVFKRROVORFDWHGZLWKLQWKH/($LQWKHVDPH
                          PDQQHUDVSURYLGHGXQGHUVHFWLRQRIWKH(6($DVGHWHUPLQHG
                       WKURXJKWLPHO\DQGPHDQLQJIXOFRQVXOWDWLRQZLWKUHSUHVHQWDWLYHVRIQRQ
                          SXEOLFVFKRROV
                       
                          >([$DWSS@
                
                      $WWKHWLPHWKDWWKH6%(3UHVLGHQWH[HFXWHGWKH&HUWLILFDWLRQDQG$JUHHPHQWIRUP

          WKH'HSDUWPHQWKDGQRW\HWSXEOLVKHGLWV*XLGDQFH'RFXPHQWRUWKH5XOH$FFRUGLQJO\&DOLIRUQLD

          ZDVXQDZDUHWKDWWKH'HSDUWPHQWZRXOGVXEVHTXHQWO\LVVXHUXOHVWRFKDQJHWKHUHTXLUHGSURSRUWLRQDO


       VKDUHFDOFXODWLRQIRUHTXLWDEOHVHUYLFHVUHTXLUHGXQGHUWKH&$5(6$FWDQGWKHSULYDWHVFKRRO

       VWXGHQWVHOLJLEOHWRUHFHLYHHTXLWDEOHVHUYLFHVXQGHUWKH&$5(6$FW

                   7KH'HSDUWPHQWDZDUGHGIURPWKH(66(5)XQGWR&DOLIRUQLDRQ

          0D\8QGHU&DO(GXFDWLRQ&RGHVHFWLRQVDQGWKH6WDWH7UHDVXUHULVWKH

          FXVWRGLDQRIIHGHUDOJUDQWIXQGVZKLFKDUHSDLGRXWRQZDUUDQWVGUDZQE\WKH6WDWH&RQWUROOHU&DO

          &RQVW$UWLFOHSURYLGHVWKDW>P@RQH\PD\EHGUDZQIURPWKH7UHDVXU\RQO\WKURXJKDQ

          DSSURSULDWLRQPDGHE\ODZDQGXSRQD&RQWUROOHU VGXO\GUDZQZDUUDQW7KHUHIRUHWKH&'(ODFNHG


       DXWKRULW\WRH[SHQGRUGLVWULEXWHDQ\(66(5IXQGVLQFOXGLQJVXEJUDQWVWR/($VXQWLOWKH




          
                                                                        
                                                                
                                       'HFODUDWLRQRI/LVD&RQVWDQFLR FY6. 
                                                                
                                                                                                                    
              Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 29 of 355
      


        /HJLVODWXUHHQDFWHGDVSHFLILFDSSURSULDWLRQDQGDXWKRUL]DWLRQIRUWKDWSXUSRVHLQWKHEXGJHWIRUWKH
        ILVFDO\HDUEHJLQQLQJ-XO\
 
                      ,Q&DOLIRUQLDRIWKHWHQSHUFHQWRI(66(5IXQGVQRWGLVWULEXWHGWRWKHORFDOHQWLWLHV
 
          E\WKHIRUPXODGHVFULEHGLQVHFWLRQ F RIWKH&$5(6$FW ³6WDWH5HVHUYHG(66(5)XQG´ 
 
          DSSUR[LPDWHO\PLOOLRQLVEXGJHWHGWRSURYLGHXSWRIRUHDFKEUHDNIDVWDQGOXQFK
 

        SURYLGHGE\/($VWRHOLJLEOHFKLOGUHQGXHWRXQDQWLFLSDWHGVFKRROFORVXUHVUHODWHGWR&29,'

        &DOLIRUQLD/($VSDUWLFLSDWLQJLQWKH1DWLRQDO6FKRRO/XQFK3URJUDP6FKRRO%UHDNIDVW3URJUDP

        6XPPHU6HDPOHVV2SWLRQRU6XPPHU)RRG6HUYLFH3URJUDPWKDWFRQWLQXHWRVHUYHPHDOVEHWZHHQ

          0DUFKDQG$XJXVWRIDUHHOLJLEOHIRUWKLVIXQGLQJWRKHOSHQVXUHDFFHVVWRQXWULWLRXVPHDOV

          7KHIHGHUDO&KLOG1XWULWLRQ3URJUDPVSURYLGHIUHHDQGUHGXFHSULFHGQXWULWLRQDOO\VRXQGPHDOVWR

          VWXGHQWVIURPORZLQFRPHIDPLOLHV7KHVHIXQGVZLOOHQDEOH/($VWRDGGUHVVIRRGLQVHFXULW\LQWKHLU

          FRPPXQLWLHVGXHWRXQDQWLFLSDWHGVFKRROFORVXUHV'XULQJWKHSDQGHPLFVRPH/($VFRQVROLGDWHG


       RSHUDWLRQVZLWKLQWKHLUVFKRROGLVWULFWVDQGZLWKRWKHU/($VWREHWWHUVXSSRUWWKHLUFRPPXQLW\LQ

       SURYLGLQJPHDOV
                   $ERXWPLOOLRQRIWKH6WDWH5HVHUYHG(66(5)XQGLVEXGJHWHGWRSURYLGH/($V

          ZLWKJUDQWVWRFRRUGLQDWHRUH[SDQGFRPPXQLW\VFKRROVWRLQFUHDVHDFFHVVWRKHDOWKPHQWDOKHDOWK

          DQGVRFLDOVXSSRUWIRUKLJKQHHGVWXGHQWV7KHVHIXQGVZLOOHQDEOHLPSURYHGGHOLYHU\RIPHQWDO

          KHDOWKDQGVRFLDOHPRWLRQDOO\VXSSRUWLYHVHUYLFHVIRUVWXGHQWVH[SHULHQFLQJWKHVWUHVVDQ[LHW\DQG


       WUDXPDFDXVHGE\WKH&29,'SDQGHPLF

                   $ERXWPLOOLRQRIWKH6WDWH5HVHUYHG(66(5)XQGLVEXGJHWHGWRSURYLGHHGXFDWRU

       SURIHVVLRQDOGHYHORSPHQWIRUSURYLGLQJKLJKTXDOLW\GLVWDQFHOHDUQLQJDQGDGGUHVVLQJOHDUQLQJORVV
       LQPDWKHPDWLFVVFLHQFHDQG(QJOLVKODQJXDJHDUWVGXHWRWKH&29,'SDQGHPLF





          
                                                                       
                                                                
                                       'HFODUDWLRQRI/LVD&RQVWDQFLR FY6. 
                                                               
                                                                                                                    
              Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 30 of 355
      


                    3HUVHFWLRQ H RIWKH&$5(6$FWXSWRRQHKDOIRIRQHSHUFHQWRIWKH(66(5
        IXQGVPD\EHUHWDLQHGE\&'(WRDGPLQLVWHUWKH&$5(6$FWHGXFDWLRQIXQGV&'(ZLOOUHWDLQ
 
          DERXWRQHWHQWKRIRQHSHUFHQWIRUWKLVSXUSRVH
 
                      6SHFLILFWR6HFWLRQ F (66(5IXQGVDVSDUWRI&DOLIRUQLD¶V&HUWLILFDWLRQDQG
 
          $JUHHPHQWIRU)XQGLQJXQGHUWKH(GXFDWLRQ6WDELOL]DWLRQ)XQG3URJUDP(OHPHQWDU\DQG6HFRQGDU\
 

        6FKRRO(PHUJHQF\5HOLHI)XQG&DOLIRUQLDPDGHDVVXUDQFHVWKDWIXQGVZLOOEHXVHGIRU³DOORZDEOH

        SXUSRVHVLQDFFRUGDQFHZLWKFDVKPDQDJHPHQWSULQFLSDOV´,QDGGLWLRQSULRUWRUHFHLYLQJ6HFWLRQ

         F (66(5IXQGV/($VZHUHUHTXLUHGWRVXEPLWDVVXUDQFHVWR&'(DQGWKHDSSOLFDWLRQ

          GHDGOLQHWREHLQFOXGHGLQWKHILUVWDSSRUWLRQPHQWRI(66(5ZDV-XO\7RFRPSO\ZLWK

          IHGHUDOFDVKPDQDJHPHQWSULQFLSDOV/($VWKDWVXEPLWDVVXUDQFHVE\-XO\WRWKH&'(ZLOO

          UHFHLYHIXQGLQJHTXDOWRSHUFHQWRIWKH/($¶VDOORFDWLRQ&'(HVWLPDWHVWKDW/($VVKRXOG

          UHFHLYHIXQGVDURXQGHDUO\6HSWHPEHU7KHUHDIWHUIXQGVZLOOEHUHOHDVHGFRQVLVWHQWZLWKFDVK


       PDQDJHPHQWSULQFLSDOVWR/($VDVH[SHQGLWXUHGDWDLVUHSRUWHGWR&'(/($VWKDWGLGQ¶WDSSO\E\

       -XO\RUQHZO\RSHUDWLRQDOFKDUWHUVFKRROVFRPPHQFLQJLQVWUXFWLRQLQWKHVFKRRO
       \HDUPD\DSSO\DIWHUWKHLQLWLDOGHDGOLQHDQGZLOOUHFHLYHIXQGLQJFRQVLVWHQWZLWKWKHDSSRUWLRQPHQW

          PHWKRGRORJ\RXWOLQHGSUHYLRXVO\

                      8VLQJWKHSURSRUWLRQDOVKDUHFDOFXODWLRQVHWIRUWKLQ6HFWLRQRIWKH(OHPHQWDU\

          DQG6HFRQGDU\(GXFDWLRQ$FW (6($ /($VLQ&DOLIRUQLDZRXOGUHVHUYHDSSUR[LPDWHO\


       LQ(66(5IXQGVWRSURYLGHHTXLWDEOHVHUYLFHVWRSULYDWHVFKRROVWXGHQWV

                   +RZHYHUXVLQJWKHSURSRUWLRQDOVKDUHFDOFXODWLRQVHWIRUWKLQWKH'HSDUWPHQW¶V

       *XLGDQFH'RFXPHQWDQGLQ2SWLRQLQWKH5XOH/($VLQ&DOLIRUQLDZRXOGUHVHUYHDSSUR[LPDWHO\
       LQ(66(5IXQGVWRSURYLGHHTXLWDEOHVHUYLFHVWRSULYDWHVFKRROVWXGHQWV7KXVXQGHU

          WKH'HSDUWPHQW¶VSURSRUWLRQDOVKDUHFDOFXODWLRQSULYDWHVFKRROVWXGHQWVLQ&DOLIRUQLDZRXOGKDYH



          
                                                                      
                                                               
                                      'HFODUDWLRQRI/LVD&RQVWDQFLR FY6. 
                                                              
                                                                                                                  
              Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 31 of 355
      


        DFFHVVWRDQDGGLWLRQDOLQVHUYLFHVDQGSXEOLFVFKRROVZRXOGORVHWKLVVDPHDPRXQWRI
        IXQGV
 
                % *((5)XQGV
 
                        &DOLIRUQLDZDVDZDUGHGIURPWKH*((5)XQGRQ0D\
 
                        ,QUHVSRQVHWRWKHH[SHFWHGQHJDWLYHLPSDFWRIOHDUQLQJORVVIURPWKH&29,'
 

        SDQGHPLFDQGDVVRFLDWHVFKRROFORVXUHVWKH*RYHUQRUDQG/HJLVODWXUHFRPELQHGWKH*((5IXQGV

        ZLWKPRUHWKDQELOOLRQLQ&RURQDYLUXV5HOLHI)XQGVSURYLGHGXQGHUVHFWLRQRIWKH&$5(6

        $FWDQGPLOOLRQIURPWKH6WDWH¶VJHQHUDOIXQGWRHVWDEOLVK/HDUQLQJ/RVV0LWLJDWLRQ%ORFN

          *UDQWV7KHVHJUDQWVDUHLQWHQGHGWREHGLVWULEXWHGWR/($VEDVHGRQDIRUPXODWKDWSULRULWL]HV

          VWXGHQWVH[SHFWHGWREHWKHPRVWKHDYLO\LPSDFWHGE\VFKRROFORVXUHVDQGWKHSDQGHPLFDQGDUHWR

          EHXVHGLQDZD\WKDWLVH[SHFWHGWRPLWLJDWHWKHQHJDWLYHLPSDFWRIWKHSDQGHPLFRQOHDUQLQJ7KH

          JUDQWVPD\EHXVHGWRSURYLGHLQVWUXFWLRQDOVXSSRUWLQFUHDVHLQVWUXFWLRQDOPLQXWHVRUGD\VSURYLGH


       DGGLWLRQDODFDGHPLFVHUYLFHVIRUSXSLOVDQGSURYLGHRWKHULQWHJUDWHGVXSSRUWVWRDGGUHVVEDUULHUVWR

       OHDUQLQJ$ODUJHSRUWLRQRIWKHVHIXQGVZLOOEHDOORFDWHGWR/($VEDVHGRQWKHQXPEHURIVWXGHQWV
       ZLWKGLVDELOLWLHVUHTXLULQJLQVWUXFWLRQRXWVLGHDUHJXODUVFKRROSURJUDPDQGDQRWKHUODUJHSRUWLRQ

          ZLOOEHDOORFDWHGWR/($VEDVHGRQWKHFRQFHQWUDWLRQRIVWXGHQWVIURPORZLQFRPHIDPLOLHV(QJOLVK

          OHDUQHUVDQGIRVWHU\RXWK:KLOHWKHVHIXQGVDUHGLUHFWHGWR/($VEDVHGRQDFULWLFDOQHHGVRPHRI

          WKHVWXGHQWVWKDWDUHLQWHQGHGWREHVHUYHGE\WKHJUDQWVPD\QRWDWWHQG7LWOH,$HOLJLEOHVFKRROV$V


       SDUWRI&DOLIRUQLD¶V&HUWLILFDWLRQDQG$JUHHPHQWIRU)XQGLQJXQGHUWKH(GXFDWLRQ6WDELOL]DWLRQ)XQG

       3URJUDP*RYHUQRU¶V(PHUJHQF\(GXFDWLRQ5HOLHI)XQG&DOLIRUQLDPDGHDVVXUDQFHVWKDWIXQGVZLOO

       EHXVHGIRU³DOORZDEOHSXUSRVHVLQDFFRUGDQFHZLWKFDVKPDQDJHPHQWSULQFLSDOV´,QDGGLWLRQ/($V
       ZLOOEHUHTXLUHGWRVXEPLWDVVXUDQFHVWR&'(LQRUGHUWRUHFHLYHDQDSSRUWLRQPHQWIURPWKH*((5

          IXQG7KHDVVXUDQFHVDUHVWLOOXQGHUGHYHORSPHQWEXWZKHQDYDLODEOHWKHDSSRUWLRQPHQWSURFHVVZLOO



          
                                                                        
                                                                 
                                        'HFODUDWLRQRI/LVD&RQVWDQFLR FY6. 
                                                                
                                                                                                                   
              Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 32 of 355
      


        IROORZDVLPLODUVWUXFWXUHDVWKH(66(56HFWLRQ F IXQGLQJWRFRPSO\ZLWKIHGHUDOFDVK
        PDQDJHPHQWSULQFLSDOV
 
                               7KH'HSDUWPHQW¶V5XOH6LJQLILFDQWO\+DUPV&DOLIRUQLD
 
                      7KH'HSDUWPHQW¶V*XLGDQFH'RFXPHQWDQG5XOHSODFH&DOLIRUQLDLQOHJDOMHRSDUG\
 
          &DOLIRUQLDZDVUHTXLUHGWRFHUWLI\LQLWV(66(5)XQGDSSOLFDWLRQWKDW&DOLIRUQLD/($VZLOOFRPSO\
 
          ZLWKWKHHTXLWDEOHVHUYLFHSURYLVLRQRIWKH&$5(6$FW  DQG³DQ\RWKHUDSSOLFDEOHODZRU
 

        UHJXODWLRQ´ ([$DWS %HFDXVHWKH*XLGDQFH'RFXPHQWDQGWKH5XOHUHTXLUH/($VWR

        FDOFXODWHWKHSURSRUWLRQDOVKDUHIRUHTXLWDEOHVHUYLFHVDQGGHWHUPLQHHOLJLELOLW\RISULYDWHVFKRRO

       VWXGHQWVIRUHTXLWDEOHVHUYLFHVFRQWUDU\WRWKHSURSRUWLRQDOVKDUHFDOFXODWLRQDQGHOLJLELOLW\

          UHTXLUHPHQWVLQWKH&$5(6$FW&DOLIRUQLD DQGLWV/($V FDQQRWVDWLVI\ERWKWKH5XOHDQGWKH

          &$5(6$FW$FFRUGLQJO\WKH'HSDUWPHQW¶V5XOHIRUFHV&DOLIRUQLDWRYLRODWH6HFWLRQRIWKH

          &$5(6$FWSODFLQJ&DOLIRUQLDLQEUHDFKRIWKHFHUWLILFDWLRQLQWKH&HUWLILFDWLRQDQG$JUHHPHQWDQG

          VXEMHFWLQJ&DOLIRUQLDWR³OLDELOLW\XQGHUWKH)DOVH&ODLPV$FW>DQGWKH@20%*XLGHOLQHVWR


       DJHQFLHVRQ*RYHUQPHQWZLGH'HEDUPHQWDQG6XVSHQVLRQ 1RQSURFXUHPHQW ´ ([$DWS 

                   $VWKH/($VLQ&DOLIRUQLDPD\ZLVKWRXVHWKH(66(5DQG*((5IXQGVDVVRRQDV
       SRVVLEOHWRDVVLVWZLWKWKHQXPHURXVSDQGHPLFUHODWHGFKDOOHQJHVWKLVOHJDOMHRSDUG\ZLOOLPSDFW

          &DOLIRUQLDVFKRROVLPPHGLDWHO\


                     7KH'HSDUWPHQW¶V5XOH6LJQLILFDQWO\+DUPV&DOLIRUQLD¶V.6WXGHQWV
                      7KH'HSDUWPHQW¶V*XLGDQFHDQG5XOHZLOOUHVXOWLQOHVVIXQGLQJEHLQJDOORFDWHGWR

          SXEOLF.VFKRROVLQ&DOLIRUQLD


                   ,I/($VLQ&DOLIRUQLDFDOFXODWHWKHSURSRUWLRQDOVKDUHRI&$5(6$FWIXQGVIRU

       SULYDWHVFKRROVWXGHQWVXQGHU2SWLRQLQWKH5XOHQRQ7LWOH,VFKRROVLQ/($VUHFHLYLQJ&$5(6

       $FWIXQGVZLOOUHFHLYHQRIXQGV,Q&DOLIRUQLDWKHUHDUHDSSUR[LPDWHO\QRQ7LWOH,VFKRROVLQ
       /($VWKDWDUHHOLJLEOHWRUHFHLYH&$5(6$FWIXQGVWKDWZRXOGUHFHLYHQRIXQGLQJ/LNHDOOVFKRROV

          
                                                                       
                                                                
                                       'HFODUDWLRQRI/LVD&RQVWDQFLR FY6. 
                                                               
                                                                                                                   
              Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 33 of 355
      


        LQ&DOLIRUQLDWKHVHVFKRROVDUHHTXDOO\LPSDFWHGE\WKH&29,'SDQGHPLFDQGZRXOGJUHDWO\
        EHQHILWIURPWKHLQIOX[RI&$5(6$FWIXQGVWRDVVLVWWKHPWKURXJKWKHSDQGHPLF,QDGGLWLRQWKHUH
 
          DUHDSSUR[LPDWHO\7LWOH,VFKRROVLQ&DOLIRUQLDWKDWZRXOGEHSURKLELWHGIURPXVLQJ&$5(6
 
          $FWIXQGVWRUHVSRQGWRDQGSUHSDUHIRUWKHSDQGHPLFDVWKHVFKRROVFDQQRWVXSSODQW6WDWHDQGORFDO
 
          IXQGLQJVRXUFHVXQGHUWKH5XOH7KLVZRXOGVLJQLILFDQWO\LPSDFWWKH7LWOH,VFKRROVDVPDQ\DUHLQ
 

        GHVSHUDWHQHHGRIDGGLWLRQDOIXQGLQJWRFRSHZLWKWKHSDQGHPLFDQGWRDVVLVWVWXGHQWVZLWKRQOLQH

        GLVWDQFHOHDUQLQJWRROVWKDWVWXGHQWVRIWHQFDQQRWDIIRUGZLWKLQWKHVH7LWOH,VFKRROV

                    &DOLIRUQLDKDVDOORFDWHGDSRUWLRQRIWKH(66(5SURJUDPIXQGUHWDLQHGE\WKHVWDWHWR

          EHGLUHFWHGWRVXSSOHPHQWVFKRROPHDOSURJUDPVRSHUDWHGGXULQJWKHSDQGHPLF6RPHRIWKHVH

          PRQH\VZLOOEHGLUHFWHGWRZDUGVVXSSRUWLQJVFKRROPHDOSURJUDPVWKDWVXSSRUWVWXGHQWVDWWHQGLQJ

          QRQ7LWOH,VFKRROV

                      ,I/($VLQ&DOLIRUQLDFDOFXODWHWKHSURSRUWLRQDOVKDUHRI&$5(6$FWIXQGVIRU


       SULYDWHVFKRROVWXGHQWVXQGHU2SWLRQLQWKH5XOHDSSUR[LPDWHO\ZLOOEHGLYHUWHG

       IURPSXEOLFVFKRROVWRSULYDWHVFKRROVWXGHQWV
                   5HJDUGOHVVRIKRZ/($VSURSRUWLRQWKH&$5(6$FWIXQGVLQ&DOLIRUQLDWKH5XOH

          UHTXLUHVWKDWDOOSULYDWHVFKRROVWXGHQWVUHFHLYHHTXLWDEOHVHUYLFHV,Q&DOLIRUQLDGXULQJWKH

          VFKRRO\HDUDSSUR[LPDWHO\SULYDWHVFKRROVWXGHQWVZHUHHOLJLEOHWRUHFHLYHHTXLWDEOH

          VHUYLFHVXQGHU7LWOH,$DVWKH\ZHUHDWULVNVWXGHQWVZLWKLQD/($UHFHLYLQJ7LWOH,$IXQGV$VWKH


       5XOHUHTXLUHVDOOSULYDWHVFKRROVWXGHQWVUHFHLYLQJHTXLWDEOHVHUYLFHVWKHDSSUR[LPDWHO\

       SULYDWHVFKRROVWXGHQWVZKRUHFHLYHGHTXLWDEOHVHUYLFHVXQGHU7LWOH,$ODVW\HDUZLOOUHFHLYHIHZHU

       VHUYLFHVDVWKH&$5(6$FWIXQGVSURSRUWLRQHGIRUHTXLWDEOHVHUYLFHVZLOOEHVSUHDGDPRQJVWDOO
       SULYDWHVFKRROVWXGHQWV

          
       
          

          
                                                                      
                                                                
                                       'HFODUDWLRQRI/LVD&RQVWDQFLR FY6. 
                                                               
                                                                                                                   
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 34 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 35 of 355




   EXHIBIT A
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 36 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 37 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 38 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 39 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 40 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 41 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 42 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 43 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 44 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 45 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 46 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 47 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 48 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 49 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 50 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 51 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 52 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 53 of 355




    EXHIBIT 3
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 54 of 355



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   STATE OF MICHIGAN, STATE OF                          Civil Case No. 3:20-cv-04478-SK
     CALIFORNIA, et al.,
15
                                            Plaintiffs,
16                                                        DECLARATION OF JOHANNA
                    v.                                    HOFFMANN
17

18   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
19   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
20
                                          Defendants.
21

22

23

24

25

26
27

28
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 55 of 355



 1                          DECLARATION OF JOHANNA HOFFMANN

 2          I, Johanna Hoffmann, pursuant to 28 U.S.C. § 1746, hereby declare that the following is

 3   true and correct:

 4          1.      I am a resident of California and over the age of 18, competent to testify as to

 5   the matters herein, and make this declaration based on my personal knowledge and

 6   information.

 7          2.      I submit this declaration in support of a motion for preliminary injunction

 8   against enforcement by the United States Department of Education (the “Department”) of its

 9   interim final rule issued on July 1, 2020 (the “IFR” or “Rule”), which changes how funding is

10   distributed under the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”). I

11   have compiled the information in the statements below through my personal knowledge or

12   based on documents that I have reviewed. In the course of my work, I have attempted to

13   become familiar with the information contained in the CARES Act sections regarding

14   elementary school, secondary school and non-public school funding, the Department’s written

15   guidance pre-dating the IFR (“Guidance Document”), and the IFR.

16          3.      I have served as a Strategic Resource Planning Specialist for the middle school

17   network and private school equitable services within the Oakland Unified School District

18   (OUSD) since September 2019. My responsibilities include preparation and oversight of

19   OUSD’s provision of services to private schools funded by federal money under Title I of the

20   Elementary and Secondary Education Act of 1965, as amended most recently in December

21   2015 as the Every Student Succeeds Act. I survey private schools to determine their intention

22   to seek to participate in OUSD’s equitable services program and oversee the determination of

23   which schools will participate and how many students in those schools meet the criteria for

24   eligibility. I am involved in calculating the amount of funds that OUSD allocates for equitable

25   services to private schools. I participate in communications with the California Department of

26   Education (CDE) and the United States Department of Education on equitable services to

27   private schools as well as training provided by the same.

28

                                                    1                  CASE NO. 3:20-cv-04478-SK
                                                             HOFFMANN DEC. ISO PRELIM. INJ. MOT.
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 56 of 355



 1                              GENERAL OVERVIEW OF DISTRICT

 2          4.      OUSD serves approximately 35,865 K-12 public school students at

 3   approximately 83 district-run public schools.

 4          5.      Of that number, 31,043 students (including students who were themselves Title I

 5   eligible and other students) attended 71 schools that received Title I-A funds. OUSD received

 6   $17,598,916 in Title I-A funds received for 2019-20 school year. The number of students who

 7   met the eligibility criteria for Title I-A was 24,461.

 8          6.      According to information submitted by private schools in their annual

 9   affidavit to the CDE and published by the CDE, in 2019-20 there were 5,948 private school

10   students attending 29 non-profit private schools within the OUSD boundary.

11          7.      OUSD supports eligible Title I students with Programs through the central

12   office and at school sites. Centrally, OUSD programs include Summer School, Saturday

13   School, and Early Childhood Education Programs during the 2019-20 school year. Each

14   school operating a Schoolwide Title I Program receives an allocation of grant funds with

15   which to design programs. The School Site Council guides and approves the programs at the

16   school site on an annual basis.

17          EFFECTS OF THE COVID-19 PANDEMIC ON EDUCATION IN OUSD

18          8.      The COVID-19 pandemic has drastically affected K-12 education in OUSD.

19          9.      The transition to distance learning has been particularly challenging for

20   OUSD’s lower income students and, because of the high percentage of low-income students

21   within our district, OUSD is significantly impacted by these challenges. Low-income

22   students lack technology access, which prevents them from accessing remote learning

23   materials. OUSD serves a large number of students that lack access to devices and high-

24   speed internet at home, leaving the students unable to learn remotely without the District or a

25   District-partner providing them with the necessary devices and internet access. From what we have

26   seen, private school students are more likely to live in homes with good internet access and

27   computers. That is supported by survey information such as at https://parents-

28   together.org/parentstogether-survey-reveals-remote-learning-is-failing-our-most-vulnerable-

                                          2                              CASE NO. 3:20-cv-04478-SK
                                                               HOFFMANN DEC. ISO PRELIM. INJ. MOT
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 57 of 355



 1   students/?referringSource=articleShare. Additionally, of the 24 private schools interested in

 2   participating in CARES-related equitable services, two schools listed technology purchases

 3   related to supporting distance learning as their lowest need and seven schools did not indicate

 4   a need to technology purchases whatsoever.

 5          10.     Because of COVID-19, distance learning began with the closure of all OUSD

 6   schools on March 16. One of the biggest challenges faced by our students and families has

 7   been the inequitable access to technology and the internet. OUSD schools loaned out more

 8   than 18,000 Chromebooks to students who need them at home, along with hotspots to give

 9   them access to the internet and their education. The majority of students who received these

10   devices were lower income students.

11          11.     Since the shelter in place began, and so many families lost jobs, another major

12   challenge for them has been access to food. OUSD Nutrition Services team has been

13   supplying meals to OUSD students and their families as well as children in Oakland since

14   day one. In the past four months, the team has distributed more than 3.5 million student

15   meals, 450,000 adult meals, nearly 900,000 pounds of groceries, more than 400,000 diapers,

16   and 13 tons of pet food, among many other things. Here are details from a June press

17   release: https://t.e2ma.net/message/9due5c/hkkxog.

18          12.     To make the impact of the pandemic more concrete, I have obtained

19   information about one public school in the district, Oakland International High School. It

20   serves Newcomer Immigrant and Refugee students, which is a population of students who

21   are much more densely situated in Oakland public schools than in neighboring private

22   schools. Currently, 1 in 7 high school students in Oakland Unified School district is a

23   Newcomer who has arrived in the United States in the last 3 years. There are virtually no

24   Newcomer students who are being served by local private schools.

25                  Technology Access Inequities: At the onset of shelter in place, 94% of

26          OIHS's students either lacked internet connectivity at home, lacked a computer or

27          tablet, or both. Three staff members worked throughout shelter in place to ensure that

28          students got donated computers, loaner computers, and hotspots. Once the supply

                                        3                              CASE NO. 3:20-cv-04478-SK
                                                             HOFFMANN DEC. ISO PRELIM. INJ. MOT
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 58 of 355



 1          chain for internet hotspots was disrupted/overloaded, OIHS supported families with

 2          direct cash assistance in order to upgrade their phones to serve as internet hotspots.

 3                  Food Insecurity: 152 OIHS families requested additional emergency food

 4          from Oakland International High School, citing that the food provided by the district's

 5          federal food program was not sufficient to meet their needs, and they could not afford

 6          to buy food due to job losses.

 7                  Transportation Access: OIHS conducted 118 individual food dropoffs for

 8          families who had no reliable or safe transportation access during shelter in place.

 9          Because public transportation is limited to 25% capacity for safety reasons, our

10          families have a very limited ability to access school, work, food, and social services.

11                  Income Insecurity: Of OIHS's 387 enrolled students, 188 families (many of

12          whom had two or more students at our school), were referred for income insecurity

13          support during the Spring Semester because they had lost their jobs. These families

14          were in immediate need of money to buy food, pay their phone bills, and pay rent

15          (until the rent moratorium was issued. OIHS devoted a tremendous amount of human

16          resources to fundraise and manage a direct-assistance fund to ensure that students

17          could eat and had a roof over their head.

18          13.     The disruption of California’s economy has caused a contraction of the State’s

19   budget, and the State’s funding for K-12 public schools will be reduced by a substantial

20   amount that remains to be determined. The disruption is expected to last for the foreseeable

21   future. Because State funding will be reduced and the cost of providing an education to

22   students in public schools has substantially increased, the COVID-19 crisis has magnified the

23   impact of the reduction in the federal funding for public schools that would occur if OUSD

24   distributes equitable services to private schools based on total student enrollment.

25          CARES ACT FUNDS ALLOCATED TO OUSD FOR K-12 EDUCATION

26      A. Elementary and Secondary School Emergency Relief (ESSER) Funds

27          14.     OUSD applied for money from the California Department of Education (CDE)

28   for all ESSER funds available on July 13, 2020.

                                         4                              CASE NO. 3:20-cv-04478-SK
                                                              HOFFMANN DEC. ISO PRELIM. INJ. MOT
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 59 of 355



 1          15.     CDE has provided a preliminary ESSER fund allocation of $14,493,191.00 to

 2   OUSD based upon the proportional share of our Title I award for the 2019-20 school year.

 3          16.     According to the proportional share calculation set forth in Section 1117 of

 4   the Elementary and Secondary Education Act (ESEA), using 2019-20 enrollment for both

 5   OUSD district schools (24,461 eligible students) and eligible private schools (268 eligible

 6   students at 4 schools), the proportional share for equitable services for the 2019-2020 school

 7   year was 1.08% or $190,068.00. Applying this share to OUSD’s anticipated ESSER fund

 8   allocation, the allocation for ESSER equitable services is $156,526.46.

 9          17.     However, the above number does not include consideration of the private

10   school students (435 at 8 schools) that want to participate in Title I, Part A equitable services

11   during the 2020-21 school year that did not participate in 2019-2020 nor does it include

12   private school students (936 at 24 schools) interested in participating only in CARES-related

13   equitable services.

14          18.     OUSD had already completed the notification and scheduled initial

15   consultation with private schools for the 2020-21 school year by the time the CARES Act

16   became effective. Consequently, we notified private schools within our boundary of the

17   CARES-related equitable services opportunity after we determined which private schools

18   would participate during the 2020-21 school year.

19          19.     As part of my role as Specialist, I initiated the notification and consultation

20   process with private schools within our district boundary, receiving confirmation from 24

21   private schools interested in receiving ESSER fund-related equitable services. The estimated

22   enrollment of low-income students at these 24 schools is 936 for the 2020-21 school year.

23   We have not yet verified enrollment or low-income eligibility with the 24 private schools

24   interested in CARES-related equitable services.

25          20.     OUSD’s ESSER allocation is based upon our 2019-20 Title I award. It would

26   be consistent for CARES-related equitable services to be based on 2019-20 data, meaning

27   that OUSD would provide equitable services in the amount of $156,526.46.

28          21.     OUSD would reserve $156,526.46 in ESSER funds to provide equitable

                                          5                              CASE NO. 3:20-cv-04478-SK
                                                               HOFFMANN DEC. ISO PRELIM. INJ. MOT
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 60 of 355



 1   services to private school students.

 2          22.     However, using the proportional share calculation set forth in the Department’s

 3   Guidance Document and in Option #2 in the Rule, OUSD would reserve $2.160 million in

 4   ESSER funds to provide equitable services to private school students. Thus, under the

 5   Department’s preferred proportional share calculation, private school students within OUSD

 6   boundary would have access to services amounting to an additional $2.160M; an amount that

 7   would be diverted from district schools. I do not believe this was the intent of Congress and

 8   public schools would lose this same amount of funds.

 9      B. Governor’s Emergency Education Relief (GEER) Funds

10          23.     OUSD has not yet received the amount of its allocation from the Learning

11   Loss Mitigation Block Grant Fund/GEER Fund. It is my understanding that OUSD’s

12   allocation of GEER funds would be subject to the same rules as ESSER funds, meaning that

13   if OUSD is bound by the Department’s guidance and interim rule, a greater portion of our

14   allocation would be diverted to private school students than would be if OUSD followed the

15   language in the CARES Act.

16         USE OF TITLE I FUNDS TO EQUITABLE SERVICES FOR NON-PUBLIC
           SCHOOLS
17
            24.     Before the IFR, it was my responsibility to plan for OUSD’s allocation and use
18
     of Title I funding for equitable services to private schools.
19
            25.     When I started working at OUSD, the funding allocations for the 2019 school
20
     year were completed and my role was to assist with management of equitable services. As part
21
     of my role, I began preparing the equitable services program for the 2020-21 school year. To do
22
     so, OUSD sent out notices to eligible private schools. We identified schools by looking at a
23
     directory annually distributed by the State of California and identifying schools within and
24
     bordering our district. Of the 80 schools that received notices, around 8 schools opted to
25
     participate in Title I and 11 total schools opted to participate in at least one of the programs
26
     offered through Titles I-IV.
27
            26.     As part of OUSD’s annual budget development process, which begins in the
28

                                            6                            CASE NO. 3:20-cv-04478-SK
                                                               HOFFMANN DEC. ISO PRELIM. INJ. MOT
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 61 of 355



 1   early Spring, I assist with determining the equitable services allocation. The allocation

 2   calculation is determined once a year and is based on the number of eligible Title I private

 3   school students as a percentage of Title I public and private school combined enrollment of

 4   eligible students. We use the enrollment data from the previous year and apply the percentage

 5   to total Title I funding. For example, for the 2020-21 school year, around $300,000 was set

 6   aside for equitable services under Title I. However, administration expenses of around $45,000

 7   were deducted from this amount, so approximately $255,000 was available for Title I equitable

 8   services for the 2020-21 school year.

 9          27.     In order to receive their allocated equitable services, individuals at a private

10   school (staff and/or teachers) submit requests seeking reimbursement or funding for activities

11   identified in their needs assessments. Title I private schools must seek approval from OUSD

12   prior to engaging in the activity and submit verification of participation and/or expenditures

13   within 10 days after its completion in order to be reimbursed. As the fiscal agent for equitable

14   services, OUSD cannot provide public funds to any private schools, but rather OUSD

15   contracts directly with service providers and is only able to reimburse individual teachers

16   and/or staff for pre-approved and allowable expenditures.

17          28.     When my colleagues and I initially read the CARES Act, we thought we could

18   use CARES Act funding to serve any district schools, and that the portion of funding available

19   for equitable services would be based on Title I eligible students attending private schools in

20   OUSD’s boundary. We envisioned distributing CARES Act funding to private schools as

21   described above. Given that our budget development process had already begun, myself and

22   others planning for the 2020-21 school year relied on the language in the CARES Act for

23   approximately a month until the Department’s written guidance pre-dating the IFR and the IFR

24   drastically changed our initial understanding.

25          29.     In the IFR the Department appears to be giving us additional options for

26   distributing CARES Act funding between private and public schools, when in fact, the

27   restrictions in Option 2 essentially swallow any benefit it may purport to provide. The

28   Department gives us the option to choose to distribute funds either based on Title I low-income

                                         7                               CASE NO. 3:20-cv-04478-SK
                                                               HOFFMANN DEC. ISO PRELIM. INJ. MOT
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 62 of 355



 1   student proportion (“Option 1”) or in proportion to total student enrollment (“Option 2”) as

 2   long as all CARES funds are used to serve only students and teachers in public schools

 3   participating under Title I. However, if we use any portion of the Act’s funding for non-Title I

 4   schools, then we must distribute funds based on enrollment, irrespective of income. If we elect

 5   to distribute funds based on Title I proportional share, we must comply with supplement not

 6   supplant requirements, which imposes additional restrictions on how we spend the funds.

 7          30.     One example of how the supplement not supplant restriction swallows the Title I

 8   distribution option can be illustrated by OUSD’s efforts to purchase PPE supplies. Under

 9   Option #1 of the IFR, OUSD could use Elementary and Secondary School Emergency Relief

10   (“ESSER”) funds at our Title I schools only, and we would be unable to use them for the same

11   materials at our non-Title I schools. Additionally, if anything was paid for with state and/or

12   local funds during the 2020-21 school year, we cannot then pay for the same thing with Title I

13   funds during the 2021-22 school year. That the Department waited until April 30, 2020 to issue

14   guidance and until July 2, 2020 to publish the IFR significantly burdens OUSD since our

15   budget development process for the 2020-21 school year was complete by that time.

16          31.     The election to distribute CARES Act funding based on Title I low-income

17   student proportion also affects our ESSER and GEER funding as it imposes supplement not

18   supplant restrictions that would not otherwise exist. ESSER and GEERS funds help us assist all

19   public schools not just Title I schools. Under the Department’s restrictions, low-income

20   students that are not at a Title I school would be not able to access this funding. Alternatively,

21   if we elect to distribute equitable services based on total student enrollment, then ESSER and

22   GEER funding will be diverted from low-income public schools to private school students to

23   the tune of approximately $2 million. Moreover, the application of the supplement not supplant

24   restriction in the IFR is in direct contradiction to the Department’s own guidance documents.

25         ENFORCEMENT OF THE IFR WOULD CAUSE SUBSTANTIAL HARM TO
           OUSD
26
27          32.     If we were to distribute the CARES Act funds based on low-income private

28   school pupils, each pupil would receive around $452; however, if we were to distribute the

                                          8                              CASE NO. 3:20-cv-04478-SK
                                                               HOFFMANN DEC. ISO PRELIM. INJ. MOT
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 63 of 355



 1   CARES Act funds to all private school pupils, then each pupil would receive around $24. Low-

 2   income private school students would receive significantly less funding, which simply cannot

 3   be the result that Congress intended.

 4           33.    Because of the restrictions imposed by the Department in its written guidance

 5   pre-dating the IFR, and the IFR, OUSD has set aside approximately $2.2 million dollars of

 6   ESSER funds for equitable services. Whereas for the 2019-20 school year, 268 of a total of

 7   5,136 pupils from private schools participated in Title I-A, under the restrictions imposed by

 8   the Department, we must allocate equitable services based on total private school pupil

 9   enrollment. This means funding will be diverted from public schools and the distribution per

10   pupil at private schools will be diluted leaving, the most vulnerable pupils with less assistance.

11           34.    For every dollar that is diverted from public schools in OUSD as a result of the

12   Department’s Guidance Document and IFR, OUSD will have fewer dollars to serve district

13   schools.

14           35.     The Department’s Guidance and IFR interpretation of the equitable service

15   requirements represent such a departure from OUSD’s interpretation as well as the guidance

16   OUSD has received from the CDE and Alameda County Office of Education, we are unsure

17   how to proceed. While setting aside the $2.2 million difference between two enrollment counts

18   of eligible private school students participating in equitable services with ESSER funds is an

19   attempt to ensure we are able to comply with the grant provisions should a final determination

20   be made that the total private school enrollment count be used, the impact on OUSD students is

21   immediate. With access to the full amount of the ESSER funds we believe Congress intended

22   to distribute, OUSD would be able to support our schools and students by immediately having

23   access to $2.2 million rather than holding those funds in limbo for an undetermined amount of

24   time.

25           36.    Enforcement of the IFR also would impose substantial harm on OUSD in the

26   form of increased effort and expense for administration. Servicing a greater number of private

27   schools is an administrative burden, which takes time away from servicing public schools.

28   Similarly, ensuring compliance with supplement not supplant restrictions is administratively

                                         9                              CASE NO. 3:20-cv-04478-SK
                                                              HOFFMANN DEC. ISO PRELIM. INJ. MOT
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 64 of 355



 1   burdensome and costly. This is time that is being taken away from securing resources and

 2   aiding students. Although the administrative burdens have increased, we are uncertain as to

 3   what percentage of the CARES Act funding we are entitled to set aside to cover administrative

 4   fees.

 5           37.    Administrative fees are not the only aspect of the Department’s guidance that

 6   lacks clarity. In fact, the Department is constantly changing the restrictions on CARES Act

 7   funding to address what they claim to be ambiguities, but instead of addressing actual

 8   ambiguities, the Department has confused what was otherwise clear direction. Doing so is

 9   creating even more uncertainties. We are concerned that auditors will fine us for spending Title

10   I time on CARES Act funding issues. Instead of addressing issues related to the pandemic, we

11   are wasting even more time attempting to address auditing concerns.

12           38.    The Department’s Guidance and IFR will result in less funding being distributed

13   to public K-12 schools in OUSD.

14           39.    If OUSD calculates the proportional share of CARES Act funds for private

15   school students under Option #1 in the IFR, non-Title I schools in OUSD receiving CARES

16   Act funds will receive no funds. In OUSD, there are approximately 10 non-Title I schools that

17   are eligible to receive CARES Act funds that would not receive any funding. Like all schools

18   in OUSD, these schools are affected by the COVID-19 pandemic and would greatly benefit

19   from the influx of CARES Act funds to assist them through the pandemic.

20           40.    In addition, there are 71 schools in OUSD receiving Title I-A funding that

21   would be prohibited under the IFR from using CARES Act funds to respond to and prepare for

22   the pandemic in ways that would supplant State and local funding sources. For example,

23   OUSD has relied on other funds and philanthropic gifts for part of the finding for COVI-19

24   technology response. Supplement not supplant restrictions might be interpreted to apply to

25   such uses of CARES-Act funding. This would significantly reduce the flexibility of the Title I

26   schools to meet the specific need created by COVID-19.

27           41.    The new supplement not supplant requirement of Option #1 has created

28   significant confusion and administrative burdens for the OUSD, as prior to issuing the IFR, the

                                        10                             CASE NO. 3:20-cv-04478-SK
                                                             HOFFMANN DEC. ISO PRELIM. INJ. MOT
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 65 of 355



 1   Department had explicitly communicated that supplement not supplant rules did not apply to

 2   CARES Act funds.1 The OUSD budget developed without this requirement in mind will need

 3   to be revamped, and the flexibility in how school districts may use these funds to address

 4   COVID-19 has been significantly curtailed.

 5          42.     For example, if we wanted to buy disinfecting wipes for our schools, we fear that

 6   supplement not supplant restrictions could be interpreted to only be able to spend out of the

 7   ESSER funds and for the other non-Title I schools we would need to look elsewhere for funding.

 8          43.     If OUSD calculates the proportional share of CARES Act funds for private

 9   school students under Option #2 in the IFR, approximately $2.2 million will be diverted from

10   public schools to private school students, which represents 14.9% of OUSD’s total CARES Act

11   funding for education.

12         SUBSTANTIAL CARES ACT FUNDING IS AVAILABLE TO PRIVATE
           SCHOOLS BUT NOT TO PUBLIC SCHOOLS
13

14          44.     The Department’s stated purpose for equally apportioning CARES Act funding

15   between public and private schools is that it would be unfair to exclude private schools who

16   have also been affected by the pandemic. However, non-public entitles, including private

17   schools, are eligible for a range of support under the CARES Act, including the Paycheck

18   Protection Program (PPP) loans OUSD cannot benefit from many of the provisions of the

19   CARES Act that private schools are able to receive. It is my belief that private schools already

20   receive a greater benefit through PPP loans and various tax credits than OUSD receives via

21   ESSER and GEER. The scales are already tipped in favor of private schools with the

22   previously referenced support and would be further and significantly tipped in favor of private

23   schools should OUSD be required to provide equitable services based on the total number of

24   students enrolled at private schools within our boundary. Nine of the private schools within

25   OUSD that are interested in equitable services from CARES Act applied for PPP loans. These

26   1
      U.S. Dep’t of Educ., Elementary and Secondary School Emergency Relief Fund, Frequently
27   Asked Questions about the Elementary and Secondary School Emergency Relief Fund (ESSER
     Fund), available at https://oese.ed.gov/files/2020/05/ESSER-Fund-Frequently-Asked-
28   Questions.pdf.

                                         11                            CASE NO. 3:20-cv-04478-SK
                                                             HOFFMANN DEC. ISO PRELIM. INJ. MOT
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 66 of 355



 1   nine schools are eligible to receive between 5.5M and 13.7M in PPP loans. Importantly, these 9

 2   schools serve a total of around 2,500 students, which means that they are receiving almost as

 3   much money as OUSD was allocated in its ESSER fund ($14M) to serve less than a tenth of

 4   the students OUSD serves.

 5          45.     I have read the published IFR, including the Department’s statement that

 6   “Nothing in the CARES Act suggests Congress intended to differentiate between students

 7   based upon the public or non-public nature of their school with respect to eligibility for relief.”

 8   If this statement is understood to suggest that without the IFR’s diversion of money, the non-

 9   public schools would receive too little CARES Act relief compared with public schools, it

10   cannot be accepted as true. Major categories of CARES ACT relief are available to non-public

11   schools and denied to public schools. One example is that private schools in OUSD’s

12   geographic area have obtained loans, which may be forgiven based on meeting requirements

13   aimed at maintaining employment, under the Payroll Protection Program (PPP).

14          46.     The United States Department of the Treasury maintains a website at

15   https://home.treasury.gov/policy-issues/cares-act/assistance-for-small-businesses/sba-

16   paycheck-protection-program-loan-level-data. It contains listings of the recipients of PPP loans

17   to date, including one list of recipients of loans less than $150,000 and one of recipients of

18   loans over $150,000. For loans of over $150,000, the names of the borrowers are disclosed,

19   along with their NAICS industry codes, locations, and other descriptive information. The

20   specific loan amounts are not disclosed. Instead, each loan is classified as within a range of

21   amounts: $150,000-350,000; $350,000-1 million; $1-2 million; $2-5 million; and $5-10

22   million.

23          47.     I have reviewed both lists, paying particular attention to recipients of PPP loans

24   of $150,000 or more located in Oakland, California and classified as NAICS code 611110,

25   which designates “Elementary and Secondary Schools.” (See https://www.naics.com/naics-

26   code-description/?code=611110). Public schools are not eligible for PPP loans, so the loan

27   recipients listed are private schools in Oakland, California. Twenty-seven entities in Oakland

28   are listed. I have checked the names on the list to remove charter schools and three entities that

                                          12                             CASE NO. 3:20-cv-04478-SK
                                                               HOFFMANN DEC. ISO PRELIM. INJ. MOT
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 67 of 355



 1   are not primary or secondary schools. The remaining PPP recipients are private (including

 2   parochial and religious) primary and secondary schools that have received at least $7,850,000

 3   in PPP loans. That is the total of the low-end amounts of each reported range for a private, non-

 4   charter school in Oakland that received a loan over $150,000 in NAICS code 611110. Using

 5   the amount in the middle of each reported range, the total would be $13,300,000. The total of

 6   the high-end amounts from the ranges would be $18,750,000. As a reminder, OUSD

 7   anticipates receiving a total of just over $14 million dollars in ESSER funds before equitable

 8   services are calculated and a portion is allocated to private schools.

 9          48.        I have checked for the names of the 24 private schools that have applied for

10   CARES-funded equitable services on the list of names of recipients of PPP loans of $150,000

11   or more. Nine of the schools that wish to receive CARES-funded equitable services are listed

12   as having received a minimum of $5,700,000 in PPP funding. If the actual loan amounts

13   averaged the midpoint of the reported ranges, the total is $9,700,000. At the top end of the

14   reported ranges, the PPP funding to these private schools would have been $13,700,000.

15          49.     For comparison, the entire amount of CARES-Act ESSER funding that OUSD

16   will receive — for both public and private schools — is $14,492,191. As I have explained

17   above, under the formula of Section 1117 private schools would receive $157,000 of that

18   funding, but if the full enrollment of participating private schools is used, we estimate that the

19   amount would be $2,160,000 —resulting in a diversion of $2 million from funds for OUSD

20   public schools.

21          50.     These amounts demonstrate that there is no basis for contending that Congress

22   made not distinctions between public and non-public schools, and no basis to say that the

23   proportion of equitable services to private schools pursuant to Section 1117 would leave

24   privates schools with too little relief under the CARES Act, compared with private schools.

25

26          I declare under penalty of perjury pursuant to 28 U.S. Code § 1746 that the foregoing
27

28

                                           13                            CASE NO. 3:20-cv-04478-SK
                                                               HOFFMANN DEC. ISO PRELIM. INJ. MOT
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 68 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 69 of 355




    EXHIBIT 4
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 70 of 355



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   STATE OF MICHIGAN, STATE OF                          Civil Case No. 3:20-cv-04478-SK
     CALIFORNIA, et al.,
15
                                            Plaintiffs,
16                                                        DECLARATION OF NIKKI STEWART
                    v.
17

18   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
19   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
20
                                          Defendants.
21

22

23

24

25

26
27

28
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 71 of 355



 1                               DECLARATION OF NIKKI STEWART
 2   I, Nikki Stewart, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

 3   correct:

 4          1.      I am the Assistant Superintendent of the Division of Systems and Supports, K-12

 5   (SSK12) at the Office of the State Superintendent of Education (OSSE) located in the District of

 6   Columbia. My educational background includes a Bachelor of Arts from Spelman College, a Master

 7   of Arts from the University of Maryland, a Master of Science from Full Sail University, and a

 8   Certification in Public Management from the George Washington University. I have been employed

 9   as Assistant Superintendent of the Division of K-12 Systems and Support since September 2019. I

10   am an education leader in the District of Columbia, having previously served as a master teacher,

11   local education agency leader, and statewide assessment developer.

12          2.      As the Assistant Superintendent of Division of Systems and Supports, K-12

13   (SSK12), I manage a diverse portfolio of work streams in K-12, overseeing all K-12 federal

14   education programs and related grants administered in the District of Columbia including the

15   Title programs under the Elementary and Secondary Education Act, and the Individuals with

16   Disabilities in Education Act.

17          3.      I submit this Declaration in support of the District of Columbia’s litigation against

18   Elisabeth D. DeVos, in her official capacity as Secretary of Education, and the United States

19   Department of Education (the “Department”); and the United States of America regarding the

20   recently issued Rule entitled Providing Equitable Services to Students and Teachers in Non-public

21   Schools, 85 Fed. Reg. 39,479 (July 1, 2020) (the “Equitable Services Rule” or the “Rule”). I have

22   compiled the information in the statements set forth below through personal knowledge, through

23   OSSE personnel who have assisted me in gathering this information from our institution, and on the

24   basis of documents that have been provided to and/or reviewed by me. I have also familiarized

25   myself with the Rule in order to understand its immediate impact on the Office of the State

26   Superintendent of Education and public schools in the District of Columbia.

27          4.      Historically, the District of Columbia Board of Education was the central

28   policymaking entity on education matters for traditional public schools in DC. The DC School
                                                        1

                                  Declaration of Nikki Stewart (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 72 of 355



 1   Reform Act of 1995 (SRA) established public charter schools in the District of Columbia,

 2   authorized by the DC Public Charter School Board (PSCB), an independent body governed by the

 3   SRA. The State Education Office Establishment Act of 2000 created the office of the State

 4   Superintendent of Education, a state level education agency serving as the District’s liaison to the

 5   U.S. Department of Education and working closely with the District’s traditional and public

 6   charter schools to ensure compliance with local and federal law. In 2007, the Public Education

 7   Reform Amendment Act of 2007 (PERAA) effectuated mayoral control of the District of

 8   Columbia public school system, including the District of Columbia Public Schools (DCPS) and

 9   OSSE. Under the PERAA, DCPS and OSSE are cabinet-level, subordinate agencies under the

10   Mayor. At the executive level, the Deputy Mayor for Education (DME) provides additional

11   oversight and partnership for the education sector by working closely with DCPS, PCSB and

12   OSSE to promote equity and implement District-wide education program goals.
13           5.      OSSE is the state education agency (SEA) for the District of Columbia charged with
14   raising the quality of education for all DC residents. As DC’s SEA, OSSE works urgently and
15   purposefully, in partnership with education and related systems, to sustain, accelerate, and deepen

16   progress for DC students. OSSE’s vision is to close the achievement gap and ensure people of all
17   ages and backgrounds are prepared to succeed in school and in life. OSSE’s functions include:
18   overseeing all federal education programs and related grants administered in the District of
19   Columbia; developing state-level standards aligned with school, college, and workforce readiness
20   expectations; ensuring access to high-quality child care and universal pre-kindergarten for eligible
21   District families; providing resources and support to assist the District’s most vulnerable student
22   populations; administering the annual Partnership for Assessment of Readiness for College and

23   Careers (PARCC), the statewide student academic achievement exam; providing regional, door-to-
24   door transportation to school for District children with special needs; awarding higher education
25   financial assistance to eligible District students at public and private colleges and universities in DC
26   and across the country; increasing health and physical education awareness as well as ensuring
27   access to free meals year-round; providing common, comparable information for families and
28   educators about all public schools in the District of Columbia through the DC School Report Card.
                                                         2

                                   Declaration of Nikki Stewart (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 73 of 355



 1          6.      The FY 2020 budget for DCPS is $918 million. The FY 2020 budget for public

 2   charter schools is $905 million. School funding starts with a base amount per student, which varies

 3   by grade. Schools receive additional resources for students who are English Language Learners,

 4   special education students, or students at risk of academic failure. The school funding formula—

 5   known as the Uniform Per Student Funding Formula (UPSFF)—applies both to DCPS and public

 6   charter schools.

 7          7.      The District of Columbia has 67 local education agencies (LEAs), including the

 8   DCPS and 66 public charter LEAs serving 93,708 students in 240 schools. 17 percent of students

 9   receive specialized education services; 11 percent of students receive English learner services; and

10   52.8 percent of students attend DCPS. DCPS served approximately 47,100 pre-kindergarten to

11   grade 12 students across 108 schools. About half of D.C.’s public school students were considered

12   to be “at-risk” for academic failure (a local statutory designation covering students receiving public

13   benefits, experiencing homelessness, being in the foster care system, or being over-age in high

14   school).

15          8.      Title I is the largest source of federal funding for public education. Schools

16   receive Title I funds as part of the Elementary and Secondary Education Act, as amended by
17   Every Student Succeeds Act (ESSA). Title I funds are used solely to help ensure that children,

18   regardless of family income, can acquire an equitable and quality education that will allow

19   students to become academically proficient. A DCPS school is eligible to become a Title I

20   School-wide Program if 40% or more of the students qualify for free or reduced lunch. Eligible

21   schools are permitted to use Title I, Part A funds in combination with state and local resources

22   and other federal education program funds to enhance the educational program of the school and

23   raise the academic achievement of all students. A DCPS school is eligible to become a Title I

24   Targeted Assistance Program if 35-40% of the students qualify for free or reduced lunch. The

25   term “targeted assistance” means that services are provided to a select group of children,

26   identified as academically failing or most at risk of failing, rather than to all students for overall
27   school improvement. Schools with fewer than 35% of students eligible for free or reduced lunch

28
                                                        3

                                  Declaration of Nikki Stewart (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 74 of 355



 1   are considered Non-Title I. DCPS has 87 Title I Schools (86 schoolwide and 1 Targeted

 2   Assistance) and 26 Non-Title I Schools.

 3          9.        The District of Columbia is a unique jurisdiction due to its political status as a

 4   District as opposed to a state. In terms of its relationship with the U.S. Department of Education,

 5   DC is a state but unlike most other states, DC only has one LEA that has an obligation to provide

 6   equitable services to private schools, as the school reform act exempts public charter schools from

 7   this requirement.

 8          10.       DC received $45,198,598.00 of Title I-A funds received for 2019-20 school year.

 9   43 LEAs in DC received Title I-A funds in school year 2019-20 (with 79,587 K-12 students at

10   those schools, including 52,232 low-income K-12 students).

11          11.       For the 2020 school year, there were 108 private schools in Washington, District

12   of Columbia, serving 19,305 students.

13               Effects of the COVID-19 Pandemic on Education in the District of Columbia

14          12.       The COVID-19 pandemic has drastically impacted K-12 education in the District

15   of Columbia.

16          13.       Due to the COVID-19 pandemic, OSSE has effectuated remote operations, with a
17   majority of staff moving to telework, as schools also shifted to distance learning. OSSE has

18   worked closely with DCPS, PSCB, and DME to engage in robust stakeholder engagement to

19   ensure continued public education service delivery, even in the remote learning environment,

20   including promulgating emergency regulations, developing policy guidance, and establishing new

21   health and safety requirements in response to the public health emergency.

22          14.       The COVID-19 pandemic has had a significant impact on K-12 schools in DC.

23   School buildings were closed and transportation services discontinued. DCPS deployed distance

24   learning, and DC public charter schools followed suit. OSSE waived the requirements for in-seat

25   attendance for the 2019-20 school year by requiring schools to submit distance learning plans that

26   outlined how schools intended to provide for students’ educational needs in a remote learning
27   environment, including serving students who may be experiencing challenges with access to

28   technology, students with disabilities, English language learners and other vulnerable populations.
                                                         4

                                   Declaration of Nikki Stewart (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 75 of 355



 1          15.      OSSE is working closely with the DME, DCPS and the charter sector on

 2   developing policies and plans to support the safe re-opening of schools, with a focus on recovery

 3   of learning loss, which poses a significant risk to vulnerable student populations. OSSE has

 4   issued guiding principles for continuous education that will provide LEAs with resources to

 5   create a coherent academic foundation within their continuous education model in order to uphold

 6   existing academic standards across all grade levels and core content areas while ensuring

 7   continuous use of rigorous curricula and ongoing assessment of student progress.

 8          16.      Due to the economic impact of the pandemic, many of the risk factors experienced

 9   by students and families (employment, poverty, homelessness, etc.) have increased. As of July 6,

10   2020, DC has 44,312 at risk students, which is nearly a 4% increase since April 6, 2020. This

11   means that many DCPS students are more vulnerable than ever and any funding intended to

12   support these students is critical to support their educational stability and success and should be

13   made available without restriction.

14                CARES Act Funds Received by District of Columbia for K-12 Education

15          17.      In order to receive the ESSER funds designated for the District of Columbia and as

16   required by the Department, the Office of the State Superintendent of Education executed a
17   Certification and Agreement form and submitted it to the Department on May 6, 2020.1 A true

18   and correct copy of the Certification and Agreement completed by OSSE and submitted to the
19   Department is attached hereto as Exhibit A.
20          18.      Within this Certification and Agreement, the Office of the State Superintendent of
21   Education agreed to the following terms:
22                   I acknowledge and agree that the failure to comply with all Assurances and
                     Certifications in this Agreement, all relevant provisions and requirements of
23                   the CARES Act, Pub. L. No. 116-136 (March 27, 2020), or any other
                     applicable law or regulation may result in liability under the False Claims Act,
24                   31 U.S.C. § 3729, et seq.; OMB Guidelines to Agencies on Governmentwide
                     Debarment and Suspension (Nonprocurement) in 2 CFR part 180, as adopted
25                   and amended as regulations of the Department in 2 CFR part 3485; and 18
                     USC § 1001, as appropriate.
26
            1
               U.S. Dep’t of Educ., Certification and Agreement for Funding under the Education
27   Stabilization Fund Program Elementary and Secondary School Emergency Relief Fund (ESSER
     Fund), CFDA Number 84.425D, April 24, 2020, available at
28   https://oese.ed.gov/files/2020/04/ESSERF-Certification-and-Agreement-2.pdf.
                                                      5

                                  Declaration of Nikki Stewart (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 76 of 355



 1
                    ...
 2
                    4. LEAs receiving ESSER funds will provide equitable services to students
 3                  and teachers in non-public schools as required under 18005 of Division B
                    of the CARES Act.
 4
                    ...
 5
                    5. LEA receiving ESSER funds will provide equitable services to students
 6                  and teachers in non-public schools located within the LEA in the same
                    manner as provided under section 1117 of the ESEA, as determined
 7                  through timely and meaningful consultation with representatives of non-
                    public schools.
 8
                    [Ex. A at pp. 1-2.].
 9

10          19.     At the time that OSSE executed the Certification and Agreement form, the

11   Department had not yet published its Guidance Document or the Rule. Accordingly, OSSE was

12   unaware that the Department would subsequently issue rules to change the required proportional

13   share calculation for equitable services required under the CARES Act and the private school

14   students eligible to receive equitable services under the CARES Act.

15          20.     The Department distributed $42,006,354.00. from the ESSER Fund to OSSE on

16   May 7, 2020.
            21.   Of the ESSER funds received by OSSE, 10% is available for the state to award at its
17
     discretion, based on locally determined needs. For D.C., this is $4,200,635.40. OSSE intends to use
18

19   9.95% of these funds contractual needs to be determined in the 2020-21 school year to support

20   recovery learning in accordance with OSSE’s principles for continuous education. The remainder, a
21   0.05% administrative set aside permitted by the CARES Act, will be used for data systems and
22
     informational technology infrastructure development.
23

24          22.     OSSE provided all eligible LEAs with preliminary CARES-ESSER allocations by

25   May 14, 2020. DCPS is the only DC LEA subject to equitable services. DCPS’s preliminary

26   allocation is $21,749,742.49. On July 9, 2020, OSSE awarded DCPS 30 percent of its total

27   award, $6,524,922.75. Later this summer, OSSE will provide LEAs with final allocations based

28
                                                       6

                                 Declaration of Nikki Stewart (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 77 of 355



 1   on updates for new and expanding charter schools. LEAs will complete an application later this

 2   summer for FY2021 funds and then in summer 2021 for FY2022 funds, if applicable.

 3          23.     Using the proportional share calculation set forth in Section 1117 of the

 4   Elementary and Secondary Education Act (ESEA), the DCPS would reserve $1,435,483 in

 5   ESSER funds to provide equitable services to private school students.

 6          24.     However, using the proportional share calculation set forth in the Department’s

 7   Guidance Document and in Option #2 in the Rule, DCPS would reserve $5,002,440.77 in ESSER

 8   funds to provide equitable services to private school students. Thus, under the Department’s

 9   preferred proportional share calculation, private school students in DC would have access to an

10   additional $3,566,957.77 and public schools would lose this same amount of funds.

11                The Department’s Rule Significantly Harms the District of Columbia

12          25.     COVID-19 places unprecedented operational and fiscal strain on DCPS, and an

13   effective government response that prioritizes student health and safety, as well as maintains our

14   academic gains, is required. The $3.6M loss of funding exacerbates that problem at a time when

15   there is a growing number of at-risk students who are in need of additional educational,

16   technological, and social/emotional supports. This will require increased resources, including
17   funding, being directed toward programs supporting vulnerable students and families in the

18   District. This loss of funding due to the Department’s proposed rule will significantly reduce

19   DCPS’s ability to adequately serve these students. Even if DCPS followed Option #1 (Title I-

20   schools only Option) in proportioning the CARES Act funds for equitable services, DC will be

21   required to provide significant funding to the 26 non-Title I schools in District of Columbia that

22   were expecting to receive CARES Act funds. In addition, the District would have to identify

23   local funding to Title I schools impacted by the pandemic that are not allowed to use the CARES

24   Act funds to supplant their budget.

25          26.     This increase in funding for public schools will be required immediately. As DC

26   remains in the throes of the pandemic, public schools remain desperate for funding as they
27   continue to transition to remote learning and prepare for next school year. Policies and

28   procedures must be developed for remote learning; teachers must be trained to use remote
                                                       7

                                 Declaration of Nikki Stewart (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 78 of 355



 1   learning techniques; school buildings must be thoroughly sanitized, protective equipment must be

 2   procured, and physical changes to school buildings must be implemented. The costs of reacting

 3   to this pandemic are drastic for public schools and without the funds the CARES Act was

 4   intended to provide, OSSE must immediately assist LEAs to adjust to the new realities presented

 5   by the pandemic.

 6            27.   Beyond the additional funding that the District will be required to expend in lieu of

 7   the designated CARES Act funds, the Department’s Guidance Document and Rule have imposed

 8   signification administrative burdens on OSSE directly.

 9            28.   OSSE staff have collectively spent hundreds of hours navigating communications,

10   discussing programmatic effects, considering legal implications and participating in inter-agency

11   engagement regarding CARES Act funding, and the confusing and shifting equitable services

12   guidance in particular. DCPS has looked to OSSE for clarification and guidance and OSSE SSK-

13   12 leadership has coordinated closely with the Office of the General Counsel to develop a rational

14   and legally defensible position that could be communicated to DCPS and discussed with DCPS,

15   DME and other education stakeholders.

16            29.   Staff time is a limited, non-renewable resource particularly in the face of staff
17   shortages due to the hiring freeze imposed because of the pandemic-related budget shortfalls. Thus,

18   the hours of OSSE staff time that has been dedicated to navigating the equitable services issue thus

19   far has diverted this precious resource from other pandemic-related challenges including

20   developing polices for childcare, issuing school re-opening guidance, and finalizing emergency

21   regulations for other subject matter areas.

22            30.   As the SEA for the District of Columbia, OSSE is responsible for the distribution

23   and oversight of state-administered federal education funds. As such, OSSE is responsible for

24   providing sub-grantees with clear guidance, policies, and technical assistance related to the local

25   and federal statutes, regulations, and non-regulatory guidance governing its federal education

26   funds.
27            31.   As the oversight agency for federal education programs, OSSE uses a risk-based

28   monitoring process to ensure that LEAs or other sub-recipients meet the requirements of federal
                                                        8

                                  Declaration of Nikki Stewart (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 79 of 355



 1   and local laws and regulations, as applicable and in alignment with OSSE’s Sub-recipient

 2   Monitoring Policy. Each year, OSSE conducts on-site and desktop compliance monitoring for a

 3   select group of sub-recipients, based on a calculation of risk as aligned with OSSE’s Sub-

 4   recipient Monitoring Policy. This process includes record reviews, document reviews, and

 5   interviews which are intended to identify any noncompliance, assess progress toward federal and

 6   local targets, and provide recommendations intended to support continuous improvement.

 7   OSSE’s risk-based monitoring takes two forms: 1) on-site monitoring and 2) desktop monitoring.

 8   OSSE’s monitoring of Title I, Part A includes monitoring for the provision of equitable services,

 9   which involves collecting evidence that DCPS consulted with appropriate private school officials

10   during the design and development of the program to deliver equitable services on topics

11   including: (A) how the children's needs will be identified; (B) what services will be offered; (C)

12   how, where, and by whom the services will be provided; (D) how the services will be

13   academically assessed and how the results of that assessment will be used to improve those

14   services; (E) the size and scope of the equitable services to be provided to the eligible private

15   school children, and the proportion of funds that is allocated under subsection (a)(4) for such

16   services; (F) the method or sources of data that are used under subsection (c) and section
17   1113(c)(1) of Title I, Part A to determine the number of children from low‐income families in

18   participating school attendance areas who attend private schools; (G) how and when the agency

19   will make decisions about the delivery of services to such children, including a thorough

20   consideration and analysis of the views of the private school officials on the provision of services

21   through a contract with potential third‐party providers; and (H) how, if the agency disagrees with

22   the views of the private school officials on the provision of services through a contract, the local

23   educational agency will provide in writing to such private school officials an analysis of the

24   reasons why the local educational agency has chosen not to use a contractor. In addition to

25   compliance, OSSE’s monitoring process is designed to provide sub-grantees with meaningful

26   feedback to improve the quality and implementation of their educational programs and to
27   ultimately raise student achievement in the District of Columbia.

28
                                                        9

                                  Declaration of Nikki Stewart (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 80 of 355



 1           32.        OSSE will be required to develop and deploy a monitoring tool for CARES Act

 2   funding that will also include equitable services similar to the Title I, Part A monitoring protocol.

 3   Because a greater number of private schools are eligible for funding under the Department’s rule

 4   than would be otherwise, DCPS will be obligated to engage in increased consultation with private

 5   schools that have not participated in Title I, Part A, and OSSE will be required to monitor DCPS

 6   for compliance.

 7           33.        Finally, the Department’s Guidance Document and Rule place OSSE in legal

 8   jeopardy. OSSE was required to certify in its ESSER Fund application that the SEAs and the

 9   LEAs will comply with the equitable service provision of the CARES Act (§ 18005) and “any

10   other applicable law or regulation.” (Ex. A at p. 1.) Because the Guidance Document and the

11   Rule require LEAs to calculate the proportional share for equitable services and determine

12   eligibility of private school students for equitable services contrary to the proportional share

13   calculation and eligibility requirements in the CARES Act, OSSE and DCPS cannot satisfy both

14   the Rule and the CARES Act. Accordingly, the Department’s Rule forces OSSE to violate

15   Section 18005 of the CARES Act, placing OSSE in breach of the certification in the Certification

16   and Agreement and subjecting OSSE to “liability under the False Claims Act, . . . [and the] OMB
17   Guidelines to Agencies on Government wide Debarment and Suspension (Nonprocurement).”

18   (Ex. A at p. 1.)

19           34.        As DCPS needs to use the ESSER funds as soon as possible to assist with the

20   numerous pandemic-related challenges, this legal jeopardy will impact OSSE immediately.

21        The Department’s Rule Significantly Harms the District of Columbia’s K-12 Students

22           35.        Due to the confusion created by the Department’s interpretation of the equitable

23   services requirement, DCPS could not immediately plan for CARES-ESSER funds or submit its

24   application for FY20 funding, which creates pressure and risk for spending funds in fiscal year

25   2020.

26           36.        The Department’s Guidance and Rule will result in less funding being distributed
27   to DCPS.

28
                                                           10

                                     Declaration of Nikki Stewart (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 81 of 355



 1           37.     If LEAs in the District of Columbia calculate the proportional share of CARES

 2   Act funds for private school students under Option #1 in the Rule, non-Title I schools in LEAs

 3   receiving CARES Act funds will receive no funds. In the District of Columbia, there are

 4   approximately 26 non-Title I schools in LEAs that are eligible to receive CARES Act funds that

 5   would not receive any funding. Like all public schools in DC, these schools are equally impacted

 6   by the COVID-19 pandemic and would greatly benefit from the influx of CARES Act funds to

 7   assist them through the pandemic. In addition, there are approximately 87 Title I DCPS schools

 8   that would be prohibited from using CARES Act funds to respond to and prepare for the

 9   pandemic as the schools cannot supplant State and local funding sources under the Rule. This

10   would significantly impact the Title I schools as many are in desperate need of additional funding

11   to cope with the pandemic, and to assist students with online, remote learning tools that students

12   often cannot afford within these Title I schools.

13           38.     If DCPS is forced to follow Option #2 in the Rule for proportioning CARES Act

14   funds, approximately $3,566,957.77 in ESSER funds would be diverted from public school funds in

15   order to provide equitable services to all private school students. If DCPS distribute the ESSER

16   moneys in the same manner that Title I-A funds are usually distributed for equitable services based

17   on low-income private school students, as the plain language of the CARES Act requires, then only

18   $1,435,483 will be distributed for equitable services to eligible private school students. Thus, if the

19   Department’s Rule stands and LEAs used Option #2 to proportion their CARES Act funds, a total of

20   $3,566,957.77 in ESSER moneys will be diverted from low-income public schools to private

21   school students that are not qualified for Title I-A funds - % of the total ESSER moneys that

22   DC received.
           39.    Regardless of how LEAs proportion the CARES Act funds in the District of Columbia,
23

24   the Rule requires that all private school students receive equitable services. In DC, during the 2019-

25   2020 school year, approximately 2,142 private school students were eligible to receive equitable

26   services under Title I-A as they were at-risk students within a LEA receiving Title I-A funds. As the
27
     Rule requires all private school students receiving equitable services, the approximately 2,142 private
28
                                                         11

                                   Declaration of Nikki Stewart (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 82 of 355



 1   school students who received equitable services under Title I-A last year will receive less services as
 2   the CARES Act funds proportioned for equitable services will be spread amongst all private school
 3
     students.
 4

 5

 6   I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and

 7   correct.

 8
                      15th day of July, 2020, at __________________________________
     Executed on this ____                           Washington, DC
 9

10

11                                                   _____________________________________
                                                     Nikki Stewart
12                                                   Assistant Superintendent
                                                     Division of Systems and Supports, K-12
13                                                   Office of the State Superintendent of Education
14                                                   District of Columbia

15

16
17

18

19

20

21

22

23

24

25

26
27

28
                                                        12

                                  Declaration of Nikki Stewart (3:20-cv-04478-SK)
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 83 of 355




   EXHIBIT A
           Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 84 of 355




                            U.S. Department of Education



              Certification and Agreement
                 for Funding under the
         Education Stabilization Fund Program
    Elementary and Secondary School Emergency Relief
                  Fund (ESSER Fund)
                                           CFDA Number: 84.425D




                                                                                              OMB Number: 1810-0743
                                                                                             Expiration Date: 10/31/2020

                                             Paperwork Burden Statement
According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless
such collection displays a valid OMB control number. The OMB control number for this information collection is 1810-
0743. The time required to complete this information collection is estimated to average 5 hours per response, including time
for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing
and reviewing the collection of information. The obligation to respond to this collection is required to obtain benefit
under the Coronavirus Aid, Relief, and Economic Security Act. If you have any comments concerning the accuracy of
the time estimate, suggestions for improving this individual collection, or if you have comments or concerns regarding
the status of your individual form, application or survey, please contact Christopher Tate, Office of Elementary and
Secondary Education, U.S. Department of Education, 400 Maryland Ave., S.W., Room 3E229, Washington, D.C. 20202
directly.
          Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 85 of 355


                    PROGRAM BACKGROUND INFORMATION
Purpose

Under the Elementary and Secondary School Emergency Relief Fund (ESSER Fund), the
Department awards grants to State educational agencies (SEAs) for the purpose of providing local
educational agencies (LEAs), including charter schools that are LEAs, with emergency relief funds
to address the impact that Novel Coronavirus Disease 2019 (COVID-19) has had, and continues to
have, on elementary and secondary schools across the nation. LEAs must provide equitable services
to students and teachers in non-public schools as required under the Coronavirus Aid, Relief, and
Economic Security Act (CARES Act).

Eligibility

SEAs in any of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.

Timeline

The SEA will have one year, from the date of its ESSER award, to award funds. Any funds not
awarded by the SEA within one year of receiving its award will be returned to the Department to be
reallocated to other States consistent with the CARES Act.

Uses of Funds

SEAs:
The SEA must use no less than 90 percent of its allocation to make subgrants to LEAs, including
charter schools that are LEAs, based on each LEA’s share of funds received under part A of title I
of the ESEA in fiscal year 2019. With the funds not subgranted to LEAs, the SEA may reserve up
to an amount equal to ½ of 1 percent of the total allocation for administrative costs, and the
remaining funds may be used for emergency needs as determined by the SEA to address issues
responding to COVID-19. These emergency needs may be addressed through the use of grants or
contracts.

LEAs:
LEAs may use funds for any purposes listed in section 18003(d) of the CARES Act. (See Appendix
A.)

Program Contact

For additional information, please contact Christopher Tate by telephone at (202) 453-6047 or by
email at ESSERF@ed.gov.




                                                 ii
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 86 of 355


             CERTIFICATION AND AGREEMENT INSTRUCTIONS

To receive an ESSER Fund allocation, SEAs must submit to the Department the following
information:
   x   A completed cover sheet that includes the signature of the Chief State School Officer or
       authorized representative. (Part A of the Certification and Agreement)

   x   Programmatic, fiscal, and reporting assurances. (Part B of the Certification and Agreement)

   x   Information on the uses of ESSER funds. (Part C of the Certification and Agreement)

   x   Other assurances and certifications. (Part D of the Certification and Agreement)

For purposes of this document, the term “Certification and Agreement” is the application that an
SEA is required to file under section 18003(a) of Division B of the CARES Act.

Certification and Agreement Submission Information

An SEA must submit a Certification and Agreement to the Department no later than July 1, 2020.

Please submit your Certification and Agreement to the Department as follows:

Email an electronic version of the ESSER Fund Certification and Agreement in .PDF (Portable
Document Format) to ESSERF@ed.gov.

APPENDICES
       Appendix A – Authorizing Statute
       Appendix B – State Allocation Table




                                                iii
               Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 87 of 355


     ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF
     FUND (ESSER FUND)

     STATE EDUCATIONAL AGENCY

     PART A: CERTIFICATION AND AGREEMENT COVER SHEET
State: District of Columbia                          CFDA Number: 84.425D

Legal Name: Office of the State Superintendent of EDUNS Number: 603893657

Chief State School Officer:                          Mailing Address:
Hanseul Kang                                         1050 First St. NE, Washington DC 20002



State Contact for Elementary and Secondary School Emergency Relief Fund: Nikki Stewart

Position and Office: Assistant Superintendent, Systems and Supports, K-12
Mailing Address:
                     1050 First St. NE, Washington, DC 20002

Telephone:
                     (202) 899-6142
Email address:
                     nikki.stewart@dc.gov
To the best of my knowledge and belief, all the information and data in this agreement are true and correct. I
acknowledge and agree that the failure to comply with all Assurances and Certifications in this Agreement, all
relevant provisions and requirements of the CARES Act, Pub. L. No. 116-136 (March 27, 2020), or any other
applicable law or regulation may result in liability under the False Claims Act, 31 U.S.C. § 3729, et seq.; OMB
Guidelines to Agencies on Governmentwide Debarment and Suspension (Nonprocurement) in 2 CFR part 180,
as adopted and amended as regulations of the Department in 2 CFR part 3485; and 18 USC § 1001, as
appropriate.

Chief State School Officer or Authorized Representative (Typed Name):           Telephone:
Hanseul Kang                                                                    (202) 355-8088
Signature of Chief State School Officer or Authorized Representative:            Date:
                                                                                05/06/2020

                         Form Approved OMB Number: 1810-0743 Expiration Date: 10/31/2020
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 88 of 355


PART B: PROGRAMMATIC, FISCAL, AND REPORTING ASSURANCES
The [Chief State School Officer or his/her authorized representative] assures the following:

1. The SEA will allocate no less than 90 percent of the grant funds under this program to local
   educational agencies (LEAs) (including charter schools that are LEAs) in the State. Under the
   ESSER Fund, the SEA will award grants by formula to State educational agencies (SEAs) for
   the purpose of providing LEAs, including charter schools that are LEAs, with emergency relief
   funds to address the impact that the Novel Coronavirus Disease 2019 (COVID-19) has had, and
   continues to have, on elementary and secondary schools across the Nation. This includes both
   continuing to provide educational services, such as remote learning, while schools and
   campuses are closed, and developing and implementing plans for the return to normal
   operations. The SEA will allocate these funds to LEAs on the basis of their respective shares of
   funds received under title I, part A of the Elementary and Secondary Education Act of 1965 in
   fiscal year 2019.

2. The SEA will use the remaining funds (hereafter SEA reserve) for emergency needs as
   determined by the SEA to address issues related to COVID-19, which may be addressed through
   the use of grants or contracts. From an SEA’s reserve, the SEA may use not more than 1/2 of 1
   percent of the SEA’s total grant for administrative costs.

3. The SEA will ensure that LEAs use ESSER funds for activities allowable under section
   18003(d) of Division B of the CARES Act. (See Appendix A.)
   The Department generally does not consider the following to be an allowable use of ESSER
   funds, under any part of 18003: 1) subsidizing or offsetting executive salaries and benefits of
   individuals who are not employees of the SEA or LEAs or 2) expenditures related to state or
   local teacher or faculty unions or associations.

4. The SEA will ensure that LEAs receiving ESSER funds will provide equitable services to
   students and teachers in non-public schools as required under 18005 of Division B of the
   CARES Act.

5. The SEA will ensure that an LEA receiving ESSER funds will provide equitable services to
   students and teachers in non-public schools located within the LEA in the same manner as
   provided under section 1117 of the ESEA, as determined through timely and meaningful
   consultation with representatives of non-public schools.
       x The SEA will ensure that a public agency will maintain control of funds for the services
          and assistance provided to a non-public school under the ESSER Fund.
       x The SEA will ensure that a public agency will have title to materials, equipment, and
          property purchased with ESSER funds.
       x The SEA will ensure that services to a non-public school with ESSER funds will be
          provided by a public agency directly, or through contract with, another public or private
          entity.
6. The SEA will comply with the maintenance of effort provision in Section 18008(a) of Division
   B of the CARES Act absent waiver by the Secretary pursuant to Section 18008(b) thereof.

7. The SEA and each LEA and any other entity that receives ESSER funds will, to the greatest
   extent practicable, continue to compensate its employees and contractors during the period of
                                                  2
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 89 of 355


   any disruptions or closures related to COVID-19 in compliance with Section 18006 of Division
   B of the CARES Act. In addition, each entity that accepts funds will continue to pay employees
   and contractors to the greatest extent practicable based on the unique financial circumstances of
   the entity. CARES Act funds generally will not be used for bonuses, merit pay, or similar
   expenditures, unless related to disruptions or closures resulting from COVID-19.

8. The SEA must assure that, when applicable, it will provide technical assistance to LEAs on the
   use of ESSER funds for remote learning, which includes both distance education as defined in
   section 103(7) of the HEA and distance learning as defined in ESEA section 8101(14), so that
   students can continue learning during school closures.

9. The SEA will comply with all reporting requirements, including those in Section 15011(b)(2) of
   Division B of the CARES Act, and submit required quarterly reports to the Secretary at such
   time and in such manner and containing such information as the Secretary may subsequently
   require. (See also 2 CFR 200.327-200.329). The Secretary may require additional reporting in
   the future, which may include: the methodology LEAs will use to provide services or assistance
   to students and staff in both public and non-public schools, the uses of funds by the LEAs or
   other entities and demonstration of their compliance with Section 18003(d), such as any use of
   funds addressing the digital divide, including securing access to home-based connectivity and
   remote-use devices, related issues in supporting remote learning for all students, including
   disadvantaged populations.

10. The SEA will submit to the Department, within 60 days of receiving ESSER funds, a report that
    will include:
        x A budget for the SEA’s reserve that includes information about the up to 1/2 of 1 percent
            of the SEA’s total grant for administrative costs and the uses of funds for emergency
            needs to address issues related to COVID-19; and
        x An Internal Control and Subrecipient Monitoring Plan to ensure that funds are used for
            allowable purposes in accordance with cash management principles.

11. The SEA will ensure that every recipient and subrecipient of ESSER funds will cooperate with
    any examination of records with respect to such funds by making records available for
    inspection, production, and examination, and authorized individuals available for interview and
    examination, upon the request of (i) the Department and/or its Inspector General; or (ii) any
    other federal agency, commission, or department in the lawful exercise of its jurisdiction and
    authority.

12. The SEA will return to the Secretary any funds received under the ESSER Fund that the SEA
    does not award within 1 year of receiving such funds.

   Chief State School Officer or Authorized Representative (Printed Name):


   Signature:                                                   Date:
                                                               05/06/2020




                                                 3
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 90 of 355


PART C: USES OF ELEMENTARY AND SECONDARY SCHOOL
EMERGENCY RELIEF FUNDS

Section 18003 of Division B of the CARES Act provides in relevant part that grants awarded under
the Elementary and Secondary School Emergency Relief Fund be used to support the ability of local
educational agencies (LEAs) to continue to provide educational services to their students. The
Department requests the following:

1. Information that the SEA may request LEAs to include in their subgrant applications to the
   SEA. For example, an SEA might propose to include the following in developing its subgrant
   application:
       x How the LEA will determine its most important educational needs as a result of COVID-
          19.
       x The LEA’s proposed timeline for providing services and assistance to students and staff
          in both public and non-public schools.
       x The extent to which the LEA intends to use ESSER funds to promote remote learning.
       x How the LEA intends to assess and address student learning gaps resulting from the
          disruption in educational services.
   The above considerations are in addition to the application information requirements from
   sections 442 and 427 of the General Education Provisions Act (GEPA) (20 U.S.C. § 1232e and
   § 1228a).

      :HDUHGHYHORSLQJDVWUHDPOLQHGDSSOLFDWLRQWRDOORZ/($VWRDFFHVVIXQGVTXLFNO\DQG
      GHYHORSLQJFRRUGLQDWHGUHVRXUFHVWRVXSSRUW/($VLQSODQQLQJIRUWKHLUFXUUHQWQHHGVDV
      ZHOODVSURMHFWHGQHHGVIRUWKHVFKRRO\HDUDQGLQWRWKHIXWXUH

      ,QRXU(66(5DSSOLFDWLRQZHZLOODVN/($VWRGHVFULEHKRZWKH\SODQWRVSHQG(66(5
      IXQGVDQGFDWHJRUL]HWKHLUEXGJHWVWRDOORZIRUWUDFNLQJDQGUHSRUWLQJEDVHGRQVWDWH
      SULRULWLHVDQGDOORZDEOHFRVWV HJGLVWDQFHOHDUQLQJUHFRYHU\OHDUQLQJVXSSRUWIRU
      VWXGHQWVZLWKGLVDELOLWLHVZUDSDURXQGVHUYLFHVRUJDQL]DWLRQDOFDSDFLW\EXLOGLQJ
      LQIUDVWUXFWXUHDFDGHPLFLQWHUYHQWLRQVWDOHQW 

      :HZLOODOVRFROOHFWDVVXUDQFHVWKDW/($VZLOOFRPSO\ZLWKDOODSSOLFDEOHIHGHUDO
      UHTXLUHPHQWVLQFOXGLQJDOORZDEOHXVHVRIIXQGVUHSRUWLQJILQDQFLDOPDQDJHPHQW
      HTXLWDEOHVHUYLFHVDQGUHFRUGNHHSLQJUHTXLUHPHQWV




                                                4
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 91 of 355




2. The extent to which the SEA intends to use any portion of its SEA reserve (up to 10 percent of
   its ESSER Fund award) to support:
       x technological capacity and access – including hardware and software, connectivity, and
          instructional expertise – to support remote learning. If so, please describe the strategies
          the SEA intends to use to serve disadvantaged populations listed in Sec. 18003(d)(4) of
          the CARES Act; and
       x remote learning by developing new informational and academic resources and
          expanding awareness of, and access to, best practices and innovations in remote learning
          and support for students, families, and educators.




       266(LVFXUUHQWO\FROOHFWLQJSODQVIURP/($VWKDWGHVFULEHWKHLUDSSURDFKHVWRGLVWDQFH
       OHDUQLQJLPSOHPHQWDWLRQGXULQJVFKRROFORVXUHVGXULQJWKHVFKRRO\HDU7KHVH
       SODQVVHUYHDVDQLPSRUWDQWLQSXWLQWRDVVHVVLQJQHHGVLQFOXGLQJWKRVHDURXQG
       LQVWUXFWLRQDOFRQWLQXLW\VXSSRUWLQJVSHFLDOSRSXODWLRQVDQGFRQWLQXLQJWRVXSSRUW
       VWXGHQWVDIWHUWKHHPHUJHQF\266(SODQVWRXVHWKHVHSODQVDQGFRQWLQXHWRHQJDJH
       VWDNHKROGHUVWRILQDOL]HKRZEHVWWRGHSOR\RXU(66(5VWDWHOHYHODFWLYLWLHVIXQGVJLYHQ
       WKHHPHUJHQF\QHHGVLQLQRXUVWDWH

       %DVHGRQHQJDJHPHQWWRGDWHWKHVHSODQVPD\LQFOXGHDGGLWLRQDOVWUDWHJLFLQYHVWPHQWVWR
       SLORWLQQRYDWLYHPRGHOVWRPD[LPL]HWHDFKLQJDQGOHDUQLQJLQWKLVQHZDQGFKDOOHQJLQJ
       HQYLURQPHQWVXSSRUWHGXFDWRUHIIHFWLYHQHVVSURYLGHLQVWUXFWLRQDOVXSSRUWVWRVWXGHQWV
       ZLWKGLVDELOLWLHVSDUWQHUZLWKIDPLOLHVDQGFRPPXQLWLHVDQGFUHDWHDQGPDQDJHVHFXUH
       WHFKQRORJ\LQIUDVWUXFWXUHIRUOHDUQLQJRXWVLGHWKHVFKRROEXLOGLQJ




                                                  
         Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 92 of 355


PART D: OTHER ASSURANCES AND CERTIFICATIONS
The [Chief State School Officer or his/her authorized representative] assures or certifies the
following:
1. The SEA will comply with all applicable assurances in OMB Standard Forms 424B and D
   (Assurances for Non-Construction and Construction Programs), including the assurances
   relating to the legal authority to apply for assistance; access to records; conflict of interest; merit
   systems; nondiscrimination; Hatch Act provisions; labor standards; flood hazards; historic
   preservation; protection of human subjects; animal welfare; lead-based paint; Single Audit Act;
   and the general agreement to comply with all applicable Federal laws, executive orders and
   regulations.
2. With respect to the certification regarding lobbying in Department Form 80-0013, no Federal
   appropriated funds have been paid or will be paid to any person for influencing or attempting to
   influence an officer or employee of any agency, a Member of Congress, an officer or employee
   of Congress, or an employee of a Member of Congress in connection with the making or
   renewal of Federal grants under this program; the SEAe will complete and submit Standard
   Form-LLL, “Disclosure Form to Report Lobbying,” when required (34 C.F.R. Part 82,
   Appendix B); and the SEA will require the full certification, as set forth in 34 C.F.R. Part 82,
   Appendix A, in the award documents for all subawards at all tiers.
3. Any LEA receiving funding under this program will have on file with the SEA a set of
   assurances that meets the requirements of section 442 of the General Education Provisions Act
   (GEPA) (20 U.S.C. 1232e).
4. To the extent applicable, an LEA will include in its local application a description of how the
   LEA will comply with the requirements of section 427 of GEPA (20 U.S.C. 1228a). The
   description must include information on the steps the LEA proposes to take to permit students,
   teachers, and other program beneficiaries to overcome barriers (including barriers based on
   gender, race, color, national origin, disability, and age) that impede equal access to, or
   participation in, the program.
5. The SEA will comply with the Uniform Administrative Requirements, Cost Principles, and
   Audit Requirements for Federal Awards (Uniform Guidance) requirements in Subpart D—Post
   Federal Award Requirements (2 CFR §§200.300-345) and Subpart E—Cost Principles (2 CFR
   §§200.400-475) to ensure that LEAs, including charter schools that are LEAs, are using ESSER
   funds for purposes that are reasonable, necessary, and allocable under the CARES Act.
6. The SEA and other entities will comply with the provisions of all applicable acts, regulations
   and assurances; the following provisions of Education Department General Administrative
   Regulations (EDGAR) 34 CFR parts 76, 77, 81, 82, 84, 97, 98, and 99; the OMB Guidelines to
   Agencies on Governmentwide Debarment and Suspension (Nonprocurement) in 2 CFR part
   180, as adopted and amended as regulations of the Department in 2 CFR part 3485; and the
   Uniform Guidance in 2 CFR part 200, as adopted and amended as regulations of the Department
   in 2 CFR part 3474.
   Chief State School Officer or Authorized Representative (Printed Name):


   Signature:                                                       Date:
                                                                   05/06/2020

                                                    
         Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 93 of 355


Appendix A: Relevant Excerpts from Title VIII of Division B of the CARES
Act, the Emergency Appropriations for Coronavirus Health Response and
Agency Operations
DEPARTMENT OF EDUCATION
EDUCATION STABILIZATION FUND
For an additional amount for ‘‘Education Stabilization Fund’’, $30,750,000,000, to remain available
through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or
internationally: Provided, That such amount is designated by the Congress as being for an
emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency
Deficit Control Act of 1985.

GENERAL PROVISIONS
EDUCATION STABILIZATION FUND
SEC. 18001. (a) ALLOCATIONS.—From the amount made available under this heading in this Act
to carry out the Education Stabilization Fund, the Secretary shall first allocate—
(1) not more than 1/2 of 1 percent to the outlying areas on the basis of their respective needs, as
determined by the Secretary, in consultation with the Secretary of the Interior;
(2) one-half of 1 percent for the Secretary of Interior, in consultation with the Secretary of
Education, for programs operated or funded by the Bureau of Indian Education; and
(3) 1 percent for grants to States with the highest coronavirus burden to support activities under this
heading in this Act, for which the Secretary shall issue a notice inviting applications not later than
30 days of enactment of this Act and approve or deny applications not later than 30 days after
receipt.
(b) RESERVATIONS.—After carrying out subsection (a), the Secretary shall reserve the remaining
funds made available as follows:
(1) 9.8 percent to carry out section 18002 of this title.
(2) 43.9 percent to carry out section 18003 of this title.
(3) 46.3 percent to carry out section 18004 of this title.

ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF FUND
SEC. 18003. (a) GRANTS.—From funds reserved under section 18001(b)(2) of this title, the
Secretary shall make elementary and secondary school emergency relief grants to each State
educational agency with an approved application. The Secretary shall issue a notice inviting
applications not later than 30 days of enactment of this Act and approve or deny applications not
later than 30 days after receipt.
(b) ALLOCATIONS TO STATES.—The amount of each grant under subsection (a) shall be
allocated by the Secretary to each State in the same proportion as each State received under part A
of title I of the ESEA of 1965 in the most recent fiscal year.
(c) SUBGRANTS TO LOCAL EDUCATIONAL AGENCIES.—Each State shall allocate not less
than 90 percent of the grant funds awarded to the State under this section as subgrants to local
educational agencies (including charter schools that are local educational agencies) in the State in
proportion to the amount of funds such local educational agencies and charter schools that are local
educational agencies received under part A of title I of the ESEA of 1965
in the most recent fiscal year.
(d) USES OF FUNDS.—A local educational agency that receives funds under this title may use the
funds for any of the following:


                                                  
         Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 94 of 355


(1) Any activity authorized by the ESEA of 1965, including the Native Hawaiian Education Act and
the Alaska Native Educational Equity, Support, and Assistance Act (20 U.S.C. 6301 et seq.), the
Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) (‘‘IDEA’’), the Adult
Education and Family Literacy Act (20 U.S.C. 1400 et seq.), the Carl D. Perkins Career and
Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) (‘‘the Perkins Act’’), or subtitle B of title
VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.).
(2) Coordination of preparedness and response efforts of local educational agencies with State,
local, Tribal, and territorial public health departments, and other relevant agencies,
to improve coordinated responses among such entities to prevent, prepare for, and respond to
coronavirus.
(3) Providing principals and others school leaders with the resources necessary to address the needs
of their individual schools.
(4) Activities to address the unique needs of low-income children or students, children with
disabilities, English learners, racial and ethnic minorities, students experiencing homelessness, and
foster care youth, including how outreach and service delivery will meet the needs of each
population.
(5) Developing and implementing procedures and systems to improve the preparedness and
response efforts of local educational agencies.
(6) Training and professional development for staff of the local educational agency on sanitation
and minimizing the spread of infectious diseases.
(7) Purchasing supplies to sanitize and clean the facilities of a local educational agency, including
buildings operated by such agency.
(8) Planning for and coordinating during long-term closures, including for how to provide meals to
eligible students, how to provide technology for online learning to all students,
how to provide guidance for carrying out requirements under the Individuals with Disabilities
Education Act (20 U.S.C. 1401 et seq.) and how to ensure other educational services can continue
to be provided consistent with all Federal, State, and local requirements.
(9) Purchasing educational technology (including hardware, software, and connectivity) for students
who are served by the local educational agency that aids in regular and substantive
educational interaction between students and their classroom instructors, including low-income
students and students with disabilities, which may include assistive technology
or adaptive equipment.
(10) Providing mental health services and supports.
(11) Planning and implementing activities related to summer learning and supplemental afterschool
programs, including providing classroom instruction or online learning
during the summer months and addressing the needs of low-income students, students with
disabilities, English learners, migrant students, students experiencing homelessness, and
children in foster care.
(12) Other activities that are necessary to maintain the operation of and continuity of services in
local educational agencies and continuing to employ existing staff of the local educational agency.
(e) STATE FUNDING.—With funds not otherwise allocated under subsection (c), a State may
reserve not more than 1/2 of 1 percent for administrative costs and the remainder for emergency
needs as determined by the state educational agency to address issues responding to coronavirus,
which may be addressed through the use of grants or contracts.
(f) REALLOCATION.—A State shall return to the Secretary any
funds received under this section that the State does not award within 1 year of receiving such funds
and the Secretary shall reallocate such funds to the remaining States in accordance with
subsection (b).

                                                  
         Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 95 of 355


ASSISTANCE TO NON-PUBLIC SCHOOLS
SEC. 18005. (a) IN GENERAL.—A local educational agency receiving funds under sections 18002
or 18003 of this title shall provide equitable services in the same manner as provided under section
1117 of the ESEA of 1965 to students and teachers in non-public schools, as determined in
consultation with representatives of non-public schools.
(b) PUBLIC CONTROL OF FUNDS.—The control of funds for the services and assistance
provided to a non-public school under subsection (a), and title to materials, equipment, and property
purchased with such funds, shall be in a public agency, and a public agency shall administer such
funds, materials, equipment, and property and shall provide such services (or may contract for the
provision of such services with a public or private entity).
CONTINUED PAYMENT TO EMPLOYEES
SEC. 18006. A local educational agency, State, institution of higher education, or other entity that
receives funds under ‘‘Education Stabilization Fund’’, shall to the greatest extent practicable,
continue to pay its employees and contractors during the period of any disruptions or closures
related to coronavirus.
DEFINITIONS
SEC. 18007. Except as otherwise provided in sections 18001– 18006 of this title, as used in such
sections—
(1) the terms ‘‘elementary education’’ and ‘‘secondary education’’ have the meaning given such
terms under State law;
(2) the term ‘‘institution of higher education’’ has the meaning given such term in title I of the
Higher Education Act of 1965 (20 U.S.C. 1001 et seq.);
(3) the term ‘‘Secretary’’ means the Secretary of Education;
(4) the term ‘‘State’’ means each of the 50 States, the District of Columbia, and the Commonwealth
of Puerto Rico;
(5) the term ‘‘cost of attendance’’ has the meaning given such term in section 472 of the Higher
Education Act of 1965.
(6) the term ‘‘Non-public school’’ means a non-public elementary and secondary school that (A) is
accredited, licensed, or otherwise operates in accordance with State law; and
(B) was in existence prior to the date of the qualifying emergency for which grants are awarded
under this section;
(7) the term ‘‘public school’’ means a public elementary or secondary school; and
(8) any other term used that is defined in section 8101 of the Elementary and Secondary Education
Act of 1965 (20 U.S.C. 7801) shall have the meaning given the term in such
section.
MAINTENANCE OF EFFORT
SEC. 18008. (a) A State’s application for funds to carry out sections 18002 or 18003 of this title
shall include assurances that the State will maintain support for elementary and secondary
education, and State support for higher education (which shall include State funding to institutions
of higher education and state need based financial aid, and shall not include support for capital
projects or for research and development or tuition and fees paid by students) in fiscal years 2020
and 2021 at least at the levels of such support that is the average of such State’s support for
elementary and secondary education and for higher education provided in the 3 fiscal years
preceding the date of enactment of this Act.
(b) The secretary may waive the requirement in subsection (a) for the purpose of relieving fiscal
burdens on States that have experienced a precipitous decline in financial resources.

                                                  
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 96 of 355


REPORTING ON USE OF FUNDS SEC. 15011.
(a) In this section—
(1) the terms ‘‘agency’’, ‘‘appropriate congressional committees’’, ‘‘Committee’’, ‘‘covered
funds’’, and ‘‘Coronavirus response’’ have the meanings given those terms in section 15010;
(2) the term ‘‘covered recipient’’ (A) means any entity that receives large covered funds; and (B)
includes any State, the District of Columbia, and any territory or possession of the United States;
and
(3) the term ‘‘large covered funds’’ means covered funds that amount to more than $150,000.
…
(b)(2) Not later than 10 days after the end of each calendar quarter, each covered recipient shall
submit to the agency and the Committee a report that contains—
(A) the total amount of large covered funds received from the agency;
(B) the amount of large covered funds received that were expended or obligated for each project or
activity;
(C) a detailed list of all projects or activities for which large covered funds were expended or
obligated, including—
(i) the name of the project or activity;
(ii) a description of the project or activity; and
(iii) the estimated number of jobs created or retained by the project or activity, where applicable;
and
(D) detailed information on any level of subcontracts or subgrants awarded by the covered recipient
or its subcontractors or subgrantees, to include the data elements required to comply with the
Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) allowing
aggregate reporting on awards below $50,000 or to individuals, as prescribed by the Director of the
Office of Management and Budget.
(3) Not later than 30 days after the end of each calendar quarter, the Committee, in consultation
with the agency that made large covered funds available to any covered recipient shall make the
information in reports submitted under paragraph (2) publicly available by posting the information
on the website established under section 15010(g).
(4)(A) Each agency, in coordination with the Committee and the Director of the Office of
Management and Budget shall provide user-friendly means for covered recipients to meet
requirements of this subsection.
(B) Federal agencies may use existing mechanisms to ensure that information under this subsection
is reported accurately.
(c)(1) The Director of the Office of Management and Budget, in consultation with the Secretary of
the Treasury, the Administrator of the Small Business Administration, and the Chairperson of the
Council of Economic Advisors, shall submit to the appropriate congressional committees and
publicly release on the website established under section 15010(g) quarterly reports that detail the
impact of programs funded through large covered funds on employment, estimated economic
growth, and other key economic indicators, including information about impacted industries.
(2)(A) The first report submitted under paragraph (1) shall be submitted not later than 45 days after
the end of the first full quarter following the date of enactment of this Act.
(B) The last report required to be submitted under paragraph (1) shall apply to the quarter in which
the Committee terminates.




                                                  
                  Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 97 of 355


   APPENDIX B: STATE ALLOCATION TABLE
   Elementary and Secondary School Emergency Relief Fund
                                                                                                                                             Maximum for
                                               STATE                        Minimum LEA                       Maximum SEA                             SEA
STATE                                        TOTAL                            Distribution 1                     Reservation                Administration2
TOTAL                                   13,229,265,000                      11,906,338,500                     1,322,926,500                   66,146,325

ALABAMA                                    216,947,540                         195,252,786                          21,694,754                      1,084,738
ALASKA                                      38,407,914                          34,567,123                           3,840,791                        192,040
ARIZONA                                    277,422,944                         249,680,650                          27,742,294                      1,387,115
ARKANSAS                                   128,758,638                         115,882,774                          12,875,864                        643,793
CALIFORNIA                               1,647,306,127                       1,482,575,514                         164,730,613                      8,236,531
COLORADO                                   120,993,782                         108,894,404                          12,099,378                        604,969
CONNECTICUT                                111,068,059                          99,961,253                          11,106,806                        555,340
DELAWARE                                    43,492,753                          39,143,478                           4,349,275                        217,464
DISTRICT OF
                                             42,006,354                           37,805,719                          4,200,635                       210,032
COLUMBIA
FLORIDA                                    770,247,851                          693,223,066                         77,024,785                      3,851,239
GEORGIA                                    457,169,852                          411,452,867                         45,716,985                      2,285,849
HAWAII                                      43,385,229                           39,046,706                          4,338,523                        216,926
IDAHO                                       47,854,695                           43,069,226                          4,785,470                        239,273
ILLINOIS                                   569,467,218                          512,520,496                         56,946,722                      2,847,336
INDIANA                                    214,472,770                          193,025,493                         21,447,277                      1,072,364
IOWA                                        71,625,561                           64,463,005                          7,162,556                        358,128
KANSAS                                      84,529,061                           76,076,155                          8,452,906                        422,645
KENTUCKY                                   193,186,874                          173,868,187                         19,318,687                        965,934
LOUISIANA                                  286,980,175                          258,282,158                         28,698,018                      1,434,901
MAINE                                       43,793,319                           39,413,987                          4,379,332                        218,967
MARYLAND                                   207,834,058                          187,050,652                         20,783,406                      1,039,170
MASSACHUSETTS                              214,894,317                          193,404,885                         21,489,432                      1,074,472
MICHIGAN                                   389,796,984                          350,817,286                         38,979,698                      1,948,985
MINNESOTA                                  140,137,253                          126,123,528                         14,013,725                        700,686
MISSISSIPPI                                169,883,002                          152,894,702                         16,988,300                        849,415
MISSOURI                                   208,443,300                          187,598,970                         20,844,330                      1,042,217
MONTANA                                     41,295,230                           37,165,707                          4,129,523                        206,476
NEBRASKA                                    65,085,085                           58,576,577                          6,508,509                        325,425
NEVADA                                     117,185,045                          105,466,541                         11,718,505                        585,925
NEW HAMPSHIRE                               37,641,372                           33,877,235                          3,764,137                        188,207
NEW JERSEY                                 310,371,213                          279,334,092                         31,037,121                      1,551,856
NEW MEXICO                                 108,574,786                           97,717,307                         10,857,479                        542,874
NEW YORK                                 1,037,045,603                          933,341,043                        103,704,560                      5,185,228
NORTH CAROLINA                             396,311,607                          356,680,446                         39,631,161                      1,981,558
NORTH DAKOTA                                33,297,699                           29,967,929                          3,329,770                        166,489
OHIO                                       489,205,200                          440,284,680                         48,920,520                      2,446,026
OKLAHOMA                                   160,950,476                          144,855,428                         16,095,048                        804,752


   1
       The totals in the Minimum LEA Distribution, Maximum SEA Reservation, and Maximum for SEA Administration columns have been rounded to the
       nearest whole dollar.
   2
       With the funds not subgranted to LEAs, the SEA may reserve up to an amount equal to ½ of 1 percent of the total allocation for administrative costs.
                                                                              1
                  Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 98 of 355


                                                                                                                                             Maximum for
                                               STATE                        Minimum LEA                       Maximum SEA                             SEA
STATE                                         TOTAL                          Distribution 3                     Reservation                 Administration 4
OREGON                                     121,099,019                         108,989,117                          12,109,902                        605,495
PENNSYLVANIA                               523,807,198                         471,426,478                          52,380,720                      2,619,036
RHODE ISLAND                                46,350,444                          41,715,400                           4,635,044                        231,752
SOUTH CAROLINA                             216,311,158                         194,680,042                          21,631,116                      1,081,556
SOUTH DAKOTA                                41,295,230                          37,165,707                           4,129,523                        206,476
TENNESSEE                                  259,891,154                         233,902,039                          25,989,115                      1,299,456
TEXAS                                    1,285,886,064                       1,157,297,458                         128,588,606                      6,429,430
UTAH                                        67,821,787                          61,039,608                           6,782,179                        339,109
VERMONT                                     31,148,360                          28,033,524                           3,114,836                        155,742
VIRGINIA                                   238,599,192                         214,739,273                          23,859,919                      1,192,996
WASHINGTON                                 216,892,447                         195,203,202                          21,689,245                      1,084,462
WEST VIRGINIA                               86,640,471                          77,976,424                           8,664,047                        433,202
WISCONSIN                                  174,777,774                         157,299,997                          17,477,777                        873,889
WYOMING                                     32,562,651                          29,306,386                           3,256,265                        162,813
PUERTO RICO                                349,113,105                         314,201,795                          34,911,311                      1,745,566




   3
       The totals in the Minimum LEA Distribution, Maximum SEA Reservation, and Maximum for SEA Administration columns have been rounded to the
       nearest whole dollar.
   4
       With the funds not subgranted to LEAs, the SEA may reserve up to an amount equal to ½ of 1 percent of the total allocation for administrative costs.
                                                                              1
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 99 of 355




    EXHIBIT 5
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 100 of 355



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   STATE OF MICHIGAN, STATE OF                          Civil Case No. 3:20-cv-04478-SK
     CALIFORNIA, et al.,
15
                                            Plaintiffs,
16                                                        DECLARATION OF WANELLE
                    v.                                    KANESHIRO-ERDMANN
17

18   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
19   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
20
                                          Defendants.
21

22

23

24

25

26
27

28
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 101 of 355



 1                    DECLARATION OF WANELLE KANESHIROERDMANN

 2   I, Wanelle Kaneshiro-Erdmann, pursuant to 28 U.S.C. § 1746, hereby declare that the following

 3   is true and correct:

 4           1.      I am an official with the Hawaii Department of Education (HIDOE) and my duties

 5   are with its Policy, Innovation, Planning and Evaluation Branch, Office of Strategy Innovation

 6   and Performance. I have been employed with the HIDOE in this current position since June 10,

 7   2019.

 8           2.      My duties include ensuring compliance with federal and state laws involving the

 9   HIDOE.

10           3.      I submit this Declaration in support of the State of Hawaii’s litigation against

11   Elisabeth D. DeVos, in her official capacity as Secretary of Education and the United States

12   Department of Education (the “Department”) regarding the recently issued Rule entitled

13   Providing Equitable Services to Students and Teachers in Non-public Schools, 85 Fed. Reg.

14   39,479 (July 1, 2020) (the “Equitable Services Rule” or the “Rule”). I have compiled the

15   information in the statements set forth below through personal knowledge, through HIDOE

16   personnel who have assisted me in gathering this information from our institution, on the basis of
17   documents that have been provided to and/or reviewed by me. I have also familiarized myself
18   with the Rule in order to understand its immediate impact on HIDOE and public schools in
19   Hawaii.
20           4.      The HIDOE is an executive branch agency of the State of Hawaii. Under article
21   X, section 1 of the Hawaii Constitution and chapter 302A of the Hawaii Revised Statutes, the
22   HIDOE, under the supervision of its superintendent, Dr. Christina M. Kishimoto, has jurisdiction
23   over the internal organization, operation, and management of the public school system, as

24   provided by law, and administers programs of education and public instruction throughout the
25   State, including education at the preschool, primary, and secondary school levels. Article X,
26   section 3 of the Hawaii Constitution provides that a board of education is established to have
27   powers, as provided by law, to formulate statewide educational policy and appoint the
28   superintendent of education as the chief executive officer of the public school system.
                                                        1

                            Declaration of Wanelle Kaneshiro-Erdmann (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 102 of 355



 1          5.      The HIDOE is a single statewide system of education that performs the functions

 2   of the State Educational Agency (SEA) and the Local Educational Agency (LEA) and is

 3   responsible for managing, regulating, supporting and overseeing the provision of student

 4   educational programs, support programs, the provision of guidance, the applying for and

 5   managing of deferral grants, and the overall day-to-day activities of its public schools. The

 6   HIDOE manages a statewide public school system of over 22,000 employees, with responsibility

 7   for recruiting, hiring, training and providing professional development of its staff to meet the

 8   needs of its public school students. It is involved in all phases of operations from managing the

 9   HIDOE’s budget, seeking federal and state appropriations, compliance with all grants and other

10   federal and state requirements.

11          6.      The state funding of K-12 education for the State of Hawaii is accomplished by

12   annual appropriations made by the Hawaii State Legislature. For fiscal year 2019-2020, the State

13   appropriated 1.7 billion dollars to the HIDOE.

14          7.      The HIDOE consists of 294 public schools, organized into 15 complex areas and

15   the Hawaii State Public Charter School Commission. There are approximately 180,000 students

16   served by the HIDOE.
17          8.      The HIDOE constitutes one singular SEA/LEA and receives Title I-A funds for

18   62,451 students and 181 schools for fiscal year 2019-2020. For school year 2019-2020 that

19   amount was $51,229,565.

20          9.      There are 120 private schools within Title I-A LEAs.

21          10.     The COVID-19 pandemic has drastically impacted K-12 education in Hawaii. It

22   has caused the premature closure of the 2019-2020 school year and the emergency provision of

23   alternative educational services. It has required changes to the educational environment in

24   response to the Governor’s emergency proclamations requiring stay at home-work at home

25   requirements. Providing distance learning to all students required expenditures of resources to

26   address students who do not have Internet and other telecommunication capabilities. Planning for
27   the reopening of schools on August 4, 2020, includes modification of teaching modalities to

28   include face-to-face, blended and online (virtual) education.
                                                       2

                           Declaration of Wanelle Kaneshiro-Erdmann (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 103 of 355



 1          11.     The COVID-19 pandemic has required the diversion of resources to support

 2   statewide remote distance learning, an unanticipated additional cost.

 3          12.     As a result of the pandemic, all schools were closed on March 30, 2020.

 4          13.     Because HIDOE is a unitary SEA and LEA, the impacts mentioned above to the

 5   SEA affected the HIDOE as a LEA, similarly.

 6          14.     The HIDOE as the SEA, provided transition services to its LEA by providing

 7   equipment, training, professional development, and continues to provide meals to all students,

 8   public and private, during this pandemic.

 9          15.     HIDOE is expecting a budget shortfall of state general fund and a probable

10   restriction of funds imposed by the Governor of Hawaii.

11                     CARES Act Funds Received by HIDOE For K-12 Education

12      A. Elementary and Secondary School Emergency Relief (ESSER) Funds

13          16.     In order to receive the ESSER funds designated for Hawaii and as required by the
14   Department, HIDOE executed a Certification and Agreement form and submitted it to the Department
15   on May 13, 2020.1 A true and correct copy of the Certification and Agreement completed by HIDOE

16   and submitted to the Department is attached hereto as Exhibit A.
17          17.     Within this Certification and Agreement, HIDOE agreed to the following terms:
18                  I acknowledge and agree that the failure to comply with all Assurances and
                    Certifications in this Agreement, all relevant provisions and requirements of
19                  the CARES Act, Pub. L. No. 116-136 (March 27, 2020), or any other
                    applicable law or regulation may result in liability under the False Claims
20                  Act, 31 U.S.C. § 3729, et seq.; OMB Guidelines to Agencies on
                    Governmentwide Debarment and Suspension (Nonprocurement) in 2 CFR
21                  part 180, as adopted and amended as regulations of the Department in 2 CFR
                    part 3485; and 18 USC § 1001, as appropriate.
22
                           ...
23
                    4. LEAs receiving ESSER funds will provide equitable services to students
24                  and teachers in non-public schools as required under 18005 of Division B
                    of the CARES Act.
25

26          1
               U.S. Dep’t of Educ., Certification and Agreement for Funding under the Education
27   Stabilization Fund Program Elementary and Secondary School Emergency Relief Fund (ESSER
     Fund), CFDA Number 84.425D, April 24, 2020, available at
28   https://oese.ed.gov/files/2020/04/ESSERF-Certification-and-Agreement-2.pdf.
                                                       3

                           Declaration of Wanelle Kaneshiro-Erdmann (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 104 of 355



 1                  ...

 2                  5. LEA receiving ESSER funds will provide equitable services to students
                    and teachers in non-public schools located within the LEA in the same
 3                  manner as provided under section 1117 of the ESEA, as determined
                    through timely and meaningful consultation with representatives of non-
 4                  public schools.

 5                  [Ex. A at pp. 1-2.].

 6

 7          18.     At the time that HIDOE executed the Certification and Agreement form, the

 8   Department had not yet published its Guidance Document or the Rule. Accordingly, HIDOE was

 9   unaware that the Department would subsequently issue rules to change the required proportional

10   share calculation for equitable services required under the CARES Act and the private school

11   students eligible to receive equitable services under the CARES Act.

12          19.     The Department distributed $43,385,229 from the ESSER Fund to HIDOE on May

13   14, 2020.

14          20.     Of the ESSER funds received by HIDOE, HIDOE will not be reserving funds for

15   administrative costs.

16          21.     Using the proportional share calculation set forth in Section 1117 of the

17   Elementary and Secondary Education Act (ESEA), Hawaii would reserve $1,555,931 in ESSER

18   funds to provide equitable services to private school students.

19          22.     However, using the proportional share calculation set forth in the Department’s

20   Guidance Document and in Option #2 in the Rule, Hawaii would reserve $2,003,428 in ESSER

21   funds to provide equitable services to private school students. Thus, under the Department’s

22   preferred proportional share calculation, private school students in Hawaii would have access to

23   an additional $447,797 and public schools would lose this same amount of funds.

24      B. Governor’s Emergency Education Relief (GEER) Funds

25          23.     Hawaii received $9,993,387 from the GEER Fund on May 5, 2020.

26          24.     To this date, HIDOE has not received any GEER funds.

27

28
                                                         4

                             Declaration of Wanelle Kaneshiro-Erdmann (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 105 of 355



 1                         The Department’s Rule Significantly Harms HIDOE

 2          25.     For every dollar that is diverted from public schools as a result of the

 3   Department’s Guidance Document and Rule, HIDOE will be required to backfill these dollars in

 4   the HIDOE’s budget. At a time when Hawaii faces a $100.2 million deficit in its education

 5   budget as a result of the pandemic, HIDOE will be required to find $100.2 million to fill the

 6   budgets of public schools that the CARES Act funds were supposed to fill. This increase in

 7   funding for public schools will be required immediately. As Hawaii remains in the throes of the

 8   pandemic, and its main revenue stream, tourism, closed, public schools remain desperate for

 9   funding as they continue to prepare for the opening of schools. Policies and procedures must be

10   developed for multiple learning options; teachers must be trained to use remote learning

11   techniques; and school buildings must be inspected and sanitized. All of these initiatives require

12   moneys not available by present appropriations. The costs of reacting to this pandemic are drastic

13   for public schools and without the funds the CARES Act was intended to provide the HIDOE will

14   not be able to provide appropriate educational services for its students.

15          26.     HIDOE will be required to provide significant funding to the 113 non-Title I

16   schools in Hawaii that were expecting to receive CARES act funds. In addition, the HIDOE will
17   be required to provide significant funding to Title I schools that are not allowed to use the

18   CARES Act funds to supplant their budgets, which have been slashed due to the pandemic.

19          27.     The Department’s Guidance Document and Rule places the HIDOE in legal

20   jeopardy. HIDOE was required to certify in its ESSER Fund application that the HIDOE, as the

21   States SEA and LEA will comply with the equitable service provision of the CARES Act (

22   Section 18005) and “any other applicable law or regulation.” (Ex. A at pg. 1.) Because the

23   Guidance Document and the Rule require LEAs to calculate the proportional share for equitable

24   services and determine eligibility of private school student for equitable services contrary to the

25   proportional share calculation and eligibility requirements in the CARES Act, HIDOE, as the

26   SEA and LEA, cannot satisfy both the Rule and the CARES Ac. Accordingly the Department’s
27   Rule forces the HIDOE to violate Section 18005 of the CARES Act, placing the HIDOE in

28   breach of the certification in the Certification and Agreement and subjecting the HIDOE to
                                                       5

                           Declaration of Wanelle Kaneshiro-Erdmann (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 106 of 355



 1   “liability under the False Claims Act and the OMB Guidelines to agencies on Governmentwide

 2   Debarment and Suspension (Nonprocurement).” (Ex. A at p. 1.)

 3          28.     If HIDOE calculate the proportional share of CARES Act funds for private school

 4   students under Option #1 in the Rule, non-Title I schools in LEAs receiving CARES Act funds

 5   will receive no funds. In Hawaii, there are approximately 113 non-Title I schools in the LEA that

 6   are eligible to receive CARES Act funds that would not receive any funding. Like all schools in

 7   Hawaii, these schools are equally impacted by the COVID-19 pandemic and would greatly

 8   benefit from the influx of CARES Act funds to assist them through the pandemic. In addition,

 9   there are approximately 164 Title I schools that would be prohibited from using CARES Act

10   funds to respond to and prepare for the pandemic as the schools cannot supplant State and local

11   funding sources under the Rule. This would significantly impact the Title I schools as many are

12   in desperate need of additional funding to cope with the pandemic and to assist students with

13   online, remote learning tools that students often cannot afford within these Title I schools.

14          29.     Regardless of how LEAs proportion the CARES Act funds in Hawaii, the Rule

15   requires that all private school students receive equitable services. In Hawaii, during the 2019-

16   2020 school year, approximately 2,323 private school students were eligible to receive equitable
17   services under Title I-A as they were at-risk students within the LEA receiving Title I-A funds. As

18   the Rule requires all private school students receiving equitable services, the approximately 2,323

19   private school students received equitable services under Title I-A last year will receive less

20   services as the CARES Act funds proportioned for equitable services will be spread amongst all

21   private school students.

22          30.     HIDOE has received a letter from the Hawaii Association of Independent Schools

23   demanding their fair share of the CARES Act funds.

24          31.     Beyond the additional funding that Hawaii will be required to expend in lieu of the

25   designated CARES Act funds, the Department’s Guidance Document and Rule have imposed

26   significant unbudgeted administrative burdens on HIDOE directly.
27

28
                                                       6

                           Declaration of Wanelle Kaneshiro-Erdmann (3:20-cv-04478-SK)
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 107 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 108 of 355




   EXHIBIT A
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 109 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 110 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 111 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 112 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 113 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 114 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 115 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 116 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 117 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 118 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 119 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 120 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 121 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 122 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 123 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 124 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 125 of 355




     EXHIBIT 6
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 126 of 355



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   STATE OF MICHIGAN, STATE OF                          Civil Case No. 3:20-cv-04478-SK
     CALIFORNIA, et al.,
15
                                            Plaintiffs,
16                                                        DECLARATION OF A. PENDER MAKIN
                    v.
17

18   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
19   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
20
                                          Defendants.
21

22

23

24

25

26
27

28
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 127 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 128 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 129 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 130 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 131 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 132 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 133 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 134 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 135 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 136 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 137 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 138 of 355




   EXHIBIT A
          Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 139 of 355




                             86'HSDUWPHQWRI(GXFDWLRQ



              &HUWLILFDWLRQDQG$JUHHPHQW
                 IRU)XQGLQJXQGHUWKH
         (GXFDWLRQ6WDELOL]DWLRQ)XQG3URJUDP
    (OHPHQWDU\DQG6HFRQGDU\6FKRRO(PHUJHQF\5HOLHI
                  )XQG (66(5)XQG 
                                           &)'$1XPEHU'




                                                                                               20%1XPEHU
                                                                                              ([SLUDWLRQ'DWH

                                             3DSHUZRUN%XUGHQ6WDWHPHQW
$FFRUGLQJWRWKH3DSHUZRUN5HGXFWLRQ$FWRIQRSHUVRQVDUHUHTXLUHGWRUHVSRQGWRDFROOHFWLRQRILQIRUPDWLRQXQOHVV
VXFKFROOHFWLRQGLVSOD\VDYDOLG20%FRQWUROQXPEHU7KH20%FRQWUROQXPEHUIRUWKLVLQIRUPDWLRQFROOHFWLRQLV
7KHWLPHUHTXLUHGWRFRPSOHWHWKLVLQIRUPDWLRQFROOHFWLRQLVHVWLPDWHGWRDYHUDJHKRXUVSHUUHVSRQVHLQFOXGLQJWLPH
IRUUHYLHZLQJLQVWUXFWLRQVVHDUFKLQJH[LVWLQJGDWDVRXUFHVJDWKHULQJDQGPDLQWDLQLQJWKHGDWDQHHGHGDQGFRPSOHWLQJ
DQGUHYLHZLQJWKHFROOHFWLRQRILQIRUPDWLRQ7KHREOLJDWLRQWRUHVSRQGWRWKLVFROOHFWLRQLVUHTXLUHGWRREWDLQEHQHILW
XQGHUWKH&RURQDYLUXV$LG5HOLHIDQG(FRQRPLF6HFXULW\$FW,I\RXKDYHDQ\FRPPHQWVFRQFHUQLQJWKHDFFXUDF\RI
WKHWLPHHVWLPDWHVXJJHVWLRQVIRULPSURYLQJWKLVLQGLYLGXDOFROOHFWLRQRULI\RXKDYHFRPPHQWVRUFRQFHUQVUHJDUGLQJ
WKHVWDWXVRI\RXULQGLYLGXDOIRUPDSSOLFDWLRQRUVXUYH\SOHDVHFRQWDFW&KULVWRSKHU7DWH2IILFHRI(OHPHQWDU\DQG
6HFRQGDU\(GXFDWLRQ86'HSDUWPHQWRI(GXFDWLRQ0DU\ODQG$YH6:5RRP(:DVKLQJWRQ'&
GLUHFWO\
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 140 of 355


                    352*5$0%$&.*5281',1)250$7,21
3XUSRVH

8QGHUWKH(OHPHQWDU\DQG6HFRQGDU\6FKRRO(PHUJHQF\5HOLHI)XQG (66(5)XQG WKH
'HSDUWPHQWDZDUGVJUDQWVWR6WDWHHGXFDWLRQDODJHQFLHV 6($V IRUWKHSXUSRVHRISURYLGLQJORFDO
HGXFDWLRQDODJHQFLHV /($V LQFOXGLQJFKDUWHUVFKRROVWKDWDUH/($VZLWKHPHUJHQF\UHOLHIIXQGV
WRDGGUHVVWKHLPSDFWWKDW1RYHO&RURQDYLUXV'LVHDVH &29,' KDVKDGDQGFRQWLQXHVWR
KDYHRQHOHPHQWDU\DQGVHFRQGDU\VFKRROVDFURVVWKHQDWLRQ/($VPXVWSURYLGHHTXLWDEOHVHUYLFHV
WRVWXGHQWVDQGWHDFKHUVLQQRQSXEOLFVFKRROVDVUHTXLUHGXQGHUWKH&RURQDYLUXV$LG5HOLHIDQG
(FRQRPLF6HFXULW\$FW &$5(6$FW 

(OLJLELOLW\

6($VLQDQ\RIWKH6WDWHVWKH'LVWULFWRI&ROXPELDDQGWKH&RPPRQZHDOWKRI3XHUWR5LFR

7LPHOLQH

7KH6($ZLOOKDYHRQH\HDUIURPWKHGDWHRILWV(66(5DZDUGWRDZDUGIXQGV$Q\IXQGVQRW
DZDUGHGE\WKH6($ZLWKLQRQH\HDURIUHFHLYLQJLWVDZDUGZLOOEHUHWXUQHGWRWKH'HSDUWPHQWWREH
UHDOORFDWHGWRRWKHU6WDWHVFRQVLVWHQWZLWKWKH&$5(6$FW

8VHVRI)XQGV

6($V
7KH6($PXVWXVHQROHVVWKDQSHUFHQWRILWVDOORFDWLRQWRPDNHVXEJUDQWVWR/($VLQFOXGLQJ
FKDUWHUVFKRROVWKDWDUH/($VEDVHGRQHDFK/($¶VVKDUHRIIXQGVUHFHLYHGXQGHUSDUW$RIWLWOH,
RIWKH(6($LQILVFDO\HDU:LWKWKHIXQGVQRWVXEJUDQWHGWR/($VWKH6($PD\UHVHUYHXS
WRDQDPRXQWHTXDOWRòRISHUFHQWRIWKHWRWDODOORFDWLRQIRUDGPLQLVWUDWLYHFRVWVDQGWKH
UHPDLQLQJIXQGVPD\EHXVHGIRUHPHUJHQF\QHHGVDVGHWHUPLQHGE\WKH6($WRDGGUHVVLVVXHV
UHVSRQGLQJWR&29,'7KHVHHPHUJHQF\QHHGVPD\EHDGGUHVVHGWKURXJKWKHXVHRIJUDQWVRU
FRQWUDFWV

/($V
/($VPD\XVHIXQGVIRUDQ\SXUSRVHVOLVWHGLQVHFWLRQ G RIWKH&$5(6$FW 6HH$SSHQGL[
$ 

3URJUDP&RQWDFW

)RUDGGLWLRQDOLQIRUPDWLRQSOHDVHFRQWDFW&KULVWRSKHU7DWHE\WHOHSKRQHDW  RUE\
HPDLODW(66(5)#HGJRY




                                                 LL
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 141 of 355


             &(57,),&$7,21$1'$*5((0(17,16758&7,216

7RUHFHLYHDQ(66(5)XQGDOORFDWLRQ6($VPXVWVXEPLWWRWKH'HSDUWPHQWWKHIROORZLQJ
LQIRUPDWLRQ
   x   $FRPSOHWHGFRYHUVKHHWWKDWLQFOXGHVWKHVLJQDWXUHRIWKH&KLHI6WDWH6FKRRO2IILFHURU
       DXWKRUL]HGUHSUHVHQWDWLYH 3DUW$RIWKH&HUWLILFDWLRQDQG$JUHHPHQW 

   x   3URJUDPPDWLFILVFDODQGUHSRUWLQJDVVXUDQFHV 3DUW%RIWKH&HUWLILFDWLRQDQG$JUHHPHQW 

   x   ,QIRUPDWLRQRQWKHXVHVRI(66(5IXQGV 3DUW&RIWKH&HUWLILFDWLRQDQG$JUHHPHQW 

   x   2WKHUDVVXUDQFHVDQGFHUWLILFDWLRQV 3DUW'RIWKH&HUWLILFDWLRQDQG$JUHHPHQW 

)RUSXUSRVHVRIWKLVGRFXPHQWWKHWHUP³&HUWLILFDWLRQDQG$JUHHPHQW´LVWKHDSSOLFDWLRQWKDWDQ
6($LVUHTXLUHGWRILOHXQGHUVHFWLRQ D RI'LYLVLRQ%RIWKH&$5(6$FW

&HUWLILFDWLRQDQG$JUHHPHQW6XEPLVVLRQ,QIRUPDWLRQ

$Q6($PXVWVXEPLWD&HUWLILFDWLRQDQG$JUHHPHQWWRWKH'HSDUWPHQWQRODWHUWKDQ-XO\

3OHDVHVXEPLW\RXU&HUWLILFDWLRQDQG$JUHHPHQWWRWKH'HSDUWPHQWDVIROORZV

(PDLODQHOHFWURQLFYHUVLRQRIWKH(66(5)XQG&HUWLILFDWLRQDQG$JUHHPHQWLQ3') 3RUWDEOH
'RFXPHQW)RUPDW WR(66(5)#HGJRY

$33(1',&(6
       $SSHQGL[$±$XWKRUL]LQJ6WDWXWH
       $SSHQGL[%±6WDWH$OORFDWLRQ7DEOH




                                                 LLL
                Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 142 of 355


     (/(0(17$5<$1'6(&21'$5<6&+22/(0(5*(1&<5(/,()
     )81' (66(5)81' 

     67$7(('8&$7,21$/$*(1&<

     3$57$&(57,),&$7,21$1'$*5((0(17&29(56+((7
6WDWH 0DLQH                                                 &)'$1XPEHU'

/HJDO1DPH 0DLQH 'HSDUWPHQW RI (GXFDWLRQ                    '8161XPEHU 

&KLHI6WDWH6FKRRO2IILFHU                                  0DLOLQJ$GGUHVV
3HQGHU 0DNLQ &RPPLVVLRQHU                                     0H 'HSW RI (GXFDWLRQ  6+6 $XJXVWD 0( 



6WDWH&RQWDFWIRU(OHPHQWDU\DQG6HFRQGDU\6FKRRO(PHUJHQF\5HOLHI)XQG &KHOVH\ )RUWLQ

3RVLWLRQDQG2IILFH 'LUHFWRU RI 3ROLF\     *RYHUQPHQW $IIDLUV
0DLOLQJ$GGUHVV
                      0DLQH 'HSDUWPHQW RI (GXFDWLRQ
                       6WDWH +RXVH 6WDWLRQ
                      $XJXVWD 0( 
7HOHSKRQH
                        
(PDLODGGUHVV
                      FKHVOH\DIRUWLQ#PDLQHJRY
7RWKHEHVWRIP\NQRZOHGJHDQGEHOLHIDOOWKHLQIRUPDWLRQDQGGDWDLQWKLVDJUHHPHQWDUHWUXHDQGFRUUHFW ,
DFNQRZOHGJHDQGDJUHHWKDWWKHIDLOXUHWRFRPSO\ZLWKDOO$VVXUDQFHVDQG&HUWLILFDWLRQVLQWKLV$JUHHPHQWDOO
UHOHYDQWSURYLVLRQVDQGUHTXLUHPHQWVRIWKH&$5(6$FW3XE/1R 0DUFK RUDQ\RWKHU
DSSOLFDEOHODZRUUHJXODWLRQPD\UHVXOWLQOLDELOLW\XQGHUWKH)DOVH&ODLPV$FW86&HWVHT20%
*XLGHOLQHVWR$JHQFLHVRQ*RYHUQPHQWZLGH'HEDUPHQWDQG6XVSHQVLRQ 1RQSURFXUHPHQW LQ&)5SDUW
DVDGRSWHGDQGDPHQGHGDVUHJXODWLRQVRIWKH'HSDUWPHQWLQ&)5SDUWDQG86&DV
DSSURSULDWH

&KLHI6WDWH6FKRRO2IILFHURU$XWKRUL]HG5HSUHVHQWDWLYH 7\SHG1DPH                           7HOHSKRQH
3HQGHU 0DNLQ                                                                                     
6LJQDWXUHRI&KLHI6WDWH6FKRRO2IILFHURU$XWKRUL]HG5HSUHVHQWDWLYH                          'DWH

3HQGHU0DNLQ
                                       'LJLWDOO\VLJQHGE\3HQGHU0DNLQ
                                       '1FQ 3HQGHU0DNLQR 0DLQH'HSDUWPHQWRI(GXFDWLRQ
                                       RX &RPPLVVLRQHUHPDLO SHQGHUPDNLQ#PDLQHJRYF 86     
                                       'DWH 



                         )RUP$SSURYHG20%1XPEHU([SLUDWLRQ'DWH
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 143 of 355


3$57%352*5$00$7,&),6&$/$1'5(3257,1*$6685$1&(6
7KH>&KLHI6WDWH6FKRRO2IILFHURUKLVKHUDXWKRUL]HGUHSUHVHQWDWLYH@DVVXUHVWKHIROORZLQJ

 7KH6($ZLOODOORFDWHQROHVVWKDQSHUFHQWRIWKHJUDQWIXQGVXQGHUWKLVSURJUDPWRORFDO
    HGXFDWLRQDODJHQFLHV /($V  LQFOXGLQJFKDUWHUVFKRROVWKDWDUH/($V LQWKH6WDWH8QGHUWKH
    (66(5)XQGWKH6($ZLOODZDUGJUDQWVE\IRUPXODWR6WDWHHGXFDWLRQDODJHQFLHV 6($V IRU
    WKHSXUSRVHRISURYLGLQJ/($VLQFOXGLQJFKDUWHUVFKRROVWKDWDUH/($VZLWKHPHUJHQF\UHOLHI
    IXQGVWRDGGUHVVWKHLPSDFWWKDWWKH1RYHO&RURQDYLUXV'LVHDVH &29,' KDVKDGDQG
    FRQWLQXHVWRKDYHRQHOHPHQWDU\DQGVHFRQGDU\VFKRROVDFURVVWKH1DWLRQ7KLVLQFOXGHVERWK
    FRQWLQXLQJWRSURYLGHHGXFDWLRQDOVHUYLFHVVXFKDVUHPRWHOHDUQLQJZKLOHVFKRROVDQG
    FDPSXVHVDUHFORVHGDQGGHYHORSLQJDQGLPSOHPHQWLQJSODQVIRUWKHUHWXUQWRQRUPDO
    RSHUDWLRQV7KH6($ZLOODOORFDWHWKHVHIXQGVWR/($VRQWKHEDVLVRIWKHLUUHVSHFWLYHVKDUHVRI
    IXQGVUHFHLYHGXQGHUWLWOH,SDUW$RIWKH(OHPHQWDU\DQG6HFRQGDU\(GXFDWLRQ$FWRILQ
    ILVFDO\HDU

 7KH6($ZLOOXVHWKHUHPDLQLQJIXQGV KHUHDIWHU6($UHVHUYH IRUHPHUJHQF\QHHGVDV
    GHWHUPLQHGE\WKH6($WRDGGUHVVLVVXHVUHODWHGWR&29,'ZKLFKPD\EHDGGUHVVHGWKURXJK
    WKHXVHRIJUDQWVRUFRQWUDFWV)URPDQ6($¶VUHVHUYHWKH6($PD\XVHQRWPRUHWKDQRI
    SHUFHQWRIWKH6($¶VWRWDOJUDQWIRUDGPLQLVWUDWLYHFRVWV

 7KH6($ZLOOHQVXUHWKDW/($VXVH(66(5IXQGVIRUDFWLYLWLHVDOORZDEOHXQGHUVHFWLRQ
     G RI'LYLVLRQ%RIWKH&$5(6$FW 6HH$SSHQGL[$ 
    7KH'HSDUWPHQWJHQHUDOO\GRHVQRWFRQVLGHUWKHIROORZLQJWREHDQDOORZDEOHXVHRI(66(5
    IXQGVXQGHUDQ\SDUWRI VXEVLGL]LQJRURIIVHWWLQJH[HFXWLYHVDODULHVDQGEHQHILWVRI
    LQGLYLGXDOVZKRDUHQRWHPSOR\HHVRIWKH6($RU/($VRU H[SHQGLWXUHVUHODWHGWRVWDWHRU
    ORFDOWHDFKHURUIDFXOW\XQLRQVRUDVVRFLDWLRQV

 7KH6($ZLOOHQVXUHWKDW/($VUHFHLYLQJ(66(5IXQGVZLOOSURYLGHHTXLWDEOHVHUYLFHVWR
    VWXGHQWVDQGWHDFKHUVLQQRQSXEOLFVFKRROVDVUHTXLUHGXQGHURI'LYLVLRQ%RIWKH
    &$5(6$FW

 7KH6($ZLOOHQVXUHWKDWDQ/($UHFHLYLQJ(66(5IXQGVZLOOSURYLGHHTXLWDEOHVHUYLFHVWR
    VWXGHQWVDQGWHDFKHUVLQQRQSXEOLFVFKRROVORFDWHGZLWKLQWKH/($LQWKHVDPHPDQQHUDV
    SURYLGHGXQGHUVHFWLRQRIWKH(6($DVGHWHUPLQHGWKURXJKWLPHO\DQGPHDQLQJIXO
    FRQVXOWDWLRQZLWKUHSUHVHQWDWLYHVRIQRQSXEOLFVFKRROV
        x 7KH6($ZLOOHQVXUHWKDWDSXEOLFDJHQF\ZLOOPDLQWDLQFRQWURORIIXQGVIRUWKHVHUYLFHV
           DQGDVVLVWDQFHSURYLGHGWRDQRQSXEOLFVFKRROXQGHUWKH(66(5)XQG
        x 7KH6($ZLOOHQVXUHWKDWDSXEOLFDJHQF\ZLOOKDYHWLWOHWRPDWHULDOVHTXLSPHQWDQG
           SURSHUW\SXUFKDVHGZLWK(66(5IXQGV
        x 7KH6($ZLOOHQVXUHWKDWVHUYLFHVWRDQRQSXEOLFVFKRROZLWK(66(5IXQGVZLOOEH
           SURYLGHGE\DSXEOLFDJHQF\GLUHFWO\RUWKURXJKFRQWUDFWZLWKDQRWKHUSXEOLFRUSULYDWH
           HQWLW\
 7KH6($ZLOOFRPSO\ZLWKWKHPDLQWHQDQFHRIHIIRUWSURYLVLRQLQ6HFWLRQ D RI'LYLVLRQ
    %RIWKH&$5(6$FWDEVHQWZDLYHUE\WKH6HFUHWDU\SXUVXDQWWR6HFWLRQ E WKHUHRI

 7KH6($DQGHDFK/($DQGDQ\RWKHUHQWLW\WKDWUHFHLYHV(66(5IXQGVZLOOWRWKHJUHDWHVW
    H[WHQWSUDFWLFDEOHFRQWLQXHWRFRPSHQVDWHLWVHPSOR\HHVDQGFRQWUDFWRUVGXULQJWKHSHULRGRI
                                                  
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 144 of 355


   DQ\GLVUXSWLRQVRUFORVXUHVUHODWHGWR&29,'LQFRPSOLDQFHZLWK6HFWLRQRI'LYLVLRQ
   %RIWKH&$5(6$FW,QDGGLWLRQHDFKHQWLW\WKDWDFFHSWVIXQGVZLOOFRQWLQXHWRSD\HPSOR\HHV
   DQGFRQWUDFWRUVWRWKHJUHDWHVWH[WHQWSUDFWLFDEOHEDVHGRQWKHXQLTXHILQDQFLDOFLUFXPVWDQFHVRI
   WKHHQWLW\&$5(6$FWIXQGVJHQHUDOO\ZLOOQRWEHXVHGIRUERQXVHVPHULWSD\RUVLPLODU
   H[SHQGLWXUHVXQOHVVUHODWHGWRGLVUXSWLRQVRUFORVXUHVUHVXOWLQJIURP&29,'

 7KH6($PXVWDVVXUHWKDWZKHQDSSOLFDEOHLWZLOOSURYLGHWHFKQLFDODVVLVWDQFHWR/($VRQWKH
    XVHRI(66(5IXQGVIRUUHPRWHOHDUQLQJZKLFKLQFOXGHVERWKGLVWDQFHHGXFDWLRQDVGHILQHGLQ
    VHFWLRQ  RIWKH+($DQGGLVWDQFHOHDUQLQJDVGHILQHGLQ(6($VHFWLRQ  VRWKDW
    VWXGHQWVFDQFRQWLQXHOHDUQLQJGXULQJVFKRROFORVXUHV

 7KH6($ZLOOFRPSO\ZLWKDOOUHSRUWLQJUHTXLUHPHQWVLQFOXGLQJWKRVHLQ6HFWLRQ E  RI
    'LYLVLRQ%RIWKH&$5(6$FWDQGVXEPLWUHTXLUHGTXDUWHUO\UHSRUWVWRWKH6HFUHWDU\DWVXFK
    WLPHDQGLQVXFKPDQQHUDQGFRQWDLQLQJVXFKLQIRUPDWLRQDVWKH6HFUHWDU\PD\VXEVHTXHQWO\
    UHTXLUH 6HHDOVR&)5 7KH6HFUHWDU\PD\UHTXLUHDGGLWLRQDOUHSRUWLQJLQ
    WKHIXWXUHZKLFKPD\LQFOXGHWKHPHWKRGRORJ\/($VZLOOXVHWRSURYLGHVHUYLFHVRUDVVLVWDQFH
    WRVWXGHQWVDQGVWDIILQERWKSXEOLFDQGQRQSXEOLFVFKRROVWKHXVHVRIIXQGVE\WKH/($VRU
    RWKHUHQWLWLHVDQGGHPRQVWUDWLRQRIWKHLUFRPSOLDQFHZLWK6HFWLRQ G VXFKDVDQ\XVHRI
    IXQGVDGGUHVVLQJWKHGLJLWDOGLYLGHLQFOXGLQJVHFXULQJDFFHVVWRKRPHEDVHGFRQQHFWLYLW\DQG
    UHPRWHXVHGHYLFHVUHODWHGLVVXHVLQVXSSRUWLQJUHPRWHOHDUQLQJIRUDOOVWXGHQWVLQFOXGLQJ
    GLVDGYDQWDJHGSRSXODWLRQV

7KH6($ZLOOVXEPLWWRWKH'HSDUWPHQWZLWKLQGD\VRIUHFHLYLQJ(66(5IXQGVDUHSRUWWKDW
    ZLOOLQFOXGH
        x $EXGJHWIRUWKH6($¶VUHVHUYHWKDWLQFOXGHVLQIRUPDWLRQDERXWWKHXSWRRISHUFHQW
            RIWKH6($¶VWRWDOJUDQWIRUDGPLQLVWUDWLYHFRVWVDQGWKHXVHVRIIXQGVIRUHPHUJHQF\
            QHHGVWRDGGUHVVLVVXHVUHODWHGWR&29,'DQG
        x $Q,QWHUQDO&RQWURODQG6XEUHFLSLHQW0RQLWRULQJ3ODQWRHQVXUHWKDWIXQGVDUHXVHGIRU
            DOORZDEOHSXUSRVHVLQDFFRUGDQFHZLWKFDVKPDQDJHPHQWSULQFLSOHV

7KH6($ZLOOHQVXUHWKDWHYHU\UHFLSLHQWDQGVXEUHFLSLHQWRI(66(5IXQGVZLOOFRRSHUDWHZLWK
    DQ\H[DPLQDWLRQRIUHFRUGVZLWKUHVSHFWWRVXFKIXQGVE\PDNLQJUHFRUGVDYDLODEOHIRU
    LQVSHFWLRQSURGXFWLRQDQGH[DPLQDWLRQDQGDXWKRUL]HGLQGLYLGXDOVDYDLODEOHIRULQWHUYLHZDQG
    H[DPLQDWLRQXSRQWKHUHTXHVWRI L WKH'HSDUWPHQWDQGRULWV,QVSHFWRU*HQHUDORU LL DQ\
    RWKHUIHGHUDODJHQF\FRPPLVVLRQRUGHSDUWPHQWLQWKHODZIXOH[HUFLVHRILWVMXULVGLFWLRQDQG
    DXWKRULW\

7KH6($ZLOOUHWXUQWRWKH6HFUHWDU\DQ\IXQGVUHFHLYHGXQGHUWKH(66(5)XQGWKDWWKH6($
    GRHVQRWDZDUGZLWKLQ\HDURIUHFHLYLQJVXFKIXQGV

   &KLHI6WDWH6FKRRO2IILFHURU$XWKRUL]HG5HSUHVHQWDWLYH 3ULQWHG1DPH 


   6LJQDWXUH                                                                                                                               'DWH
   3HQGHU0DNLQ                'LJLWDOO\VLJQHGE\3HQGHU0DNLQ
                               '1FQ 3HQGHU0DNLQR 0DLQH'HSDUWPHQWRI(GXFDWLRQRX &RPPLVVLRQHUHPDLO SHQGHUPDNLQ#PDLQHJRYF 86
                               'DWH                                                                              




                                                                                                         
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 145 of 355


3$57&86(62)(/(0(17$5<$1'6(&21'$5<6&+22/
(0(5*(1&<5(/,())81'6

6HFWLRQRI'LYLVLRQ%RIWKH&$5(6$FWSURYLGHVLQUHOHYDQWSDUWWKDWJUDQWVDZDUGHGXQGHU
WKH(OHPHQWDU\DQG6HFRQGDU\6FKRRO(PHUJHQF\5HOLHI)XQGEHXVHGWRVXSSRUWWKHDELOLW\RIORFDO
HGXFDWLRQDODJHQFLHV /($V WRFRQWLQXHWRSURYLGHHGXFDWLRQDOVHUYLFHVWRWKHLUVWXGHQWV7KH
'HSDUWPHQWUHTXHVWVWKHIROORZLQJ

 ,QIRUPDWLRQWKDWWKH6($PD\UHTXHVW/($VWRLQFOXGHLQWKHLUVXEJUDQWDSSOLFDWLRQVWRWKH
   6($)RUH[DPSOHDQ6($PLJKWSURSRVHWRLQFOXGHWKHIROORZLQJLQGHYHORSLQJLWVVXEJUDQW
   DSSOLFDWLRQ
       x +RZWKH/($ZLOOGHWHUPLQHLWVPRVWLPSRUWDQWHGXFDWLRQDOQHHGVDVDUHVXOWRI&29,'
          
       x 7KH/($¶VSURSRVHGWLPHOLQHIRUSURYLGLQJVHUYLFHVDQGDVVLVWDQFHWRVWXGHQWVDQGVWDII
          LQERWKSXEOLFDQGQRQSXEOLFVFKRROV
       x 7KHH[WHQWWRZKLFKWKH/($LQWHQGVWRXVH(66(5IXQGVWRSURPRWHUHPRWHOHDUQLQJ
       x +RZWKH/($LQWHQGVWRDVVHVVDQGDGGUHVVVWXGHQWOHDUQLQJJDSVUHVXOWLQJIURPWKH
          GLVUXSWLRQLQHGXFDWLRQDOVHUYLFHV
   7KHDERYHFRQVLGHUDWLRQVDUHLQDGGLWLRQWRWKHDSSOLFDWLRQLQIRUPDWLRQUHTXLUHPHQWVIURP
   VHFWLRQVDQGRIWKH*HQHUDO(GXFDWLRQ3URYLVLRQV$FW *(3$  86&HDQG
    D 




                                                
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 146 of 355




 7KHH[WHQWWRZKLFKWKH6($LQWHQGVWRXVHDQ\SRUWLRQRILWV6($UHVHUYH XSWRSHUFHQWRI
   LWV(66(5)XQGDZDUG WRVXSSRUW
       x WHFKQRORJLFDOFDSDFLW\DQGDFFHVV±LQFOXGLQJKDUGZDUHDQGVRIWZDUHFRQQHFWLYLW\DQG
          LQVWUXFWLRQDOH[SHUWLVH±WRVXSSRUWUHPRWHOHDUQLQJ,IVRSOHDVHGHVFULEHWKHVWUDWHJLHV
          WKH6($LQWHQGVWRXVHWRVHUYHGLVDGYDQWDJHGSRSXODWLRQVOLVWHGLQ6HF G  RI
          WKH&$5(6$FWDQG
       x UHPRWHOHDUQLQJE\GHYHORSLQJQHZLQIRUPDWLRQDODQGDFDGHPLFUHVRXUFHVDQG
          H[SDQGLQJDZDUHQHVVRIDQGDFFHVVWREHVWSUDFWLFHVDQGLQQRYDWLRQVLQUHPRWHOHDUQLQJ
          DQGVXSSRUWIRUVWXGHQWVIDPLOLHVDQGHGXFDWRUV




                                                  
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 147 of 355


3$57'27+(5$6685$1&(6$1'&(57,),&$7,216
7KH>&KLHI6WDWH6FKRRO2IILFHURUKLVKHUDXWKRUL]HGUHSUHVHQWDWLYH@DVVXUHVRUFHUWLILHVWKH
IROORZLQJ
 7KH6($ZLOOFRPSO\ZLWKDOODSSOLFDEOHDVVXUDQFHVLQ20%6WDQGDUG)RUPV%DQG'
    $VVXUDQFHVIRU1RQ&RQVWUXFWLRQDQG&RQVWUXFWLRQ3URJUDPV LQFOXGLQJWKHDVVXUDQFHV
   UHODWLQJWRWKHOHJDODXWKRULW\WRDSSO\IRUDVVLVWDQFHDFFHVVWRUHFRUGVFRQIOLFWRILQWHUHVWPHULW
   V\VWHPVQRQGLVFULPLQDWLRQ+DWFK$FWSURYLVLRQVODERUVWDQGDUGVIORRGKD]DUGVKLVWRULF
   SUHVHUYDWLRQSURWHFWLRQRIKXPDQVXEMHFWVDQLPDOZHOIDUHOHDGEDVHGSDLQW6LQJOH$XGLW$FW
   DQGWKHJHQHUDODJUHHPHQWWRFRPSO\ZLWKDOODSSOLFDEOH)HGHUDOODZVH[HFXWLYHRUGHUVDQG
   UHJXODWLRQV
 :LWKUHVSHFWWRWKHFHUWLILFDWLRQUHJDUGLQJOREE\LQJLQ'HSDUWPHQW)RUPQR)HGHUDO
   DSSURSULDWHGIXQGVKDYHEHHQSDLGRUZLOOEHSDLGWRDQ\SHUVRQIRULQIOXHQFLQJRUDWWHPSWLQJWR
   LQIOXHQFHDQRIILFHURUHPSOR\HHRIDQ\DJHQF\D0HPEHURI&RQJUHVVDQRIILFHURUHPSOR\HH
   RI&RQJUHVVRUDQHPSOR\HHRID0HPEHURI&RQJUHVVLQFRQQHFWLRQZLWKWKHPDNLQJRU
   UHQHZDORI)HGHUDOJUDQWVXQGHUWKLVSURJUDPWKH6($HZLOOFRPSOHWHDQGVXEPLW6WDQGDUG
   )RUP///³'LVFORVXUH)RUPWR5HSRUW/REE\LQJ´ZKHQUHTXLUHG &)53DUW
   $SSHQGL[% DQGWKH6($ZLOOUHTXLUHWKHIXOOFHUWLILFDWLRQDVVHWIRUWKLQ&)53DUW
   $SSHQGL[$LQWKHDZDUGGRFXPHQWVIRUDOOVXEDZDUGVDWDOOWLHUV
 $Q\/($UHFHLYLQJIXQGLQJXQGHUWKLVSURJUDPZLOOKDYHRQILOHZLWKWKH6($DVHWRI
   DVVXUDQFHVWKDWPHHWVWKHUHTXLUHPHQWVRIVHFWLRQRIWKH*HQHUDO(GXFDWLRQ3URYLVLRQV$FW
    *(3$  86&H 
 7RWKHH[WHQWDSSOLFDEOHDQ/($ZLOOLQFOXGHLQLWVORFDODSSOLFDWLRQDGHVFULSWLRQRIKRZWKH
   /($ZLOOFRPSO\ZLWKWKHUHTXLUHPHQWVRIVHFWLRQRI*(3$ 86&D 7KH
   GHVFULSWLRQPXVWLQFOXGHLQIRUPDWLRQRQWKHVWHSVWKH/($SURSRVHVWRWDNHWRSHUPLWVWXGHQWV
   WHDFKHUVDQGRWKHUSURJUDPEHQHILFLDULHVWRRYHUFRPHEDUULHUV LQFOXGLQJEDUULHUVEDVHGRQ
   JHQGHUUDFHFRORUQDWLRQDORULJLQGLVDELOLW\DQGDJH WKDWLPSHGHHTXDODFFHVVWRRU
   SDUWLFLSDWLRQLQWKHSURJUDP
 7KH6($ZLOOFRPSO\ZLWKWKH8QLIRUP$GPLQLVWUDWLYH5HTXLUHPHQWV&RVW3ULQFLSOHVDQG
   $XGLW5HTXLUHPHQWVIRU)HGHUDO$ZDUGV 8QLIRUP*XLGDQFH UHTXLUHPHQWVLQ6XESDUW'²3RVW
   )HGHUDO$ZDUG5HTXLUHPHQWV &)5 DQG6XESDUW(²&RVW3ULQFLSOHV &)5
    WRHQVXUHWKDW/($VLQFOXGLQJFKDUWHUVFKRROVWKDWDUH/($VDUHXVLQJ(66(5
   IXQGVIRUSXUSRVHVWKDWDUHUHDVRQDEOHQHFHVVDU\DQGDOORFDEOHXQGHUWKH&$5(6$FW
 7KH6($DQGRWKHUHQWLWLHVZLOOFRPSO\ZLWKWKHSURYLVLRQVRIDOODSSOLFDEOHDFWVUHJXODWLRQV
   DQGDVVXUDQFHVWKHIROORZLQJSURYLVLRQVRI(GXFDWLRQ'HSDUWPHQW*HQHUDO$GPLQLVWUDWLYH
   5HJXODWLRQV ('*$5 &)5SDUWVDQGWKH20%*XLGHOLQHVWR
   $JHQFLHVRQ*RYHUQPHQWZLGH'HEDUPHQWDQG6XVSHQVLRQ 1RQSURFXUHPHQW LQ&)5SDUW
   DVDGRSWHGDQGDPHQGHGDVUHJXODWLRQVRIWKH'HSDUWPHQWLQ&)5SDUWDQGWKH
   8QLIRUP*XLGDQFHLQ&)5SDUWDVDGRSWHGDQGDPHQGHGDVUHJXODWLRQVRIWKH'HSDUWPHQW
   LQ&)5SDUW
   &KLHI6WDWH6FKRRO2IILFHURU$XWKRUL]HG5HSUHVHQWDWLYH 3ULQWHG1DPH 


   6LJQDWXUH                                                                                                                                 'DWH
   3HQGHU0DNLQ                   'LJLWDOO\VLJQHGE\3HQGHU0DNLQ
                                  '1FQ 3HQGHU0DNLQR 0DLQH'HSDUWPHQWRI(GXFDWLRQRX &RPPLVVLRQHUHPDLO SHQGHUPDNLQ#PDLQHJRYF 86
                                  'DWH                                                                              

                                                                                                      
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 148 of 355


$SSHQGL[$ 5HOHYDQW([FHUSWVIURP7LWOH9,,,RI'LYLVLRQ%RIWKH&$5(6
$FWWKH(PHUJHQF\$SSURSULDWLRQVIRU&RURQDYLUXV+HDOWK5HVSRQVHDQG
$JHQF\2SHUDWLRQV
'(3$570(172)('8&$7,21
('8&$7,2167$%,/,=$7,21)81'
)RUDQDGGLWLRQDODPRXQWIRUµµ(GXFDWLRQ6WDELOL]DWLRQ)XQG¶¶WRUHPDLQDYDLODEOH
WKURXJK6HSWHPEHUWRSUHYHQWSUHSDUHIRUDQGUHVSRQGWRFRURQDYLUXVGRPHVWLFDOO\RU
LQWHUQDWLRQDOO\3URYLGHG7KDWVXFKDPRXQWLVGHVLJQDWHGE\WKH&RQJUHVVDVEHLQJIRUDQ
HPHUJHQF\UHTXLUHPHQWSXUVXDQWWRVHFWLRQ E  $ L RIWKH%DODQFHG%XGJHWDQG(PHUJHQF\
'HILFLW&RQWURO$FWRI

*(1(5$/3529,6,216
('8&$7,2167$%,/,=$7,21)81'
6(& D $//2&$7,216²)URPWKHDPRXQWPDGHDYDLODEOHXQGHUWKLVKHDGLQJLQWKLV$FW
WRFDUU\RXWWKH(GXFDWLRQ6WDELOL]DWLRQ)XQGWKH6HFUHWDU\VKDOOILUVWDOORFDWH²
  QRWPRUHWKDQRISHUFHQWWRWKHRXWO\LQJDUHDVRQWKHEDVLVRIWKHLUUHVSHFWLYHQHHGVDV
GHWHUPLQHGE\WKH6HFUHWDU\LQFRQVXOWDWLRQZLWKWKH6HFUHWDU\RIWKH,QWHULRU
  RQHKDOIRISHUFHQWIRUWKH6HFUHWDU\RI,QWHULRULQFRQVXOWDWLRQZLWKWKH6HFUHWDU\RI
(GXFDWLRQIRUSURJUDPVRSHUDWHGRUIXQGHGE\WKH%XUHDXRI,QGLDQ(GXFDWLRQDQG
  SHUFHQWIRUJUDQWVWR6WDWHVZLWKWKHKLJKHVWFRURQDYLUXVEXUGHQWRVXSSRUWDFWLYLWLHVXQGHUWKLV
KHDGLQJLQWKLV$FWIRUZKLFKWKH6HFUHWDU\VKDOOLVVXHDQRWLFHLQYLWLQJDSSOLFDWLRQVQRWODWHUWKDQ
GD\VRIHQDFWPHQWRIWKLV$FWDQGDSSURYHRUGHQ\DSSOLFDWLRQVQRWODWHUWKDQGD\VDIWHU
UHFHLSW
 E 5(6(59$7,216²$IWHUFDUU\LQJRXWVXEVHFWLRQ D WKH6HFUHWDU\VKDOOUHVHUYHWKHUHPDLQLQJ
IXQGVPDGHDYDLODEOHDVIROORZV
  SHUFHQWWRFDUU\RXWVHFWLRQRIWKLVWLWOH
  SHUFHQWWRFDUU\RXWVHFWLRQRIWKLVWLWOH
  SHUFHQWWRFDUU\RXWVHFWLRQRIWKLVWLWOH

(/(0(17$5<$1'6(&21'$5<6&+22/(0(5*(1&<5(/,())81'
6(& D *5$176²)URPIXQGVUHVHUYHGXQGHUVHFWLRQ E  RIWKLVWLWOHWKH
6HFUHWDU\VKDOOPDNHHOHPHQWDU\DQGVHFRQGDU\VFKRROHPHUJHQF\UHOLHIJUDQWVWRHDFK6WDWH
HGXFDWLRQDODJHQF\ZLWKDQDSSURYHGDSSOLFDWLRQ7KH6HFUHWDU\VKDOOLVVXHDQRWLFHLQYLWLQJ
DSSOLFDWLRQVQRWODWHUWKDQGD\VRIHQDFWPHQWRIWKLV$FWDQGDSSURYHRUGHQ\DSSOLFDWLRQVQRW
ODWHUWKDQGD\VDIWHUUHFHLSW
 E $//2&$7,2167267$7(6²7KHDPRXQWRIHDFKJUDQWXQGHUVXEVHFWLRQ D VKDOOEH
DOORFDWHGE\WKH6HFUHWDU\WRHDFK6WDWHLQWKHVDPHSURSRUWLRQDVHDFK6WDWHUHFHLYHGXQGHUSDUW$
RIWLWOH,RIWKH(6($RILQWKHPRVWUHFHQWILVFDO\HDU
 F 68%*5$17672/2&$/('8&$7,21$/$*(1&,(6²(DFK6WDWHVKDOODOORFDWHQRWOHVV
WKDQSHUFHQWRIWKHJUDQWIXQGVDZDUGHGWRWKH6WDWHXQGHUWKLVVHFWLRQDVVXEJUDQWVWRORFDO
HGXFDWLRQDODJHQFLHV LQFOXGLQJFKDUWHUVFKRROVWKDWDUHORFDOHGXFDWLRQDODJHQFLHV LQWKH6WDWHLQ
SURSRUWLRQWRWKHDPRXQWRIIXQGVVXFKORFDOHGXFDWLRQDODJHQFLHVDQGFKDUWHUVFKRROVWKDWDUHORFDO
HGXFDWLRQDODJHQFLHVUHFHLYHGXQGHUSDUW$RIWLWOH,RIWKH(6($RI
LQWKHPRVWUHFHQWILVFDO\HDU
 G 86(62))81'6²$ORFDOHGXFDWLRQDODJHQF\WKDWUHFHLYHVIXQGVXQGHUWKLVWLWOHPD\XVHWKH
IXQGVIRUDQ\RIWKHIROORZLQJ


                                                  
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 149 of 355


  $Q\DFWLYLW\DXWKRUL]HGE\WKH(6($RILQFOXGLQJWKH1DWLYH+DZDLLDQ(GXFDWLRQ$FWDQG
WKH$ODVND1DWLYH(GXFDWLRQDO(TXLW\6XSSRUWDQG$VVLVWDQFH$FW 86&HWVHT WKH
,QGLYLGXDOVZLWK'LVDELOLWLHV(GXFDWLRQ$FW 86&HWVHT  µµ,'($¶¶ WKH$GXOW
(GXFDWLRQDQG)DPLO\/LWHUDF\$FW 86&HWVHT WKH&DUO'3HUNLQV&DUHHUDQG
7HFKQLFDO(GXFDWLRQ$FWRI 86&HWVHT  µµWKH3HUNLQV$FW¶¶ RUVXEWLWOH%RIWLWOH
9,,RIWKH0F.LQQH\9HQWR+RPHOHVV$VVLVWDQFH$FW 86&HWVHT 
  &RRUGLQDWLRQRISUHSDUHGQHVVDQGUHVSRQVHHIIRUWVRIORFDOHGXFDWLRQDODJHQFLHVZLWK6WDWH
ORFDO7ULEDODQGWHUULWRULDOSXEOLFKHDOWKGHSDUWPHQWVDQGRWKHUUHOHYDQWDJHQFLHV
WRLPSURYHFRRUGLQDWHGUHVSRQVHVDPRQJVXFKHQWLWLHVWRSUHYHQWSUHSDUHIRUDQGUHVSRQGWR
FRURQDYLUXV
  3URYLGLQJSULQFLSDOVDQGRWKHUVVFKRROOHDGHUVZLWKWKHUHVRXUFHVQHFHVVDU\WRDGGUHVVWKHQHHGV
RIWKHLULQGLYLGXDOVFKRROV
  $FWLYLWLHVWRDGGUHVVWKHXQLTXHQHHGVRIORZLQFRPHFKLOGUHQRUVWXGHQWVFKLOGUHQZLWK
GLVDELOLWLHV(QJOLVKOHDUQHUVUDFLDODQGHWKQLFPLQRULWLHVVWXGHQWVH[SHULHQFLQJKRPHOHVVQHVVDQG
IRVWHUFDUH\RXWKLQFOXGLQJKRZRXWUHDFKDQGVHUYLFHGHOLYHU\ZLOOPHHWWKHQHHGVRIHDFK
SRSXODWLRQ
  'HYHORSLQJDQGLPSOHPHQWLQJSURFHGXUHVDQGV\VWHPVWRLPSURYHWKHSUHSDUHGQHVVDQG
UHVSRQVHHIIRUWVRIORFDOHGXFDWLRQDODJHQFLHV
  7UDLQLQJDQGSURIHVVLRQDOGHYHORSPHQWIRUVWDIIRIWKHORFDOHGXFDWLRQDODJHQF\RQVDQLWDWLRQ
DQGPLQLPL]LQJWKHVSUHDGRILQIHFWLRXVGLVHDVHV
  3XUFKDVLQJVXSSOLHVWRVDQLWL]HDQGFOHDQWKHIDFLOLWLHVRIDORFDOHGXFDWLRQDODJHQF\LQFOXGLQJ
EXLOGLQJVRSHUDWHGE\VXFKDJHQF\
  3ODQQLQJIRUDQGFRRUGLQDWLQJGXULQJORQJWHUPFORVXUHVLQFOXGLQJIRUKRZWRSURYLGHPHDOVWR
HOLJLEOHVWXGHQWVKRZWRSURYLGHWHFKQRORJ\IRURQOLQHOHDUQLQJWRDOOVWXGHQWV
KRZWRSURYLGHJXLGDQFHIRUFDUU\LQJRXWUHTXLUHPHQWVXQGHUWKH,QGLYLGXDOVZLWK'LVDELOLWLHV
(GXFDWLRQ$FW 86&HWVHT DQGKRZWRHQVXUHRWKHUHGXFDWLRQDOVHUYLFHVFDQFRQWLQXH
WREHSURYLGHGFRQVLVWHQWZLWKDOO)HGHUDO6WDWHDQGORFDOUHTXLUHPHQWV
  3XUFKDVLQJHGXFDWLRQDOWHFKQRORJ\ LQFOXGLQJKDUGZDUHVRIWZDUHDQGFRQQHFWLYLW\ IRUVWXGHQWV
ZKRDUHVHUYHGE\WKHORFDOHGXFDWLRQDODJHQF\WKDWDLGVLQUHJXODUDQGVXEVWDQWLYH
HGXFDWLRQDOLQWHUDFWLRQEHWZHHQVWXGHQWVDQGWKHLUFODVVURRPLQVWUXFWRUVLQFOXGLQJORZLQFRPH
VWXGHQWVDQGVWXGHQWVZLWKGLVDELOLWLHVZKLFKPD\LQFOXGHDVVLVWLYHWHFKQRORJ\
RUDGDSWLYHHTXLSPHQW
  3URYLGLQJPHQWDOKHDOWKVHUYLFHVDQGVXSSRUWV
  3ODQQLQJDQGLPSOHPHQWLQJDFWLYLWLHVUHODWHGWRVXPPHUOHDUQLQJDQGVXSSOHPHQWDODIWHUVFKRRO
SURJUDPVLQFOXGLQJSURYLGLQJFODVVURRPLQVWUXFWLRQRURQOLQHOHDUQLQJ
GXULQJWKHVXPPHUPRQWKVDQGDGGUHVVLQJWKHQHHGVRIORZLQFRPHVWXGHQWVVWXGHQWVZLWK
GLVDELOLWLHV(QJOLVKOHDUQHUVPLJUDQWVWXGHQWVVWXGHQWVH[SHULHQFLQJKRPHOHVVQHVVDQG
FKLOGUHQLQIRVWHUFDUH
  2WKHUDFWLYLWLHVWKDWDUHQHFHVVDU\WRPDLQWDLQWKHRSHUDWLRQRIDQGFRQWLQXLW\RIVHUYLFHVLQ
ORFDOHGXFDWLRQDODJHQFLHVDQGFRQWLQXLQJWRHPSOR\H[LVWLQJVWDIIRIWKHORFDOHGXFDWLRQDODJHQF\
 H 67$7()81',1*²:LWKIXQGVQRWRWKHUZLVHDOORFDWHGXQGHUVXEVHFWLRQ F D6WDWHPD\
UHVHUYHQRWPRUHWKDQRISHUFHQWIRUDGPLQLVWUDWLYHFRVWVDQGWKHUHPDLQGHUIRUHPHUJHQF\
QHHGVDVGHWHUPLQHGE\WKHVWDWHHGXFDWLRQDODJHQF\WRDGGUHVVLVVXHVUHVSRQGLQJWRFRURQDYLUXV
ZKLFKPD\EHDGGUHVVHGWKURXJKWKHXVHRIJUDQWVRUFRQWUDFWV
 I 5($//2&$7,21²$6WDWHVKDOOUHWXUQWRWKH6HFUHWDU\DQ\
IXQGVUHFHLYHGXQGHUWKLVVHFWLRQWKDWWKH6WDWHGRHVQRWDZDUGZLWKLQ\HDURIUHFHLYLQJVXFKIXQGV
DQGWKH6HFUHWDU\VKDOOUHDOORFDWHVXFKIXQGVWRWKHUHPDLQLQJ6WDWHVLQDFFRUGDQFHZLWK
VXEVHFWLRQ E 

                                                  
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 150 of 355


$66,67$1&(7212138%/,&6&+22/6
6(& D ,1*(1(5$/²$ORFDOHGXFDWLRQDODJHQF\UHFHLYLQJIXQGVXQGHUVHFWLRQV
RURIWKLVWLWOHVKDOOSURYLGHHTXLWDEOHVHUYLFHVLQWKHVDPHPDQQHUDVSURYLGHGXQGHUVHFWLRQ
RIWKH(6($RIWRVWXGHQWVDQGWHDFKHUVLQQRQSXEOLFVFKRROVDVGHWHUPLQHGLQ
FRQVXOWDWLRQZLWKUHSUHVHQWDWLYHVRIQRQSXEOLFVFKRROV
 E 38%/,&&21752/2))81'6²7KHFRQWURORIIXQGVIRUWKHVHUYLFHVDQGDVVLVWDQFH
SURYLGHGWRDQRQSXEOLFVFKRROXQGHUVXEVHFWLRQ D DQGWLWOHWRPDWHULDOVHTXLSPHQWDQGSURSHUW\
SXUFKDVHGZLWKVXFKIXQGVVKDOOEHLQDSXEOLFDJHQF\DQGDSXEOLFDJHQF\VKDOODGPLQLVWHUVXFK
IXQGVPDWHULDOVHTXLSPHQWDQGSURSHUW\DQGVKDOOSURYLGHVXFKVHUYLFHV RUPD\FRQWUDFWIRUWKH
SURYLVLRQRIVXFKVHUYLFHVZLWKDSXEOLFRUSULYDWHHQWLW\ 
&217,18('3$<0(1772(03/2<((6
6(&$ORFDOHGXFDWLRQDODJHQF\6WDWHLQVWLWXWLRQRIKLJKHUHGXFDWLRQRURWKHUHQWLW\WKDW
UHFHLYHVIXQGVXQGHUµµ(GXFDWLRQ6WDELOL]DWLRQ)XQG¶¶VKDOOWRWKHJUHDWHVWH[WHQWSUDFWLFDEOH
FRQWLQXHWRSD\LWVHPSOR\HHVDQGFRQWUDFWRUVGXULQJWKHSHULRGRIDQ\GLVUXSWLRQVRUFORVXUHV
UHODWHGWRFRURQDYLUXV
'(),1,7,216
6(&([FHSWDVRWKHUZLVHSURYLGHGLQVHFWLRQV±RIWKLVWLWOHDVXVHGLQVXFK
VHFWLRQV²
  WKHWHUPVµµHOHPHQWDU\HGXFDWLRQ¶¶DQGµµVHFRQGDU\HGXFDWLRQ¶¶KDYHWKHPHDQLQJJLYHQVXFK
WHUPVXQGHU6WDWHODZ
  WKHWHUPµµLQVWLWXWLRQRIKLJKHUHGXFDWLRQ¶¶KDVWKHPHDQLQJJLYHQVXFKWHUPLQWLWOH,RIWKH
+LJKHU(GXFDWLRQ$FWRI 86&HWVHT 
  WKHWHUPµµ6HFUHWDU\¶¶PHDQVWKH6HFUHWDU\RI(GXFDWLRQ
  WKHWHUPµµ6WDWH¶¶PHDQVHDFKRIWKH6WDWHVWKH'LVWULFWRI&ROXPELDDQGWKH&RPPRQZHDOWK
RI3XHUWR5LFR
  WKHWHUPµµFRVWRIDWWHQGDQFH¶¶KDVWKHPHDQLQJJLYHQVXFKWHUPLQVHFWLRQRIWKH+LJKHU
(GXFDWLRQ$FWRI
  WKHWHUPµµ1RQSXEOLFVFKRRO¶¶PHDQVDQRQSXEOLFHOHPHQWDU\DQGVHFRQGDU\VFKRROWKDW $ LV
DFFUHGLWHGOLFHQVHGRURWKHUZLVHRSHUDWHVLQDFFRUGDQFHZLWK6WDWHODZDQG
 % ZDVLQH[LVWHQFHSULRUWRWKHGDWHRIWKHTXDOLI\LQJHPHUJHQF\IRUZKLFKJUDQWVDUHDZDUGHG
XQGHUWKLVVHFWLRQ
  WKHWHUPµµSXEOLFVFKRRO¶¶PHDQVDSXEOLFHOHPHQWDU\RUVHFRQGDU\VFKRRODQG
  DQ\RWKHUWHUPXVHGWKDWLVGHILQHGLQVHFWLRQRIWKH(OHPHQWDU\DQG6HFRQGDU\(GXFDWLRQ
$FWRI 86& VKDOOKDYHWKHPHDQLQJJLYHQWKHWHUPLQVXFK
VHFWLRQ
0$,17(1$1&(2)())257
6(& D $6WDWH¶VDSSOLFDWLRQIRUIXQGVWRFDUU\RXWVHFWLRQVRURIWKLVWLWOH
VKDOOLQFOXGHDVVXUDQFHVWKDWWKH6WDWHZLOOPDLQWDLQVXSSRUWIRUHOHPHQWDU\DQGVHFRQGDU\
HGXFDWLRQDQG6WDWHVXSSRUWIRUKLJKHUHGXFDWLRQ ZKLFKVKDOOLQFOXGH6WDWHIXQGLQJWRLQVWLWXWLRQV
RIKLJKHUHGXFDWLRQDQGVWDWHQHHGEDVHGILQDQFLDODLGDQGVKDOOQRWLQFOXGHVXSSRUWIRUFDSLWDO
SURMHFWVRUIRUUHVHDUFKDQGGHYHORSPHQWRUWXLWLRQDQGIHHVSDLGE\VWXGHQWV LQILVFDO\HDUV
DQGDWOHDVWDWWKHOHYHOVRIVXFKVXSSRUWWKDWLVWKHDYHUDJHRIVXFK6WDWH¶VVXSSRUWIRU
HOHPHQWDU\DQGVHFRQGDU\HGXFDWLRQDQGIRUKLJKHUHGXFDWLRQSURYLGHGLQWKHILVFDO\HDUV
SUHFHGLQJWKHGDWHRIHQDFWPHQWRIWKLV$FW
 E 7KHVHFUHWDU\PD\ZDLYHWKHUHTXLUHPHQWLQVXEVHFWLRQ D IRUWKHSXUSRVHRIUHOLHYLQJILVFDO
EXUGHQVRQ6WDWHVWKDWKDYHH[SHULHQFHGDSUHFLSLWRXVGHFOLQHLQILQDQFLDOUHVRXUFHV

                                                  
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 151 of 355


5(3257,1*2186(2))81'66(&
 D ,QWKLVVHFWLRQ²
  WKHWHUPVµµDJHQF\¶¶µµDSSURSULDWHFRQJUHVVLRQDOFRPPLWWHHV¶¶µµ&RPPLWWHH¶¶µµFRYHUHG
IXQGV¶¶DQGµµ&RURQDYLUXVUHVSRQVH¶¶KDYHWKHPHDQLQJVJLYHQWKRVHWHUPVLQVHFWLRQ
  WKHWHUPµµFRYHUHGUHFLSLHQW¶¶ $ PHDQVDQ\HQWLW\WKDWUHFHLYHVODUJHFRYHUHGIXQGVDQG %
LQFOXGHVDQ\6WDWHWKH'LVWULFWRI&ROXPELDDQGDQ\WHUULWRU\RUSRVVHVVLRQRIWKH8QLWHG6WDWHV
DQG
  WKHWHUPµµODUJHFRYHUHGIXQGV¶¶PHDQVFRYHUHGIXQGVWKDWDPRXQWWRPRUHWKDQ
«
 E  1RWODWHUWKDQGD\VDIWHUWKHHQGRIHDFKFDOHQGDUTXDUWHUHDFKFRYHUHGUHFLSLHQWVKDOO
VXEPLWWRWKHDJHQF\DQGWKH&RPPLWWHHDUHSRUWWKDWFRQWDLQV²
 $ WKHWRWDODPRXQWRIODUJHFRYHUHGIXQGVUHFHLYHGIURPWKHDJHQF\
 % WKHDPRXQWRIODUJHFRYHUHGIXQGVUHFHLYHGWKDWZHUHH[SHQGHGRUREOLJDWHGIRUHDFKSURMHFWRU
DFWLYLW\
 & DGHWDLOHGOLVWRIDOOSURMHFWVRUDFWLYLWLHVIRUZKLFKODUJHFRYHUHGIXQGVZHUHH[SHQGHGRU
REOLJDWHGLQFOXGLQJ²
 L WKHQDPHRIWKHSURMHFWRUDFWLYLW\
 LL DGHVFULSWLRQRIWKHSURMHFWRUDFWLYLW\DQG
 LLL WKHHVWLPDWHGQXPEHURIMREVFUHDWHGRUUHWDLQHGE\WKHSURMHFWRUDFWLYLW\ZKHUHDSSOLFDEOH
DQG
 ' GHWDLOHGLQIRUPDWLRQRQDQ\OHYHORIVXEFRQWUDFWVRUVXEJUDQWVDZDUGHGE\WKHFRYHUHGUHFLSLHQW
RULWVVXEFRQWUDFWRUVRUVXEJUDQWHHVWRLQFOXGHWKHGDWDHOHPHQWVUHTXLUHGWRFRPSO\ZLWKWKH
)HGHUDO)XQGLQJ$FFRXQWDELOLW\DQG7UDQVSDUHQF\$FWRI 86&QRWH DOORZLQJ
DJJUHJDWHUHSRUWLQJRQDZDUGVEHORZRUWRLQGLYLGXDOVDVSUHVFULEHGE\WKH'LUHFWRURIWKH
2IILFHRI0DQDJHPHQWDQG%XGJHW
  1RWODWHUWKDQGD\VDIWHUWKHHQGRIHDFKFDOHQGDUTXDUWHUWKH&RPPLWWHHLQFRQVXOWDWLRQ
ZLWKWKHDJHQF\WKDWPDGHODUJHFRYHUHGIXQGVDYDLODEOHWRDQ\FRYHUHGUHFLSLHQWVKDOOPDNHWKH
LQIRUPDWLRQLQUHSRUWVVXEPLWWHGXQGHUSDUDJUDSK  SXEOLFO\DYDLODEOHE\SRVWLQJWKHLQIRUPDWLRQ
RQWKHZHEVLWHHVWDEOLVKHGXQGHUVHFWLRQ J 
  $ (DFKDJHQF\LQFRRUGLQDWLRQZLWKWKH&RPPLWWHHDQGWKH'LUHFWRURIWKH2IILFHRI
0DQDJHPHQWDQG%XGJHWVKDOOSURYLGHXVHUIULHQGO\PHDQVIRUFRYHUHGUHFLSLHQWVWRPHHW
UHTXLUHPHQWVRIWKLVVXEVHFWLRQ
 % )HGHUDODJHQFLHVPD\XVHH[LVWLQJPHFKDQLVPVWRHQVXUHWKDWLQIRUPDWLRQXQGHUWKLVVXEVHFWLRQ
LVUHSRUWHGDFFXUDWHO\
 F  7KH'LUHFWRURIWKH2IILFHRI0DQDJHPHQWDQG%XGJHWLQFRQVXOWDWLRQZLWKWKH6HFUHWDU\RI
WKH7UHDVXU\WKH$GPLQLVWUDWRURIWKH6PDOO%XVLQHVV$GPLQLVWUDWLRQDQGWKH&KDLUSHUVRQRIWKH
&RXQFLORI(FRQRPLF$GYLVRUVVKDOOVXEPLWWRWKHDSSURSULDWHFRQJUHVVLRQDOFRPPLWWHHVDQG
SXEOLFO\UHOHDVHRQWKHZHEVLWHHVWDEOLVKHGXQGHUVHFWLRQ J TXDUWHUO\UHSRUWVWKDWGHWDLOWKH
LPSDFWRISURJUDPVIXQGHGWKURXJKODUJHFRYHUHGIXQGVRQHPSOR\PHQWHVWLPDWHGHFRQRPLF
JURZWKDQGRWKHUNH\HFRQRPLFLQGLFDWRUVLQFOXGLQJLQIRUPDWLRQDERXWLPSDFWHGLQGXVWULHV
  $ 7KHILUVWUHSRUWVXEPLWWHGXQGHUSDUDJUDSK  VKDOOEHVXEPLWWHGQRWODWHUWKDQGD\VDIWHU
WKHHQGRIWKHILUVWIXOOTXDUWHUIROORZLQJWKHGDWHRIHQDFWPHQWRIWKLV$FW
 % 7KHODVWUHSRUWUHTXLUHGWREHVXEPLWWHGXQGHUSDUDJUDSK  VKDOODSSO\WRWKHTXDUWHULQZKLFK
WKH&RPPLWWHHWHUPLQDWHV




                                                 
                  Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 152 of 355


   $33(1',;%67$7($//2&$7,217$%/(
   (OHPHQWDU\DQG6HFRQGDU\6FKRRO(PHUJHQF\5HOLHI)XQG
                                                                                                                                              0D[LPXPIRU
                                                67$7(                       0LQLPXP/($                       0D[LPXP6($                           6($
67$7(                                        727$/                           'LVWULEXWLRQ                      5HVHUYDWLRQ              $GPLQLVWUDWLRQ
727$/                                                                                              

$/$%$0$                                                                                                          
$/$6.$                                                                                                                
$5,=21$                                                                                                          
$5.$16$6                                                                                                           
&$/,)251,$                                                                                                  
&2/25$'2                                                                                                           
&211(&7,&87                                                                                                         
'(/$:$5(                                                                                                              
',675,&72)
                                                                                                                        
&2/80%,$
)/25,'$                                                                                                          
*(25*,$                                                                                                          
+$:$,,                                                                                                                
,'$+2                                                                                                                 
,//,12,6                                                                                                         
,1',$1$                                                                                                          
,2:$                                                                                                                  
.$16$6                                                                                                                
.(178&.<                                                                                                           
/28,6,$1$                                                                                                        
0$,1(                                                                                                                 
0$5</$1'                                                                                                         
0$66$&+86(776                                                                                                    
0,&+,*$1                                                                                                         
0,11(627$                                                                                                          
0,66,66,33,                                                                                                        
0,66285,                                                                                                         
0217$1$                                                                                                               
1(%5$6.$                                                                                                              
1(9$'$                                                                                                             
1(:+$036+,5(                                                                                                         
1(:-(56(<                                                                                                       
1(:0(;,&2                                                                                                          
1(:<25.                                                                                                      
1257+&$52/,1$                                                                                                   
1257+'$.27$                                                                                                          
2+,2                                                                                                             
2./$+20$                                                                                                           


   
        7KHWRWDOVLQWKH0LQLPXP/($'LVWULEXWLRQ0D[LPXP6($5HVHUYDWLRQDQG0D[LPXPIRU6($$GPLQLVWUDWLRQFROXPQVKDYHEHHQURXQGHGWRWKH
        QHDUHVWZKROHGROODU
   
        :LWKWKHIXQGVQRWVXEJUDQWHGWR/($VWKH6($PD\UHVHUYHXSWRDQDPRXQWHTXDOWRòRISHUFHQWRIWKHWRWDODOORFDWLRQIRUDGPLQLVWUDWLYHFRVWV
                                                                               
                  Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 153 of 355


                                                                                                                                              0D[LPXPIRU
                                                67$7(                       0LQLPXP/($                       0D[LPXP6($                           6($
67$7(                                         727$/                         'LVWULEXWLRQ                      5HVHUYDWLRQ               $GPLQLVWUDWLRQ 
25(*21                                                                                                             
3(116</9$1,$                                                                                                     
5+2'(,6/$1'                                                                                                          
6287+&$52/,1$                                                                                                   
6287+'$.27$                                                                                                          
7(11(66((                                                                                                        
7(;$6                                                                                                       
87$+                                                                                                                  
9(50217                                                                                                               
9,5*,1,$                                                                                                         
:$6+,1*721                                                                                                       
:(679,5*,1,$                                                                                                         
:,6&216,1                                                                                                          
:<20,1*                                                                                                               
38(5725,&2                                                                                                      




   
        7KHWRWDOVLQWKH0LQLPXP/($'LVWULEXWLRQ0D[LPXP6($5HVHUYDWLRQDQG0D[LPXPIRU6($$GPLQLVWUDWLRQFROXPQVKDYHEHHQURXQGHGWRWKH
        QHDUHVWZKROHGROODU
   
        :LWKWKHIXQGVQRWVXEJUDQWHGWR/($VWKH6($PD\UHVHUYHXSWRDQDPRXQWHTXDOWRòRISHUFHQWRIWKHWRWDODOORFDWLRQIRUDGPLQLVWUDWLYHFRVWV
                                                                               
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 154 of 355




     EXHIBIT 7
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 155 of 355



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   STATE OF MICHIGAN, STATE OF                          Civil Case No. 3:20-cv-04478-SK
     CALIFORNIA, et al.,
15
                                            Plaintiffs,
16                                                        DECLARATION OF KAREN B.
                    v.                                    SALMON, PH.D.
17

18   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
19   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
20
                                          Defendants.
21

22

23

24

25

26
27

28
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 156 of 355



 1                         DECLARATION OF KAREN B. SALMON, PH.D.
 2   I, Karen B. Salmon, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

 3   correct:

 4          1.      I am the State Superintendent of Schools at the Maryland State Department of

 5   Education (“MSDE”) located in Maryland. I have been employed as State Superintendent of

 6   Schools since July 1, 2016.

 7          2.      I am responsible for the administration of the MSDE and have general supervision

 8   of all professional and clerical assistants of the MSDE. I carry out the educational policies of the

 9   State Board of Education, call and conduct conferences of county boards of education and

10   professional personnel on the condition, needs, and improvement of the schools; and prepare and

11   publish pamphlets to stimulate public interest in education, promote the work of education and

12   foster professional insight and efficiency in teachers. I approve contracts for local school systems

13   to purchase school sites, buildings, remodeling costs, and plans for construction of new school

14   buildings. My responsibilities include certificating professional personnel in each public school,

15   and I approve instructional programs in State institutions. I established an Early Childhood

16   Division within MSDE. I am a member of the Governor’s Executive Council.

17          3.      I submit this Declaration in support of the State of Maryland’s litigation regarding

18   the recently issued U.S. Department of Education (“Department”) Rule entitled Providing

19   Equitable Services to Students and Teachers in Non-public Schools, 85 Fed. Reg. 39,479 (July 1,

20   2020) (the “Equitable Services Rule” or the “Rule”). I have compiled the information in the

21   statements set forth below through MSDE personnel who have assisted me in gathering this

22   information on the basis of documents that have been provided to and/or reviewed by me. I have

23   also familiarized myself with the Rule in order to understand its immediate impact on the MSDE

24   and public schools in Maryland.

25          4.      The Maryland Constitution requires the Maryland Legislature to “establish

26   throughout the State a thorough and efficient System of Free Public Schools” and “provide by

27   taxation, or otherwise, for their maintenance.” Md. Const. art. VIII, § 1. By statute, the State

28   Board of Education is vested with the general care and supervision of public education. Md.
                                                      1

                           Declaration of Karen B. Salmon (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 157 of 355



 1   Code Ann., Education §§ 2-201 and 2-205. The State Board determines the educational policies

 2   of the State and enacts regulations for the administration of the public school system. The totality

 3   of statutory provisions gives the State Board the last word on any matter concerning educational

 4   policy or the administration of the system of public education.

 5          5.      Separate from any federal funding, the Maryland General Assembly provided its

 6   24 LEAs with more than $7 billion in operating and capital funds for fiscal year 2020-21. The

 7   1,428 school buildings in these districts educate 909,414 students. While the school districts

 8   exercise primary responsibility over budgetary and other decisions within their respective

 9   districts, the MSDE implements federal and State legislative mandates in education and carries

10   out the policies of the State Board of Education. See Md. Code Ann., Education, Title 2.

11          6.      MSDE distributed $219,807,962 of Title I-A funds received for 2019-20 school year

12   to its LEAs. In Maryland’s 24 LEAs 414 schools, educating 201,777 students are identified as Title

13   I schools and receive Title I-A funds.

14          7.      Maryland has 236 private schools, serving 62,204 students, that participate in

15   Maryland’s nonpublic textbook and technology program and are eligible to participate in Title I-

16   A equitable services. Maryland has a total of 855 pre-K-12 private and church exempt schools

17   serving 108,313 students. Under Option #2 of the Department’s rule, Maryland LEAs must

18   provide equitable services to all 855 private schools and not just for the 236 schools eligible to

19   participate in Title I-A equitable services.

20          8.      The COVID-19 pandemic has drastically impacted public education in Maryland.

21   The closure of schools, starting on March 16, 2020, to slow the spread of the Novel Coronavirus
22   (COVID-19) in school communities around the State, created challenges for local school systems.
23   Initially, all schools were closed from Monday, March 16 through Friday, March 27, 2020.

24   Beginning Monday, March 30, school systems began to implement their continuity of learning
25   plans. The State Board of Education waived regulations regarding graduation, assessments,
26   service learning, number of school days, and athletics to allow LEAs flexibility to transition to
27   continuity of learning environments.
28
                                                       2

                            Declaration of Karen B. Salmon (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 158 of 355



 1          9.      Families and students throughout the State, and particularly in low income areas,

 2   lacked home computers and devices to access on-line learning. Internet connectivity in poor

 3   urban and rural areas was lacking. Schools needed to purchase devices and access to internet

 4   services. Schools worked around the clock to ensure continuity of learning continued. To meet

 5   student nutrition needs, schools served millions of meals.

 6          10.     MSDE provided LEAs technical assistance and guidance for developing continuity

 7   of learning plans. I met with each of the LEA superintendents regularly to ensure the transition to

 8   on-line and virtual instruction. MSDE personnel worked tirelessly to ensure the 24 LEAs had

 9   timely and accurate guidance to implement continuity of learning. I am part of the Maryland

10   Governor’s team to ensure a unified response and strategy to addresses the pandemic.

11          11.     The economic crisis resulting from the pandemic cannot be overstated. MSDE is

12   expecting the Maryland Department of Budget and Management to propose a $200,000,000

13   reduction in education funding for fiscal year 2021.

14                   CARES Act Funds Received by Maryland For K-12 Education

15      A. Elementary and Secondary School Emergency Relief (ESSER) Funds

16          12.     In order to receive the ESSER funds designated for Maryland and as required by
17   the Department, the MSDE executed a Certification and Agreement form and submitted it to the
18   Department on April 24, 2020. A true and correct copy of the Certification and Agreement
19   completed by the MSDE and submitted to the Department is attached hereto as Exhibit A.
20          13.     Within this Certification and Agreement, the MSDE agreed to the following terms:
21                  I acknowledge and agree that the failure to comply with all Assurances and
                    Certifications in this Agreement, all relevant provisions and requirements of
22                  the CARES Act, Pub. L. No. 116-136 (March 27, 2020), or any other
                    applicable law or regulation may result in liability under the False Claims Act,
23                  31 U.S.C. § 3729, et seq.; OMB Guidelines to Agencies on Government wide
                    Debarment and Suspension (Nonprocurement) in 2 CFR part 180, as adopted
24                  and amended as regulations of the Department in 2 CFR part 3485; and 18
                    USC § 1001, as appropriate.
25
                    ...
26
                    4. LEAs receiving ESSER funds will provide equitable services to students
27                  and teachers in non-public schools as required under 18005 of Division B
                    of the CARES Act.
28
                                                       3

                           Declaration of Karen B. Salmon (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 159 of 355



 1
                    ...
 2
                    5. LEA receiving ESSER funds will provide equitable services to students
 3                  and teachers in non-public schools located within the LEA in the same
                    manner as provided under section 1117 of the ESEA, as determined
 4                  through timely and meaningful consultation with representatives of non-
                    public schools.
 5

 6          [Ex. A at pp. 1-2.].

 7          14.     At the time that the MSDE executed the Certification and Agreement form, the

 8   Department had not yet published its Guidance Document or the Rule. Accordingly, the MSDE

 9   was unaware that the Department would subsequently issue rules to change the required

10   proportional share calculation for equitable services required under the CARES Act and the

11   private school students eligible to receive equitable services under the CARES Act.

12          15.     The Department approved MSDE’s application and distributed $207,834,058 from

13   the ESSER Fund to the MSDE on April 29, 2020. MSDE intends to retain $20,783,406 as

14   permitted by the CARES Act to improve the virtual learning opportunities in Maryland. To

15   accomplish this, Maryland will develop on-line courses for students, on-line professional

16   development for teachers, collaborate with regional stakeholder in developing virtual schools.

17          16.     To obtain ESSR funds, LEAs were required to submit an application to MSDE for

18   review and approval before receipt of Notice of Grant Award. To date, the MSDE has distributed

19   $185,043,226 to 23 eligible LEAs within Maryland, which represents 99% of the funds to the LEAs

20   eligible to receive ESSER Funds. Corrections to the remaining school system’s application is

21   expected shortly, and the funds will be released pending the corrections.

22          17.     Using the proportional share calculation set forth in Section 1117 of the

23   Elementary and Secondary Education Act (ESEA), LEAs in Maryland would reserve an

24   estimated $2,508,760 in ESSER funds to provide equitable services to private school students in

25   the 236 private schools eligible to participate.

26          18.     However, using the proportional share calculation set forth in the Department’s

27   Guidance Document and in Option #2 in the Rule, LEAs in Maryland would reserve

28   approximately $18,143,913 in ESSER funds to provide equitable services to private school
                                                        4

                            Declaration of Karen B. Salmon (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 160 of 355



 1   students in the 855 private schools in the State. Thus, under the Department’s preferred

 2   proportional share calculation, private school students in Maryland would have access to an

 3   additional approximately $15,000,000 of ESSER funds, and public schools would lose this same

 4   amount of funds. These amounts could change based on the actual number of participating

 5   private schools.

 6      B. Governor’s Emergency Education Relief (GEER) Funds

 7          19.     Maryland received $45,700,000 from the GEER Fund on April 22, 2020. MSDE

 8   received $10,000,000 to be distributed to LEAs for technology projects. Other funds are expected

 9   to be distributed for additional technology projects. Those funds have not yet been distributed to

10   the LEAs in Maryland.

11          20.     If LEAs in Maryland calculate the proportional share of CARES Act funds for

12   private school students under Option #1 in the Rule, non-Title I schools in LEAs receiving

13   CARES Act funds will receive no funds. In Maryland, within LEAs that are eligible to receive

14   CARES Act funds, there are approximately 1,014 non-Title I schools that would not receive any

15   funding under Option #1. Like all schools in Maryland, these schools are equally impacted by the

16   COVID-19 pandemic and would greatly benefit from the influx of CARES Act funds to assist

17   them through the pandemic.

18          21.     Even if every LEA in Maryland followed Option #1 (Title I-schools only Option)

19   in proportioning the CARES Act funds for equitable services, the non-Title I schools are not

20   allowed to use other State or local funds to supplant or supplement their budgets. Non-Title I

21   schools will suffer increased harms because they cannot add any additional funding to help them

22   deal with the expenses resulting from the pandemic.

23          22.     In the face of expected $200,000,000 finding cuts from the State and anticipated

24   cuts by local governments, Maryland’s public schools remain desperate for funding as they

25   continue to prepare for next school year. The costs of reacting to this pandemic are drastic for

26   public schools and without the funds the CARES Act was intended to provide, essential funding
27   may not be available for all of the additional equipment, training, and staff needed to reopen

28   schools in the midst of the pandemic.
                                                      5

                           Declaration of Karen B. Salmon (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 161 of 355



 1            23.   Beyond the additional funding that Maryland will be required to expend in lieu of

 2   the designated CARES Act funds, the Department’s Guidance Document and Rule have imposed

 3   significant administrative burdens on the MSDE directly. MSDE fiscal policy personnel spent a

 4   minimum of 100 hours of time developing technical assistance guidance, providing LEAs data,

 5   training materials, memoranda, letters, webinars, and sample documents regarding proportioning

 6   the CARES Act funds. MSDE personnel gave technical assistance to LEAs through webinars,

 7   guidance documents, sample documents, and individual assistance through email and telephone

 8   calls.

 9            24.   MSDE fiscal policy personnel worked over and above the responsibilities in their

10   normal job descriptions to ensure LEAs were given timely and accurate information in an ever

11   changing and complex environment. They completed this work in addition to other priorities

12   necessitated by the pandemic and normal business operations.

13            25.   MSDE delayed for a month distributing funding due to confusion created by the

14   Department’s interpretation of the equitable service requirements. Now that the ESSR funds have

15   been distributed, MSDE personnel will coordinate monitoring and oversight of the CARES funds.

16   MSDE will have to collect and maintain the documents submitted by the LEAs.
17

18   I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and

19   correct.

20

21                     17 day of July, 2020
     Executed on this ____

22

23                                                ________________________________________
                                                  ___________________
                                                                    _ ___
                                                                       _ _____
                                                  Karen B. Salmon
                                                              l
24                                                State Superintendent of Schools
25

26
27

28
                                                      6

                           Declaration of Karen B. Salmon (3:20-cv-04478-SK)
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 162 of 355




            EXHIBIT A
          Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 163 of 355




                            U.S. Department of Education



              Certification and Agreement
                 for Funding under the
         Education Stabilization Fund Program
    Elementary and Secondary School Emergency Relief
                  Fund (ESSER Fund)
                                           CFDA Number: 84.425D




                                                                                              OMB Number: 1810-0743
                                                                                             Expiration Date: 10/31/2020

                                             Paperwork Burden Statement
According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless
such collection displays a valid OMB control number. The OMB control number for this information collection is 1810-
0743. The time required to complete this information collection is estimated to average 5 hours per response, including time
for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing
and reviewing the collection of information. The obligation to respond to this collection is required to obtain benefit
under the Coronavirus Aid, Relief, and Economic Security Act. If you have any comments concerning the accuracy of
the time estimate, suggestions for improving this individual collection, or if you have comments or concerns regarding
the status of your individual form, application or survey, please contact Christopher Tate, Office of Elementary and
Secondary Education, U.S. Department of Education, 400 Maryland Ave., S.W., Room 3E229, Washington, D.C. 20202
directly.



                                                          Exhibit A
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 164 of 355


                    PROGRAM BACKGROUND INFORMATION
Purpose

Under the Elementary and Secondary School Emergency Relief Fund (ESSER Fund), the
Department awards grants to State educational agencies (SEAs) for the purpose of providing local
educational agencies (LEAs), including charter schools that are LEAs, with emergency relief funds
to address the impact that Novel Coronavirus Disease 2019 (COVID-19) has had, and continues to
have, on elementary and secondary schools across the nation. LEAs must provide equitable services
to students and teachers in non-public schools as required under the Coronavirus Aid, Relief, and
Economic Security Act (CARES Act).

Eligibility

SEAs in any of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.

Timeline

The SEA will have one year, from the date of its ESSER award, to award funds. Any funds not
awarded by the SEA within one year of receiving its award will be returned to the Department to be
reallocated to other States consistent with the CARES Act.

Uses of Funds

SEAs:
The SEA must use no less than 90 percent of its allocation to make subgrants to LEAs, including
charter schools that are LEAs, based on each LEA’s share of funds received under part A of title I
of the ESEA in fiscal year 2019. With the funds not subgranted to LEAs, the SEA may reserve up
to an amount equal to ½ of 1 percent of the total allocation for administrative costs, and the
remaining funds may be used for emergency needs as determined by the SEA to address issues
responding to COVID-19. These emergency needs may be addressed through the use of grants or
contracts.

LEAs:
LEAs may use funds for any purposes listed in section 18003(d) of the CARES Act. (See Appendix
A.)

Program Contact

For additional information, please contact Christopher Tate by telephone at (202) 453-6047 or by
email at ESSERF@ed.gov.




                                                  ii
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 165 of 355


             CERTIFICATION AND AGREEMENT INSTRUCTIONS

To receive an ESSER Fund allocation, SEAs must submit to the Department the following
information:
   x   A completed cover sheet that includes the signature of the Chief State School Officer or
       authorized representative. (Part A of the Certification and Agreement)

   x   Programmatic, fiscal, and reporting assurances. (Part B of the Certification and Agreement)

   x   Information on the uses of ESSER funds. (Part C of the Certification and Agreement)

   x   Other assurances and certifications. (Part D of the Certification and Agreement)

For purposes of this document, the term “Certification and Agreement” is the application that an
SEA is required to file under section 18003(a) of Division B of the CARES Act.

Certification and Agreement Submission Information

An SEA must submit a Certification and Agreement to the Department no later than July 1, 2020.

Please submit your Certification and Agreement to the Department as follows:

Email an electronic version of the ESSER Fund Certification and Agreement in .PDF (Portable
Document Format) to ESSERF@ed.gov.

APPENDICES
       Appendix A – Authorizing Statute
       Appendix B – State Allocation Table




                                                 iii
              Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 166 of 355


     ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF
     FUND (ESSER FUND)

     STATE EDUCATIONAL AGENCY

     PART A: CERTIFICATION AND AGREEMENT COVER SHEET
State: Maryland                                              CFDA Number: 84.425D



Legal Name:                                                  DUNS Number:
Maryland State Department of Education                       001969443


Chief State School Officer:                                  Mailing Address:
Karen B. Salmon, Ph.D.                                       200 West Baltimore Street
                                                             Baltimore, Maryland 21201



State Contact for Elementary and Secondary School Emergency Relief Fund: Amalie Brandenburg

Position and Office: Deputy Superintendent, Office of Finance

Mailing Address:    200 West Baltimore Street
                    Baltimore, Maryland 21201

Telephone: 410-767-0011

Email address: amalie.brandenburg@maryland.gov


To the best of my knowledge and belief, all the information and data in this agreement are true and correct. I
acknowledge and agree that the failure to comply with all Assurances and Certifications in this Agreement, all
relevant provisions and requirements of the CARES Act, Pub. L. No. 116-136 (March 27, 2020), or any other
applicable law or regulation may result in liability under the False Claims Act, 31 U.S.C. § 3729, et seq.; OMB
Guidelines to Agencies on Government wide Debarment and Suspension (Nonprocurement) in 2 CFR part 180,
as adopted and amended as regulations of the Department in 2 CFR part 3485; and 18 USC § 1001, as
appropriate.

Chief State School Officer or Authorized Representative (Typed Name):            Telephone:

    Karen B. Salmon, Ph.D.                                                       410-767-0462
Signature of Chief State School Officer or Authorized Representative:            Date:

                                                                                 April 24, 2020

                         Form Approved OMB Number: 1810-0743 Expiration Date: 10/31/2020
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 167 of 355


PART B: PROGRAMMATIC, FISCAL, AND REPORTING ASSURANCES
The [Chief State School Officer or his/her authorized representative] assures the following:

1. The SEA will allocate no less than 90 percent of the grant funds under this program to local
   educational agencies (LEAs) (including charter schools that are LEAs) in the State. Under the
   ESSER Fund, the SEA will award grants by formula to State educational agencies (SEAs) for
   the purpose of providing LEAs, including charter schools that are LEAs, with emergency relief
   funds to address the impact that the Novel Coronavirus Disease 2019 (COVID-19) has had, and
   continues to have, on elementary and secondary schools across the Nation. This includes both
   continuing to provide educational services, such as remote learning, while schools and
   campuses are closed, and developing and implementing plans for the return to normal
   operations. The SEA will allocate these funds to LEAs on the basis of their respective shares of
   funds received under title I, part A of the Elementary and Secondary Education Act of 1965 in
   fiscal year 2019.

2. The SEA will use the remaining funds (hereafter SEA reserve) for emergency needs as
   determined by the SEA to address issues related to COVID-19, which may be addressed through
   the use of grants or contracts. From an SEA’s reserve, the SEA may use not more than 1/2 of 1
   percent of the SEA’s total grant for administrative costs.

3. The SEA will ensure that LEAs use ESSER funds for activities allowable under section
   18003(d) of Division B of the CARES Act. (See Appendix A.)
   The Department generally does not consider the following to be an allowable use of ESSER
   funds, under any part of 18003: 1) subsidizing or offsetting executive salaries and benefits of
   individuals who are not employees of the SEA or LEAs or 2) expenditures related to state or
   local teacher or faculty unions or associations.

4. The SEA will ensure that LEAs receiving ESSER funds will provide equitable services to
   students and teachers in non-public schools as required under 18005 of Division B of the
   CARES Act.

5. The SEA will ensure that an LEA receiving ESSER funds will provide equitable services to
   students and teachers in non-public schools located within the LEA in the same manner as
   provided under section 1117 of the ESEA, as determined through timely and meaningful
   consultation with representatives of non-public schools.
       x The SEA will ensure that a public agency will maintain control of funds for the services
          and assistance provided to a non-public school under the ESSER Fund.
       x The SEA will ensure that a public agency will have title to materials, equipment, and
          property purchased with ESSER funds.
       x The SEA will ensure that services to a non-public school with ESSER funds will be
          provided by a public agency directly, or through contract with, another public or private
          entity.
6. The SEA will comply with the maintenance of effort provision in Section 18008(a) of Division
   B of the CARES Act absent waiver by the Secretary pursuant to Section 18008(b) thereof.

7. The SEA and each LEA and any other entity that receives ESSER funds will, to the greatest
   extent practicable, continue to compensate its employees and contractors during the period of
                                                  2
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 168 of 355


   any disruptions or closures related to COVID-19 in compliance with Section 18006 of Division
   B of the CARES Act. In addition, each entity that accepts funds will continue to pay employees
   and contractors to the greatest extent practicable based on the unique financial circumstances of
   the entity. CARES Act funds generally will not be used for bonuses, merit pay, or similar
   expenditures, unless related to disruptions or closures resulting from COVID-19.

8. The SEA must assure that, when applicable, it will provide technical assistance to LEAs on the
   use of ESSER funds for remote learning, which includes both distance education as defined in
   section 103(7) of the HEA and distance learning as defined in ESEA section 8101(14), so that
   students can continue learning during school closures.

9. The SEA will comply with all reporting requirements, including those in Section 15011(b)(2) of
   Division B of the CARES Act, and submit required quarterly reports to the Secretary at such
   time and in such manner and containing such information as the Secretary may subsequently
   require. (See also 2 CFR 200.327-200.329). The Secretary may require additional reporting in
   the future, which may include: the methodology LEAs will use to provide services or assistance
   to students and staff in both public and non-public schools, the uses of funds by the LEAs or
   other entities and demonstration of their compliance with Section 18003(d), such as any use of
   funds addressing the digital divide, including securing access to home-based connectivity and
   remote-use devices, related issues in supporting remote learning for all students, including
   disadvantaged populations.

10. The SEA will submit to the Department, within 60 days of receiving ESSER funds, a report that
    will include:
        x A budget for the SEA’s reserve that includes information about the up to 1/2 of 1 percent
            of the SEA’s total grant for administrative costs and the uses of funds for emergency
            needs to address issues related to COVID-19; and
        x An Internal Control and Subrecipient Monitoring Plan to ensure that funds are used for
            allowable purposes in accordance with cash management principles.

11. The SEA will ensure that every recipient and subrecipient of ESSER funds will cooperate with
    any examination of records with respect to such funds by making records available for
    inspection, production, and examination, and authorized individuals available for interview and
    examination, upon the request of (i) the Department and/or its Inspector General; or (ii) any
    other federal agency, commission, or department in the lawful exercise of its jurisdiction and
    authority.

12. The SEA will return to the Secretary any funds received under the ESSER Fund that the SEA
    does not award within 1 year of receiving such funds.

   Chief State School Officer or Authorized Representative (Printed Name):

     Karen B. Salmon, Ph.D.
  Signature:                                                     Date: April 24, 2020




                                                  3
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 169 of 355


PART C: USES OF ELEMENTARY AND SECONDARY SCHOOL
EMERGENCY RELIEF FUNDS

Section 18003 of Division B of the CARES Act provides in relevant part that grants awarded under
the Elementary and Secondary School Emergency Relief Fund be used to support the ability of local
educational agencies (LEAs) to continue to provide educational services to their students. The
Department requests the following:

1. Information that the SEA may request LEAs to include in their subgrant applications to the
   SEA.

   Local School Systems (LSS) in Maryland are implementing the State’s Continuity of
   Learning plan and have identified a number of priorities necessary to support continued
   delivery of education services to all students. Maryland’s draft LSS ESSER Application
   will focus on the LSS’s implementation of the Continuity of Learning Plan, require the LSS
   to identify their priorities and provide specific details on the process for identifying those
   priorities. LSSs will be asked to include the plans for assessing and addressing student
   learning gaps as a result of the school closure. Finally, the application will include a budget
   and budget narrative that describes the planned use of ESEER funds as well as a timeline
   for implementing the identified priorities.

   The above considerations will be in addition to the application information
   requirements from sections 442 and 427 of the General Education Provisions Act
   (GEPA) (20 U.S.C. § 1232e and § 1228a).

2. The extent to which the SEA intends to use any portion of its SEA reserve (up to 10 percent of
   its ESSER Fund award) to support:
        x technological capacity and access – including hardware and software, connectivity, and
          instructional expertise – to support remote learning. If so, please describe the strategies
          the SEA intends to use to serve disadvantaged populations listed in Sec. 18003(d)(4) of
          the CARES Act; and
        x remote learning by developing new informational and academic resources and
          expanding awareness of, and access to, best practices and innovations in remote learning
          and support for students, families, and educators.

   Maryland will issue additional grants to LSSs for initiatives and activities necessary to
   implement the State’s Continuity of Learning Program for all students. The primary focus
   will be on procuring devices to increase access to remote learning. A secondary focus will
   include initiatives that support a remote learning infrastructure. These activities could
   include purchasing remote help desk and network management installation tools and
   services to effectively manage security and software updates on devices distributed to staff
   and students; purchasing subscription services that allow teachers to communicate with
   students and team members, and that will enable therapists to deliver services to students
   virtually. A third focus will include initiatives that support increased access to remote
   learning through professional development for staff, parent outreach and family technology
   training. A fourth focus includes initiatives that support a return to traditional delivery of
   education services. Activities could include the repair, replacement, refurbishing, and
   sanitizing of devices purchased and utilized to enable remote learning so that these devices
                                                  4
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 170 of 355

    can be re-deployed to classrooms when schools reopen.

Local school systems have identified the several areas of need to continue implementing the
State’s Continuity of Learning Plan. These include, but are not limited to:

   x   Internet Access
   x   Devices for students and staff
   x   Security upgrades
   x   Learning Management System upgrades, new content
   x   Professional Development for teachers and staff
   x   Outreach and communication to families, technology training
   x   Expanded Summer Learning Programs
   x   Compensatory services for students with disabilities
   x   Academic Intervention programs
   x   Additional extended learning programs




                                               5
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 171 of 355


PART D: OTHER ASSURANCES AND CERTIFICATIONS
The [Chief State School Officer or his/her authorized representative] assures or certifies the
following:
1. The SEA will comply with all applicable assurances in OMB Standard Forms 424B and D
   (Assurances for Non-Construction and Construction Programs), including the assurances
   relating to the legal authority to apply for assistance; access to records; conflict of interest; merit
   systems; nondiscrimination; Hatch Act provisions; labor standards; flood hazards; historic
   preservation; protection of human subjects; animal welfare; lead-based paint; Single Audit Act;
   and the general agreement to comply with all applicable Federal laws, executive orders and
   regulations.
2. With respect to the certification regarding lobbying in Department Form 80-0013, no Federal
   appropriated funds have been paid or will be paid to any person for influencing or attempting to
   influence an officer or employee of any agency, a Member of Congress, an officer or employee
   of Congress, or an employee of a Member of Congress in connection with the making or
   renewal of Federal grants under this program; the SEAe will complete and submit Standard
   Form-LLL, “Disclosure Form to Report Lobbying,” when required (34 C.F.R. Part 82,
   Appendix B); and the SEA will require the full certification, as set forth in 34 C.F.R. Part 82,
   Appendix A, in the award documents for all subawards at all tiers.
3. Any LEA receiving funding under this program will have on file with the SEA a set of
   assurances that meets the requirements of section 442 of the General Education Provisions Act
   (GEPA) (20 U.S.C. 1232e).
4. To the extent applicable, an LEA will include in its local application a description of how the
   LEA will comply with the requirements of section 427 of GEPA (20 U.S.C. 1228a). The
   description must include information on the steps the LEA proposes to take to permit students,
   teachers, and other program beneficiaries to overcome barriers (including barriers based on
   gender, race, color, national origin, disability, and age) that impede equal access to, or
   participation in, the program.
5. The SEA will comply with the Uniform Administrative Requirements, Cost Principles, and
   Audit Requirements for Federal Awards (Uniform Guidance) requirements in Subpart D—Post
   Federal Award Requirements (2 CFR §§200.300-345) and Subpart E—Cost Principles (2 CFR
   §§200.400-475) to ensure that LEAs, including charter schools that are LEAs, are using ESSER
   funds for purposes that are reasonable, necessary, and allocable under the CARES Act.
6. The SEA and other entities will comply with the provisions of all applicable acts, regulations
   and assurances; the following provisions of Education Department General Administrative
   Regulations (EDGAR) 34 CFR parts 76, 77, 81, 82, 84, 97, 98, and 99; the OMB Guidelines to
   Agencies on Governmentwide Debarment and Suspension (Nonprocurement) in 2 CFR part
   180, as adopted and amended as regulations of the Department in 2 CFR part 3485; and the
   Uniform Guidance in 2 CFR part 200, as adopted and amended as regulations of the Department
   in 2 CFR part 3474.
   Chief State School Officer or Authorized Representative (Printed Name):

      Karen B. Salmon, Ph.D.
   Signature:                                                        Date: April 24, 2020


                                                     6
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 172 of 355


Appendix A: Relevant Excerpts from Title VIII of Division B of the CARES
Act, the Emergency Appropriations for Coronavirus Health Response and
Agency Operations
DEPARTMENT OF EDUCATION
EDUCATION STABILIZATION FUND
For an additional amount for ‘‘Education Stabilization Fund’’, $30,750,000,000, to remain available
through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or
internationally: Provided, That such amount is designated by the Congress as being for an
emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency
Deficit Control Act of 1985.

GENERAL PROVISIONS
EDUCATION STABILIZATION FUND
SEC. 18001. (a) ALLOCATIONS.—From the amount made available under this heading in this Act
to carry out the Education Stabilization Fund, the Secretary shall first allocate—
(1) not more than 1/2 of 1 percent to the outlying areas on the basis of their respective needs, as
determined by the Secretary, in consultation with the Secretary of the Interior;
(2) one-half of 1 percent for the Secretary of Interior, in consultation with the Secretary of
Education, for programs operated or funded by the Bureau of Indian Education; and
(3) 1 percent for grants to States with the highest coronavirus burden to support activities under this
heading in this Act, for which the Secretary shall issue a notice inviting applications not later than
30 days of enactment of this Act and approve or deny applications not later than 30 days after
receipt.
(b) RESERVATIONS.—After carrying out subsection (a), the Secretary shall reserve the remaining
funds made available as follows:
(1) 9.8 percent to carry out section 18002 of this title.
(2) 43.9 percent to carry out section 18003 of this title.
(3) 46.3 percent to carry out section 18004 of this title.

ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF FUND
SEC. 18003. (a) GRANTS.—From funds reserved under section 18001(b)(2) of this title, the
Secretary shall make elementary and secondary school emergency relief grants to each State
educational agency with an approved application. The Secretary shall issue a notice inviting
applications not later than 30 days of enactment of this Act and approve or deny applications not
later than 30 days after receipt.
(b) ALLOCATIONS TO STATES.—The amount of each grant under subsection (a) shall be
allocated by the Secretary to each State in the same proportion as each State received under part A
of title I of the ESEA of 1965 in the most recent fiscal year.
(c) SUBGRANTS TO LOCAL EDUCATIONAL AGENCIES.—Each State shall allocate not less
than 90 percent of the grant funds awarded to the State under this section as subgrants to local
educational agencies (including charter schools that are local educational agencies) in the State in
proportion to the amount of funds such local educational agencies and charter schools that are local
educational agencies received under part A of title I of the ESEA of 1965
in the most recent fiscal year.
(d) USES OF FUNDS.—A local educational agency that receives funds under this title may use the
funds for any of the following:


                                                   7
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 173 of 355


(1) Any activity authorized by the ESEA of 1965, including the Native Hawaiian Education Act and
the Alaska Native Educational Equity, Support, and Assistance Act (20 U.S.C. 6301 et seq.), the
Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) (‘‘IDEA’’), the Adult
Education and Family Literacy Act (20 U.S.C. 1400 et seq.), the Carl D. Perkins Career and
Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) (‘‘the Perkins Act’’), or subtitle B of title
VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.).
(2) Coordination of preparedness and response efforts of local educational agencies with State,
local, Tribal, and territorial public health departments, and other relevant agencies,
to improve coordinated responses among such entities to prevent, prepare for, and respond to
coronavirus.
(3) Providing principals and others school leaders with the resources necessary to address the needs
of their individual schools.
(4) Activities to address the unique needs of low-income children or students, children with
disabilities, English learners, racial and ethnic minorities, students experiencing homelessness, and
foster care youth, including how outreach and service delivery will meet the needs of each
population.
(5) Developing and implementing procedures and systems to improve the preparedness and
response efforts of local educational agencies.
(6) Training and professional development for staff of the local educational agency on sanitation
and minimizing the spread of infectious diseases.
(7) Purchasing supplies to sanitize and clean the facilities of a local educational agency, including
buildings operated by such agency.
(8) Planning for and coordinating during long-term closures, including for how to provide meals to
eligible students, how to provide technology for online learning to all students,
how to provide guidance for carrying out requirements under the Individuals with Disabilities
Education Act (20 U.S.C. 1401 et seq.) and how to ensure other educational services can continue
to be provided consistent with all Federal, State, and local requirements.
(9) Purchasing educational technology (including hardware, software, and connectivity) for students
who are served by the local educational agency that aids in regular and substantive
educational interaction between students and their classroom instructors, including low-income
students and students with disabilities, which may include assistive technology
or adaptive equipment.
(10) Providing mental health services and supports.
(11) Planning and implementing activities related to summer learning and supplemental afterschool
programs, including providing classroom instruction or online learning
during the summer months and addressing the needs of low-income students, students with
disabilities, English learners, migrant students, students experiencing homelessness, and
children in foster care.
(12) Other activities that are necessary to maintain the operation of and continuity of services in
local educational agencies and continuing to employ existing staff of the local educational agency.
(e) STATE FUNDING.—With funds not otherwise allocated under subsection (c), a State may
reserve not more than 1/2 of 1 percent for administrative costs and the remainder for emergency
needs as determined by the state educational agency to address issues responding to coronavirus,
which may be addressed through the use of grants or contracts.
(f) REALLOCATION.—A State shall return to the Secretary any
funds received under this section that the State does not award within 1 year of receiving such funds
and the Secretary shall reallocate such funds to the remaining States in accordance with
subsection (b).

                                                  7
              Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 174 of 355


ASSISTANCE TO NON-PUBLIC SCHOOLS
SEC. 18005. (a) IN GENERAL.—A local educational agency receiving funds under sections 18002
or 18003 of this title shall provide equitable services in the same manner as provided under section
1117 of the ESEA of 1965 to students and teachers in non-public schools, as determined in
consultation with representatives of non-public schools.
(b) PUBLIC CONTROL OF FUNDS.—The control of funds for the services and assistance
provided to a non-public school under subsection (a), and title to materials, equipment, and property
purchased with such funds, shall be in a public agency, and a public agency shall administer such
funds, materials, equipment, and property and shall provide such services (or may contract for the
provision of such services with a public or private entity).
CONTINUED PAYMENT TO EMPLOYEES
SEC. 18006. A local educational agency, State, institution of higher education, or other entity that
receives funds under ‘‘Education Stabilization Fund’’, shall to the greatest extent practicable,
continue to pay its employees and contractors during the period of any disruptions or closures
related to coronavirus.
DEFINITIONS
SEC. 18007. Except as otherwise provided in sections 18001– 18006 of this title, as used in such
sections—
(1) the terms ‘‘elementary education’’ and ‘‘secondary education’’ have the meaning given such
terms under State law;
(2) the term ‘‘institution of higher education’’ has the meaning given such term in title I of the
Higher Education Act of 1965 (20 U.S.C. 1001 et seq.);
(3) the term ‘‘Secretary’’ means the Secretary of Education;
(4) the term ‘‘State’’ means each of the 50 States, the District of Columbia, and the Commonwealth
of Puerto Rico;
(5) the term ‘‘cost of attendance’’ has the meaning given such term in section 472 of the Higher
Education Act of 1965.
(6) the term ‘‘Non-public school’’ means a non-public elementary and secondary school that (A) is
accredited, licensed, or otherwise operates in accordance with State law; and
(B) was in existence prior to the date of the qualifying emergency for which grants are awarded
under this section;
(7) the term ‘‘public school’’ means a public elementary or secondary school; and
(8) any other term used that is defined in section 8101 of the Elementary and Secondary Education
Act of 1965 (20 U.S.C. 7801) shall have the meaning given the term in such
section.
MAINTENANCE OF EFFORT
SEC. 18008. (a) A State’s application for funds to carry out sections 18002 or 18003 of this title
shall include assurances that the State will maintain support for elementary and secondary
education, and State support for higher education (which shall include State funding to institutions
of higher education and state need based financial aid, and shall not include support for capital
projects or for research and development or tuition and fees paid by students) in fiscal years 2020
and 2021 at least at the levels of such support that is the average of such State’s support for
elementary and secondary education and for higher education provided in the 3 fiscal years
preceding the date of enactment of this Act.
(b) The secretary may waive the requirement in subsection (a) for the purpose of relieving fiscal
1
  The totals inon
burdens         theStates
                   Minimumthat
                           LEA have
                               Distribution, Maximum SEA
                                       experienced       Reservation, and Maximum
                                                       a precipitous      declinefor
                                                                                  inSEA Administration
                                                                                     financial         columns.have been rounded to the
                                                                                                 resources
    nearest whole dollar.
2
    With the funds not subgranted to LEAs, the SEA may reserve up to an amount equal to ½ of 1 percent of the total allocation for administrative costs.
                                                                             8
              Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 175 of 355


REPORTING ON USE OF FUNDS SEC. 15011.
(a) In this section—
(1) the terms ‘‘agency’’, ‘‘appropriate congressional committees’’, ‘‘Committee’’, ‘‘covered
funds’’, and ‘‘Coronavirus response’’ have the meanings given those terms in section 15010;
(2) the term ‘‘covered recipient’’ (A) means any entity that receives large covered funds; and (B)
includes any State, the District of Columbia, and any territory or possession of the United States;
and
(3) the term ‘‘large covered funds’’ means covered funds that amount to more than $150,000.
…
(b)(2) Not later than 10 days after the end of each calendar quarter, each covered recipient shall
submit to the agency and the Committee a report that contains—
(A) the total amount of large covered funds received from the agency;
(B) the amount of large covered funds received that were expended or obligated for each project or
activity;
(C) a detailed list of all projects or activities for which large covered funds were expended or
obligated, including—
(i) the name of the project or activity;
(ii) a description of the project or activity; and
(iii) the estimated number of jobs created or retained by the project or activity, where applicable;
and
(D) detailed information on any level of subcontracts or subgrants awarded by the covered recipient
or its subcontractors or subgrantees, to include the data elements required to comply with the
Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) allowing
aggregate reporting on awards below $50,000 or to individuals, as prescribed by the Director of the
Office of Management and Budget.
(3) Not later than 30 days after the end of each calendar quarter, the Committee, in consultation
with the agency that made large covered funds available to any covered recipient shall make the
information in reports submitted under paragraph (2) publicly available by posting the information
on the website established under section 15010(g).
(4)(A) Each agency, in coordination with the Committee and the Director of the Office of
Management and Budget shall provide user-friendly means for covered recipients to meet
requirements of this subsection.
(B) Federal agencies may use existing mechanisms to ensure that information under this subsection
is reported accurately.
(c)(1) The Director of the Office of Management and Budget, in consultation with the Secretary of
the Treasury, the Administrator of the Small Business Administration, and the Chairperson of the
Council of Economic Advisors, shall submit to the appropriate congressional committees and
publicly release on the website established under section 15010(g) quarterly reports that detail the
impact of programs funded through large covered funds on employment, estimated economic
growth, and other key economic indicators, including information about impacted industries.
(2)(A) The first report submitted under paragraph (1) shall be submitted not later than 45 days after
the end of the first full quarter following the date of enactment of this Act.
(B) The last report required to be submitted under paragraph (1) shall apply to the quarter in which
the Committee terminates.


1
    The totals in the Minimum LEA Distribution, Maximum SEA Reservation, and Maximum for SEA Administration columns have been rounded to the
    nearest whole dollar.
2
    With the funds not subgranted to LEAs, the SEA may reserve up to an amount equal to ½ of 1 percent of the total allocation for administrative costs.
                                                                             9
                 Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 176 of 355


   APPENDIX B: STATE ALLOCATION TABLE
   Elementary and Secondary School Emergency Relief Fund
                                                                                                                                                Maximum for
                                               STATE                         Minimum LEA                        Maximum SEA                              SEA
STATE                                         TOTAL                            Distribution1                       Reservation                 Administration2
TOTAL                                   13,229,265,000                       11,906,338,500                      1,322,926,500                   66,146,325

ALABAMA                                     216,947,540                         195,252,786                          21,694,754                       1,084,738
ALASKA                                       38,407,914                          34,567,123                           3,840,791                         192,040
ARIZONA                                     277,422,944                         249,680,650                          27,742,294                       1,387,115
ARKANSAS                                    128,758,638                         115,882,774                          12,875,864                         643,793
CALIFORNIA                                1,647,306,127                       1,482,575,514                         164,730,613                       8,236,531
COLORADO                                    120,993,782                         108,894,404                          12,099,378                         604,969
CONNECTICUT                                 111,068,059                          99,961,253                          11,106,806                         555,340
DELAWARE                                     43,492,753                          39,143,478                           4,349,275                         217,464
DISTRICT OF
                                              42,006,354                           37,805,719                           4,200,635                       210,032
COLUMBIA
FLORIDA                                     770,247,851                          693,223,066                         77,024,785                       3,851,239
GEORGIA                                     457,169,852                          411,452,867                         45,716,985                       2,285,849
HAWAII                                       43,385,229                           39,046,706                          4,338,523                         216,926
IDAHO                                        47,854,695                           43,069,226                          4,785,470                         239,273
ILLINOIS                                    569,467,218                          512,520,496                         56,946,722                       2,847,336
INDIANA                                     214,472,770                          193,025,493                         21,447,277                       1,072,364
IOWA                                         71,625,561                           64,463,005                          7,162,556                         358,128
KANSAS                                       84,529,061                           76,076,155                          8,452,906                         422,645
KENTUCKY                                    193,186,874                          173,868,187                         19,318,687                         965,934
LOUISIANA                                   286,980,175                          258,282,158                         28,698,018                       1,434,901
MAINE                                        43,793,319                           39,413,987                          4,379,332                         218,967
MARYLAND                                    207,834,058                          187,050,652                         20,783,406                       1,039,170
MASSACHUSETTS                               214,894,317                          193,404,885                         21,489,432                       1,074,472
MICHIGAN                                    389,796,984                          350,817,286                         38,979,698                       1,948,985
MINNESOTA                                   140,137,253                          126,123,528                         14,013,725                         700,686
MISSISSIPPI                                 169,883,002                          152,894,702                         16,988,300                         849,415
MISSOURI                                    208,443,300                          187,598,970                         20,844,330                       1,042,217
MONTANA                                      41,295,230                           37,165,707                          4,129,523                         206,476
NEBRASKA                                     65,085,085                           58,576,577                          6,508,509                         325,425
NEVADA                                      117,185,045                          105,466,541                         11,718,505                         585,925
NEW HAMPSHIRE                                37,641,372                           33,877,235                          3,764,137                         188,207
NEW JERSEY                                  310,371,213                          279,334,092                         31,037,121                       1,551,856
NEW MEXICO                                  108,574,786                           97,717,307                         10,857,479                         542,874
NEW YORK                                  1,037,045,603                          933,341,043                        103,704,560                       5,185,228
NORTH CAROLINA                              396,311,607                          356,680,446                         39,631,161                       1,981,558
NORTH DAKOTA                                 33,297,699                           29,967,929                          3,329,770                         166,489
OHIO                                        489,205,200                          440,284,680                         48,920,520                       2,446,026
OKLAHOMA                                    160,950,476                          144,855,428                         16,095,048                         804,752


   1
       The totals in the Minimum LEA Distribution, Maximum SEA Reservation, and Maximum for SEA Administration columns have been rounded to the
       nearest whole dollar.
   2
       With the funds not subgranted to LEAs, the SEA may reserve up to an amount equal to ½ of 1 percent of the total allocation for administrative costs.
                                                                               10
                 Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 177 of 355


                                                                                                                                                Maximum for
                                                STATE                        Minimum LEA                        Maximum SEA                              SEA
STATE                                          TOTAL                          Distribution3                       Reservation                  Administration4
OREGON                                      121,099,019                         108,989,117                          12,109,902                         605,495
PENNSYLVANIA                                523,807,198                         471,426,478                          52,380,720                       2,619,036
RHODE ISLAND                                 46,350,444                          41,715,400                           4,635,044                         231,752
SOUTH CAROLINA                              216,311,158                         194,680,042                          21,631,116                       1,081,556
SOUTH DAKOTA                                 41,295,230                          37,165,707                           4,129,523                         206,476
TENNESSEE                                   259,891,154                         233,902,039                          25,989,115                       1,299,456
TEXAS                                     1,285,886,064                       1,157,297,458                         128,588,606                       6,429,430
UTAH                                         67,821,787                          61,039,608                           6,782,179                         339,109
VERMONT                                      31,148,360                          28,033,524                           3,114,836                         155,742
VIRGINIA                                    238,599,192                         214,739,273                          23,859,919                       1,192,996
WASHINGTON                                  216,892,447                         195,203,202                          21,689,245                       1,084,462
WEST VIRGINIA                                86,640,471                          77,976,424                           8,664,047                         433,202
WISCONSIN                                   174,777,774                         157,299,997                          17,477,777                         873,889
WYOMING                                      32,562,651                          29,306,386                           3,256,265                         162,813
PUERTO RICO                                 349,113,105                         314,201,795                          34,911,311                       1,745,566




   3
       The totals in the Minimum LEA Distribution, Maximum SEA Reservation, and Maximum for SEA Administration columns have been rounded to the
       nearest whole dollar.
   4
       With the funds not subgranted to LEAs, the SEA may reserve up to an amount equal to ½ of 1 percent of the total allocation for administrative costs.
                                                                               11
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 178 of 355




     EXHIBIT 8
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 179 of 355



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   STATE OF MICHIGAN, STATE OF                          Civil Case No. 3:20-cv-04478-SK
     CALIFORNIA, et al.,
15
                                            Plaintiffs,
16                                                        DECLARATION OF DR. MONICA E.
                    v.                                    GOLDSON
17

18   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
19   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
20
                                          Defendants.
21

22

23

24

25

26
27

28
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 180 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 181 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 182 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 183 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 184 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 185 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 186 of 355




                 Exhibit A
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 187 of 355



      PROGRAMMATIC, FISCAL, REPORTING, AND OTHER ASSURANCES

1. The Local School System (LSS) will use ESSER funds for activities allowable under
   section 18003(d) of Division B of the CARES Act. (See Appendix A.)
   The following is not considered to be an allowable use of ESSER funds, under any part of
   18003: 1) subsidizing or offsetting executive salaries and benefits of individuals who are
   not employees of the LSS or 2) expenditures related to state or local teacher or faculty
   unions or associations.

2. The LSS will provide equitable services to students and teachers in non-public schools
   located within the LEA in the same manner as provided under section 1117 of the
   ESEA, as determined through timely and meaningful consultation with representatives
   of non-public schools.
       • The LSS will ensure that a public agency will maintain control of funds for the
           services and assistance provided to a non-public school under the ESSER Fund.
       • The LSS will ensure that a public agency will have title to materials, equipment,
           and property purchased with ESSER funds.
       • The LSS will ensure that services to a non-public school with ESSER funds will
           be provided by a public agency directly, or through contract with, another public
           or private entity.

3. The LSS will, to the greatest extent practicable, continue to compensate its employees
   and contractors during the period of any disruptions or closures related to COVID-19 in
   compliance with Section 18006 of Division B of the CARES Act. CARES Act funds
   generally will not be used for bonuses, merit pay, or similar expenditures, unless related
   to disruptions or closures resulting from COVID-19.

4. The LSS will cooperate with any examination of records with respect to such funds by
   making records available for inspection, production, and examination, and authorized
   individuals available for interview and examination, upon the request of (i) the United
   States Department of Education (USDE) and/or its Inspector General; or (ii) any other
   federal agency, commission, or department in the lawful exercise of its jurisdiction and
   authority.

5. The LSS will comply with all applicable assurances in OMB Standard Forms 424B and
   D (Assurances for Non-Construction and Construction Programs), including the
   assurances relating to the legal authority to apply for assistance; access to records;
   conflict of interest; merit systems; nondiscrimination; Hatch Act provisions; labor
   standards; flood hazards; historic preservation; protection of human subjects; animal
   welfare; lead-based paint; Single Audit Act; and the general agreement to comply with
   all applicable Federal laws, executive orders and regulations.

6. LSS will submit the full certification, as set forth in 34 C.F.R. Part 82, Appendix A,
   upon request.

                                                                                       1|Page
      Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 188 of 355




 7. The LSS will sign and return the Assurances page of the Notice of Grant Award
    (NOGA) which includes a set of assurances that meets the requirements of section 442
    of the General Education Provisions Act (GEPA) (20 U.S.C. 1232e).

 8. To the extent applicable, an LEA will include in its local application a description of
    how the LEA will comply with the requirements of section 427 of GEPA (20 U.S.C.
    1228a). The description must include information on the steps the LEA proposes to take
    to permit students, teachers, and other program beneficiaries to overcome barriers
    (including barriers based on gender, race, color, national origin, disability, and age) that
    impede equal access to, or participation in, the program.

 9. The SEA will comply with the Uniform Administrative Requirements, Cost Principles,
    and Audit Requirements for Federal Awards (Uniform Guidance) requirements in
    Subpart D—Post Federal Award Requirements (2 CFR §§200.300-345) and Subpart E—
    Cost Principles (2 CFR
    §§200.400-475) to ensure that LEAs, including charter schools that are LEAs, are using
    ESSER funds for purposes that are reasonable, necessary, and allocable under the
    CARES Act.

 10. The LSS and other entities will comply with the provisions of all applicable acts,
     regulations and assurances; the following provisions of Education Department General
     Administrative Regulations (EDGAR) 34 CFR parts 76, 77, 81, 82, 84, 97, 98, and 99;
     the OMB Guidelines to Agencies on Government-wide Debarment and Suspension
     (Nonprocurement) in 2 CFR part180, as adopted and amended as regulations of the
     Department in 2 CFR part 3485; and the Uniform Guidance in 2 CFR part 200, as
     adopted and amended as regulations of the USDE in 2 CFR part 3474.


LSS ESSER Fund Contact/Title: Chief Executive Officer


Contact Email:        ceo@pgcps.org               Contact Phone: (301) 952-6008




Local School System Superintendent (Printed Name): Dr. Monica Goldson



                                                                        6/12/2020
Signature:                                                   Date:



                                                                                         2|Page
         Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 189 of 355



   USES OF ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF
   FUNDS
   Elementary and Secondary School Emergency Relief (ESSER) Fund Maryland Local
   School System Application

   Part I – Planned Use of ESSER Funds
1. Please describe the Local School System’s (LSSs) process for determining the most
   important education needs as a result of the COVID-19 Pandemic. Please identify the most
   important education needs revealed through this process.

   Prince George’s County Public Schools (PGCPS) is guided in its decisions by its mission to
   provide a great education that empowers all students and contributes to thriving communities. Five
   strategic pillars undergird this mission and framed the prioritization of educational needs in the
   environment created by the COVID-19 pandemic. Each pillar (Academic Excellence, Safe and
   Supportive Environments, High-Performing Workforce, Family & Community Engagement, and
   Operational Effectiveness) is addressed in the context of six critical actions: communicate,
   prevent, protect, equip, educate, and support.

   Discussions of PGCPS education needs under the threat of COVID-19 began in early March 2020.
   With an abundance of caution for the safety and health of the PGCPS community, CEO Dr.
   Monica Goldson, the Board of Education and the local government collaboratively engaged in
   discussions on ways to support the PGCPS community with the looming impact of COVID-19.

   During the first week of March, all principals and building services personnel were instructed to
   use procedures aligned with virus prevention as part of their daily cleaning of facilities. Schools
   were equipped with additional supplies such as soap, paper towels and hand sanitizer dispensers.
   As a safety precaution, Dr. Goldson canceled all student local and international field trips and
   nonlocal travel for staff. Preventative measures included scheduled hand washings for students
   and a prescribed disinfection of schools and buildings. Within a few short weeks, the viral
   outbreak was worldwide and required prompt intervention at the federal and state levels to control.

   Following strict guidance offered by state and local government and health officials, PGCPS’
   Executive Leadership Team (ELT) engaged in daily command meetings to stay abreast of new
   information as well as to discuss and make decisions on immediate actions to address protective
   alternatives to standard educational operations as a result of the pandemic. The core ELT is
   comprised of district’s executive leadership who are responsible for every aspect of the
   organization. Meetings include the discovery of new information through updates from the State
   and local governments, updates from the internal Incident Command Center, as well as
   information from the Communications Office who continuously monitors stakeholder needs
   through social media, emails and phone inquiries. Through the deliberation of the ELT, the most
   important education needs can be grouped into the following four categories:
       x Student and staff safety and building readiness
       x Continuity of learning
       x Access to technology – the need for devices and internet access
       x Communications – the ability to reach all parents and relevant stakeholders

                                                                                           3|Page
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 190 of 355



In keeping with its mission to provide quality instruction to advance student achievement, PGCPS
prioritized equipping students/families, and instructional staff with the materials, tools,
technologies, and training to sustain instruction and creative distance learning opportunities. In
addition, surveys were administered to the PGCPS community to identify the unique needs of
students and families surrounding technology device availability, internet/wifi access, CATV
viewing opportunity, etc. Internal needs assessments combined with survey results were used to
inform and confirm the prioritization of the most critical education needs which included 1:1
student/device technology gap; universal access to instructional materials and online learning
opportunities; sustaining student achievement momentum in core content areas during 4Q and
summer periods, fortifying social and emotional support for students, families, and staff; and
ongoing maintenance and disinfection of facilities. In addition, discussions surrounding SY2020
close-out for seniors and student performance accountability impacts were salient factors in
systemic needs assessment efforts.

Given these priorities, delivery of 3rd and 4th quarter academic standards in core content R/ELA
and Mathematics was confirmed as an academic priority with well-rounded education
opportunities capping the weekly distance learning schedule. Particular attention was given to
ensuring multiple ways of accessing learning opportunities and related instructional materials and
that ease of access to needed student and family supports is afforded to high-needs student/school
populations (i.e., FARMS, SWD, ELs). Monitoring and supporting the engagement of students in
the continuity of learning effort is of equal importance and is led by the Office of Information and
Technology through the tracking and reporting of daily updates on both the access and usage of
technology throughout the district. Finally, maintaining an equity focus consistent with its Local
ESSA Consolidated Strategic Plan, a robust Continuity of Learning Plan (see response #2) guided
and continues to guide PGCPS’ priorities and decisions surrounding education needs in the
ongoing COVID-19 environment and beyond.




                                                                                         4|Page
         Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 191 of 355



2. Please provide a summary of the LSS’s Continuity of Learning (COL) plan. Please identify
   new initiatives or activities that have been instituted in order to implement the LSS COL
   plan; i.e. professional development, family outreach, learning management system content,
   new or additional streaming capability to deliver educational services via cable television
   or other platforms, and student and staff devices and hotspots to improve internet
   connectivity. Please identify the major issues encountered in implementing the LSS COL
   plan.

   PGCPS’ Continuity of Learning plan unfolded in two phases, Phase One included preparation,
   distribution, training, and collaboration. This phase of the plan focused on the design and delivery
   of professional learning to educators in various online platforms, provided the opportunity for
   teachers to set up virtual classrooms, and distributed laptops to students and staff as needed.
   During phase two educators began to deliver virtual lessons, established communication with
   families and students, and provided virtual support for students in need of assistance.

   While distance learning is not be structured like a typical school day, the district plans to maintain
   key aspects of the classroom experience: collaboration with peers, daily lessons, and
   experimentation with individualized and innovative techniques. PGCPS’ model of distance
   learning is inclusive of a blend of approaches to learning activities; independent, self-paced work;
   virtual office hours to check for understanding, and submission of assignments. This was designed
   to maintain an academic connection and flexibility for students, teachers, and families. The plan
   was strategically developed to support distance learning in the case of short- or long-term closures
   of school buildings.

   The chart below outlines the new initiatives or activities that have been instituted in order to
   implement Continuity of Learning plan.

     Continuity
       Plan                                      Description of Component
    Components


   Professional    The Continuity of Learning Plan includes an at-a-glance overview for high school,
   Development     middle school, elementary school teachers/school staff, and central office staff.
                   Additional guidance for the training process and course offerings are provided below:

                   Registration: The schedule and registration information was posted for each specific
                   audience on the Remote Teaching Site (bit.ly/pgcpsremoteteaching)

                   Course Selection: During their grade span (elementary, middle, and high) professional
                   development day, teachers/school staff attended one session to learn Google Classroom
                   and one session to learn video conferencing Google Meet or Zoom and the Teaching at
                   a Distance session. Additionally, teachers/school staff had the option to choose to attend
                   a session to learn Screencastify.

                   Platform Information: All virtual professional development sessions were presented via
                   WebEx, allowing up to 900 participants to register in each session.

                                                                                                 5|Page
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 192 of 355




 Continuity
   Plan                                       Description of Component
Components


               School Administrators: School Administrators joined the training for their respective
               level with teachers and school staff. School administrators also attend a GoGuardian
               session to learn how to monitor instructional sites being used and students' inappropriate
               use online.
               Central Office Staff Training: Separate sessions were designated for Central Office Staff
               to receive training.
               Instructional Focus Documents: Teachers/School Staff have access to instructional
               focus documents that provide grade-level instructional focus topics and standard
               alignment that should be used weekly to guide instruction.

Learning       Instructional focus guides have been created for every course in order to provide
Management     teachers with direction on how to implement the curriculum within a distance-learning
System         format. Teachers primarily use a combination of google classroom, google meet, and
               zoom to deliver instruction.

Television     The district is providing daily access to Reading and Math PreK-5 lessons on PGCPS-
Streaming      TV (channels 96 Comcast and 38 Verizon). If families do not have cable, they are also
               able to watch shows on-demand using the online schedule with links to programming.
               This schedule is available at http://vod.pgcps.org/CablecastPublicSite/schedule.
               Additionally, there is a rotation of Music, Art, Dance, Physical Education, Montessori,
               and Immersion on Fridays.

Device         In an effort to identify student access to a computing device and broadband access at
Distribution   home, the district created a survey sent to all students/families to identify those in need
               of a computing device and home internet access. Parents were asked to evaluate:
               Which broadband Internet service provider is used in the home?
               Is there a device that connects to the Internet at home for your student(s) to use?
               What type of device(s) would your student(s) be able to use at home?
               Is the student having to share a device?

               The data received back identified students with and without a device. The survey also
               identified students with broadband access at home and their provider, as well as students
               currently without broadband access.

               Preparation of Chromebooks and Student Equipment Agreements
               To prepare for the deployment of so many devices, a social distancing distribution plan
               was put in place to ensure safety for staff and families. This plan also ensured a way to
               capture an appropriate inventory of all devices being handed out to parents. The
               paperwork identifies which device was given to which student. The information, once the
               paperwork is collected from the schools, will be entered into our Asset Management
               System for our electronic record.

               In-Home Connectivity
Internet       PGCPS has partnered with Internet Essentials from Comcast to bring families
Connectivity   affordable, high-speed Internet that makes it easier for low-income households to get


                                                                                                6|Page
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 193 of 355




 Continuity
   Plan                                      Description of Component
Components


               connected so they can more easily work from home, access educational resources, and
               stay in contact with friends and family. New Internet Essentials customers may be
               eligible for two months of free Internet service.
               Wifi Access Points
               Drive-up wifi access points at several schools will be available starting Tuesday, April
               14 for anyone with a PGCPS email account to log on from the school parking lot or
               within close proximity to the school.

Family         PGCPS designed a website (https://www.pgcps.org/coronavirus/distance-learning/) to
Outreach       inform families of the Distance Learning plan and resources available for students and
               families. This page includes information on the following:

               Distance Learning Plan PreK-12
               Phase 1: Preparation
               Phase 2: Distance Learning Plan
               PreK-Grade 5 Lessons TV Schedule
               Teacher/Student Weekly Schedule
               Distance Learning Packets
               Technology
               Special Education
               Calendar and Grading
               Resources

           Major Issues Encountered in Implementing the Continuity of Learning Plan


   ●   Supporting students who did not have access to digital devices before Chromebook distribution
   ●   Supporting students who do not have access to the internet
   ●   Students who have not logged on to interact with the classroom teacher during the distance
       learning period


To sustain the supports introduced by PGCPS’ Continuity of Learning and those instructional
opportunities provided during summer programming, PGCPS will extend its school day when it
re-opens it doors to students and staff for SY21.
In so doing, PGCPS understands that there are many factors to consider. One in particular, is
compensating for any learning loss associated with school closures. Our goal is to extend the
school day versus adding additional days to the school year. All teachers and students, PreK-12,
will have an extra 30 minutes per day for 30 days that will be used for academic interventions
designed to deliver 4th quarter and 1st quarter content.
According to a January 2020 report from the Education Commission of the States, Md. Code Ann.,
Educ. § 7-103, requires Maryland schools to provide instruction for a minimum of 3 hours each
day. The current school schedule in PGCPS far exceeds the minimum with six hours and 10

                                                                                             7|Page
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 194 of 355



minutes for elementary and special schools K-12, and six hours and 40 minutes for K-8 academies,
middle school, and high school. An additional 30 minutes would increase the daily instructional
time to six hours and 40 minutes and seven hours and 10 minutes, respectively. The additional
minutes for the first thirty days is reflected in the chart below.


       PGCPS School Type             PGCPS Current School          PGCPS Proposed School
                                      Day Time Allotment           Day Time Allotment (30
                                                                           days)
Elementary Schools                  6 hours 10 minutes           6 hours 40 minutes

Dedicated Specialty K-6             6 hours 10 minutes           6 hours 40 minutes

Special Schools K-12                6 hours 10 minutes           6 hours 40 minutes

Middle Schools                      6 hours 40 minutes           7 hours 10 minutes

K-8 Academies and Dedicated         6 hours 40 minutes           7 hours 10 minutes
Specialty K-8

High Schools                        6 hours 40 minutes           7 hours 10 minutes

Academy of Health Science at      6 hours 40 minutes             7 hours 10 minutes
Prince George’s Community College
& Annapolis Road Academy
Alternative High School

Hanover Research and Washington Association of School Administrators (2020) asserted that
when learning loss occurs due to a traumatic event such as the COVID- 19 school closure,
establishing a sense of constancy and predictability with schedules and routines that communicate
a clear set of expectations (p. 4) can support students when they return to the school setting.
Additionally, Canady and Rettig (1995) found a well-crafted schedule to result in more effective
use of time, space and resources, as well as improve instructional climate (p. 4) as PGCPS
dedicates an additional 30 minutes to address predetermined skills and concepts.
According to Walker (2016), more school districts across the country have stretched the school
day. In fact, the Rochester Teachers Association implemented an extended learning initiative that
won positive reviews from district leaders, educators, and parents. However, the plan was
designed and implemented with educators, not to educators. Thus, the following will be reviewed
as stakeholders collaborate on the use of the additional 30 minutes per day:
   ● PGCPS will identify and support student groups most affected by distance learning
   ● Fluency standards that are most beneficial as students progress
   ● Specific skills and concepts that students really need to be successful in future years
   ● A schedule for teachers to work vertically across grade levels for the purpose of deciding
     upon critical areas that must be addressed as students move from one grade to the next
   ● Rearranging course content to focus on the progression of standards that may have been
     missed

                                                                                      8|Page
      Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 195 of 355




3. Please describe how the LSS intends to assess and address student learning gaps
   resulting from the disruption in educational services.

   PGCPS recognizes the potential gaps in student learning outcomes in 4Q20 performance
   stemming from the disruption of the instructional environment due to COVID-19. As a result,
   a comprehensive and robust systemic summer virtual learning plan is being implemented to
   assess and address any gaps in 4Q20 learning at each grade band (preK, elementary, middle,
   and high school). In accordance with the state Superintendent's recommendations, PGCPS is
   actively engaged in planning to determine the extent to which additional learning supports will
   be carried forward into the start of SY21.

   During the PGCPS summer program, PGCPS will continue to offer virtual learning platforms
   for students in prek-12. This summer experience will commence on July 1st through July 31st,
   and will be monitored throughout to ensure ongoing learning for students. In addition to
   designated online learning and the provision of learning via PGCPS television stations, 38 and
   96 respectively, instructional enrichment learning packets will be available for student use.
   Funding will be utilized to ensure the continued provision of educational services, via
   Edgenuity, television stations and to support staffing needed for program implementation.

   Elementary students in K-5 will receive online instruction via iRead and iReady® for reading
   and DreamBox© for mathematics. Cool Spring ES, Rosa L. Parks ES and Cherokee Lane ES
   will host virtual Learning in Extended Academic Programs (LEAP) Virtual Summer Program
   for students. Judy Hoyer Early Learning Center will offer a two-week program for rising pre-
   kindergarten students. Scheduled content specific learning experiences will be scheduled daily
   where PGCPS teachers provide direct instruction for K-5 students via television channels.
   Content teachers will be tasked with planning and teaching lessons that are aligned to fourth
   quarter instructional standards.

   All middle school students will engage in virtual learning experiences to include participation
   in Edgenuity. Edgenuity is an online instructional program that is available through the
   purchase of licenses. Students will utilize the intervention model, a student adaptive
   component, and courseware lessons, developed and aligned to fourth quarter content standards
   during their participation. Students participating in the courseware model are selected due to
   failure in reading and mathematics and for students where classrooms were covered by a long
   term substitute during the school year. Unique learning paths, online tutors and teacher support
   will serve as a compliment to this virtual experience. Content areas of focus will be
   mathematics and RELA.

   PGCPS will offer a Credit Recovery Program approach for high school students in grades 9-
   12. Course offerings will provide students the opportunity to retake courses where they have
   been unsuccessful. In order that this provision is offered for students to accommodate their
   instructional needs, there will be a need to ensure the procurement of licenses needed.




                                                                                        9|Page
         Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 196 of 355



4. Please provide the LSS’s plan for meeting the equitable services requirement in Section
   18005 of the CARES Act.

   Annually, PGCPS ESSA Program Offices connect with our Non-Public partners to initiate an
   intent to participate and provide meaningful and follow-up consultation. During this collaborative
   dialogue, the Program Offices explain/review equitable services as outlined by the relevant
   Department of Education authority.

   To maintain relative consistency and continuity with our non-public partners, PGCPS will utilize
   similar processes to ensure equitable services are provided to all students in private schools in
   connection with CARES Act Elementary and Secondary School Emergency Relief (ESSER)
   program funding. Following is the process to be utilized by PGCPS. In light of the timing of the
   ESSER application relative to school closings, PGCPS will exercise increased flexibility in these
   process steps, to the extent possible, to meet the needs of the non-public partners while adhering
   to the guidelines for meaningful consultation.

      ● PGCPS will contact all Private schools in Prince George’s County that are identified on
        the MSDE website via email and US mail. This contact provides private school officials
        with the opportunity to convey their request to participate in equitable services provided
        via ESSER funding. Private school officials will be asked to submit their interest for
        participation in addition to student and staff counts as is standard in ESSA Title program
        requirements, in addition to providing required student data used to determine proportional
        allocations.
      ● Schools will be asked to respond and indicate their intention to participate for SY21 within
        one week of form dissemination.
      ● Upon receipt of interest letters, PGCPS will invite all interested private school officials to
        attend a Prince George's County Public Schools (PGCPS) ESSER Consultation Meeting
        (to be scheduled virtually).
      ● The purpose of the consultation meeting is to provide an opportunity for Nonpublic
        officials to consult with PGCPS’ program personnel and to receive an explanation and
        clarification regarding eligible CARES Act ESSER-funded services and programs. The
        PGCPS personnel representing each funded component of the ESSER program will
        provide an overview of the regulatory and program requirements for each aspect of the
        program within the district.
      ● To document agreement, during the consultation meeting, nonpublic representatives will
        be provided an document (via online tools) to verify all nonpublic consultation program
        topics were discussed.
      ● PGCPS will propose a start date for services to commence with private school children
        consistent with program start timeframes for PGCPS students. In addition, should parental
        permission be required for participation in any program, PGCPS will establish a date for
        non-public schools to provide such documentation.
      ● To ensure that consultation is ongoing throughout the school year, a collaboratively
        developed schedule of consultation meeting dates throughout the program service period
        will be developed in the initial consultation meeting.
      ● Consultation meetings (virtual unless otherwise communicated) allows the inclusion of
        representatives from all participating private schools and PGCPS program staff to be a part

                                                                                          10 | P a g e
         Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 197 of 355



         of the process. During each meeting, updates will be provided regarding the
         implementation of services, student progress, and attendance of parent and family
         engagement activities when applicable. During the school year, PGCPS Program Offices
         will also work with the participating private schools to assist in spending their funds and
         ensure accurate reporting and compliance timelines are met.

5.    Please provide the LSS’s planned use of ESSER funds, including the timeline for
      implementing activities funded through this grant.

      PGCPS will utilize funds received through ESSER grant award to address thirteen (13) discrete
      activities to include: administrative cost, equitable services, operations, virtual summer school
      through edgenuity, curriculum writing, curriculum writing/instructional video, technology,
      communications, additional instruction time, trauma informed care supports, ESY enrollment
      expansion, academic materials and food services supplies. Additionally, PGCPS’ approved
      indirect costs are factored into the budget.

      The activities and associated budgets are presented in the chart below. Also, a timeline of the
      activities and associated start and end dates is found the preceding pages.



     ACTIVITIES                  BUDGET NARRATIVE DESCRIPTION                            TOTALS

Administrative Cost     Activity Summary:                                               $75,000
                        Hire a Part-Time Project Manager that will be dedicated to
                        administering activities associated with the CARES/ESSA
                        grant, and be responsible for the day-to-day management
                        of the project.

                        The Project Manager will monitor and track project
                        timelines; ensure that all key deliverables are met; manage
                        communication across all key project-related internal
                        stakeholders; manage the project budget; give direction as
                        and when required; make decisions or recommendations
                        during the project’s life cycle; and coordinate, assemble
                        and submit all project interim and final reports to MSDE in
                        a timely manager.

                        Budget Narrative:
                        Part-time temporary grant administrative support:
                        Salary - $68,400
                        Fringes:
                        FICA (.0765 x 68,400) = 5,232
                        Workers Compensation (.02 x 68,400) = 1,368
Equitable Services      Estimated Equitable Services Set-Aside for Participating        $1,508,655
Non-Public Schools      Non-Public Schools

                                                                                           11 | P a g e
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 198 of 355




   ACTIVITIES              BUDGET NARRATIVE DESCRIPTION                         TOTALS


Operations        Activity Summary:
                  Prince George’s County Public Schools will be providing
                  the necessary labor and supplies/materials to reduce the
                  risk of exposure to COVID-19 by thoroughly cleaning and
                  disinfecting all of the district’s facilities. Additional
                  disinfectant machines, personal protective equipment
                  (PPE), sanitation supplies, and overtime are the key
                  components that will be used to complete this ongoing
                  task.

                  Budget Narrative:
                  A. Overtime - Total: $1,958,687
                  To support the sanitation of schools and facilities
                  throughout the district.
                  ~$64.49/hour x 27,699 hours = $1,786,309
                  FICA (7.65%) = $136,652 and Workers Compensation
                  (2.00%) = $35,726

                  B.     Supplies – Total: $1,084,601

                  Hand Sanitizer: Increase supply to proactively provide
                  alcohol-based hand sanitizer when washing hands with
                  soap and water is not readily available.
                  3,715 cases x $41.76/case = $155,138

                  Hand Soap: Increase supplies to comply with hand
                  washing of at least 20 seconds per CDC guidelines.
                  3,173 cases x $43.25/case = $137,232

                  General Masks: Increase supply of general to protect
                  against dust and air pollutants
                  9 cases (20,800 masks/case) x $25,000/case = $225,000

                  N95 Masks: Increase supply of N95 masks that protect up
                  to 95% of all bacteria, virus, and fungi
                  550 boxes (20/box) x $62.40 = $34,320

                  Other Building Services Supplies - $532,911

                  C. Equipment – Total: $40,000
                  Clorox 360 System Machines: Purchase additional
                  disinfectant machines to clean and disinfect throughout the

                                                                                 12 | P a g e
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 199 of 355




   ACTIVITIES                   BUDGET NARRATIVE DESCRIPTION                            TOTALS

                      district in efforts to meet EPA N-List recommendations for
                      use against SARS CoV-2.
                      10 machines x $4,000 = $40,000

     Sub Total                                                                          $3,083,288
Virtual Summer        Activity Summary:
School through        The Prince George's County Area Office reviewed the programs
Edgenuity             used by high schools and chose Edgenuity. The Edgenuity
                      MyPath and Courseware programs provide intervention and
                      enrichment resources to support skill attainment aligned to
                      Maryland State Standards. The funds will be used to purchase
                      site licenses for students.

                      All middle school students will engage in virtual learning
                      experiences to include participation in Edgenuity.
                      Edgenuity is an online instructional program that is
                      available through the purchase of licenses. Students will
                      utilize the intervention model, a student adaptive
                      component, and courseware lessons, developed and aligned
                      to fourth quarter content standards during their participation.
                      Students participating in the courseware model are selected
                      due to failure in reading and mathematics and for students
                      where classrooms were covered by a long-term substitute
                      during the school year. Unique learning paths, online tutors
                      and teacher support will serve as a compliment to this virtual
                      experience. Content areas of focus will be mathematics and
                      RELA.

                      Budget Narrative:
                      $16 per unit license x 18,750 middle school students $300,000 +
                      $17,600 in non-license costs = $317,600.

      Sub Total                                                                          $317,600
Curriculum            Activity Summary:
Writing/Instruction   Prince George’s County Public Schools will be adjusting
(Summer Curriculum    the first quarter curriculum to ensure that critical standards
Writing for 1st       from the previous quarter 4 are addressed during the first
quarter for 2020-     several weeks of the new year. These skills/standards will
                      spiral through the 2020-2021 school year. Additionally,
2021 content)
                      with adding these to the beginning of the documents, the
                      current First Quarter curriculums need to be adjusted and
                      ready for students by August 31, 2020.




                                                                                         13 | P a g e
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 200 of 355




   ACTIVITIES                  BUDGET NARRATIVE DESCRIPTION                         TOTALS

                      Budget Narrative:
                      Salary – Total: $281,600
                      Workshop Pay:
                      64 Curriculum Writers will be paid the curriculum writing
                      rate, per the labor contract, for the creation of the
                      curriculum guides. As the system ensures learning of
                      essential quarter 4 standards and/or skills and processes,
                      curriculum documents for quarter 1 2020-2021 will need to
                      be readjusted. Content curriculum writers will be adjusting
                      quarter 1 instructional documents to reflect these changes
                      to the beginning of the document and then adjusting the
                      remaining weeks within the quarter. This will occur across
                      the Division of Academics. Writing activities will occur
                      between June 1 - August 15, 2020.

                      Approximately 22 (days), x 64 (2 FTE per 32 contents) x
                      $200 a day = approximately $281,600
                      Fringes – Total: $21,542
                      FICA will be paid for all salaries: $281,600 x .0765 =
                      $21,542
     Sub Total                                                                       $303,142
Curriculum            Activity Summary:
Writing/Instruction   Prince George’s County Public Schools is providing daily
al Videos             access to Reading and Math PreK-5 lessons on PGCPS-TV
                      (channels 96 Comcast and 38 Verizon). If families do not
                      have cable, they are also able to watch shows on-demand
                      using the online schedule with links to programming.
                      Additionally, there is a rotation of Music, Art, Dance,
                      Physical Education, Montessori, and Immersion on
                      Fridays.

                      Budget Narrative:
                      A. Salary – Total: $58,800
                      Workshop Pay:
                      Curriculum Writers will be paid the curriculum writing
                      rate, per the labor contract, for each video created.
                      Teachers are asked to create videos aligned to the
                      instructional focus for each week established. Each week
                      there are seven reading, seven math, three electives, one
                      Montessori, and three Immersion videos each week. This
                      totals 21 videos a week. The date span for this activity is
                      April 14 - July 31, 2020.


                                                                                     14 | P a g e
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 201 of 355




   ACTIVITIES                    BUDGET NARRATIVE DESCRIPTION                         TOTALS

                        Approximately 14 weeks, x 21 videos a week @ $200 per
                        video = $58,800
                        B. Fringes – Total: $4,498
                        FICA will be paid for all salaries: $58,800 x .0765 =
                        $4,498.

    Sub Total                                                                          $63,298
Technology

Student Devices to      Activity Summary:
create 1 to 1           Prince George’s County Public Schools has provided a
(Purchase of            student device (Chromebook) to students who have
student                 indicated that they did not have access at home. A total of
Chromebooks will        65,000 devices have been distributed and counting. The
be in preparation of    school district has been investing in Chromebooks with the
start of the 2020-      expectation of the device lasting four years. To date, more
2021 School Year)       than 25% of our devices need replacement. Pre-k and
                        Kindergarten will be receiving iPads. Grades 1 - 12 will be
                        receiving Chromebooks.
                        Budget Narrative:
                        Total - 20,000 Chromebooks x $312.49ea $6,249,800 +
                        206 iPads @ $1,000ea $206,000 = $6,455,800
Classroom               Activity Summary:
Management              In support of the delivery of instruction remotely, student
System Software -       access to devices and wifi broadband a cloud-based
Web Filtering,          instructional classroom management system that focuses
Classroom               on instruction of students and is capable of monitoring and
Management, and         reporting interactions between teachers and their students
Instructional           when students are logged into Google Chrome or the
Software (Purchase      Chrome OS using their PGCPS Google accounts. The
will be made in         classroom management system is needed to manage and
July 2020, in           monitor approximately 136,000 student devices and
preparation for start   additional estimated cost for outdoor Wi-Fi antennas.
of the 2020-2021        Budget Narrative:
School Year)            Total - 136,000 students x $7.35 per user
                        $999,600 + Wi-Fi antennas $313,282 = $1,312,882
Wifi Cost               Activity Summary:
(This purchase was      A total of 5,000 hotspots have been purchased. Monthly
made in May 2020)       cost for hotspots is $15.00 per device per month. In
                        addition, the school system is paying for families that
                        qualified for Comcast’s Internet Essentials and will be
                        paying for the monthly cost.


                                                                                       15 | P a g e
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 202 of 355




   ACTIVITIES              BUDGET NARRATIVE DESCRIPTION                         TOTALS

                  Budget Narrative:
                  Total: 7,625 devices x $200 per hotspot unit = $1,525,000
Sub Total                                                                       $9,293,682
Communications    Activity Summary:
                  The Office of Communications develops and maintains
                  Distance Learning and COVID-19 webpages to share the
                  latest information on these topics with families, community
                  members and staff. Communications staff also develops
                  publications, posts updates on social media, sends mass
                  emails and hosts tele town hall events to share updates and
                  field questions on distance learning and COVID-19.
                  Communications works closely with Academics staff to
                  create instructional videos for distance learning and
                  provide daily access to distance learning content through
                  the school system’s cable television channels (Comcast
                  Channel 96 and Verizon Channel 38).

                  Budget Narrative:
                  A. Tele Town Halls – Total: $44,000
                  An external contractor will provide tele town hall dial-in
                  services approximately every other month

                  Tele Town Hall Hosting Services – $11,000K per event x 4
                  = $44,000
                  Staffing – Moderating and call-in screening will be
                  provided at no additional cost by PGCPS volunteers

                  B. External Graphics and Video Production Support –
                  Total: $149,079
                  External contractors will provide approximately 12 videos
                  and 10 graphic design projects to help meet messaging
                  needs to PGCPS families, community members or staff.
                  Videography Fees – $6K per video x 4 = $24,000
                  Graphic Design Fees – $2,500 per project x 4 = $10,000;
                  TV Lessons - $53,200; Community Communications -
                  $61,879.

                  C. Digital and Video Equipment Upgrades – Total:
                  $221,300
                  Upgrade On-Air system to improve remote operations,
                  increase streaming capabilities, and have the ability to
                  broadcast zoom meetings. Current system is at end of life,
                  and can’t be updated.

                                                                                 16 | P a g e
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 203 of 355




   ACTIVITIES                    BUDGET NARRATIVE DESCRIPTION                          TOTALS


                        Equipment and Installation $75,000

                        Upgrade Main Production Control Room to allow remote
                        location technologies like Skype, Zoom and other online
                        services to become a part of the studio production process.

                        Equipment & Installation – $146,300

                        D. Website Software – Total: $21,000
                        To support distance learning and move to online
                        distribution of all content, this software is necessary to
                        maintain website accessibility requirements for Section
                        508 compliance and monitor school and office websites for
                        accuracy and updated content.

                        Site-improve Software – $21,000
                        Total: $320,300

      Sub Total                                                                       $435,379
Additional              Activity Summary:
Instruction Time–       There are many factors to consider as PGCPS prepares to
30 days of additional   open its doors to staff and students. One in particular, is
instruction for 30      compensating for any learning loss associated with school
minutes                 closures. Our goal is to extend the school day versus
                        adding additional days to the school year. All teachers and
                        students, PreK-12, will have an extra 30 minutes per day
                        for 30 days that will be used for academic interventions
                        designed to deliver 4th quarter and 1st quarter content.

                        The current school schedule in PGCPS far exceeds the
                        minimum with six hours and 10 minutes for elementary
                        and special schools K-12, and six hours and 40 minutes for
                        K-8 academies, middle school, and high school. An
                        additional 30 minutes would increase the daily
                        instructional time to six hours and 40 minutes and seven
                        hours and 10 minutes, respectively. The additional
                        minutes for the first thirty days is reflected in the chart
                        below.




                                                                                        17 | P a g e
   Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 204 of 355




ACTIVITIES             BUDGET NARRATIVE DESCRIPTION                      TOTALS




              Budget Narrative:

              A. Salary - $10,073,528
              The below amounts cover the salary of all full-time and
              part-time school-based employees (excluding 12-month
              school administrators) and bus drivers for an additional
              900 minutes of work (30 minutes/day * 30 school days):

              Mid-Level Administration (202): $419,324
              Instructional Salaries and Wages (203): $6,645,740
              Special Education (206): $1,923,429
              Student Personnel Services (207): $127,724
              Student Health Services (208): $134,274
              Student Transportation Services (209): $495,176
              Operation of Plant Services (210): $80,892
              Food Service (213): $216,039
              Community Services (214): $30,930

              B. Fringe Benefits - $972,095
              FICA (7.65%) and Workers Compensation (2.00%)
              employer payments for the above salaries.
              $10,073,527*(7.65% + 2.00%) = $972,095



                                                                          18 | P a g e
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 205 of 355




   ACTIVITIES                 BUDGET NARRATIVE DESCRIPTION                          TOTALS

                     C. Utility Costs - $319,694
                     Additional utility costs associated with additional 900
                     minutes:

                     Water & Sewer: $56,461
                     Fuel Oil: $33,201
                     Electricity: $92,137
                     Natural Gas: $137,142
                     Propane Gas: $753
    Sub Total                                                                      $11,365,317
Trauma-Informed      Activity Summary:
Care Supports for    PGCPS will provide training to teachers and administrators
Teachers, Students   on the components of trauma and its impact as experienced
and their Families   by students during COVID-19. This training will also
due to COVID-19      provide insight to educators on how student’s learning and
                     their behavior is affected by trauma. Lastly, the training
                     will help schools develop safe environments for schools in
                     supporting students whose trauma may manifest in ways
                     previously met with school exclusion. Additionally, insight
                     is intended to support staff’s mental health, increase
                     student engagement and reduce incidences of suspension
                     as a result of student infraction.

                     Budget Narrative:
                     A. Trauma Organization/Trainer/Model - $145,000
                     ($100/teacher x 1,450 teachers) = $145,000

                     B. Workshop Pay to Staff - $253,750
                     ($250/day x1,450 teachers = $362,500)

                     C. Fringe Benefits:
                     FICA (7.65%) and Workers Compensation (2.00%)
                     362,500 x .0765 = $27,732
                     362,500 x .02 = $7,250

                     Total Project: $145,000 Trainer + $362,500 Workshop
                     Pay + $34,982 Fringes = $542,482
                     Sessions will be offered during the summer (one day).
                     Sessions will also be offered during the school year where
                     participants will attend two (3.5-hour sessions) afternoon
                     sessions.

    Sub Total                                                                      $542,482

                                                                                     19 | P a g e
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 206 of 355




  ACTIVITIES                   BUDGET NARRATIVE DESCRIPTION                         TOTALS

ESY Enrollment       Activity Summary:
Expansion            ESY is a program that is legally mandated under the
                     Individuals with Disability Education Act (IDEA) to
                     maintain a free and appropriate public education (FAPE).
                     The ESY program provides special education and related
                     service to students with disabilities beyond the regular
                     school year in accordance with his/her Individual
                     Education Program (IEP). ESY will serve appropriately
                     3,800 students during the extended school year program.
                     The number of students exceeded last year's student count
                     by 1,675 students due to COVID-19 school closure. The
                     increased number of students attending ESY is based on
                     IEP team eligibility determination decisions due to loss of
                     instructional time and regression.

                     Budget Narrative:
                     Salary – Total: $1,355,092

                     Teachers and Related Service Personnel:
                     Classroom Teachers will provide online distance learning
                     and complete IEPs and required documentation. Related
                     Service Personnel to include speech, occupational and
                     hearing therapists will provide supplementary aids and
                     services outlined in a student's IEP for ESY. Teachers and
                     related service personnel will work a 4-hour 4-day
                     workweek over 4 weeks during the Extended School Year
                     Program.
                     285 Teachers X $61.29 Rate X 4 hours X 4 days per week
                     X 4 weeks = $1,117,930
                     51 Related Service Staff X $72.66 Rate X 4 hours X 4 days
                     per week X 4 weeks = $237,162.
                     Fringes – Total: $130,766
                     FICA (7.65%) and Workers Compensation (2.00%)
                     will be paid for all salaries:
                     $1,355,092 x .0765 = $103,664
                     $1,355,092 x .02 = 27,102
    Sub Total                                                                      $1,485,858
Academic Materials   Printing Cost for Student Instructional Materials:
                     Academic Packets to Students - $111,717
                     Other Academic Expenses: - $26,625
    Sub Total                                                                      $138,342
   Food Service      Food Service Supplies to Serve Student Meals - $505,046


                                                                                     20 | P a g e
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 207 of 355




   ACTIVITIES                  BUDGET NARRATIVE DESCRIPTION                          TOTALS

      Supplies
     Sub Total                                                                      $505,046
Total Direct Costs                                                                  $29,117,089
Indirect Cost        FY20 Indirect Cost - 3.37% (Total Grant – Equipment –          $ 914,656
                     Transfers / 1+rate x rate) $30,031,745 – 467,300 – 1,508,655
                     /1.0337 x .0337

      TOTAL                                                                         $30,031,745




                                                                                      21 | P a g e
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 208 of 355




                                                                     22 | P a g e
      Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 209 of 355



Part II – Budget Documents
Please submit a completed C125 workbook with the application.

The MSDE C-1-25 budget workbook that aligns with the activities identified in Question #5 of
the application. The completed MSDE C-1-25 budget workbook accompanies the application.




                                                                                   23 | P a g e
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 210 of 355




     EXHIBIT 9
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 211 of 355



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   STATE OF MICHIGAN, STATE OF                          Civil Case No. 3:20-cv-04478-SK
     CALIFORNIA, et al.,
15
                                            Plaintiffs,
16                                                        DECLARATION OF GABRIEL C. BACA
                    v.
17

18   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
19   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
20
                                          Defendants.
21

22

23

24

25

26
27

28
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 212 of 355



 1                             DECLARATION OF GABRIEL C. BACA

 2   I, Gabriel C. Baca, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

 3   correct:

 4          1.      I am the Student, School and Family Support Bureau (Title I) Director at the New

 5   Mexico Public Education Department (PED) located in New Mexico. My educational

 6   background includes an Ed.D. in Educational Administration and an M.A. in Secondary

 7   Education, both from the University of New Mexico. I have been employed as Title I Director

 8   since June 2018. I have worked 28 years in education, 14 of these years have been at PED in

 9   Title I, Special Education and other federal programs, and the balance have been at the district

10   and classroom level, administering federal programs and teaching.

11          2.      Currently, my duties at PED include management and oversight of all

12   programmatic and fiscal aspects of the Title I-A and Title I-D programs, the Rural, Low-income

13   Schools program, CARES Act ESSER Fund, and the agency’s planning for and implementation

14   of the Multi-Layered System of Supports, PED’s adaptation of Response to Intervention.

15          3.      I submit this Declaration to provide information for the State of New Mexico’s

16   litigation against Elisabeth D. DeVos, in her official capacity as Secretary of Education, and the
17   United States Department of Education (the “Department”) regarding the recently issued Rule
18   entitled Providing Equitable Services to Students and Teachers in Non-public Schools, 85 Fed.
19   Reg. 39479 (July 1, 2020), (the “Equitable Services Rule” or the “Rule”). I have compiled the
20   information in the statements set forth below through personal knowledge, through PED
21   personnel who have assisted me in gathering this information, and on the basis of documents that
22   have been provided to and/or reviewed by me. I have also familiarized myself with the Rule in
23   order to understand its immediate impact on PED and public schools in New Mexico.

24          4.      Article 12 of the New Mexico Constitution addresses education; Section 6
25   establishes the Public Education Department, a cabinet-level agency, headed by the Secretary of
26   Public Education. The department has such powers and duties as are provided by law. The
27   secretary has administrative and regulatory powers and duties as provided by law, including all
28
                                                       1

                                Declaration of Gabriel C. Baca (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 213 of 355



 1   functions related to the distribution of school funds and financial accounting for the public

 2   schools.

 3           The Public School Code – Chapter 22 of the New Mexico Statutes Annotated (1973) – is the

 4   body of New Mexico law that primarily addresses public education. Sections 22-2-1 and 22-2-2

 5   NMSA 1978 provide for the general powers of the secretary and department. The remainder of the

 6   Code addresses particular public school programs, the public school funding formula, school

 7   standards and graduation standards, school personnel, charter schools, vocational education, school

 8   transportation, and diverse other matters related to the administration, regulation, and oversight of

 9   public education in New Mexico.

10           Title 6 of the New Mexico Administrative Code, Primary and Secondary Education, contains

11   the many rules promulgated by the Public Education Department, either explicitly or implicitly

12   required by law, to properly administer public education in the state.

13           The Martinez and Yazzie v. New Mexico1 consolidated lawsuit primarily addresses the

14   education in New Mexico of those students considered at-risk: Native American students, students
15   with disabilities, English learners, and economically disadvantaged students. The court found in that

16   case that New Mexico had failed its constitutional duty to provide these students with an education
17   sufficient to prepare them for college and career. Since the ruling, numerous legislation,
18   appropriations, regulations, and policies have been amended and adopted in an attempt to address the
19   deficiencies noted by the court and offer our most at-risk students the opportunities to which they are
20   constitutionally entitled.
21           5.      The agency’s primary responsibility is for K-12 education, though it also shares some
22   authority over prekindergarten instruction with the newly created Early Childhood Education and Care
23   Department. With the legislature, PED helps prepare education-related legislation and policy. PED,

24   based on legislative appropriations, sets the per-pupil funding value for the public schools, holds an
25   annual convention to assist schools in developing their budgets, and is generally responsible for
26
             1
              Yazzie v. State, No. D-101-CV-2014-02224, 2017 WL 3780960 (N.M. Dist. filed June 5,
27   2017) (consolidated with, Martinez v. State, whereby plaintiffs contended a lack of sufficient
     means to receive a proper education for Native American, Hispanic, and English Learner
28   students).
                                                     2

                                  Declaration of Gabriel C. Baca (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 214 of 355



 1   administering the public school funding formula. The department is responsible, at least as a pass-

 2   through if not as the actual agent, for the administration of most federal grants and programs, though

 3   some of those relationships are fostered directly between the federal government and local educational

 4   agencies. PED sets curriculum standards and benchmarks for student proficiency and high school

 5   graduation, and is responsible for determining which standardized assessments are administered and

 6   for setting end-of-course evaluations. Apropos, the department tracks, compiles, and analyzes student

 7   achievement data.

 8           The Public Education Department is the agency that licenses teachers and other certified school

 9   personnel, such as administrators and educational assistants. As such, it investigates licensure

10   complaints and potential violations, and administers penalties. The department’s advisory panel on

11   the administration of the special education, required by the Individuals with Disabilities Education

12   Act, provides guidance for special education and related services for students with disabilities. The

13   department also provides technical assistance to school districts related to capital outlay funding and

14   procedures. It reviews and approves all potential lease-purchase arrangements between the public

15   schools and potential lessors, as well as requests from school districts and schools to dispose of certain

16   kinds of property within constitutional and statutory parameters.
17           Related to the Martinez and Yazzie consolidated lawsuit, PED maintains advisory panels for

18   and oversees the implementation of the Hispanic Education Act, the Indian Education Act, and the

19   Multicultural and Bilingual Education Act, requiring culturally and linguistically relevant instruction

20   and support for the state’s diverse student body. The agency is the general primary authority for

21   providing students with the educational foundation to prepare them for college and career, and includes

22   oversight of career and technical education, next step plans for students approaching secondary

23   education and graduation, and working in partnership with the Higher Education Department and the

24   Workforce Solutions Department to help recent and rising graduates to prepare for life after the

25   completion of their secondary education.

26           Generally, the Public Education Department is the main authority for the administration,
27   oversight, and fiscal direction of the public schools in New Mexico.

28
                                                         3

                                  Declaration of Gabriel C. Baca (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 215 of 355



 1           6.       In 2020, legislators appropriated $3.468 billion in state funds for public education

 2   from prekindergarten through secondary schools.

 3           7.       PED oversees 89 school districts and 50 state-authorized charter schools, for a

 4   total of 139 LEAs. These LEAs serve 328,821 students in grades preK through 12.

 5           8.       In New Mexico, for the 2020-21 school year, 137 LEAs (87 districts and 50 state-

 6   authorized charter schools) will receive Title I-A funds. These 87 districts contain 638 Title I

 7   schools serving approximately 241,065 students. The total of 2019-20 Title I final awards to

 8   LEAs in New Mexico was $119,542,263.00.

 9           9.       There are approximately 190 private schools within the boundaries of 34 New

10   Mexico Title I Districts.2

11                     Effects of the COVID-19 Pandemic on Education in New Mexico
12           10.      The COVID-19 pandemic has drastically impacted K-12 education in New Mexico.
13   In mid-March 2020, schools abruptly shifted to an online instructional model. PED has engaged
14   in frequent communication with superintendents and charter school leaders. The Secretary and
15   Deputy Secretaries have provided extensive guidance and have held weekly and twice weekly

16   Zoom meetings with leaders. PED required all LEAs to submit Continuous Learning Plans
17   (https://webnew.ped.state.nm.us/continuous-learning-plan-support/) describing how they will
18   continue to provide education during the time schools are closed. PED has made Reentry and
19   school guidance resources available to schools and families
20   (https://webnew.ped.state.nm.us/reentry-district-and-school-guidance/).
21                 CARES Act ESSER Funds Received by New Mexico For K-12 Education3
22           11.      In order to receive the CARES Act ESSER funds designated for New Mexico and
23   as required by the Department, PED executed a Certification and Agreement form and submitted

24

25

26           2
              New Mexico does not maintain a list of names or an accurate count of all of the private
     schools within the state.
27          3
              To my knowledge, as of July 15, 2020, final decisions regarding GEER funds for New
     Mexico have not be made.
28
                                                         4

                                  Declaration of Gabriel C. Baca (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 216 of 355



 1   it to the Department on April 30, 2020.4 A true and correct copy of the Certification and

 2   Agreement completed by [SEA] and submitted to the Department is attached hereto as Exhibit A.

 3          12.     Within this Certification and Agreement, [SEA] agreed to the following terms:

 4                  I acknowledge and agree that the failure to comply with all Assurances and
                    Certifications in this Agreement, all relevant provisions and requirements of
 5                  the CARES Act, Pub. L. No. 116-136 (March 27, 2020), or any other
                    applicable law or regulation may result in liability under the False Claims Act,
 6                  31 U.S.C. § 3729, et seq.; OMB Guidelines to Agencies on Governmentwide
                    Debarment and Suspension (Nonprocurement) in 2 CFR part 180, as adopted
 7                  and amended as regulations of the Department in 2 CFR part 3485; and 18
                    USC § 1001, as appropriate.
 8
                    ...
 9
                    4. LEAs receiving ESSER funds will provide equitable services to students
10                  and teachers in non-public schools as required under 18005 of Division B
                    of the CARES Act.
11
                    ...
12
                    5. LEA receiving ESSER funds will provide equitable services to students
13                  and teachers in non-public schools located within the LEA in the same
                    manner as provided under section 1117 of the ESEA, as determined
14                  through timely and meaningful consultation with representatives of non-
                    public schools.
15
                    [Ex. A at pp. 1-2.]
16
17          13.     At the time that PED executed the Certification and Agreement form, the

18   Department had not yet published its Guidance Document or the Rule. Accordingly, PED was

19   unaware that the Department would subsequently issue rules to change the required proportional

20   share calculation for equitable services required under the CARES Act.

21          14.     The Department distributed $108,574,786 from the ESSER Fund to PED on May

22   4, 2020.

23          15.     Of the ESSER funds received by PED, PED has retained $10,857,479, or 10

24   percent of the award, as permitted by the CARES Act to administer the fund (one-half of one

25   percent) and make awards (nine and one-half percent) to educational entities including LEAs for

26
            4
               U.S. Dep’t of Educ., Certification and Agreement for Funding under the Education
27   Stabilization Fund Program Elementary and Secondary School Emergency Relief Fund (ESSER
     Fund), CFDA Number 84.425D, April 24, 2020, available at
28   https://oese.ed.gov/files/2020/04/ESSERF-Certification-and-Agreement-2.pdf.
                                                      5

                                Declaration of Gabriel C. Baca (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 217 of 355



 1   the following COVID-19 related purposes: Closing the Digital Divide (mobile devices, internet

 2   connectivity, professional development for online learning, and related purposes); Social and

 3   Emotional Learning supports; Supporting students with disabilities and students in need of at-risk

 4   services (during a building closure or during a transition back into the school building); PPE,

 5   building sanitization and cleaning supplies; and Other (to be determined as needs emerge during

 6   the return to school and during the school year).

 7          16.     In order to receive the ESSER 90 percent award, LEAs were required to submit an

 8   application, with assurances, to PED. On May 14, 2020, PED released a six-page guidance

 9   memo with the application as well as application instructions. Along with the application, LEAs

10   were required to submit a budget for the fund that was consistent with the application. After an

11   LEA’s application and budget are approved, the LEA may submit a request for reimbursement

12   (RFR) against the ESSER 90 percent funds to PED. PED staff approve the RFR for payment

13   after they have reviewed the expenses and found them to be allowable per the CARES Act and

14   the approved LEA application.

15          17.     To date, PED has distributed $97,086,484.70 in ESSER funds to all 136 eligible

16   LEAs within New Mexico.
17          18.     PED held back $630,822.30 from the ESSER 90 percent award for “new charter

18   school LEAs or charter school LEAs that will significantly expand in school year 2020-2021” per

19   the ESSER Fund Frequently Asked Questions guidance document

20   (https://oese.ed.gov/offices/education-stabilization-fund/elementary-secondary-school-

21   emergency-relief-fund/).
22          19.     Using the proportional share calculation set forth in Section 1117 of the
23   Elementary and Secondary Education Act (ESEA), districts in New Mexico have designated

24   $792,430.85 in ESSER funds to provide equitable services to private school students.5
25

26
            5
             The amount of $792,430.85 will change, as Albuquerque Public Schools (APS), which is
27   New Mexico’s largest district (approx.. 27.13% of students in the state) recently decided to follow
     the Department’s Guidance Document.
28
                                                         6

                                Declaration of Gabriel C. Baca (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 218 of 355



 1          20.     However, using the proportional share calculation set forth in the Department’s

 2   Guidance Document and in Option #2 in the Rule, Districts in New Mexico would have

 3   designated a larger dollar amount to provide equitable services to private school students. If all

 4   districts choose to calculate equitable services amounts using this methodology, more private

 5   schools may opt to participate in receiving these services under the CARES Act, and this would

 6   result in additional funds being designated for equitable services in these schools and less funds

 7   benefiting public schools.

 8          21.     The Department’s Guidance Document and Rule place PED in legal jeopardy.

 9   PED was required to certify in its ESSER Fund application that the SEA and the districts will

10   comply with the equitable service provision of the CARES Act (§ 18005) and “any other

11   applicable law or regulation.” (Ex. A at p. 1.) Because the Guidance Document and the Rule

12   require districts to calculate the proportional share for equitable services and determine eligibility

13   of private school students for equitable services contrary to the proportional share calculation and

14   eligibility requirements in the CARES Act, PED (and its districts) cannot satisfy both the Rule

15   and the CARES Act. Accordingly, the Department’s Rule forces PED to violate Section 18005 of

16   the CARES Act, placing PED in breach of the certification in the Certification and Agreement
17   and subjecting PED to “liability under the False Claims Act, . . . [and the] OMB Guidelines to

18   agencies on Governmentwide Debarment and Suspension (Nonprocurement).” (Ex. A at p. 1.)

19          22.     As the districts in New Mexico are already using ESSER funds to assist with the

20   numerous pandemic-related challenges, this legal jeopardy will impact PED immediately.

21          23.     The Department’s Guidance and Rule may result in less funding being distributed

22   to public K-12 schools in no fewer than 34 New Mexico districts.

23          24.     If districts in New Mexico calculate the proportional share of CARES Act funds

24   for private school students under Option #1 in the Rule, non-Title I schools in up to 18 districts

25   receiving CARES Act funds will receive no funds. In New Mexico, there are approximately 119

26   non-Title I schools in these 18 districts (that contain private schools in their boundaries) that
27   would not receive any CARES Act funding under this option. In addition, under this option, there

28   are approximately 142 Title I schools in 16 New Mexico districts that would have restrictions on
                                                         7

                                  Declaration of Gabriel C. Baca (3:20-cv-04478-SK)
      Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 219 of 355


    ]R_vqRjP_jZnU]R_v)'9+<&MGGvPG]RndPjRRPnMnhqd_]]RqqdRhRj
    jnqrdGjvRs_vRhRj_j]R_vRnU]RRXjP_URd_\KdRjnjrKd_MM]nndRdRMnvRMR_R
    qqdRiRkGeSz_MR 
                 &dd4+&]IvRMR_RP]R)&;<&M#qRvMRj+<<+9YjPN~Rjd]GR
    KPZTG]n{Wv]RRYjP (RMGR7+*hnRPt`McdnhGcRYjPGG_dGKdRP_v_M
                                                                  
    ]GRHdvRGPMJMdGRPRu_GKdRRv_MRGhnj 7,aj__GddP_vRORPP_|MnWddn
     =_dR0hR]nPndnZ_jMGdNdI_jZ]RRGhnj 7+*LRuRjd_RPGhRhnnP_v_M
 "   GP__lZ]RhnWddn=_dR0hR]nPndnZKGddp_jZ]RhnPRM_PRKRRRj]R=`dR0
 #   hR]nPnfnZGjP]RhR]nPndnZ_j]R*RqGyhRj/_PGjMR*nMhRj  8Rv]R
   *RqGvhRj._PGjMR*nMhRj]RGVRMRPP_v_M_dd]GRnvRMGdMdGRRu_GKdR
   Rv_MRGhnjWwqGv_M_qI_jZqv_GRM]nndGjPGQGjPnvRd_h_jGR)&:+<&M
   KPZRWvnhRnU]R_vqKd_MM]nnd

   1PRMdGxRjPRvqRjGgnUqR}y]Gn]RKRnUhcmndRPZR]RWyRZnbj[byRGjP
   MnvvRM


!   +RMRPnj_    PHnU2dH@A %3B^  C
                                                                              > C $ ?
                                                                                       DEF
"
#
                                                      .GKv_Rd) (GMG
                                                   *_vRMnv
                                                   <PRj<M]ondGjP-Hh_d<qqnw(vRG
                                                      6R5R_Mn7Kd_M+PMG_nj*RqGwhRj









                                                          

                                            
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 220 of 355




   EXHIBIT A
          Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 221 of 355




                            U.S. Department of Education



              Certification and Agreement
                 for Funding under the
         Education Stabilization Fund Program
    Elementary and Secondary School Emergency Relief
                  Fund (ESSER Fund)
                                           CFDA Number: 84.425D




                                                                                              OMB Number: 1810-0743
                                                                                             Expiration Date: 10/31/2020

                                             Paperwork Burden Statement
According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless
such collection displays a valid OMB control number. The OMB control number for this information collection is 1810-
0743. The time required to complete this information collection is estimated to average 5 hours per response, including time
for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing
and reviewing the collection of information. The obligation to respond to this collection is required to obtain benefit
under the Coronavirus Aid, Relief, and Economic Security Act. If you have any comments concerning the accuracy of
the time estimate, suggestions for improving this individual collection, or if you have comments or concerns regarding
the status of your individual form, application or survey, please contact Christopher Tate, Office of Elementary and
Secondary Education, U.S. Department of Education, 400 Maryland Ave., S.W., Room 3E229, Washington, D.C. 20202
directly.
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 222 of 355


                    PROGRAM BACKGROUND INFORMATION
Purpose

Under the Elementary and Secondary School Emergency Relief Fund (ESSER Fund), the
Department awards grants to State educational agencies (SEAs) for the purpose of providing local
educational agencies (LEAs), including charter schools that are LEAs, with emergency relief funds
to address the impact that Novel Coronavirus Disease 2019 (COVID-19) has had, and continues to
have, on elementary and secondary schools across the nation. LEAs must provide equitable services
to students and teachers in non-public schools as required under the Coronavirus Aid, Relief, and
Economic Security Act (CARES Act).

Eligibility

SEAs in any of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.

Timeline

The SEA will have one year, from the date of its ESSER award, to award funds. Any funds not
awarded by the SEA within one year of receiving its award will be returned to the Department to be
reallocated to other States consistent with the CARES Act.

Uses of Funds

SEAs:
The SEA must use no less than 90 percent of its allocation to make subgrants to LEAs, including
charter schools that are LEAs, based on each LEA’s share of funds received under part A of title I
of the ESEA in fiscal year 2019. With the funds not subgranted to LEAs, the SEA may reserve up
to an amount equal to ½ of 1 percent of the total allocation for administrative costs, and the
remaining funds may be used for emergency needs as determined by the SEA to address issues
responding to COVID-19. These emergency needs may be addressed through the use of grants or
contracts.

LEAs:
LEAs may use funds for any purposes listed in section 18003(d) of the CARES Act. (See Appendix
A.)

Program Contact

For additional information, please contact Christopher Tate by telephone at (202) 453-6047 or by
email at ESSERF@ed.gov.




                                                 ii
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 223 of 355


             CERTIFICATION AND AGREEMENT INSTRUCTIONS

To receive an ESSER Fund allocation, SEAs must submit to the Department the following
information:
   x   A completed cover sheet that includes the signature of the Chief State School Officer or
       authorized representative. (Part A of the Certification and Agreement)

   x   Programmatic, fiscal, and reporting assurances. (Part B of the Certification and Agreement)

   x   Information on the uses of ESSER funds. (Part C of the Certification and Agreement)

   x   Other assurances and certifications. (Part D of the Certification and Agreement)

For purposes of this document, the term “Certification and Agreement” is the application that an
SEA is required to file under section 18003(a) of Division B of the CARES Act.

Certification and Agreement Submission Information

An SEA must submit a Certification and Agreement to the Department no later than July 1, 2020.

Please submit your Certification and Agreement to the Department as follows:

Email an electronic version of the ESSER Fund Certification and Agreement in .PDF (Portable
Document Format) to ESSERF@ed.gov.

APPENDICES
       Appendix A – Authorizing Statute
       Appendix B – State Allocation Table




                                                iii
             Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 224 of 355


     ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF
     FUND (ESSER FUND)

     STATE EDUCATIONAL AGENCY

     PART A: CERTIFICATION AND AGREEMENT COVER SHEET
State: New Mexico                                    CFDA Number: 84.425D

Legal Name: New Mexico Public Education Dept. DUNS Number: 808561690

Chief State School Officer:                          Mailing Address:
Ryan Stewart, Ed.L.D.                                300 Don Gaspar, Santa Fe, NM 87501



State Contact for Elementary and Secondary School Emergency Relief Fund: Adán Delgado

Position and Office: Deputy Cabinet Secretary, Finance and Operations
Mailing Address:
                     300 Don Gaspar, Santa Fe, NM 87501

Telephone:
                     505-690-5412
Email address:
                     adan.delgado@state.nm.us
To the best of my knowledge and belief, all the information and data in this agreement are true and correct. I
acknowledge and agree that the failure to comply with all Assurances and Certifications in this Agreement, all
relevant provisions and requirements of the CARES Act, Pub. L. No. 116-136 (March 27, 2020), or any other
applicable law or regulation may result in liability under the False Claims Act, 31 U.S.C. § 3729, et seq.; OMB
Guidelines to Agencies on Governmentwide Debarment and Suspension (Nonprocurement) in 2 CFR part 180,
as adopted and amended as regulations of the Department in 2 CFR part 3485; and 18 USC § 1001, as
appropriate.

Chief State School Officer or Authorized Representative (Typed Name):           Telephone:
Ryan Stewart, Ed.L.D, New Mexico Secretary of Education                         505-795-1009
Signature of Chief State School Officer or Authorized Representative:            Date:

Ryan Stewart                           Digitally signed by Ryan Stewart
                                       Date: 2020.04.30 08:44:40 -04'00'
                                                                                04/30/2020

                         Form Approved OMB Number: 1810-0743 Expiration Date: 10/31/2020
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 225 of 355


PART B: PROGRAMMATIC, FISCAL, AND REPORTING ASSURANCES
The [Chief State School Officer or his/her authorized representative] assures the following:

1. The SEA will allocate no less than 90 percent of the grant funds under this program to local
   educational agencies (LEAs) (including charter schools that are LEAs) in the State. Under the
   ESSER Fund, the SEA will award grants by formula to State educational agencies (SEAs) for
   the purpose of providing LEAs, including charter schools that are LEAs, with emergency relief
   funds to address the impact that the Novel Coronavirus Disease 2019 (COVID-19) has had, and
   continues to have, on elementary and secondary schools across the Nation. This includes both
   continuing to provide educational services, such as remote learning, while schools and
   campuses are closed, and developing and implementing plans for the return to normal
   operations. The SEA will allocate these funds to LEAs on the basis of their respective shares of
   funds received under title I, part A of the Elementary and Secondary Education Act of 1965 in
   fiscal year 2019.

2. The SEA will use the remaining funds (hereafter SEA reserve) for emergency needs as
   determined by the SEA to address issues related to COVID-19, which may be addressed through
   the use of grants or contracts. From an SEA’s reserve, the SEA may use not more than 1/2 of 1
   percent of the SEA’s total grant for administrative costs.

3. The SEA will ensure that LEAs use ESSER funds for activities allowable under section
   18003(d) of Division B of the CARES Act. (See Appendix A.)
   The Department generally does not consider the following to be an allowable use of ESSER
   funds, under any part of 18003: 1) subsidizing or offsetting executive salaries and benefits of
   individuals who are not employees of the SEA or LEAs or 2) expenditures related to state or
   local teacher or faculty unions or associations.

4. The SEA will ensure that LEAs receiving ESSER funds will provide equitable services to
   students and teachers in non-public schools as required under 18005 of Division B of the
   CARES Act.

5. The SEA will ensure that an LEA receiving ESSER funds will provide equitable services to
   students and teachers in non-public schools located within the LEA in the same manner as
   provided under section 1117 of the ESEA, as determined through timely and meaningful
   consultation with representatives of non-public schools.
       x The SEA will ensure that a public agency will maintain control of funds for the services
          and assistance provided to a non-public school under the ESSER Fund.
       x The SEA will ensure that a public agency will have title to materials, equipment, and
          property purchased with ESSER funds.
       x The SEA will ensure that services to a non-public school with ESSER funds will be
          provided by a public agency directly, or through contract with, another public or private
          entity.
6. The SEA will comply with the maintenance of effort provision in Section 18008(a) of Division
   B of the CARES Act absent waiver by the Secretary pursuant to Section 18008(b) thereof.

7. The SEA and each LEA and any other entity that receives ESSER funds will, to the greatest
   extent practicable, continue to compensate its employees and contractors during the period of
                                                  2
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 226 of 355


   any disruptions or closures related to COVID-19 in compliance with Section 18006 of Division
   B of the CARES Act. In addition, each entity that accepts funds will continue to pay employees
   and contractors to the greatest extent practicable based on the unique financial circumstances of
   the entity. CARES Act funds generally will not be used for bonuses, merit pay, or similar
   expenditures, unless related to disruptions or closures resulting from COVID-19.

 The SEA must assure that, when applicable, it will provide technical assistance to LEAs on the
   use of ESSER funds for remote learning, which includes both distance education as defined in
   section 103(7) of the HEA and distance learning as defined in ESEA section 8101(14), so that
   students can continue learning during school closures.

 The SEA will comply with all reporting requirements, including those in Section 15011(b)(2) of
   Division B of the CARES Act, and submit required quarterly reports to the Secretary at suchtime
   and in such manner and containing such information as the Secretary may subsequentlyrequire.
   (See also 2 CFR 200.327-200.329). The Secretary may require additional reporting inthe future,
   which may include: the methodology LEAs will use to provide services or assistanceto students
   and staff in both public and non-public schools, the uses of funds by the LEAs orother entities
   and demonstration of their compliance with Section 18003(d), such as any use offunds
   addressing the digital divide, including securing access to home-based connectivity andremote-
   use devices, related issues in supporting remote learning for all students, includingdisadvantaged
   populations.

 The SEA will submit to the Department, within 60 days of receiving ESSER funds, a report that
   will include:
        x A budget for the SEA’s reserve that includes information about the up to 1/2 of 1 percent
            of the SEA’s total grant for administrative costs and the uses of funds for emergency
            needs to address issues related to COVID-19; and
        x An Internal Control and Subrecipient Monitoring Plan to ensure that funds are used for
            allowable purposes in accordance with cash management principles.

 The SEA will ensure that every recipient and subrecipient of ESSER funds will cooperate with
   any examination of records with respect to such funds by making records available forinspection,
   production, and examination, and authorized individuals available for interview andexamination,
   upon the request of (i) the Department and/or its Inspector General; or (ii) anyother federal
   agency, commission, or department in the lawful exercise of its jurisdiction andauthority.

 The SEA will return to the Secretary any funds received under the ESSER Fund that the SEA
   does not award within 1 year of receiving such funds.
   Chief State School Officer or Authorized Representative (Printed Name):5\DQ6WHZDUW(G/'
   1HZ0H[LFR6HFUHWDU\RI(GXFDWLRQ

   Signature:                                                            Date:
   Ryan Stewart                 Digitally signed by Ryan Stewart
                                Date: 2020.04.30 08:45:05 -04'00'       4/30/20




                                                                    3
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 227 of 355


PART C: USES OF ELEMENTARY AND SECONDARY SCHOOL
EMERGENCY RELIEF FUNDS

Section 18003 of Division B of the CARES Act provides in relevant part that grants awarded under
the Elementary and Secondary School Emergency Relief Fund be used to support the ability of local
educational agencies (LEAs) to continue to provide educational services to their students. The
Department requests the following:

1. Information that the SEA may request LEAs to include in their subgrant applications to the
   SEA. For example, an SEA might propose to include the following in developing its subgrant
   application:
       x How the LEA will determine its most important educational needs as a result of COVID-
          19.
       x The LEA’s proposed timeline for providing services and assistance to students and staff
          in both public and non-public schools.
       x The extent to which the LEA intends to use ESSER funds to promote remote learning.
       x How the LEA intends to assess and address student learning gaps resulting from the
          disruption in educational services.
   The above considerations are in addition to the application information requirements from
   sections 442 and 427 of the General Education Provisions Act (GEPA) (20 U.S.C. § 1232e and
   § 1228a).



      *LYHQWKHSUHVVLQJQHHGVRXU/($VIDFHLQOLJKWRI&29,'ZHLQWHQGWRXVHD
      VWUHDPOLQHGDSSOLFDWLRQSURFHVV

      :HZLOOFROOHFWDVVXUDQFHVWKDW/($VZLOOFRPSO\ZLWKDOODSSOLFDEOHIHGHUDO
      UHTXLUHPHQWVLQFOXGLQJDOORZDEOHXVHVRIIXQGVUHSRUWLQJILQDQFLDOPDQDJHPHQWDQG
      UHFRUGNHHSLQJUHTXLUHPHQWV:HZLOODOVRDVN/($VWRSURYLGHEXGJHWVGHVFULELQJKRZ
      WKH\LQWHQGWRVSHQG(66(5IXQGV




                                               4
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 228 of 355




2. The extent to which the SEA intends to use any portion of its SEA reserve (up to 10 percent of
   its ESSER Fund award) to support:
       x technological capacity and access – including hardware and software, connectivity, and
          instructional expertise – to support remote learning. If so, please describe the strategies
          the SEA intends to use to serve disadvantaged populations listed in Sec. 18003(d)(4) of
          the CARES Act; and
       x remote learning by developing new informational and academic resources and
          expanding awareness of, and access to, best practices and innovations in remote learning
          and support for students, families, and educators.




      7KH1HZ0H[LFR3XEOLF(GXFDWLRQ'HSDUWPHQWSURSRVHVWRDOORFDWHWKHRI(66(5
      IXQGVDYDLODEOHIRUGLVWULEXWLRQDWWKHGLVFUHWLRQRIWKH6($WRHGXFDWLRQHQWLWLHV
      LQFOXGLQJ/($VIRUWKHIROORZLQJSXUSRVHV

        v &ORVLQJWKH'LJLWDO'LYLGH PRELOHGHYLFHVLQWHUQHWFRQQHFWLYLW\SURIHVVLRQDO
          GHYHORSPHQWIRURQOLQHOHDUQLQJDQGUHODWHGSXUFKDVHV 
        v 6RFLDODQG(PRWLRQDO/HDUQLQJ6XSSRUWV
        v 6XSSRUWLQJVWXGHQWVZLWKGLVDELOLWLHVDQGVWXGHQWVLQQHHGRIDWULVNVHUYLFHV GXULQJD
          EXLOGLQJFORVXUHRUGXULQJDWUDQVLWLRQEDFNLQWRWKHVFKRROEXLOGLQJ 
        v 33(%XLOGLQJ6DQLWL]DWLRQDQG&OHDQLQJ6XSSOLHV
        v 2WKHUWREHGHWHUPLQHGDVQHHGVHPHUJHGXULQJWKHUHWXUQWRVFKRRODQGGXULQJWKH
          VFKRRO\HDU

      $Q\IXQGVQRWIXOO\H[SHQGHGIURPDFDWHJRU\ZLOOEHVKLIWHGWRRWKHUFDWHJRULHVDVQHHGHG

      103('ZLOOGLVWULEXWHIXQGVYLDJUDQWV(GXFDWLRQHQWLWLHV¶HOLJLELOLW\IRUWKHVHJUDQWV
      ZLOOEHEDVHGLQSDUWRQWKHLUSHUFHQWDJHDQGRUQXPEHURIORZLQFRPHFKLOGUHQRU
      VWXGHQWVFKLOGUHQZLWKGLVDELOLWLHV(QJOLVKOHDUQHUVUDFLDODQGHWKQLFPLQRULWLHVVWXGHQWV
      H[SHULHQFLQJKRPHOHVVQHVVDQGIRVWHUFDUH\RXWK




                                                   
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 229 of 355


PART D: OTHER ASSURANCES AND CERTIFICATIONS
The [Chief State School Officer or his/her authorized representative] assures or certifies the
following:
 The SEA will comply with all applicable assurances in OMB Standard Forms 424B and D
   (Assurances for Non-Construction and Construction Programs), including the assurances
   relating to the legal authority to apply for assistance; access to records; conflict of interest; merit
   systems; nondiscrimination; Hatch Act provisions; labor standards; flood hazards; historic
   preservation; protection of human subjects; animal welfare; lead-based paint; Single Audit Act;
   and the general agreement to comply with all applicable Federal laws, executive orders and
   regulations.
 With respect to the certification regarding lobbying in Department Form 80-0013, no Federal
   appropriated funds have been paid or will be paid to any person for influencing or attempting to
   influence an officer or employee of any agency, a Member of Congress, an officer or employee
   of Congress, or an employee of a Member of Congress in connection with the making orrenewal
   of Federal grants under this program; the SEAe will complete and submit StandardForm-LLL,
   “Disclosure Form to Report Lobbying,” when required (34 C.F.R. Part 82,Appendix B); and the
   SEA will require the full certification, as set forth in 34 C.F.R. Part 82,Appendix A, in the
   award documents for all subawards at all tiers.
 Any LEA receiving funding under this program will have on file with the SEA a set of
   assurances that meets the requirements of section 442 of the General Education Provisions Act
   (GEPA) (20 U.S.C. 1232e).
 To the extent applicable, an LEA will include in its local application a description of how the
   LEA will comply with the requirements of section 427 of GEPA (20 U.S.C. 1228a). The
   description must include information on the steps the LEA proposes to take to permit students,
   teachers, and other program beneficiaries to overcome barriers (including barriers based on
   gender, race, color, national origin, disability, and age) that impede equal access to, or
   participation in, the program.
 The SEA will comply with the Uniform Administrative Requirements, Cost Principles, and
   Audit Requirements for Federal Awards (Uniform Guidance) requirements in Subpart D—Post
   Federal Award Requirements (2 CFR §§200.300-345) and Subpart E—Cost Principles (2 CFR
   § §200.400-475) to ensure that LEAs, including charter schools that are LEAs, are using ESSER
   funds for purposes that are reasonable, necessary, and allocable under the CARES Act.
 The SEA and other entities will comply with the provisions of all applicable acts, regulations
   and assurances; the following provisions of Education Department General Administrative
   Regulations (EDGAR) 34 CFR parts 76, 77, 81, 82, 84, 97, 98, and 99; the OMB Guidelines to
   Agencies on Governmentwide Debarment and Suspension (Nonprocurement) in 2 CFR part180,
   as adopted and amended as regulations of the Department in 2 CFR part 3485; and theUniform
   Guidance in 2 CFR part 200, as adopted and amended as regulations of the Departmentin 2 CFR
   part 3474.
   Chief State School Officer or Authorized Representative (Printed Name):5\DQ6WHZDUW(G/'
   1HZ0H[LFR6HFUHWDU\RI(GXFDWLRQ

   Signature:                                                             Date:
   Ryan Stewart                   Digitally signed by Ryan Stewart
                                  Date: 2020.04.30 08:45:52 -04'00'       04/30/2020

                                                                      
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 230 of 355


Appendix A: Relevant Excerpts from Title VIII of Division B of the CARES
Act, the Emergency Appropriations for Coronavirus Health Response and
Agency Operations
DEPARTMENT OF EDUCATION
EDUCATION STABILIZATION FUND
For an additional amount for ‘‘Education Stabilization Fund’’, $30,750,000,000, to remain available
through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or
internationally: Provided, That such amount is designated by the Congress as being for an
emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency
Deficit Control Act of 1985.

GENERAL PROVISIONS
EDUCATION STABILIZATION FUND
SEC. 18001. (a) ALLOCATIONS.—From the amount made available under this heading in this Act
to carry out the Education Stabilization Fund, the Secretary shall first allocate—
(1) not more than 1/2 of 1 percent to the outlying areas on the basis of their respective needs, as
determined by the Secretary, in consultation with the Secretary of the Interior;
(2) one-half of 1 percent for the Secretary of Interior, in consultation with the Secretary of
Education, for programs operated or funded by the Bureau of Indian Education; and
(3) 1 percent for grants to States with the highest coronavirus burden to support activities under this
heading in this Act, for which the Secretary shall issue a notice inviting applications not later than
30 days of enactment of this Act and approve or deny applications not later than 30 days after
receipt.
(b) RESERVATIONS.—After carrying out subsection (a), the Secretary shall reserve the remaining
funds made available as follows:
(1) 9.8 percent to carry out section 18002 of this title.
(2) 43.9 percent to carry out section 18003 of this title.
(3) 46.3 percent to carry out section 18004 of this title.

ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF FUND
SEC. 18003. (a) GRANTS.—From funds reserved under section 18001(b)(2) of this title, the
Secretary shall make elementary and secondary school emergency relief grants to each State
educational agency with an approved application. The Secretary shall issue a notice inviting
applications not later than 30 days of enactment of this Act and approve or deny applications not
later than 30 days after receipt.
(b) ALLOCATIONS TO STATES.—The amount of each grant under subsection (a) shall be
allocated by the Secretary to each State in the same proportion as each State received under part A
of title I of the ESEA of 1965 in the most recent fiscal year.
(c) SUBGRANTS TO LOCAL EDUCATIONAL AGENCIES.—Each State shall allocate not less
than 90 percent of the grant funds awarded to the State under this section as subgrants to local
educational agencies (including charter schools that are local educational agencies) in the State in
proportion to the amount of funds such local educational agencies and charter schools that are local
educational agencies received under part A of title I of the ESEA of 1965
in the most recent fiscal year.
(d) USES OF FUNDS.—A local educational agency that receives funds under this title may use the
funds for any of the following:


                                                  
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 231 of 355


(1) Any activity authorized by the ESEA of 1965, including the Native Hawaiian Education Act and
the Alaska Native Educational Equity, Support, and Assistance Act (20 U.S.C. 6301 et seq.), the
Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) (‘‘IDEA’’), the Adult
Education and Family Literacy Act (20 U.S.C. 1400 et seq.), the Carl D. Perkins Career and
Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) (‘‘the Perkins Act’’), or subtitle B of title
VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.).
(2) Coordination of preparedness and response efforts of local educational agencies with State,
local, Tribal, and territorial public health departments, and other relevant agencies,
to improve coordinated responses among such entities to prevent, prepare for, and respond to
coronavirus.
(3) Providing principals and others school leaders with the resources necessary to address the needs
of their individual schools.
(4) Activities to address the unique needs of low-income children or students, children with
disabilities, English learners, racial and ethnic minorities, students experiencing homelessness, and
foster care youth, including how outreach and service delivery will meet the needs of each
population.
(5) Developing and implementing procedures and systems to improve the preparedness and
response efforts of local educational agencies.
(6) Training and professional development for staff of the local educational agency on sanitation
and minimizing the spread of infectious diseases.
(7) Purchasing supplies to sanitize and clean the facilities of a local educational agency, including
buildings operated by such agency.
(8) Planning for and coordinating during long-term closures, including for how to provide meals to
eligible students, how to provide technology for online learning to all students,
how to provide guidance for carrying out requirements under the Individuals with Disabilities
Education Act (20 U.S.C. 1401 et seq.) and how to ensure other educational services can continue
to be provided consistent with all Federal, State, and local requirements.
(9) Purchasing educational technology (including hardware, software, and connectivity) for students
who are served by the local educational agency that aids in regular and substantive
educational interaction between students and their classroom instructors, including low-income
students and students with disabilities, which may include assistive technology
or adaptive equipment.
(10) Providing mental health services and supports.
(11) Planning and implementing activities related to summer learning and supplemental afterschool
programs, including providing classroom instruction or online learning
during the summer months and addressing the needs of low-income students, students with
disabilities, English learners, migrant students, students experiencing homelessness, and
children in foster care.
(12) Other activities that are necessary to maintain the operation of and continuity of services in
local educational agencies and continuing to employ existing staff of the local educational agency.
(e) STATE FUNDING.—With funds not otherwise allocated under subsection (c), a State may
reserve not more than 1/2 of 1 percent for administrative costs and the remainder for emergency
needs as determined by the state educational agency to address issues responding to coronavirus,
which may be addressed through the use of grants or contracts.
(f) REALLOCATION.—A State shall return to the Secretary any
funds received under this section that the State does not award within 1 year of receiving such funds
and the Secretary shall reallocate such funds to the remaining States in accordance with
subsection (b).

                                                  
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 232 of 355


ASSISTANCE TO NON-PUBLIC SCHOOLS
SEC. 18005. (a) IN GENERAL.—A local educational agency receiving funds under sections 18002
or 18003 of this title shall provide equitable services in the same manner as provided under section
1117 of the ESEA of 1965 to students and teachers in non-public schools, as determined in
consultation with representatives of non-public schools.
(b) PUBLIC CONTROL OF FUNDS.—The control of funds for the services and assistance
provided to a non-public school under subsection (a), and title to materials, equipment, and property
purchased with such funds, shall be in a public agency, and a public agency shall administer such
funds, materials, equipment, and property and shall provide such services (or may contract for the
provision of such services with a public or private entity).
CONTINUED PAYMENT TO EMPLOYEES
SEC. 18006. A local educational agency, State, institution of higher education, or other entity that
receives funds under ‘‘Education Stabilization Fund’’, shall to the greatest extent practicable,
continue to pay its employees and contractors during the period of any disruptions or closures
related to coronavirus.
DEFINITIONS
SEC. 18007. Except as otherwise provided in sections 18001– 18006 of this title, as used in such
sections—
(1) the terms ‘‘elementary education’’ and ‘‘secondary education’’ have the meaning given such
terms under State law;
(2) the term ‘‘institution of higher education’’ has the meaning given such term in title I of the
Higher Education Act of 1965 (20 U.S.C. 1001 et seq.);
(3) the term ‘‘Secretary’’ means the Secretary of Education;
(4) the term ‘‘State’’ means each of the 50 States, the District of Columbia, and the Commonwealth
of Puerto Rico;
(5) the term ‘‘cost of attendance’’ has the meaning given such term in section 472 of the Higher
Education Act of 1965.
(6) the term ‘‘Non-public school’’ means a non-public elementary and secondary school that (A) is
accredited, licensed, or otherwise operates in accordance with State law; and
(B) was in existence prior to the date of the qualifying emergency for which grants are awarded
under this section;
(7) the term ‘‘public school’’ means a public elementary or secondary school; and
(8) any other term used that is defined in section 8101 of the Elementary and Secondary Education
Act of 1965 (20 U.S.C. 7801) shall have the meaning given the term in such
section.
MAINTENANCE OF EFFORT
SEC. 18008. (a) A State’s application for funds to carry out sections 18002 or 18003 of this title
shall include assurances that the State will maintain support for elementary and secondary
education, and State support for higher education (which shall include State funding to institutions
of higher education and state need based financial aid, and shall not include support for capital
projects or for research and development or tuition and fees paid by students) in fiscal years 2020
and 2021 at least at the levels of such support that is the average of such State’s support for
elementary and secondary education and for higher education provided in the 3 fiscal years
preceding the date of enactment of this Act.
(b) The secretary may waive the requirement in subsection (a) for the purpose of relieving fiscal
burdens on States that have experienced a precipitous decline in financial resources.

                                                  
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 233 of 355


REPORTING ON USE OF FUNDS SEC. 15011.
(a) In this section—
(1) the terms ‘‘agency’’, ‘‘appropriate congressional committees’’, ‘‘Committee’’, ‘‘covered
funds’’, and ‘‘Coronavirus response’’ have the meanings given those terms in section 15010;
(2) the term ‘‘covered recipient’’ (A) means any entity that receives large covered funds; and (B)
includes any State, the District of Columbia, and any territory or possession of the United States;
and
(3) the term ‘‘large covered funds’’ means covered funds that amount to more than $150,000.
…
(b)(2) Not later than 10 days after the end of each calendar quarter, each covered recipient shall
submit to the agency and the Committee a report that contains—
(A) the total amount of large covered funds received from the agency;
(B) the amount of large covered funds received that were expended or obligated for each project or
activity;
(C) a detailed list of all projects or activities for which large covered funds were expended or
obligated, including—
(i) the name of the project or activity;
(ii) a description of the project or activity; and
(iii) the estimated number of jobs created or retained by the project or activity, where applicable;
and
(D) detailed information on any level of subcontracts or subgrants awarded by the covered recipient
or its subcontractors or subgrantees, to include the data elements required to comply with the
Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) allowing
aggregate reporting on awards below $50,000 or to individuals, as prescribed by the Director of the
Office of Management and Budget.
(3) Not later than 30 days after the end of each calendar quarter, the Committee, in consultation
with the agency that made large covered funds available to any covered recipient shall make the
information in reports submitted under paragraph (2) publicly available by posting the information
on the website established under section 15010(g).
(4)(A) Each agency, in coordination with the Committee and the Director of the Office of
Management and Budget shall provide user-friendly means for covered recipients to meet
requirements of this subsection.
(B) Federal agencies may use existing mechanisms to ensure that information under this subsection
is reported accurately.
(c)(1) The Director of the Office of Management and Budget, in consultation with the Secretary of
the Treasury, the Administrator of the Small Business Administration, and the Chairperson of the
Council of Economic Advisors, shall submit to the appropriate congressional committees and
publicly release on the website established under section 15010(g) quarterly reports that detail the
impact of programs funded through large covered funds on employment, estimated economic
growth, and other key economic indicators, including information about impacted industries.
(2)(A) The first report submitted under paragraph (1) shall be submitted not later than 45 days after
the end of the first full quarter following the date of enactment of this Act.
(B) The last report required to be submitted under paragraph (1) shall apply to the quarter in which
the Committee terminates.




                                                  
                 Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 234 of 355


   APPENDIX B: STATE ALLOCATION TABLE
   Elementary and Secondary School Emergency Relief Fund
                                                                                                                                             Maximum for
                                               STATE                        Minimum LEA                       Maximum SEA                             SEA
STATE                                        TOTAL                            Distribution 1                     Reservation                Administration2
TOTAL                                   13,229,265,000                      11,906,338,500                     1,322,926,500                   66,146,325

ALABAMA                                    216,947,540                         195,252,786                          21,694,754                      1,084,738
ALASKA                                      38,407,914                          34,567,123                           3,840,791                        192,040
ARIZONA                                    277,422,944                         249,680,650                          27,742,294                      1,387,115
ARKANSAS                                   128,758,638                         115,882,774                          12,875,864                        643,793
CALIFORNIA                               1,647,306,127                       1,482,575,514                         164,730,613                      8,236,531
COLORADO                                   120,993,782                         108,894,404                          12,099,378                        604,969
CONNECTICUT                                111,068,059                          99,961,253                          11,106,806                        555,340
DELAWARE                                    43,492,753                          39,143,478                           4,349,275                        217,464
DISTRICT OF
                                             42,006,354                           37,805,719                          4,200,635                       210,032
COLUMBIA
FLORIDA                                    770,247,851                          693,223,066                         77,024,785                      3,851,239
GEORGIA                                    457,169,852                          411,452,867                         45,716,985                      2,285,849
HAWAII                                      43,385,229                           39,046,706                          4,338,523                        216,926
IDAHO                                       47,854,695                           43,069,226                          4,785,470                        239,273
ILLINOIS                                   569,467,218                          512,520,496                         56,946,722                      2,847,336
INDIANA                                    214,472,770                          193,025,493                         21,447,277                      1,072,364
IOWA                                        71,625,561                           64,463,005                          7,162,556                        358,128
KANSAS                                      84,529,061                           76,076,155                          8,452,906                        422,645
KENTUCKY                                   193,186,874                          173,868,187                         19,318,687                        965,934
LOUISIANA                                  286,980,175                          258,282,158                         28,698,018                      1,434,901
MAINE                                       43,793,319                           39,413,987                          4,379,332                        218,967
MARYLAND                                   207,834,058                          187,050,652                         20,783,406                      1,039,170
MASSACHUSETTS                              214,894,317                          193,404,885                         21,489,432                      1,074,472
MICHIGAN                                   389,796,984                          350,817,286                         38,979,698                      1,948,985
MINNESOTA                                  140,137,253                          126,123,528                         14,013,725                        700,686
MISSISSIPPI                                169,883,002                          152,894,702                         16,988,300                        849,415
MISSOURI                                   208,443,300                          187,598,970                         20,844,330                      1,042,217
MONTANA                                     41,295,230                           37,165,707                          4,129,523                        206,476
NEBRASKA                                    65,085,085                           58,576,577                          6,508,509                        325,425
NEVADA                                     117,185,045                          105,466,541                         11,718,505                        585,925
NEW HAMPSHIRE                               37,641,372                           33,877,235                          3,764,137                        188,207
NEW JERSEY                                 310,371,213                          279,334,092                         31,037,121                      1,551,856
NEW MEXICO                                 108,574,786                           97,717,307                         10,857,479                        542,874
NEW YORK                                 1,037,045,603                          933,341,043                        103,704,560                      5,185,228
NORTH CAROLINA                             396,311,607                          356,680,446                         39,631,161                      1,981,558
NORTH DAKOTA                                33,297,699                           29,967,929                          3,329,770                        166,489
OHIO                                       489,205,200                          440,284,680                         48,920,520                      2,446,026
OKLAHOMA                                   160,950,476                          144,855,428                         16,095,048                        804,752


   1
       The totals in the Minimum LEA Distribution, Maximum SEA Reservation, and Maximum for SEA Administration columns have been rounded to the
       nearest whole dollar.
   2
       With the funds not subgranted to LEAs, the SEA may reserve up to an amount equal to ½ of 1 percent of the total allocation for administrative costs.
                                                                              1
                 Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 235 of 355


                                                                                                                                             Maximum for
                                               STATE                        Minimum LEA                       Maximum SEA                             SEA
STATE                                         TOTAL                          Distribution 3                     Reservation                 Administration 4
OREGON                                     121,099,019                         108,989,117                          12,109,902                        605,495
PENNSYLVANIA                               523,807,198                         471,426,478                          52,380,720                      2,619,036
RHODE ISLAND                                46,350,444                          41,715,400                           4,635,044                        231,752
SOUTH CAROLINA                             216,311,158                         194,680,042                          21,631,116                      1,081,556
SOUTH DAKOTA                                41,295,230                          37,165,707                           4,129,523                        206,476
TENNESSEE                                  259,891,154                         233,902,039                          25,989,115                      1,299,456
TEXAS                                    1,285,886,064                       1,157,297,458                         128,588,606                      6,429,430
UTAH                                        67,821,787                          61,039,608                           6,782,179                        339,109
VERMONT                                     31,148,360                          28,033,524                           3,114,836                        155,742
VIRGINIA                                   238,599,192                         214,739,273                          23,859,919                      1,192,996
WASHINGTON                                 216,892,447                         195,203,202                          21,689,245                      1,084,462
WEST VIRGINIA                               86,640,471                          77,976,424                           8,664,047                        433,202
WISCONSIN                                  174,777,774                         157,299,997                          17,477,777                        873,889
WYOMING                                     32,562,651                          29,306,386                           3,256,265                        162,813
PUERTO RICO                                349,113,105                         314,201,795                          34,911,311                      1,745,566




   3
       The totals in the Minimum LEA Distribution, Maximum SEA Reservation, and Maximum for SEA Administration columns have been rounded to the
       nearest whole dollar.
   4
       With the funds not subgranted to LEAs, the SEA may reserve up to an amount equal to ½ of 1 percent of the total allocation for administrative costs.
                                                                              1
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 236 of 355




  EXHIBIT 10
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 237 of 355



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   STATE OF MICHIGAN, STATE OF                          Civil Case No. 3:20-cv-04478-SK
     CALIFORNIA, et al.,
15
                                            Plaintiffs,
16                                                        DECLARATION OF MATTHEW STEM
                    v.
17

18   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
19   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
20
                                          Defendants.
21

22

23

24

25

26
27

28
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 238 of 355



 1                              DECLARATION OF MATTHEW STEM
 2   I, Matthew Stem, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

 3   correct:

 4          1.       I am the Deputy Secretary for the Office of Elementary and Secondary Education

 5   for the Pennsylvania Department of Education (“PDE”). I have served in this role since 2015.

 6   Prior to joining PDE, I worked in school systems for more than 20 years, serving as a teacher,

 7   principal and assistant superintendent. I have a Bachelor’s Degree in Elementary Education from

 8   Millersville University and a Master’s Degree in Educational Administration from Temple

 9   University.

10          2.       In my role as Deputy Secretary for the Office of Elementary and Secondary

11   Education, I am responsible for the management and oversight of programs related to Pre-K to 12

12   education for students in Pennsylvania.

13          3.       I submit this Declaration in support of the Commonwealth of Pennsylvania’s

14   litigation against Elisabeth D. DeVos, in her official capacity as Secretary of Education and the

15   United States Department of Education (the “Department”) regarding the recently issued Rule

16   entitled Providing Equitable Services to Students and Teachers in Non-public Schools, 85 Fed.

17   Reg. 39,479 (July 1, 2020) (the “Equitable Services Rule” or the “Rule”). I have compiled the

18   information in the statements set forth below through personal knowledge, through PDE

19   personnel who have assisted me in gathering this information from our institution, and on the

20   basis of documents that have been provided to and/or reviewed by me. I have also familiarized

21   myself with the Rule in order to understand its immediate impact on PDE and public schools in

22   Pennsylvania.

23                                   Public Education in Pennsylvania

24          4.       The Pennsylvania Constitution requires the General Assembly to “provide for the

25   maintenance and support of a thorough and efficient system of public education to serve the needs

26   of the Commonwealth.” Pa. Const. Art. III § 14.

27          5.       PDE is responsible for overseeing Pennsylvania’s public school districts, more

28   than 170 public charter schools, public cyber charter schools, public Career and Technical
                                                       1

                             Declaration of Matthew Stem (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 239 of 355



 1   Centers/Vocational Technical schools, public Intermediate Units, the education of youth in State

 2   Juvenile Correctional Institutions, Head Starts and publicly funded preschools, as well as

 3   institutions of higher education.

 4           6.     Pennsylvania has 500 public school districts, ranging in size from approximately

 5   200 students to more than 140,000 students. There are 2,865 schools in these 500 districts, which

 6   educate more than 1.72 million students each year.

 7           7.     Funding for Pennsylvania schools is provided by a mix of federal, state, and local

 8   sources. PDE oversees the distribution of state funding to local school districts. The

 9   Commonwealth provides more than $12 billion each year to Pennsylvania’s public school

10   districts.

11           8.     While PDE has broad oversight responsibility, primary authority for administering

12   public school districts in Pennsylvania is vested in local school boards, which consist of elected

13   or appointed directors who serve set terms. See 24 P.S. §3-301. These local school boards are

14   responsible for setting policies and regulations governing the schools in their districts.

15                  Effects of the COVID-19 Pandemic on Education in Pennsylvania

16           9.     The COVID-19 pandemic has had an unprecedented impact on schools across the
17   country, including those in Pennsylvania.

18           10.    In March 2020, Governor Tom Wolf ordered schools across Pennsylvania closed

19   on an interim basis. On April 9, 2020, Secretary of Education Pedro A. Rivera ordered all schools

20   to remain closed for the remainder of the 2019-2020 school year.

21           11.    Pennsylvania ended the 2019-2020 fiscal year with $32.3 billion in General Fund

22   collections, $3.2 billion, or 9.1 percent, below estimate.

23           12.    Under the direction of Governor Tom Wolf, PDE has provided guidance for local

24   schools as they address whether and how to reopen this fall.

25           13.    On June 3, 2020, PDE issued a 13-page document entitled “Preliminary Guidance

26   for Phased Reopening of Pre-K to 12 Schools.”
27           14.    That guidance required each school district or other school entity to create a Health

28   and Safety Plan to “serve as the local guidelines for all school reopening activities.” These plans
                                                       2

                             Declaration of Matthew Stem (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 240 of 355



 1   “must be tailored to the unique needs of each school entity and should be created in consultation

 2   with local health agencies, if possible.” Each school entity’s Health and Safety Plan must be

 3   approved by its governing body.

 4          15.     Reopening will not be an easy process for our schools. For many, reopening will

 5   require renovations or reconfiguration of physical spaces in order to ensure appropriate social

 6   distancing. Beyond steps to protect the physical health of students and staff, school entities must

 7   also be prepared to address the impact that the pandemic and accompanying closures have had on

 8   students and families.

 9                  CARES Act Funds Received by Pennsylvania For K-12 Education

10          16.     In order to receive the ESSER funds designated for Pennsylvania and as required

11   by the Department, PDE executed a Certification and Agreement form and submitted it to the

12   Department on May 4, 2020.1 A true and correct copy of the Certification and Agreement

13   completed by PDE and submitted to the Department is attached hereto as Exhibit A.
14          17.     Within this Certification and Agreement, PDE agreed to the following terms:
15                  I acknowledge and agree that the failure to comply with all Assurances and
16                  Certifications in this Agreement, all relevant provisions and requirements of
                    the CARES Act, Pub. L. No. 116-136 (March 27, 2020), or any other
17                  applicable law or regulation may result in liability under the False Claims Act,
                    31 U.S.C. § 3729, et seq.; OMB Guidelines to Agencies on Governmentwide
18                  Debarment and Suspension (Nonprocurement) in 2 CFR part 180, as adopted
                    and amended as regulations of the Department in 2 CFR part 3485; and 18
19
                    USC § 1001, as appropriate.
20
                    ...
21
                    4. The SEA will ensure that LEAs receiving ESSER funds will provide
22                  equitable services to students and teachers in non-public schools as
                    required under 18005 of Division B of the CARES Act.
23
                    ...
24
                    5. The SEA will ensure that an LEA receiving ESSER funds will provide
25                  equitable services to students and teachers in non-public schools located
                    within the LEA in the same manner as provided under section 1117 of the
26
            1
               U.S. Dep’t of Educ., Certification and Agreement for Funding under the Education
27   Stabilization Fund Program Elementary and Secondary School Emergency Relief Fund (ESSER
     Fund), CFDA Number 84.425D, April 24, 2020, available at
28   https://oese.ed.gov/files/2020/04/ESSERF-Certification-and-Agreement-2.pdf.
                                                      3

                              Declaration of Matthew Stem (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 241 of 355



 1                  ESEA, as determined through timely and meaningful consultation with
                    representatives of non-public schools.
 2
                    •    The SEA will ensure that a public agency will maintain control of funds
 3                       for the services and assistance provided to a non-public school under the
                         ESSER Fund.
 4

 5                  •    The SEA will ensure that a public agency will have title to materials,
                         equipment, and property purchased with ESSER funds.
 6
                    •    The SEA will ensure that services to a non-public school with ESSER
 7                       funds will be provided by a public agency directly, or through contract
                         with, another public or private entity.
 8
     Ex. A at pp. 1-2.
 9

10          18.     At the time that PDE executed the Certification and Agreement form, the
11   Department had not yet published the Rule. It had, on April 30, 2020, issued a nonbinding
12   document entitled, “Providing Equitable Services to Students and Teachers under the Coronavirus
13   Aid, Relief, and Economic Security (CARES) Act Programs” (the “Guidance Document”).
14          19.     On May 7, 2020, Pennsylvania Secretary of Education Pedro A. Rivera wrote to
15   Assistant Secretary for Elementary and Secondary Education Frank T. Brogan expressing concern
16   regarding the Guidance Document. This letter is attached hereto as Exhibit B.
17          20.     That letter noted that the Guidance Document was “inconsistent with the CARES
18   statute; the fiscal year 2019 Title I-A administration that serves as the basis of CARES Act
19   allocations; and, crucially, our shared goal of ensuring that limited, one-time, emergency funding
20   reaches our most vulnerable students, wherever they attend school.”
21          21.     The Department distributed $523,807,198 from the ESSER Fund to PDE on May
22   5, 2020.
23          22.     PDE opened its application for LEAs to apply for and receive ESSER funds on
24   May 13, 2020. The process involves a streamlined application and prompt action by PDE to move
25   complete applications through the federally required approval process.
26          23.     To date, PDE has distributed $111,280,869 to 284 eligible LEAs within
27   Pennsylvania, which represents 42% of LEAs eligible to receive ESSER Funds.
28
                                                      4

                             Declaration of Matthew Stem (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 242 of 355



 1          24.     Using the proportional share calculation set forth in Section 1117 of the

 2   Elementary and Secondary Education Act (ESEA), LEAs in Pennsylvania would reserve

 3   $19,202,578 in ESSER funds to provide equitable services to private school students. However,

 4   using the proportional share calculation set forth in the Department’s Guidance Document and in

 5   Option #2 in the Rule, LEAs in Pennsylvania would reserve more than double this amount to

 6   provide equitable services to private school students.

 7                          The Department’s Rule Significantly Harms PDE

 8          25.     At a time when Pennsylvania faces a $3.2 billion hole in its education budget as a

 9   result of the pandemic, and local revenues are estimated to fall by another $1 billion, PDE will be

10   required to find more than $20,000,000 to support emergency needs of public schools that the

11   CARES Act funds were supposed to fill.

12          26.     In addition, the SEA will be required to provide significant funding to Title I

13   schools that are not allowed to use the CARES Act funds to supplant their budgets, which have

14   been slashed due to the pandemic.

15          27.     This increase in funding for public schools will be required immediately. As

16   Pennsylvania remains in the throes of the pandemic, public schools remain desperate for funding
17   as they continue to transition to remote learning and preparing for next school year. The costs of

18   reacting to this pandemic are drastic for public schools and without the funds the CARES Act was

19   intended to provide, PDE must immediately assist the LEAs adjust to the new realities presented

20   by the pandemic.

21          28.     Beyond the additional funding that Pennsylvania will be required to expend in lieu

22   of the designated CARES Act funds, the Department’s Guidance Document and Rule have

23   imposed signification administrative burdens on PDE directly.

24          29.     Finally, the Department’s Guidance Document and Rule place PDE in legal

25   jeopardy. PDE was required to certify in its ESSER Fund application that the SEAs and the

26   LEAs will comply with the equitable service provision of the CARES Act (§ 18005) and “any
27   other applicable law or regulation.” (Ex. A at p. 1.) Because the Guidance Document and the

28   Rule require LEAs to calculate the proportional share for equitable services and determine
                                                      5

                             Declaration of Matthew Stem (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 243 of 355



 1   eligibility of private school students for equitable services contrary to the proportional share

 2   calculation and eligibility requirements in the CARES Act, PDE (and its LEAs) cannot satisfy

 3   both the Rule and the CARES Act. Accordingly, the Department’s Rule forces PDE to violate

 4   Section 18005 of the CARES Act, placing PDE in breach of the certification in the Certification

 5   and Agreement and subjecting PDE “liability under the False Claims Act, . . . [and the] OMB

 6   Guidelines to Agencies on Governmentwide Debarment and Suspension (Nonprocurement).”

 7   (Ex. A at p. 1.)

 8           30.        As the LEAs in Pennsylvania need to use the ESSER funds as soon as possible to

 9   assist with the numerous pandemic-related challenges, this legal jeopardy will impact PDE

10   immediately.

11            The Department’s Rule Significantly Harms Pennsylvania’s K-12 Students

12           31.        The Department’s Guidance and Rule will result in less funding being distributed

13   to public K-12 schools in Pennsylvania.

14           32.        If LEAs in Pennsylvania calculate the proportional share of CARES Act funds for

15   private school students under Option #1 in the Rule, non-Title I schools in LEAs receiving

16   CARES Act funds will receive no funds. In Pennsylvania, there are approximately 1140 non-
17   Title I schools in LEAs that are eligible to receive CARES Act funds that would not receive any

18   funding. Like all schools in Pennsylvania, these schools are equally impacted by the COVID-19

19   pandemic and would greatly benefit from the influx of CARES Act funds to assist them through

20   the pandemic. In addition, there are approximately 1,700 Title I schools in Pennsylvania that

21   would be prohibited from using CARES Act funds to respond to and prepare for the pandemic as

22   the schools cannot supplant State and local funding sources under the Rule. This would

23   significantly impact the Title I schools, as many are in desperate need of additional funding to

24   cope with the pandemic, and to assist students with online, remote learning tools that students

25   often cannot afford within these Title I schools.

26           33.        If LEAs in Pennsylvania calculate the proportional share of CARES Act funds for
27   private school students under Option #2 in the Rule, approximately $20,000,000 will be diverted from

28   less advantaged public school students to more advantaged private school students.
                                                         6

                                Declaration of Matthew Stem (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 244 of 355



 1                a. This increase in support flowing from the most disadvantaged to more advantaged

 2                students impacts districts of every type—urban, suburban, and rural.

 3                b. Estimated impacts include: Philadelphia: 53%; Pittsburgh: 124%; Altoona: 605%;

 4                Scranton: 797%; Northeast Bradford: 932%; Upper Darby: 1104%; Manheim

 5                Township: 1617%; Bristol Borough: 2324%; Blue Ridge: 3873%; York Suburban:

 6                4084%; and Rose Tree Media: 4634%.

 7          34.      For every $3 diverted from the public schools (Title I or non-Title I schools), a

 8   public-school student loses out on systems to access online learning while schools are closed due

 9   to the pandemic.

10          35.      Regardless of how LEAs proportion the CARES Act funds in Pennsylvania, the

11   Rule requires that all private school students receive equitable services. In Pennsylvania, during

12   the 2019-2020 school year, approximately 26,202 private school students were eligible to receive

13   equitable services under Title I-A as they were at-risk students within a LEA receiving Title I-A

14   funds. As the Rule requires all private school students receiving equitable services, the

15   approximately 23,796 private school students who received equitable services under Title I-A last

16   year will receive fewer services as the CARES Act funds proportioned for equitable services will
17   be spread amongst all private school students.

18

19   I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and

20   correct.

21

22   Executed on this 16 day of July 2020

23

24                                                 ________________________________________
                                                   Matthew S. Stem
25                                                 Deputy Secretary
26
27

28
                                                       7

                              Declaration of Matthew Stem (3:20-cv-04478-SK)
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 245 of 355




   EXHIBIT A
          Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 246 of 355




                            U.S. Department of Education



              Certification and Agreement
                 for Funding under the
         Education Stabilization Fund Program
    Elementary and Secondary School Emergency Relief
                  Fund (ESSER Fund)
                                          CFDA Number: 84.425D




                                                                                              OMB Number: 1810-0743
                                                                                             Expiration Date: 10/31/2020

                                             Paperwork Burden Statement
According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless
such collection displays a valid OMB control number. The OMB control number for this information collection is 1810-
0743. The time required to complete this information collection is estimated to average 5 hours per response, including time
for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing
and reviewing the collection of information. The obligation to respond to this collection is required to obtain benefit
under the Coronavirus Aid, Relief, and Economic Security Act. If you have any comments concerning the accuracy of
the time estimate, suggestions for improving this individual collection, or if you have comments or concerns regarding
the status of your individual form, application or survey, please contact Christopher Tate, Office of Elementary and
Secondary Education, U.S. Department of Education, 400 Maryland Ave., S.W., Room 3E229, Washington, D.C. 20202
directly.
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 247 of 355


                   PROGRAM BACKGROUND INFORMATION
Purpose

Under the Elementary and Secondary School Emergency Relief Fund (ESSER Fund), the
Department awards grants to State educational agencies (SEAs) for the purpose of providing local
educational agencies (LEAs), including charter schools that are LEAs, with emergency relief funds
to address the impact that Novel Coronavirus Disease 2019 (COVID-19) has had, and continues to
have, on elementary and secondary schools across the nation. LEAs must provide equitable
services to students and teachers in non-public schools as required under the Coronavirus Aid,
Relief, and Economic Security Act (CARES Act).

Eligibility

SEAs in any of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.

Timeline

The SEA will have one year, from the date of its ESSER award, to award funds. Any funds not
awarded by the SEA within one year of receiving its award will be returned to the Department to
be reallocated to other States consistent with the CARES Act.

Uses of Funds SEAs:

The SEA must use no less than 90 percent of its allocation to make subgrants to LEAs, including
charter schools that are LEAs, based on each LEA’s share of funds received under part A of title I
of the ESEA in fiscal year 2019. With the funds not subgranted to LEAs, the SEA may reserve up
to an amount equal to ½ of 1 percent of the total allocation for administrative costs, and the
remaining funds may be used for emergency needs as determined by the SEA to address issues
responding to COVID-19. These emergency needs may be addressed through the use of grants or
contracts.

LEAs:

LEAs may use funds for any purposes listed in section 18003(d) of the CARES Act. (See
Appendix A.)

Program Contact

For additional information, please contact Christopher Tate by telephone at (202) 453-6047 or by
email at ESSERF@ed.gov.




                                                ii
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 248 of 355


             CERTIFICATION AND AGREEMENT INSTRUCTIONS

To receive an ESSER Fund allocation, SEAs must submit to the Department the following
information:
   x   A completed cover sheet that includes the signature of the Chief State School Officer or
       authorized representative. (Part A of the Certification and Agreement)

   x   Programmatic, fiscal, and reporting assurances. (Part B of the Certification and Agreement)

   x   Information on the uses of ESSER funds. (Part C of the Certification and Agreement)

   x   Other assurances and certifications. (Part D of the Certification and Agreement)

For purposes of this document, the term “Certification and Agreement” is the application that an
SEA is required to file under section 18003(a) of Division B of the CARES Act.

Certification and Agreement Submission Information

An SEA must submit a Certification and Agreement to the Department no later than July 1, 2020.

Please submit your Certification and Agreement to the Department as follows:

Email an electronic version of the ESSER Fund Certification and Agreement in .PDF (Portable
Document Format) to ESSERF@ed.gov.

APPENDICES
       Appendix A – Authorizing Statute
       Appendix B – State Allocation Table




                                                 iii
          Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 249 of 355




ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF FUND
(ESSER FUND)

STATE EDUCATIONAL AGENCY

PART A: CERTIFICATION AND AGREEMENT COVER SHEET

 State: Pennsylvania                                       CFDA Number: 84.425D
 Legal Name: Pennsylvania Department of Education          DUNS Number: 795145705
 Chief State School Officer: Pedro A. Rivera               Mailing Address:
                                                           Pennsylvania Department of Education
                                                           333 Market Street
                                                           10th Floor
                                                           Harrisburg, PA 17126-0333


          States Contact for Elementary and Secondary School Emergency Relief Fund:

Susan McCrone                                       Adam Schott
Chief, Division of Federal Programs                 Special Advisor to the Secretary
333 Market Street                                   333 Market Street
5th Floor                                           10th Floor
Harrisburg, PA 17126-0333                           Harrisburg, PA 17126-0333
717 579-7168                                        717 439-0623
smccrone@pa.gov                                     adschott@pa.gov


   To the best of my knowledge and belief, all the information and data in this agreement are true
   and correct. I acknowledge and agree that the failure to comply with all Assurances and
   Certifications in this Agreement, all relevant provisions and requirements of the CARES Act, Pub.
   L. No. 116-136 (March 27, 2020), or any other applicable law or regulation may result in liability
   under the False Claims Act, 31 U.S.C. § 3729, et seq.; OMB Guidelines to Agencies on
   Governmentwide Debarment and Suspension (Nonprocurement) in 2 CFR part 180, as adopted
   and amended as regulations of the Department in 2 CFR part 3485; and 18 USC § 1001, as
   appropriate.

 Chief State School Officer: Pedro A. Rivera           Telephone: 717 783-9780
 Signature of Chief State School Officer:              Date: May 4, 2020




                     Form Approved OMB Number: 1810-0743 Expiration Date: 10/31/2020
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 250 of 355


PART B: PROGRAMMATIC, FISCAL, AND REPORTING ASSURANCES
The Pennsylvania Department of Education and Secretary Pedro A. Rivera assure the following:

1. The SEA will allocate no less than 90 percent of the grant funds under this program to local
   educational agencies (LEAs) (including charter schools that are LEAs) in the State. Under the
   ESSER Fund, the SEA will award grants by formula to State educational agencies (SEAs) for
   the purpose of providing LEAs, including charter schools that are LEAs, with emergency relief
   funds to address the impact that the Novel Coronavirus Disease 2019 (COVID-19) has had, and
   continues to have, on elementary and secondary schools across the Nation. This includes both
   continuing to provide educational services, such as remote learning, while schools and
   campuses are closed, and developing and implementing plans for the return to normal
   operations. The SEA will allocate these funds to LEAs on the basis of their respective shares of
   funds received under title I, part A of the Elementary and Secondary Education Act of 1965 in
   fiscal year 2019.

2. The SEA will use the remaining funds (hereafter SEA reserve) for emergency needs as
   determined by the SEA to address issues related to COVID-19, which may be addressed through
   the use of grants or contracts. From an SEA’s reserve, the SEA may use not more than 1/2 of 1
   percent of the SEA’s total grant for administrative costs.

3. The SEA will ensure that LEAs use ESSER funds for activities allowable under section
   18003(d) of Division B of the CARES Act. (See Appendix A.)
   The Department generally does not consider the following to be an allowable use of ESSER
   funds, under any part of 18003: 1) subsidizing or offsetting executive salaries and benefits of
   individuals who are not employees of the SEA or LEAs or 2) expenditures related to state or
   local teacher or faculty unions or associations.

4. The SEA will ensure that LEAs receiving ESSER funds will provide equitable services to
   students and teachers in non-public schools as required under 18005 of Division B of the
   CARES Act.

5. The SEA will ensure that an LEA receiving ESSER funds will provide equitable services to
   students and teachers in non-public schools located within the LEA in the same manner as
   provided under section 1117 of the ESEA, as determined through timely and meaningful
   consultation with representatives of non-public schools.
       x The SEA will ensure that a public agency will maintain control of funds for the services
          and assistance provided to a non-public school under the ESSER Fund.
       x The SEA will ensure that a public agency will have title to materials, equipment, and
          property purchased with ESSER funds.
       x The SEA will ensure that services to a non-public school with ESSER funds will be
          provided by a public agency directly, or through contract with, another public or private
          entity.
6. The SEA will comply with the maintenance of effort provision in Section 18008(a) of Division
   B of the CARES Act absent waiver by the Secretary pursuant to Section 18008(b) thereof.

7. The SEA and each LEA and any other entity that receives ESSER funds will, to the greatest
   extent practicable, continue to compensate its employees and contractors during the period of
                                                 2
          Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 251 of 355


     any disruptions or closures related to COVID-19 in compliance with Section 18006 of Division
     B of the CARES Act. In addition, each entity that accepts funds will continue to pay employees
     and contractors to the greatest extent practicable based on the unique financial circumstances of
     the entity. CARES Act funds generally will not be used for bonuses, merit pay, or similar
     expenditures, unless related to disruptions or closures resulting from COVID-19.

  8. The SEA must assure that, when applicable, it will provide technical assistance to LEAs on the
     use of ESSER funds for remote learning, which includes both distance education as defined in
     section 103(7) of the HEA and distance learning as defined in ESEA section 8101(14), so that
     students can continue learning during school closures.

  9. The SEA will comply with all reporting requirements, including those in Section 15011(b)(2) of
     Division B of the CARES Act, and submit required quarterly reports to the Secretary at such
     time and in such manner and containing such information as the Secretary may subsequently
     require. (See also 2 CFR 200.327-200.329). The Secretary may require additional reporting in
     the future, which may include: the methodology LEAs will use to provide services or assistance
     to students and staff in both public and non-public schools, the uses of funds by the LEAs or
     other entities and demonstration of their compliance with Section 18003(d), such as any use of
     funds addressing the digital divide, including securing access to home-based connectivity and
     remote-use devices, related issues in supporting remote learning for all students, including
     disadvantaged populations.

  10. The SEA will submit to the Department, within 60 days of receiving ESSER funds, a report that
      will include:
          x A budget for the SEA’s reserve that includes information about the up to 1/2 of 1 percent
              of the SEA’s total grant for administrative costs and the uses of funds for emergency
              needs to address issues related to COVID-19; and
          x An Internal Control and Subrecipient Monitoring Plan to ensure that funds are used for
              allowable purposes in accordance with cash management principles.

  11. The SEA will ensure that every recipient and subrecipient of ESSER funds will cooperate with
      any examination of records with respect to such funds by making records available for
      inspection, production, and examination, and authorized individuals available for interview and
      examination, upon the request of (i) the Department and/or its Inspector General; or (ii) any
      other federal agency, commission, or department in the lawful exercise of its jurisdiction and
      authority.

  12. The SEA will return to the Secretary any funds received under the ESSER Fund that the SEA
      does not award within 1 year of receiving such funds.

     Chief State School Officer or Authorized Representative: Pedro A. Rivera



Signature:                                            Date: May 4, 2020




                                                  3
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 252 of 355




PART C: USES OF ELEMENTARY AND SECONDARY
SCHOOL EMERGENCY RELIEF FUNDS

Section 18003 of Division B of the CARES Act provides in relevant part that grants awarded
under the Elementary and Secondary School Emergency Relief Fund be used to support the
ability of local educational agencies (LEAs) to continue to provide educational services to
their students. The Department requests the following:

1. Information that the SEA may request LEAs to include in their subgrant applications
   to the SEA. For example, an SEA might propose to include the following in
   developing its subgrant application:
       x How the LEA will determine its most important educational needs as a result of
           COVID- 19.
       x The LEA’s proposed timeline for providing services and assistance to students
           and staff in both public and non-public schools.
       x The extent to which the LEA intends to use ESSER funds to promote remote learning.
       x How the LEA intends to assess and address student learning gaps resulting
           from the disruption in educational services.
   The above considerations are in addition to the application information requirements
   from sections 442 and 427 of the General Education Provisions Act (GEPA) (20 U.S.C.
   § 1232e and § 1228a).

   Pennsylvania will finalize a streamlined CARES subgrant application in consultation with key
   stakeholders, including its State Board of Education, statewide education organizations, the state’s
   Title I Committee of Practitioners, and representatives of a purposeful sample of local education
   agencies. The application will require LEAs to describe procedures for evaluating local COVID-
   19 impacts in relation to education programming and delivery. Areas of emphasis may include:
   x Documenting learning loss associated with extended school closure;
   x Outlining the development of local continuity of education plans over the course of emergency
       response efforts; and
   x Detailing supports for vulnerable student populations and families.

   LEAs will be asked to identify a core set of strategies that can guide local investment of CARES
   funding, associated with short-range (i.e., remainder of the 2019-20 school year) and long-range
   (2020-21 and 2021-22 school years) time horizons.

   These strategies may entail the establishment, scale-up, refinement, or evaluation of remote
   learning, as well as strategies for school-based teaching and learning responsive to conditions
   related to the pandemic. LEAs will be asked to outline how limited, one-time CARES funding
   may support these initiatives and how CARES funding might interact with other federal funding,
   including enhanced Title IV flexibility, to ensure strategic and sustainable use of one-time funds.




                                                 4
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 253 of 355



   Subgrant applications will require LEAs to identify specific plans, measures, and longer-term
   evaluative strategies concerning student learning gaps—as well as opportunity to learn factors—
   stemming from COVID-19.

   Finally, Pennsylvania will secure assurances that LEAs will comply with all applicable federal
   requirements, including equitable services provisions, allowable uses of funds, reporting, fiscal
   management, and recordkeeping requirements.



2. The extent to which the SEA intends to use any portion of its SEA reserve (up to 10
   percent of its ESSER Fund award) to support:
       x Technological capacity and access – including hardware and software,
          connectivity, and instructional expertise – to support remote learning. If so,
          please describe the strategies the SEA intends to use to serve disadvantaged
          populations listed in Sec. 18003(d)(4) of the CARES Act; and
       x remote learning by developing new informational and academic resources and
          expanding awareness of, and access to, best practices and innovations in remote
          learning and support for students, families, and educators.

   Pennsylvania plans to utilize its SEA reserve (10 percent, inclusive of 0.5 percent for
   SEA administration) to support initiatives, including remote learning, that can be
   designed, implemented, and resourced with greater economy of scale at the state level
   than would be possible or practical for LEAs to pursue individually.

   It is important to note that Pennsylvania uses remote learning to describe a range of
   modalities that connect educators, students, and high-quality instruction outside the
   traditional school building. This may involve distance learning via large-scale or
   nationally sourced platforms, locally constructed virtual systems, partnerships between
   institutions of higher education and LEAs, public broadcast systems, enhanced educator
   and family engagement, and other means. A broadened definition of remote learning
   honors Pennsylvania’s strong tradition of local control, reflects the diversity of the state’s
   education landscape, and acknowledges the need for a mix of appropriate delivery
   methods in the context of long-term school closures.

   More specifically, Pennsylvania’s reservation plans include:
   x Expanding access to equitable statewide online blended, and offline learning
     platforms, with particular attention to access for students with disabilities, English
     learners, students in concentrated poverty, and other at-risk student populations;
   x Strengthening support and accountability for full-time virtual schools while building
     local capacity to design, deliver, and evaluate the efficacy of online and blended
     learning;
   x Supporting intensive teacher and school leader professional development on remote
     delivery and pedagogy;
   x Providing direct resources and technical assistance to close learning and non-
     academic gaps stemming from extended school closures;

                                                  5
    Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 254 of 355




x   Providing direct resources and technical assistance on mental health and trauma-
    informed practices, including those with demonstrated efficacy in distance learning
    settings;
x   Identifying and implementing practices that foster remote collaboration among core
    content teachers and teachers of students with disabilities and English learners;
x   Supporting partnerships between LEAs and IHEs to ensure an explicit focus on
    remote learning in preservice student teaching experiences; and
x   Recognizing the role of parents in supporting remote learning through focused family
    engagement strategies.




                                            6
          Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 255 of 355


  PART D: OTHER ASSURANCES AND CERTIFICATIONS
  The Pennsylvania Department of Education and Secretary Pedro A. Rivera assure or certify
  the following:
  1. The SEA will comply with all applicable assurances in OMB Standard Forms 424B and D
     (Assurances for Non-Construction and Construction Programs), including the assurances
     relating to the legal authority to apply for assistance; access to records; conflict of interest; merit
     systems; nondiscrimination; Hatch Act provisions; labor standards; flood hazards; historic
     preservation; protection of human subjects; animal welfare; lead-based paint; Single Audit Act;
     and the general agreement to comply with all applicable Federal laws, executive orders and
     regulations.
  2. With respect to the certification regarding lobbying in Department Form 80-0013, no Federal
     appropriated funds have been paid or will be paid to any person for influencing or attempting to
     influence an officer or employee of any agency, a Member of Congress, an officer or employee
     of Congress, or an employee of a Member of Congress in connection with the making or
     renewal of Federal grants under this program; the SEA will complete and submit Standard
     Form-LLL, “Disclosure Form to Report Lobbying,” when required (34 C.F.R. Part 82,
     Appendix B); and the SEA will require the full certification, as set forth in 34 C.F.R. Part 82,
     Appendix A, in the award documents for all subawards at all tiers.
  3. Any LEA receiving funding under this program will have on file with the SEA a set of
     assurances that meets the requirements of section 442 of the General Education Provisions Act
     (GEPA) (20 U.S.C. 1232e).
  4. To the extent applicable, an LEA will include in its local application a description of how the
     LEA will comply with the requirements of section 427 of GEPA (20 U.S.C. 1228a). The
     description must include information on the steps the LEA proposes to take to permit students,
     teachers, and other program beneficiaries to overcome barriers (including barriers based on
     gender, race, color, national origin, disability, and age) that impede equal access to, or
     participation in, the program.
  5. The SEA will comply with the Uniform Administrative Requirements, Cost Principles, and
     Audit Requirements for Federal Awards (Uniform Guidance) requirements in Subpart D—Post
     Federal Award Requirements (2 CFR §§200.300-345) and Subpart E—Cost Principles (2 CFR
     §§200.400-475) to ensure that LEAs, including charter schools that are LEAs, are using ESSER
     funds for purposes that are reasonable, necessary, and allocable under the CARES Act.
  6. The SEA and other entities will comply with the provisions of all applicable acts, regulations
     and assurances; the following provisions of Education Department General Administrative
     Regulations (EDGAR) 34 CFR parts 76, 77, 81, 82, 84, 97, 98, and 99; the OMB Guidelines to
     Agencies on Governmentwide Debarment and Suspension (Nonprocurement) in 2 CFR part
     180, as adopted and amended as regulations of the Department in 2 CFR part 3485; and the
     Uniform Guidance in 2 CFR part 200, as adopted and amended as regulations of the Department
     in 2 CFR part 3474.
     Chief State School Officer or Authorized Representative: Pedro A. Rivera



Signature:                                               Date: May 4, 2020

                                                     7
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 256 of 355


Appendix A: Relevant Excerpts from Title VIII of Division B of the CARES
Act, the Emergency Appropriations for Coronavirus Health Response and
Agency Operations
DEPARTMENT OF EDUCATION
EDUCATION STABILIZATION FUND
For an additional amount for ‘‘Education Stabilization Fund’’, $30,750,000,000, to remain available
through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or
internationally: Provided, That such amount is designated by the Congress as being for an
emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency
Deficit Control Act of 1985.

GENERAL PROVISIONS
EDUCATION STABILIZATION FUND
SEC. 18001. (a) ALLOCATIONS.—From the amount made available under this heading in this Act
to carry out the Education Stabilization Fund, the Secretary shall first allocate—
(1) not more than 1/2 of 1 percent to the outlying areas on the basis of their respective needs, as
determined by the Secretary, in consultation with the Secretary of the Interior;
(2) one-half of 1 percent for the Secretary of Interior, in consultation with the Secretary of
Education, for programs operated or funded by the Bureau of Indian Education; and
(3) 1 percent for grants to States with the highest coronavirus burden to support activities under this
heading in this Act, for which the Secretary shall issue a notice inviting applications not later than
30 days of enactment of this Act and approve or deny applications not later than 30 days after
receipt.
(b) RESERVATIONS.—After carrying out subsection (a), the Secretary shall reserve the remaining
funds made available as follows:
(1) 9.8 percent to carry out section 18002 of this title.
(2) 43.9 percent to carry out section 18003 of this title.
(3) 46.3 percent to carry out section 18004 of this title.

ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF FUND
SEC. 18003. (a) GRANTS.—From funds reserved under section 18001(b)(2) of this title, the
Secretary shall make elementary and secondary school emergency relief grants to each State
educational agency with an approved application. The Secretary shall issue a notice inviting
applications not later than 30 days of enactment of this Act and approve or deny applications not
later than 30 days after receipt.
(b) ALLOCATIONS TO STATES.—The amount of each grant under subsection (a) shall be
allocated by the Secretary to each State in the same proportion as each State received under part A
of title I of the ESEA of 1965 in the most recent fiscal year.
(c) SUBGRANTS TO LOCAL EDUCATIONAL AGENCIES.—Each State shall allocate not less
than 90 percent of the grant funds awarded to the State under this section as subgrants to local
educational agencies (including charter schools that are local educational agencies) in the State in
proportion to the amount of funds such local educational agencies and charter schools that are local
educational agencies received under part A of title I of the ESEA of 1965
in the most recent fiscal year.
(d) USES OF FUNDS.—A local educational agency that receives funds under this title may use the
funds for any of the following:


                                                  8
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 257 of 355


(1) Any activity authorized by the ESEA of 1965, including the Native Hawaiian Education Act and
the Alaska Native Educational Equity, Support, and Assistance Act (20 U.S.C. 6301 et seq.), the
Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) (‘‘IDEA’’), the Adult
Education and Family Literacy Act (20 U.S.C. 1400 et seq.), the Carl D. Perkins Career and
Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) (‘‘the Perkins Act’’), or subtitle B of title
VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.).
(2) Coordination of preparedness and response efforts of local educational agencies with State,
local, Tribal, and territorial public health departments, and other relevant agencies,
to improve coordinated responses among such entities to prevent, prepare for, and respond to
coronavirus.
(3) Providing principals and others school leaders with the resources necessary to address the needs
of their individual schools.
(4) Activities to address the unique needs of low-income children or students, children with
disabilities, English learners, racial and ethnic minorities, students experiencing homelessness, and
foster care youth, including how outreach and service delivery will meet the needs of each
population.
(5) Developing and implementing procedures and systems to improve the preparedness and
response efforts of local educational agencies.
(6) Training and professional development for staff of the local educational agency on sanitation
and minimizing the spread of infectious diseases.
(7) Purchasing supplies to sanitize and clean the facilities of a local educational agency, including
buildings operated by such agency.
(8) Planning for and coordinating during long-term closures, including for how to provide meals to
eligible students, how to provide technology for online learning to all students,
how to provide guidance for carrying out requirements under the Individuals with Disabilities
Education Act (20 U.S.C. 1401 et seq.) and how to ensure other educational services can continue
to be provided consistent with all Federal, State, and local requirements.
(9) Purchasing educational technology (including hardware, software, and connectivity) for students
who are served by the local educational agency that aids in regular and substantive
educational interaction between students and their classroom instructors, including low-income
students and students with disabilities, which may include assistive technology
or adaptive equipment.
(10) Providing mental health services and supports.
(11) Planning and implementing activities related to summer learning and supplemental afterschool
programs, including providing classroom instruction or online learning
during the summer months and addressing the needs of low-income students, students with
disabilities, English learners, migrant students, students experiencing homelessness, and
children in foster care.
(12) Other activities that are necessary to maintain the operation of and continuity of services in
local educational agencies and continuing to employ existing staff of the local educational agency.
(e) STATE FUNDING.—With funds not otherwise allocated under subsection (c), a State may
reserve not more than 1/2 of 1 percent for administrative costs and the remainder for emergency
needs as determined by the state educational agency to address issues responding to coronavirus,
which may be addressed through the use of grants or contracts.
(f) REALLOCATION.—A State shall return to the Secretary any
funds received under this section that the State does not award within 1 year of receiving such funds
and the Secretary shall reallocate such funds to the remaining States in accordance with
subsection (b).

                                                 9
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 258 of 355


ASSISTANCE TO NON-PUBLIC SCHOOLS
SEC. 18005. (a) IN GENERAL.—A local educational agency receiving funds under sections 18002
or 18003 of this title shall provide equitable services in the same manner as provided under section
1117 of the ESEA of 1965 to students and teachers in non-public schools, as determined in
consultation with representatives of non-public schools.
(b) PUBLIC CONTROL OF FUNDS.—The control of funds for the services and assistance
provided to a non-public school under subsection (a), and title to materials, equipment, and property
purchased with such funds, shall be in a public agency, and a public agency shall administer such
funds, materials, equipment, and property and shall provide such services (or may contract for the
provision of such services with a public or private entity).
CONTINUED PAYMENT TO EMPLOYEES
SEC. 18006. A local educational agency, State, institution of higher education, or other entity that
receives funds under ‘‘Education Stabilization Fund’’, shall to the greatest extent practicable,
continue to pay its employees and contractors during the period of any disruptions or closures
related to coronavirus.
DEFINITIONS
SEC. 18007. Except as otherwise provided in sections 18001– 18006 of this title, as used in such
sections—
(1) the terms ‘‘elementary education’’ and ‘‘secondary education’’ have the meaning given such
terms under State law;
(2) the term ‘‘institution of higher education’’ has the meaning given such term in title I of the
Higher Education Act of 1965 (20 U.S.C. 1001 et seq.);
(3) the term ‘‘Secretary’’ means the Secretary of Education;
(4) the term ‘‘State’’ means each of the 50 States, the District of Columbia, and the Commonwealth
of Puerto Rico;
(5) the term ‘‘cost of attendance’’ has the meaning given such term in section 472 of the Higher
Education Act of 1965.
(6) the term ‘‘Non-public school’’ means a non-public elementary and secondary school that (A) is
accredited, licensed, or otherwise operates in accordance with State law; and
(B) was in existence prior to the date of the qualifying emergency for which grants are awarded
under this section;
(7) the term ‘‘public school’’ means a public elementary or secondary school; and
(8) any other term used that is defined in section 8101 of the Elementary and Secondary Education
Act of 1965 (20 U.S.C. 7801) shall have the meaning given the term in such
section.
MAINTENANCE OF EFFORT
SEC. 18008. (a) A State’s application for funds to carry out sections 18002 or 18003 of this title
shall include assurances that the State will maintain support for elementary and secondary
education, and State support for higher education (which shall include State funding to institutions
of higher education and state need based financial aid, and shall not include support for capital
projects or for research and development or tuition and fees paid by students) in fiscal years 2020
and 2021 at least at the levels of such support that is the average of such State’s support for
elementary and secondary education and for higher education provided in the 3 fiscal years
preceding the date of enactment of this Act.
(b) The secretary may waive the requirement in subsection (a) for the purpose of relieving fiscal
burdens on States that have experienced a precipitous decline in financial resources.

                                                  10
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 259 of 355


REPORTING ON USE OF FUNDS SEC. 15011.
(a) In this section—
(1) the terms ‘‘agency’’, ‘‘appropriate congressional committees’’, ‘‘Committee’’, ‘‘covered
funds’’, and ‘‘Coronavirus response’’ have the meanings given those terms in section 15010;
(2) the term ‘‘covered recipient’’ (A) means any entity that receives large covered funds; and (B)
includes any State, the District of Columbia, and any territory or possession of the United States;
and
(3) the term ‘‘large covered funds’’ means covered funds that amount to more than $150,000.
…
(b)(2) Not later than 10 days after the end of each calendar quarter, each covered recipient shall
submit to the agency and the Committee a report that contains—
(A) the total amount of large covered funds received from the agency;
(B) the amount of large covered funds received that were expended or obligated for each project or
activity;
(C) a detailed list of all projects or activities for which large covered funds were expended or
obligated, including—
(i) the name of the project or activity;
(ii) a description of the project or activity; and
(iii) the estimated number of jobs created or retained by the project or activity, where applicable;
and
(D) detailed information on any level of subcontracts or subgrants awarded by the covered recipient
or its subcontractors or subgrantees, to include the data elements required to comply with the
Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) allowing
aggregate reporting on awards below $50,000 or to individuals, as prescribed by the Director of the
Office of Management and Budget.
(3) Not later than 30 days after the end of each calendar quarter, the Committee, in consultation
with the agency that made large covered funds available to any covered recipient shall make the
information in reports submitted under paragraph (2) publicly available by posting the information
on the website established under section 15010(g).
(4)(A) Each agency, in coordination with the Committee and the Director of the Office of
Management and Budget shall provide user-friendly means for covered recipients to meet
requirements of this subsection.
(B) Federal agencies may use existing mechanisms to ensure that information under this subsection
is reported accurately.
(c)(1) The Director of the Office of Management and Budget, in consultation with the Secretary of
the Treasury, the Administrator of the Small Business Administration, and the Chairperson of the
Council of Economic Advisors, shall submit to the appropriate congressional committees and
publicly release on the website established under section 15010(g) quarterly reports that detail the
impact of programs funded through large covered funds on employment, estimated economic
growth, and other key economic indicators, including information about impacted industries.
(2)(A) The first report submitted under paragraph (1) shall be submitted not later than 45 days after
the end of the first full quarter following the date of enactment of this Act.
(B) The last report required to be submitted under paragraph (1) shall apply to the quarter in which
the Committee terminates.




                                                 11
                Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 260 of 355


  APPENDIX B: STATE ALLOCATION TABLE
  Elementary and Secondary School Emergency Relief Fund
                                                                                                                                            Maximum for
                                              STATE                        Minimum LEA                        Maximum SEA                            SEA
STATE                                       TOTAL                            Distribution1                       Reservation               Administration2
TOTAL                                  13,229,265,000                      11,906,338,500                      1,322,926,500                  66,146,325

ALABAMA                                    216,947,540                           195,252,786                         21,694,754                      1,084,738
ALASKA                                      38,407,914                            34,567,123                          3,840,791                        192,040
ARIZONA                                    277,422,944                           249,680,650                         27,742,294                      1,387,115
ARKANSAS                                   128,758,638                           115,882,774                         12,875,864                        643,793
CALIFORNIA                               1,647,306,127                         1,482,575,514                        164,730,613                      8,236,531
COLORADO                                   120,993,782                           108,894,404                         12,099,378                        604,969
CONNECTICUT                                111,068,059                            99,961,253                         11,106,806                        555,340
DELAWARE                                    43,492,753                            39,143,478                          4,349,275                        217,464
DISTRICT OF
                                             42,006,354                            37,805,719                          4,200,635                       210,032
COLUMBIA
FLORIDA                                    770,247,851                            693,223,066                        77,024,785                      3,851,239
GEORGIA                                    457,169,852                            411,452,867                        45,716,985                      2,285,849
HAWAII                                      43,385,229                             39,046,706                         4,338,523                        216,926
IDAHO                                       47,854,695                             43,069,226                         4,785,470                        239,273
ILLINOIS                                   569,467,218                            512,520,496                        56,946,722                      2,847,336
INDIANA                                    214,472,770                            193,025,493                        21,447,277                      1,072,364
IOWA                                        71,625,561                             64,463,005                         7,162,556                        358,128
KANSAS                                      84,529,061                             76,076,155                         8,452,906                        422,645
KENTUCKY                                   193,186,874                            173,868,187                        19,318,687                        965,934
LOUISIANA                                  286,980,175                            258,282,158                        28,698,018                      1,434,901
MAINE                                       43,793,319                             39,413,987                         4,379,332                        218,967
MARYLAND                                   207,834,058                            187,050,652                        20,783,406                      1,039,170
MASSACHUSETTS                              214,894,317                            193,404,885                        21,489,432                      1,074,472
MICHIGAN                                   389,796,984                            350,817,286                        38,979,698                      1,948,985
MINNESOTA                                  140,137,253                            126,123,528                        14,013,725                        700,686
MISSISSIPPI                                169,883,002                            152,894,702                        16,988,300                        849,415
MISSOURI                                   208,443,300                            187,598,970                        20,844,330                      1,042,217
MONTANA                                     41,295,230                             37,165,707                         4,129,523                        206,476
NEBRASKA                                    65,085,085                             58,576,577                         6,508,509                        325,425
NEVADA                                     117,185,045                            105,466,541                        11,718,505                        585,925
NEW HAMPSHIRE                               37,641,372                             33,877,235                         3,764,137                        188,207
NEW JERSEY                                 310,371,213                            279,334,092                        31,037,121                      1,551,856
NEW MEXICO                                 108,574,786                             97,717,307                        10,857,479                        542,874
NEW YORK                                 1,037,045,603                            933,341,043                       103,704,560                      5,185,228
NORTH CAROLINA                             396,311,607                            356,680,446                        39,631,161                      1,981,558
NORTH DAKOTA                                33,297,699                             29,967,929                         3,329,770                        166,489
OHIO                                       489,205,200                            440,284,680                        48,920,520                      2,446,026
OKLAHOMA                                   160,950,476                            144,855,428                        16,095,048                        804,752


  1
      The totals in the Minimum LEA Distribution, Maximum SEA Reservation, and Maximum for SEA Administration columns have been rounded to the
      nearest whole dollar.
  2
      With the funds not subgranted to LEAs, the SEA may reserve up to an amount equal to ½ of 1 percent of the total allocation for administrative costs.
                                                                             12
                Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 261 of 355


                                                                                                                                            Maximum for
                                               STATE                       Minimum LEA                        Maximum SEA                            SEA
STATE                                        TOTAL                          Distribution3                       Reservation                Administration4
OREGON                                     121,099,019                           108,989,117                         12,109,902                        605,495
PENNSYLVANIA                               523,807,198                           471,426,478                         52,380,720                      2,619,036
RHODE ISLAND                                46,350,444                            41,715,400                          4,635,044                        231,752
SOUTH CAROLINA                             216,311,158                           194,680,042                         21,631,116                      1,081,556
SOUTH DAKOTA                                41,295,230                            37,165,707                          4,129,523                        206,476
TENNESSEE                                  259,891,154                           233,902,039                         25,989,115                      1,299,456
TEXAS                                    1,285,886,064                         1,157,297,458                        128,588,606                      6,429,430
UTAH                                        67,821,787                            61,039,608                          6,782,179                        339,109
VERMONT                                     31,148,360                            28,033,524                          3,114,836                        155,742
VIRGINIA                                   238,599,192                           214,739,273                         23,859,919                      1,192,996
WASHINGTON                                 216,892,447                           195,203,202                         21,689,245                      1,084,462
WEST VIRGINIA                               86,640,471                            77,976,424                          8,664,047                        433,202
WISCONSIN                                  174,777,774                           157,299,997                         17,477,777                        873,889
WYOMING                                     32,562,651                            29,306,386                          3,256,265                        162,813
PUERTO RICO                                349,113,105                           314,201,795                         34,911,311                      1,745,566




  3
      The totals in the Minimum LEA Distribution, Maximum SEA Reservation, and Maximum for SEA Administration columns have been rounded to the
      nearest whole dollar.
  4
      With the funds not subgranted to LEAs, the SEA may reserve up to an amount equal to ½ of 1 percent of the total allocation for administrative costs.
                                                                             12
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 262 of 355




    EXHIBIT B
      Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 263 of 355




May 7, 2020

The Honorable Frank T. Brogan
Assistant Secretary for Elementary and Secondary Education
Office of Elementary and Secondary Education
U.S. Department of Education
400 Maryland Avenue, SW
Washington, DC 20202

Dear Assistant Secretary Brogan:

Thank you for your leadership in ensuring timely, clear communication from the U.S.
Department of Education (USDE) as states respond to the immediate effects of the COVID-
19 pandemic, implement state-level waivers granted by your agency, and work to administer
emergency funding under the Coronavirus Aid, Relief, and Economic Security (CARES)
Act.

As Pennsylvania’s CARES planning unfolds, I am seeking clarification concerning USDE’s
“Providing Equitable Services to Students and Teachers under the Coronavirus Aid, Relief,
and Economic Security (CARES) Act Programs” document issued April 30, 2020. While I
understand that this guidance does not have the force and effect of law, the document has
created confusion as Pennsylvania works to ensure timely allocation of CARES Act funds.

Under the CARES Act statute and USDE’s longstanding interpretation of equitable
participation, local education agency (LEA) reservations for services to nonpublic schools
are based on the number of low-income children in each participating non-public school in
the LEA. USDE’s guidance, suggesting that LEAs should instead base these calculations on
the total number of nonpublic students, is inconsistent with the CARES statute; the fiscal
year 2019 Title I-A administration that serves as the basis of CARES Act allocations; and,
crucially, our shared goal of ensuring that limited, one-time, emergency funding reaches our
most vulnerable students, wherever they attend school.

Initial analysis by the Pennsylvania Department of Education over the past 24 hours, using
data derived from approximately 45 percent of the commonwealth’s school districts,
indicates that USDE’s April 30 guidance would roughly double Equitable Services
reservations, compared with the statutorily defined calculation. These sharply increased
reservations would impact districts of every type—large urban, small urban, suburban, and
rural; please see below for a sampling of these impacts.
      Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 264 of 355




 School districts                                 Increase in support flowing from most
                                                  disadvantaged to more advantaged
                                                  students
 Large Urban
 Philadelphia                                     53%
 Pittsburgh                                       124%
 Small Urban
 Altoona                                          605%
 Erie City                                        104%
 Greater Johnstown                                110%
 Scranton                                         797%
 Williamsport Area                                564%
 York City                                        354%
 Suburban
 Bristol Borough                                  2324%
 Manheim Township                                 1617%
 Rose Tree Media                                  4634%
 Upper Darby                                      1104%
 York Suburban                                    4084%
 Rural
 Blue Ridge                                       3873%
 Clarion Area                                     735%
 Mifflin County                                   335%
 Northeast Bradford                               932%
 Warren County                                    248%

These outcomes, observed in districts and communities of every type, are clearly inequitable.
Accordingly, I urge USDE to clarify the April 30 guidance, outline data elements and procedures
for calculating equitable services consistent with the CARES Act, and encourage LEAs to use
the percentage of FY 2019 Title I funds set aside for equitable services and apply that percentage
to ESSER allocations and any GEER funds. This approach will ensure that critical CARES
support is provided in a consistent, transparent, and equitable manner.


Sincerely,




Pedro A. Rivera
Secretary of Education



cc: Council of Chief State School Officers
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 265 of 355




  EXHIBIT 11
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 266 of 355



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   STATE OF MICHIGAN, STATE OF                          Civil Case No. 3:20-cv-04478-SK
     CALIFORNIA, et al.,
15
                                            Plaintiffs,
16                                                        DECLARATION OF BENJAMIN R.
                    v.                                    JONES
17

18   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
19   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
20
                                          Defendants.
21

22

23

24

25

26
27

28
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 267 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 268 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 269 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 270 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 271 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 272 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 273 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 274 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 275 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 276 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 277 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 278 of 355




   EXHIBIT A
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 279 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 280 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 281 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 282 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 283 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 284 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 285 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 286 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 287 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 288 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 289 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 290 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 291 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 292 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 293 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 294 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 295 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 296 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 297 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 298 of 355




  EXHIBIT 12
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 299 of 355



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   STATE OF MICHIGAN, STATE OF                          Civil Case No. 3:20-cv-04478-SK
     CALIFORNIA, et al.,
15
                                            Plaintiffs,
16                                                        DECLARATION OF DR. JANICE K.
                    v.                                    JACKSON
17

18   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
19   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
20
                                          Defendants.
21

22

23

24

25

26
27

28
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 300 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 301 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 302 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 303 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 304 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 305 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 306 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 307 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 308 of 355




   EXHIBIT A
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 309 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 310 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 311 of 355




  EXHIBIT 13
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 312 of 355



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   STATE OF MICHIGAN, STATE OF                          Civil Case No. 3:20-cv-04478-SK
     CALIFORNIA, et al.,
15
                                            Plaintiffs,
16                                                        DECLARATION OF ERIC S. GORDON
                    v.
17

18   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
19   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
20
                                          Defendants.
21

22

23

24

25

26
27

28
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 313 of 355



 1                              DECLARATION OF ERIC S. GORDON
 2   I, Eric S. Gordon, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and
 3   correct:
             1.     I am the Chief Executive Officer of the Cleveland Municipal School District (CMSD)
 4

 5   located in Cleveland, Ohio. CMSD is the school district operated and maintained by the Cleveland

 6   Municipal School District Board of Education. My educational background includes a Bachelor’s of

 7   Science in Secondary Mathematics and a Master’s Degree in Education Administration and
 8
     Supervision, both from Bowling Green State University. I have been employed as CEO since June
 9
     2011. In my role as CEO, I have led development of the Cleveland Plan, a collaborative process that
10
     has transformed public education in the City of Cleveland. I have also been active nationally in the
11
     implementation of the Common Core State Standards curriculum and in the implementation of Social
12

13   and Emotional Learning Standards for children.

14
             2.     As CEO, I am responsible for overseeing all aspects of District operations,
15
     including curriculum, employment, facilities and budgeting.
16
             3.     I submit this Declaration in support of CMSD’s litigation against Elisabeth D.
17
     DeVos, in her official capacity as Secretary of Education, and the United States Department of
18
     Education (the “Department”) regarding the recently issued Rule entitled Providing Equitable
19
     Services to Students and Teachers in Non-public Schools, 85 Fed. Reg. 39,479 (July 1, 2020) (the
20
     “Equitable Services Rule” or the “Rule”). I have compiled the information in the statements set
21
     forth below through personal knowledge, through CMSD personnel who have assisted me in
22
     gathering this information from our institution, and on the basis of documents that have been
23
     provided to and/or reviewed by me. I have also familiarized myself with the Rule in order to
24
     understand its immediate impact on CMSD and public schools in Ohio.
25
            Background about CMSD’s Work in Education and State’s Education Programs
26
             4.     CMSD is the second largest school district in Ohio. For many years, CMSD has
27
     faced a variety of challenges relating to its operations, finances, academics, and enrollment,
28
                                                        1

                                 Declaration of Eric S. Gordon (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 314 of 355



 1   among other things. While other Ohio school districts may face similar challenges, the
 2   persistence of the problems at CMSD is exceptional and unique. Accordingly, over the past 15
 3   years, CMSD has engaged in a comprehensive effort to confront these and other systemic
 4   challenges and improve the quality of educational opportunities available to all of our students.
 5   In 2006 and 2007, the District adopted and began implementing a Portfolio School Strategy for
 6   testing new models of education in a small number of schools to demonstrate that high quality
 7   schools in Cleveland could attract and retain students. Among other things, these test schools
 8   were provided increased autonomy in exchange for local accountability. In 2010, the District
 9   adopted and began implementing its Academic Transformation Plan, a comprehensive approach
10   to central office redesign and school-by-school improvement. Increased autonomy and
11   accountability for individual schools was likewise a focus of the Academic Transformation Plan.
12             5.   The barriers to transformative change remained substantial, and could not be
13   surmounted by the District acting on its own. Many were a function of statutory or decisional
14   law; others collective bargaining agreements; and others longstanding practices and customs. I
15   therefore began working with others on the development of a statutory plan to update, modernize,
16   streamline and create flexibility within the statutory law applicable to CMSD. Among other
17   things, our work focused on identifying outdated, inefficient and burdensome practices that
18   continued to stand as a barrier to change. We then brought in and worked with the various
19   stakeholders to create, and achieve consensus with respect to, more efficient and up-to date
20   alternatives specifically tailored to meet CMSD’s unique needs. These efforts ultimately led to
21   the drafting and enactment of The Cleveland Plan for Transforming Schools (the “Cleveland
22   Plan”).
23             6.   In 2013, the District was faced with the prospect of being taken over by the State
24   because of low student achievement. Following the passage of the Cleveland Plan, CMSD
25   requested a waiver of the establishment of an academic distress commission, which would have
26   restructured the District and put all District operations under State control. The Ohio Department
27   of Education (“ODE”) granted CMSD’s request for a waiver based on the Cleveland Plan, stating
28   that because the Cleveland Plan was a coordinated effort to improve student achievement, the
                                                        2

                                 Declaration of Eric S. Gordon (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 315 of 355



 1   appointment of an academic distress commission would be duplicative and could interfere with
 2   the Cleveland Plan.
 3          7.      Ohio school districts are funded primarily through local property taxes and state
 4   support. In Fiscal Year 2020, CMSD budgeted for $425.7 million in local support, $541.2 million in
 5   state support, and $113.2 million in federal support. CMSD did not realize these full revenues due to
 6   the COVID-19 pandemic.
 7          8.      CMSD comprises 103 public schools and serves approximately 37,700 K-12
 8   students. All of CMSD’s students are considered economically disadvantaged.
 9          9.      All of CMSD’s 103 schools receive Title I funding.
10          10.     In addition, 35 private schools within Cleveland’s city limits qualify for Title I
11   equitable services funds, and 31 participate. Fifty-one private schools outside the city’s limits
12   qualify through CMSD, and 23 of those participate.
13                       Effects of the COVID-19 Pandemic on Education in Ohio
14          11.     The COVID-19 pandemic has drastically impacted K-12 education in Ohio.
15          12.     The largest category of the CMSD’s funding is Foundation Funding, which CMSD
16   receives from the State of Ohio. Faced with deep budgetary cuts because of the economic impact
17   of the COVID-19 pandemic, Ohio reduced CMSD’s Foundation Funding in Fiscal Year 2020 by
18   more than $5.6 million. CMSD will experience similar cuts in Fiscal Year 2021 and also
19   anticipates a drop in local property tax collections.
20          13.     COVID-19 also had substantial non-economic impacts on school districts in Ohio.
21   The Governor ordered all schools to close effective March 17, and most districts transitioned to
22   online learning. Given CMSD’s student population, CMSD had to take additional steps and incur
23   additional expenses to ensure all students had access to the technology necessary to participate in
24   remote learning. CMSD also had to devote substantial resources to converting its free breakfast
25   and lunch program to a takeout/delivery model, as 100 percent of CMSD students qualify for free
26   or reduced meals at school.
27                      CARES Act Funds Received by CMSD for K-12 Education
28      A. Elementary and Secondary School Emergency Relief (ESSER) Funds
                                                          3

                                   Declaration of Eric S. Gordon (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 316 of 355



 1          14.    In order to receive the ESSER funds designated for Ohio and as required by the
 2   Department, ODE executed a Certification and Agreement form and submitted it to the
 3   Department on May 5, 2020. 1 A true and correct copy of the Certification and Agreement
 4   completed by ODE and submitted to the Department is attached hereto as Exhibit A.
 5          15.    Within this Certification and Agreement, ODE agreed to the following terms:
 6                 I acknowledge and agree that the failure to comply with all Assurances and
                   Certifications in this Agreement, all relevant provisions and requirements of
 7                 the CARES Act, Pub. L. No. 116-136 (March 27, 2020), or any other
                   applicable law or regulation may result in liability under the False Claims Act,
 8                 31 U.S.C. § 3729, et seq.; OMB Guidelines to Agencies on Governmentwide
                   Debarment and Suspension (Nonprocurement) in 2 CFR part 180, as adopted
 9                 and amended as regulations of the Department in 2 CFR part 3485; and 18
                   USC § 1001, as appropriate.
10
                   ...
11
                   4. LEAs receiving ESSER funds will provide equitable services to students
12                 and teachers in non-public schools as required under 18005 of Division B
                   of the CARES Act.
13
                   ...
14
                   5. LEA receiving ESSER funds will provide equitable services to students
15                 and teachers in non-public schools located within the LEA in the same
                   manner as provided under section 1117 of the ESEA, as determined
16                 through timely and meaningful consultation with representatives of non-
                   public schools.
17
                   [Ex. A at pp. 1-2.]
18

19          16.    At the time that ODE executed the Certification and Agreement form, the
20   Department had not yet published its Guidance Document or the Rule. Accordingly, ODE and
21   CMSD were unaware that the Department would subsequently issue rules to change the required
22   proportional share calculation for equitable services required under the CARES Act and the
23   private school students eligible to receive equitable services under the CARES Act.
24          17.    ODE distributed $31.2 million from the ESSER Fund received from the
25   Department to CMSD on May 26, 2020.
26
            1
               U.S. Dep’t of Educ., Certification and Agreement for Funding under the Education
27   Stabilization Fund Program Elementary and Secondary School Emergency Relief Fund (ESSER
     Fund), CFDA Number 84.425D, April 24, 2020, available at
28   https://oese.ed.gov/files/2020/04/ESSERF-Certification-and-Agreement-2.pdf.
                                                      4

                                Declaration of Eric S. Gordon (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 317 of 355



 1          18.     Using the proportional share calculation set forth in Section 1117 of the
 2   Elementary and Secondary Education Act (ESEA), CMSD would reserve $26.9 million in
 3   ESSER funds to provide equitable services to private school students.
 4          19.     However, using the proportional share calculation set forth in the Department’s
 5   Guidance Document and in Option #2 in the Rule, CMSD would reserve $26.1 million in ESSER
 6   funds to provide equitable services to private school students. Thus, under the Department’s
 7   preferred proportional share calculation, private school students in Cleveland would have access
 8   to an additional $822,045, and public schools would lose this same amount of funds.
 9      B. Governor’s Emergency Education Relief (GEER) Funds
10          20.     Ohio received $104.9 million from the GEER Fund.
11          21.     The Ohio Governor’s Office is responsible for distributing the GEER funds,
12   working in collaboration with ODE.
13          22.     CMSD has not yet received any GEER funding, nor is it clear if will receive GEER
14   funding.
15                         The Department’s Rule Significantly Harms CMSD
16          23.     CMSD is unlikely to be able to backfill any of the dollars diverted from public
17   schools as a result of the Department’s Guidance Document and Rule. At a time when Ohio faces
18   a $300 million hole in its education budget as a result of the pandemic, CMSD will see further
19   cuts rather than relief that the CARES Act funds were supposed to bring.
20          24.     As Ohio remains in the throes of the pandemic, public schools remain desperate
21   for funding as they continue to transition to remote learning and preparing for next school year.
22   Policies and procedures must be developed for remote learning; teachers must be trained to use
23   remote learning techniques; school buildings must be thoroughly sanitized; and students and
24   families must be educated on their learning options. The costs of reacting to this pandemic are
25   drastic for public schools and without the funds the CARES Act was intended to provide, CMSD
26   is put at a disadvantage in adjusting to the new realities presented by the pandemic.
27          25.     The State of Ohio mandated that each district seek out the economically
28   disadvantaged numbers from private schools outside the city limits, along with all non-taxed/non-
                                                        5

                                 Declaration of Eric S. Gordon (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 318 of 355



 1   chartered schools within the city limits and document those numbers in order to calculate
 2   equitable services allocations. CMSD then had to calculate and create separate equitable services
 3   scenarios. This slowed the process for the public CARES funds to be allocated because CMSD
 4   had to determine the proper non-public set-aside first.
 5          26.     Finally, the Department’s Guidance Document and Rule place CMSD in legal
 6   jeopardy. Ohio was required to certify in its ESSER Fund application that ODE, CMSD and
 7   other schools in the state will comply with the equitable service provision of the CARES Act (§
 8   18005) and “any other applicable law or regulation.” (Ex. A at p. 1.) Because the Guidance
 9   Document and the Rule require CMSD to calculate the proportional share for equitable services
10   and determine eligibility of private school students for equitable services contrary to the
11   proportional share calculation and eligibility requirements in the CARES Act, CMSD cannot
12   satisfy both the Rule and the CARES Act. Accordingly, the Department’s Rule forces CMSD to
13   violate Section 18005 of the CARES Act, placing CMSD in breach of the certification in the
14   Certification and Agreement and subjecting ODE and CMSD to “liability under the False Claims
15   Act, . . . [and the] OMB Guidelines to Agencies on Governmentwide Debarment and Suspension
16   (Nonprocurement).” (Ex. A at p. 1.).
17          27.     As CMSD needs to use the ESSER funds as soon as possible to assist with the
18   numerous pandemic-related challenges, this legal jeopardy will impact CMSD immediately.
19                 The Department’s Rule Significantly Harms CMSD’s K-12 Students
20          28.     There remains confusion at the state level regarding CARES funding, which
21   makes it difficult for CMSD to be confident in allocating its resources. CMSD was originally
22   told the funds would follow Title I-A guidance (i.e. the economically disadvantaged count). Then
23   CMSD was told the funds were Title I-A, but that CMSD must use the Title II-A calculation (i.e.
24   full ADM) for equitable service allocations, which provided a much larger set-aside to the non-
25   public schools. Then, CMSD was told to calculate the non-public allocation both ways and begin
26   spending using the economically disadvantaged count until a final decision is made by USDOE.
27   While CMSD may now spend the funds, it does so at the risk of penalty from USDOE.
28
                                                        6

                                 Declaration of Eric S. Gordon (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 319 of 355



 1          29.     The Department’s Guidance and Rule will result in less funding being distributed
 2   to public K-12 schools in Cleveland.
 3          30.     If CMSD calculates the proportional share of CARES Act funds for private school
 4   students under Option #1 in the Rule, CMSD’s schools would be prohibited from using CARES
 5   Act funds to respond to and prepare for the pandemic as the schools cannot supplant State and
 6   local funding sources under the Rule. This would significantly impact the Title I schools as many
 7   are in desperate need of additional funding to cope with the pandemic, and to assist students with
 8   online, remote learning tools that students often cannot afford within these Title I schools.
 9          31.     If CMSD calculates the proportional share of CARES Act funds for private school
10   students under Option #2 in the Rule, based on currently available information an additional
11   $822,045 will be diverted from public schools to private school students, which represents a 3.1
12   percent increase out of CMSD’s total CARES Act funding for education.
13          32.     For every $580 diverted from the public schools (Title I or non-Title I schools), a
14   public-school student loses out on a needed internet-connected device that could allow the student
15   to access online learning while schools are closed due to the pandemic.
16          33.     For every $100,000 diverted from the public schools (Title I or non-Title I
17   schools), a public-school teacher in Cleveland may lose their position and be unable to provide
18   students with access to learning during the pandemic.
19          34.     Regardless of how CMSD proportions the CARES Act funds, the Rule requires
20   that all private school students receive equitable services. In Cleveland, during the 2019-2020
21   school year, approximately 5,000 private school students were eligible to receive equitable
22   services under Title I-A as they were at-risk students within an LEA receiving Title I-A funds.
23   As the Rule requires all private school students receiving equitable services, the approximately
24   5,000 private school students received equitable services under Title I-A last year will receive less
25   services as the CARES Act funds proportioned for equitable services will be spread amongst all
26   private school students instead of only those students most at-risk.
27

28
                                                        7

                                 Declaration of Eric S. Gordon (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 320 of 355



 1   I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
 2   correct.
 3

 4   Executed on this15th
                     ____ day of July, 2020, at Cleveland, Ohio.
 5

 6                                                  ________________________________________
                                                    _ __
                                                    ___ ___________
                                                    Eric S. Gordon
 7                                                  CEO, Cleveland Municipal School District
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        8

                                 Declaration of Eric S. Gordon (3:20-cv-04478-SK)
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 321 of 355




   EXHIBIT A
          Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 322 of 355
      2KLR'HSDUWPHQWRI(GXFDWLRQ(66(5$SSOLFDWLRQ
            WRWKHU.S. Department of Education                                                                           

                                   0D\

                Certification and Agreement
                   for Funding under the
      Education Stabilization Fund Program Elementary
        and Secondary School Emergency Relief Fund
                        (ESSER Fund)



                                           CFDA Number: 84.425D




                                                                                              OMB Number: 1810-0743
                                                                                             Expiration Date: 10/31/2020

                                             Paperwork Burden Statement
According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless
such collection displays a valid OMB control number. The OMB control number for this information collection is 1810-
0743. The time required to complete this information collection is estimated to average 5 hours per response, including time
for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing
and reviewing the collection of information. The obligation to respond to this collection is required to obtain benefit
under the Coronavirus Aid, Relief, and Economic Security Act. If you have any comments concerning the accuracy of
the time estimate, suggestions for improving this individual collection, or if you have comments or concerns regarding
the status of your individual form, application or survey, please contact Christopher Tate, Office of Elementary and
Secondary Education, U.S. Department of Education, 400 Maryland Ave., S.W., Room 3E229, Washington, D.C. 20202
directly.
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 323 of 355


                    PROGRAM BACKGROUND INFORMATION
Purpose

Under the Elementary and Secondary School Emergency Relief Fund (ESSER Fund), the
Department awards grants to State educational agencies (SEAs) for the purpose of providing local
educational agencies (LEAs), including charter schools that are LEAs, with emergency relief funds
to address the impact that Novel Coronavirus Disease 2019 (COVID-19) has had, and continues to
have, on elementary and secondary schools across the nation. LEAs must provide equitable services
to students and teachers in non-public schools as required under the Coronavirus Aid, Relief, and
Economic Security Act (CARES Act).

Eligibility

SEAs in any of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.

Timeline

The SEA will have one year, from the date of its ESSER award, to award funds. Any funds not
awarded by the SEA within one year of receiving its award will be returned to the Department to be
reallocated to other States consistent with the CARES Act.

Uses of Funds

SEAs:
The SEA must use no less than 90 percent of its allocation to make subgrants to LEAs, including
charter schools that are LEAs, based on each LEA’s share of funds received under part A of title I
of the ESEA in fiscal year 2019. With the funds not subgranted to LEAs, the SEA may reserve up
to an amount equal to ½ of 1 percent of the total allocation for administrative costs, and the
remaining funds may be used for emergency needs as determined by the SEA to address issues
responding to COVID-19. These emergency needs may be addressed through the use of grants or
contracts.

LEAs:
LEAs may use funds for any purposes listed in section 18003(d) of the CARES Act. (See Appendix
A.)

Program Contact

For additional information, please contact Christopher Tate by telephone at (202) 453-6047 or by
email at ESSERF@ed.gov.




                                                 ii
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 324 of 355


             CERTIFICATION AND AGREEMENT INSTRUCTIONS

To receive an ESSER Fund allocation, SEAs must submit to the Department the following
information:
   x   A completed cover sheet that includes the signature of the Chief State School Officer or
       authorized representative. (Part A of the Certification and Agreement)

   x   Programmatic, fiscal, and reporting assurances. (Part B of the Certification and Agreement)

   x   Information on the uses of ESSER funds. (Part C of the Certification and Agreement)

   x   Other assurances and certifications. (Part D of the Certification and Agreement)

For purposes of this document, the term “Certification and Agreement” is the application that an
SEA is required to file under section 18003(a) of Division B of the CARES Act.

Certification and Agreement Submission Information

An SEA must submit a Certification and Agreement to the Department no later than July 1, 2020.

Please submit your Certification and Agreement to the Department as follows:

Email an electronic version of the ESSER Fund Certification and Agreement in .PDF (Portable
Document Format) to ESSERF@ed.gov.

APPENDICES
       Appendix A – Authorizing Statute
       Appendix B – State Allocation Table




                                                iii
              Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 325 of 355


     ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF
     FUND (ESSER FUND)

     STATE EDUCATIONAL AGENCY

     PART A: CERTIFICATION AND AGREEMENT COVER SHEET
State: Ohio                                          CFDA Number: 84.425D

Legal Name: Ohio Department of Education             DUNS Number: 809174378000

Chief State School Officer:                          Mailing Address:
Paolo DeMaria                                        25 S. Front Street, Columbus, Ohio 43215



State Contact for Elementary and Secondary School Emergency Relief Fund: Jeremy Marks

Position and Office: Director, Office of Federal Programs
Mailing Address:
                     25 S. Front Street
                     Columbus, Ohio 43215
Telephone:
                     614-466-4161
Email address:
                     Jeremy.Marks@education.ohio.gov
To the best of my knowledge and belief, all the information and data in this agreement are true and correct. I
acknowledge and agree that the failure to comply with all Assurances and Certifications in this Agreement, all
relevant provisions and requirements of the CARES Act, Pub. L. No. 116-136 (March 27, 2020), or any other
applicable law or regulation may result in liability under the False Claims Act, 31 U.S.C. § 3729, et seq.; OMB
Guidelines to Agencies on Governmentwide Debarment and Suspension (Nonprocurement) in 2 CFR part 180,
as adopted and amended as regulations of the Department in 2 CFR part 3485; and 18 USC § 1001, as
appropriate.

Chief State School Officer or Authorized Representative (Typed Name):           Telephone:
Jeremy Marks                                                                    614-466-4161
Signature of Chief State School Officer or Authorized Representative:            Date:
                                                                                05/05/2020

                         Form Approved OMB Number: 1810-0743 Expiration Date: 10/31/2020
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 326 of 355


PART B: PROGRAMMATIC, FISCAL, AND REPORTING ASSURANCES
The [Chief State School Officer or his/her authorized representative] assures the following:

1. The SEA will allocate no less than 90 percent of the grant funds under this program to local
   educational agencies (LEAs) (including charter schools that are LEAs) in the State. Under the
   ESSER Fund, the SEA will award grants by formula to State educational agencies (SEAs) for
   the purpose of providing LEAs, including charter schools that are LEAs, with emergency relief
   funds to address the impact that the Novel Coronavirus Disease 2019 (COVID-19) has had, and
   continues to have, on elementary and secondary schools across the Nation. This includes both
   continuing to provide educational services, such as remote learning, while schools and
   campuses are closed, and developing and implementing plans for the return to normal
   operations. The SEA will allocate these funds to LEAs on the basis of their respective shares of
   funds received under title I, part A of the Elementary and Secondary Education Act of 1965 in
   fiscal year 2019.

2. The SEA will use the remaining funds (hereafter SEA reserve) for emergency needs as
   determined by the SEA to address issues related to COVID-19, which may be addressed through
   the use of grants or contracts. From an SEA’s reserve, the SEA may use not more than 1/2 of 1
   percent of the SEA’s total grant for administrative costs.

3. The SEA will ensure that LEAs use ESSER funds for activities allowable under section
   18003(d) of Division B of the CARES Act. (See Appendix A.)
   The Department generally does not consider the following to be an allowable use of ESSER
   funds, under any part of 18003: 1) subsidizing or offsetting executive salaries and benefits of
   individuals who are not employees of the SEA or LEAs or 2) expenditures related to state or
   local teacher or faculty unions or associations.

4. The SEA will ensure that LEAs receiving ESSER funds will provide equitable services to
   students and teachers in non-public schools as required under 18005 of Division B of the
   CARES Act.

5. The SEA will ensure that an LEA receiving ESSER funds will provide equitable services to
   students and teachers in non-public schools located within the LEA in the same manner as
   provided under section 1117 of the ESEA, as determined through timely and meaningful
   consultation with representatives of non-public schools.
       x The SEA will ensure that a public agency will maintain control of funds for the services
          and assistance provided to a non-public school under the ESSER Fund.
       x The SEA will ensure that a public agency will have title to materials, equipment, and
          property purchased with ESSER funds.
       x The SEA will ensure that services to a non-public school with ESSER funds will be
          provided by a public agency directly, or through contract with, another public or private
          entity.
6. The SEA will comply with the maintenance of effort provision in Section 18008(a) of Division
   B of the CARES Act absent waiver by the Secretary pursuant to Section 18008(b) thereof.

7. The SEA and each LEA and any other entity that receives ESSER funds will, to the greatest
   extent practicable, continue to compensate its employees and contractors during the period of
                                                  2
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 327 of 355


   any disruptions or closures related to COVID-19 in compliance with Section 18006 of Division
   B of the CARES Act. In addition, each entity that accepts funds will continue to pay employees
   and contractors to the greatest extent practicable based on the unique financial circumstances of
   the entity. CARES Act funds generally will not be used for bonuses, merit pay, or similar
   expenditures, unless related to disruptions or closures resulting from COVID-19.

8. The SEA must assure that, when applicable, it will provide technical assistance to LEAs on the
   use of ESSER funds for remote learning, which includes both distance education as defined in
   section 103(7) of the HEA and distance learning as defined in ESEA section 8101(14), so that
   students can continue learning during school closures.

9. The SEA will comply with all reporting requirements, including those in Section 15011(b)(2) of
   Division B of the CARES Act, and submit required quarterly reports to the Secretary at such
   time and in such manner and containing such information as the Secretary may subsequently
   require. (See also 2 CFR 200.327-200.329). The Secretary may require additional reporting in
   the future, which may include: the methodology LEAs will use to provide services or assistance
   to students and staff in both public and non-public schools, the uses of funds by the LEAs or
   other entities and demonstration of their compliance with Section 18003(d), such as any use of
   funds addressing the digital divide, including securing access to home-based connectivity and
   remote-use devices, related issues in supporting remote learning for all students, including
   disadvantaged populations.

10. The SEA will submit to the Department, within 60 days of receiving ESSER funds, a report that
    will include:
        x A budget for the SEA’s reserve that includes information about the up to 1/2 of 1 percent
            of the SEA’s total grant for administrative costs and the uses of funds for emergency
            needs to address issues related to COVID-19; and
        x An Internal Control and Subrecipient Monitoring Plan to ensure that funds are used for
            allowable purposes in accordance with cash management principles.

11. The SEA will ensure that every recipient and subrecipient of ESSER funds will cooperate with
    any examination of records with respect to such funds by making records available for
    inspection, production, and examination, and authorized individuals available for interview and
    examination, upon the request of (i) the Department and/or its Inspector General; or (ii) any
    other federal agency, commission, or department in the lawful exercise of its jurisdiction and
    authority.

12. The SEA will return to the Secretary any funds received under the ESSER Fund that the SEA
    does not award within 1 year of receiving such funds.

   Chief State School Officer or Authorized Representative (Printed Name):


   Signature:                                                  Date:
                                                               May 5, 2020




                                                 3
       Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 328 of 355


PART C: USES OF ELEMENTARY AND SECONDARY SCHOOL
EMERGENCY RELIEF FUNDS

Section 18003 of Division B of the CARES Act provides in relevant part that grants awarded under
the Elementary and Secondary School Emergency Relief Fund be used to support the ability of local
educational agencies (LEAs) to continue to provide educational services to their students. The
Department requests the following:

1. Information that the SEA may request LEAs to include in their subgrant applications to the
   SEA. For example, an SEA might propose to include the following in developing its subgrant
   application:
       x How the LEA will determine its most important educational needs as a result of COVID-
          19.
       x The LEA’s proposed timeline for providing services and assistance to students and staff
          in both public and non-public schools.
       x The extent to which the LEA intends to use ESSER funds to promote remote learning.
       x How the LEA intends to assess and address student learning gaps resulting from the
          disruption in educational services.
   The above considerations are in addition to the application information requirements from
   sections 442 and 427 of the General Education Provisions Act (GEPA) (20 U.S.C. § 1232e and
   § 1228a).

      7KH2KLR'HSDUWPHQWRI(GXFDWLRQKDVGHYHORSHGDVWUHDPOLQHG/($DSSOLFDWLRQWKDW
      ZLOOEHVKDUHGZLWKWKH/($VDQGKDUGFRGHGLQWRRXUHJUDQWV\VWHPNQRZQDVWKH
      &&,3:HZLOODVNIRUEDVLFLQIRUPDWLRQRQWKHPRVWLPSRUWDQWHGXFDWLRQQHHGVDVD
      UHVXOWRI&29,'WKHLUWLPHOLQHIRUSURYLGLQJVHUYLFHVDQGVXSSRUWVWRSXEOLFDQG
      QRQSXEOLFVFKRROVDQGWKHH[WHQWWRZKLFKWKH/($SODQVWRXVH(66(5IXQGVWRSURPRWH
      UHPRWHOHDUQLQJ7KH'HSDUWPHQWSODQVWRSURYLGHGLVWULFWVZKRQHHGWKHHPHUJHQF\
      IXQGVGXULQJWKHVFKRRO\HDUZLWKDFFHVVWRWKHIXQGVDVVRRQDVWKH\VXEPLW
      DQDSSURYHGDSSOLFDWLRQ7KHDSSOLFDWLRQZLOOUHTXLUHDOODSSOLFDEOHDVVXUDQFHVLQFOXGLQJ
      WKHUHTXLUHPHQWWRSURYLGHWLPHO\DQGPHDQLQJIXOFRQVXOWDWLRQZLWKQRQSXEOLFVFKRROV
      DQGWRSURYLGHHTXLWDEOHVHUYLFHVWRQRQSXEOLFVWXGHQWVDQGWHDFKHUV7KHDSSOLFDWLRQZLOO
      UHTXLUHDEXGJHWIRULQWHQGHGXVHVRIIXQGVDQGDVVXUDQFHWRWKH\WKHVXEJUDQWHHZLOO
      PHHWDOOUHSRUWLQJDQGFRPSOLDQFHUHTXLUHPHQWVIRUPDQDJLQJDQGDGPLQLVWHULQJIHGHUDO
      HGXFDWLRQJUDQWV




                                                 4
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 329 of 355




2. The extent to which the SEA intends to use any portion of its SEA reserve (up to 10 percent of
   its ESSER Fund award) to support:
       x technological capacity and access – including hardware and software, connectivity, and
          instructional expertise – to support remote learning. If so, please describe the strategies
          the SEA intends to use to serve disadvantaged populations listed in Sec. 18003(d)(4) of
          the CARES Act; and
       x remote learning by developing new informational and academic resources and
          expanding awareness of, and access to, best practices and innovations in remote learning
          and support for students, families, and educators.



       7KH2KLR'HSDUWPHQWRI(GXFDWLRQLVVWLOOZRUNLQJZLWKDOOVWDNHKROGHUVLQFOXGLQJ
       QRQSXEOLFRIILFLDOVWRGHWHUPLQHWKHEHVWDSSURDFKWRXVHRXUVWDWHOHYHODFWLYLWLHV7KH
       'HSDUWPHQWSODQVWRXVHWKHIXOODPRXQWIRUVWDWHOHYHODFWLYLWLHVLQFOXGLQJWKH
       PD[LPXPDPRXQWUHVHUYHGIRUVWDWHDGPLQLVWUDWLRQ




                                                  
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 330 of 355


PART D: OTHER ASSURANCES AND CERTIFICATIONS
The [Chief State School Officer or his/her authorized representative] assures or certifies the
following:
1. The SEA will comply with all applicable assurances in OMB Standard Forms 424B and D
   (Assurances for Non-Construction and Construction Programs), including the assurances
   relating to the legal authority to apply for assistance; access to records; conflict of interest; merit
   systems; nondiscrimination; Hatch Act provisions; labor standards; flood hazards; historic
   preservation; protection of human subjects; animal welfare; lead-based paint; Single Audit Act;
   and the general agreement to comply with all applicable Federal laws, executive orders and
   regulations.
2. With respect to the certification regarding lobbying in Department Form 80-0013, no Federal
   appropriated funds have been paid or will be paid to any person for influencing or attempting to
   influence an officer or employee of any agency, a Member of Congress, an officer or employee
   of Congress, or an employee of a Member of Congress in connection with the making or
   renewal of Federal grants under this program; the SEAe will complete and submit Standard
   Form-LLL, “Disclosure Form to Report Lobbying,” when required (34 C.F.R. Part 82,
   Appendix B); and the SEA will require the full certification, as set forth in 34 C.F.R. Part 82,
   Appendix A, in the award documents for all subawards at all tiers.
3. Any LEA receiving funding under this program will have on file with the SEA a set of
   assurances that meets the requirements of section 442 of the General Education Provisions Act
   (GEPA) (20 U.S.C. 1232e).
4. To the extent applicable, an LEA will include in its local application a description of how the
   LEA will comply with the requirements of section 427 of GEPA (20 U.S.C. 1228a). The
   description must include information on the steps the LEA proposes to take to permit students,
   teachers, and other program beneficiaries to overcome barriers (including barriers based on
   gender, race, color, national origin, disability, and age) that impede equal access to, or
   participation in, the program.
5. The SEA will comply with the Uniform Administrative Requirements, Cost Principles, and
   Audit Requirements for Federal Awards (Uniform Guidance) requirements in Subpart D—Post
   Federal Award Requirements (2 CFR §§200.300-345) and Subpart E—Cost Principles (2 CFR
   §§200.400-475) to ensure that LEAs, including charter schools that are LEAs, are using ESSER
   funds for purposes that are reasonable, necessary, and allocable under the CARES Act.
6. The SEA and other entities will comply with the provisions of all applicable acts, regulations
   and assurances; the following provisions of Education Department General Administrative
   Regulations (EDGAR) 34 CFR parts 76, 77, 81, 82, 84, 97, 98, and 99; the OMB Guidelines to
   Agencies on Governmentwide Debarment and Suspension (Nonprocurement) in 2 CFR part
   180, as adopted and amended as regulations of the Department in 2 CFR part 3485; and the
   Uniform Guidance in 2 CFR part 200, as adopted and amended as regulations of the Department
   in 2 CFR part 3474.
   Chief State School Officer or Authorized Representative (Printed Name):


   Signature:                                                       Date:
                                                                   05/05/2020

                                                    
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 331 of 355


Appendix A: Relevant Excerpts from Title VIII of Division B of the CARES
Act, the Emergency Appropriations for Coronavirus Health Response and
Agency Operations
DEPARTMENT OF EDUCATION
EDUCATION STABILIZATION FUND
For an additional amount for ‘‘Education Stabilization Fund’’, $30,750,000,000, to remain available
through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or
internationally: Provided, That such amount is designated by the Congress as being for an
emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency
Deficit Control Act of 1985.

GENERAL PROVISIONS
EDUCATION STABILIZATION FUND
SEC. 18001. (a) ALLOCATIONS.—From the amount made available under this heading in this Act
to carry out the Education Stabilization Fund, the Secretary shall first allocate—
(1) not more than 1/2 of 1 percent to the outlying areas on the basis of their respective needs, as
determined by the Secretary, in consultation with the Secretary of the Interior;
(2) one-half of 1 percent for the Secretary of Interior, in consultation with the Secretary of
Education, for programs operated or funded by the Bureau of Indian Education; and
(3) 1 percent for grants to States with the highest coronavirus burden to support activities under this
heading in this Act, for which the Secretary shall issue a notice inviting applications not later than
30 days of enactment of this Act and approve or deny applications not later than 30 days after
receipt.
(b) RESERVATIONS.—After carrying out subsection (a), the Secretary shall reserve the remaining
funds made available as follows:
(1) 9.8 percent to carry out section 18002 of this title.
(2) 43.9 percent to carry out section 18003 of this title.
(3) 46.3 percent to carry out section 18004 of this title.

ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF FUND
SEC. 18003. (a) GRANTS.—From funds reserved under section 18001(b)(2) of this title, the
Secretary shall make elementary and secondary school emergency relief grants to each State
educational agency with an approved application. The Secretary shall issue a notice inviting
applications not later than 30 days of enactment of this Act and approve or deny applications not
later than 30 days after receipt.
(b) ALLOCATIONS TO STATES.—The amount of each grant under subsection (a) shall be
allocated by the Secretary to each State in the same proportion as each State received under part A
of title I of the ESEA of 1965 in the most recent fiscal year.
(c) SUBGRANTS TO LOCAL EDUCATIONAL AGENCIES.—Each State shall allocate not less
than 90 percent of the grant funds awarded to the State under this section as subgrants to local
educational agencies (including charter schools that are local educational agencies) in the State in
proportion to the amount of funds such local educational agencies and charter schools that are local
educational agencies received under part A of title I of the ESEA of 1965
in the most recent fiscal year.
(d) USES OF FUNDS.—A local educational agency that receives funds under this title may use the
funds for any of the following:


                                                  
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 332 of 355


(1) Any activity authorized by the ESEA of 1965, including the Native Hawaiian Education Act and
the Alaska Native Educational Equity, Support, and Assistance Act (20 U.S.C. 6301 et seq.), the
Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) (‘‘IDEA’’), the Adult
Education and Family Literacy Act (20 U.S.C. 1400 et seq.), the Carl D. Perkins Career and
Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) (‘‘the Perkins Act’’), or subtitle B of title
VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.).
(2) Coordination of preparedness and response efforts of local educational agencies with State,
local, Tribal, and territorial public health departments, and other relevant agencies,
to improve coordinated responses among such entities to prevent, prepare for, and respond to
coronavirus.
(3) Providing principals and others school leaders with the resources necessary to address the needs
of their individual schools.
(4) Activities to address the unique needs of low-income children or students, children with
disabilities, English learners, racial and ethnic minorities, students experiencing homelessness, and
foster care youth, including how outreach and service delivery will meet the needs of each
population.
(5) Developing and implementing procedures and systems to improve the preparedness and
response efforts of local educational agencies.
(6) Training and professional development for staff of the local educational agency on sanitation
and minimizing the spread of infectious diseases.
(7) Purchasing supplies to sanitize and clean the facilities of a local educational agency, including
buildings operated by such agency.
(8) Planning for and coordinating during long-term closures, including for how to provide meals to
eligible students, how to provide technology for online learning to all students,
how to provide guidance for carrying out requirements under the Individuals with Disabilities
Education Act (20 U.S.C. 1401 et seq.) and how to ensure other educational services can continue
to be provided consistent with all Federal, State, and local requirements.
(9) Purchasing educational technology (including hardware, software, and connectivity) for students
who are served by the local educational agency that aids in regular and substantive
educational interaction between students and their classroom instructors, including low-income
students and students with disabilities, which may include assistive technology
or adaptive equipment.
(10) Providing mental health services and supports.
(11) Planning and implementing activities related to summer learning and supplemental afterschool
programs, including providing classroom instruction or online learning
during the summer months and addressing the needs of low-income students, students with
disabilities, English learners, migrant students, students experiencing homelessness, and
children in foster care.
(12) Other activities that are necessary to maintain the operation of and continuity of services in
local educational agencies and continuing to employ existing staff of the local educational agency.
(e) STATE FUNDING.—With funds not otherwise allocated under subsection (c), a State may
reserve not more than 1/2 of 1 percent for administrative costs and the remainder for emergency
needs as determined by the state educational agency to address issues responding to coronavirus,
which may be addressed through the use of grants or contracts.
(f) REALLOCATION.—A State shall return to the Secretary any
funds received under this section that the State does not award within 1 year of receiving such funds
and the Secretary shall reallocate such funds to the remaining States in accordance with
subsection (b).

                                                  
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 333 of 355


ASSISTANCE TO NON-PUBLIC SCHOOLS
SEC. 18005. (a) IN GENERAL.—A local educational agency receiving funds under sections 18002
or 18003 of this title shall provide equitable services in the same manner as provided under section
1117 of the ESEA of 1965 to students and teachers in non-public schools, as determined in
consultation with representatives of non-public schools.
(b) PUBLIC CONTROL OF FUNDS.—The control of funds for the services and assistance
provided to a non-public school under subsection (a), and title to materials, equipment, and property
purchased with such funds, shall be in a public agency, and a public agency shall administer such
funds, materials, equipment, and property and shall provide such services (or may contract for the
provision of such services with a public or private entity).
CONTINUED PAYMENT TO EMPLOYEES
SEC. 18006. A local educational agency, State, institution of higher education, or other entity that
receives funds under ‘‘Education Stabilization Fund’’, shall to the greatest extent practicable,
continue to pay its employees and contractors during the period of any disruptions or closures
related to coronavirus.
DEFINITIONS
SEC. 18007. Except as otherwise provided in sections 18001– 18006 of this title, as used in such
sections—
(1) the terms ‘‘elementary education’’ and ‘‘secondary education’’ have the meaning given such
terms under State law;
(2) the term ‘‘institution of higher education’’ has the meaning given such term in title I of the
Higher Education Act of 1965 (20 U.S.C. 1001 et seq.);
(3) the term ‘‘Secretary’’ means the Secretary of Education;
(4) the term ‘‘State’’ means each of the 50 States, the District of Columbia, and the Commonwealth
of Puerto Rico;
(5) the term ‘‘cost of attendance’’ has the meaning given such term in section 472 of the Higher
Education Act of 1965.
(6) the term ‘‘Non-public school’’ means a non-public elementary and secondary school that (A) is
accredited, licensed, or otherwise operates in accordance with State law; and
(B) was in existence prior to the date of the qualifying emergency for which grants are awarded
under this section;
(7) the term ‘‘public school’’ means a public elementary or secondary school; and
(8) any other term used that is defined in section 8101 of the Elementary and Secondary Education
Act of 1965 (20 U.S.C. 7801) shall have the meaning given the term in such
section.
MAINTENANCE OF EFFORT
SEC. 18008. (a) A State’s application for funds to carry out sections 18002 or 18003 of this title
shall include assurances that the State will maintain support for elementary and secondary
education, and State support for higher education (which shall include State funding to institutions
of higher education and state need based financial aid, and shall not include support for capital
projects or for research and development or tuition and fees paid by students) in fiscal years 2020
and 2021 at least at the levels of such support that is the average of such State’s support for
elementary and secondary education and for higher education provided in the 3 fiscal years
preceding the date of enactment of this Act.
(b) The secretary may waive the requirement in subsection (a) for the purpose of relieving fiscal
burdens on States that have experienced a precipitous decline in financial resources.

                                                  
        Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 334 of 355


REPORTING ON USE OF FUNDS SEC. 15011.
(a) In this section—
(1) the terms ‘‘agency’’, ‘‘appropriate congressional committees’’, ‘‘Committee’’, ‘‘covered
funds’’, and ‘‘Coronavirus response’’ have the meanings given those terms in section 15010;
(2) the term ‘‘covered recipient’’ (A) means any entity that receives large covered funds; and (B)
includes any State, the District of Columbia, and any territory or possession of the United States;
and
(3) the term ‘‘large covered funds’’ means covered funds that amount to more than $150,000.
…
(b)(2) Not later than 10 days after the end of each calendar quarter, each covered recipient shall
submit to the agency and the Committee a report that contains—
(A) the total amount of large covered funds received from the agency;
(B) the amount of large covered funds received that were expended or obligated for each project or
activity;
(C) a detailed list of all projects or activities for which large covered funds were expended or
obligated, including—
(i) the name of the project or activity;
(ii) a description of the project or activity; and
(iii) the estimated number of jobs created or retained by the project or activity, where applicable;
and
(D) detailed information on any level of subcontracts or subgrants awarded by the covered recipient
or its subcontractors or subgrantees, to include the data elements required to comply with the
Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) allowing
aggregate reporting on awards below $50,000 or to individuals, as prescribed by the Director of the
Office of Management and Budget.
(3) Not later than 30 days after the end of each calendar quarter, the Committee, in consultation
with the agency that made large covered funds available to any covered recipient shall make the
information in reports submitted under paragraph (2) publicly available by posting the information
on the website established under section 15010(g).
(4)(A) Each agency, in coordination with the Committee and the Director of the Office of
Management and Budget shall provide user-friendly means for covered recipients to meet
requirements of this subsection.
(B) Federal agencies may use existing mechanisms to ensure that information under this subsection
is reported accurately.
(c)(1) The Director of the Office of Management and Budget, in consultation with the Secretary of
the Treasury, the Administrator of the Small Business Administration, and the Chairperson of the
Council of Economic Advisors, shall submit to the appropriate congressional committees and
publicly release on the website established under section 15010(g) quarterly reports that detail the
impact of programs funded through large covered funds on employment, estimated economic
growth, and other key economic indicators, including information about impacted industries.
(2)(A) The first report submitted under paragraph (1) shall be submitted not later than 45 days after
the end of the first full quarter following the date of enactment of this Act.
(B) The last report required to be submitted under paragraph (1) shall apply to the quarter in which
the Committee terminates.




                                                  
                 Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 335 of 355


   APPENDIX B: STATE ALLOCATION TABLE
   Elementary and Secondary School Emergency Relief Fund
                                                                                                                                             Maximum for
                                               STATE                        Minimum LEA                       Maximum SEA                             SEA
STATE                                        TOTAL                            Distribution 1                     Reservation                Administration2
TOTAL                                   13,229,265,000                      11,906,338,500                     1,322,926,500                   66,146,325

ALABAMA                                    216,947,540                         195,252,786                          21,694,754                      1,084,738
ALASKA                                      38,407,914                          34,567,123                           3,840,791                        192,040
ARIZONA                                    277,422,944                         249,680,650                          27,742,294                      1,387,115
ARKANSAS                                   128,758,638                         115,882,774                          12,875,864                        643,793
CALIFORNIA                               1,647,306,127                       1,482,575,514                         164,730,613                      8,236,531
COLORADO                                   120,993,782                         108,894,404                          12,099,378                        604,969
CONNECTICUT                                111,068,059                          99,961,253                          11,106,806                        555,340
DELAWARE                                    43,492,753                          39,143,478                           4,349,275                        217,464
DISTRICT OF
                                             42,006,354                           37,805,719                          4,200,635                       210,032
COLUMBIA
FLORIDA                                    770,247,851                          693,223,066                         77,024,785                      3,851,239
GEORGIA                                    457,169,852                          411,452,867                         45,716,985                      2,285,849
HAWAII                                      43,385,229                           39,046,706                          4,338,523                        216,926
IDAHO                                       47,854,695                           43,069,226                          4,785,470                        239,273
ILLINOIS                                   569,467,218                          512,520,496                         56,946,722                      2,847,336
INDIANA                                    214,472,770                          193,025,493                         21,447,277                      1,072,364
IOWA                                        71,625,561                           64,463,005                          7,162,556                        358,128
KANSAS                                      84,529,061                           76,076,155                          8,452,906                        422,645
KENTUCKY                                   193,186,874                          173,868,187                         19,318,687                        965,934
LOUISIANA                                  286,980,175                          258,282,158                         28,698,018                      1,434,901
MAINE                                       43,793,319                           39,413,987                          4,379,332                        218,967
MARYLAND                                   207,834,058                          187,050,652                         20,783,406                      1,039,170
MASSACHUSETTS                              214,894,317                          193,404,885                         21,489,432                      1,074,472
MICHIGAN                                   389,796,984                          350,817,286                         38,979,698                      1,948,985
MINNESOTA                                  140,137,253                          126,123,528                         14,013,725                        700,686
MISSISSIPPI                                169,883,002                          152,894,702                         16,988,300                        849,415
MISSOURI                                   208,443,300                          187,598,970                         20,844,330                      1,042,217
MONTANA                                     41,295,230                           37,165,707                          4,129,523                        206,476
NEBRASKA                                    65,085,085                           58,576,577                          6,508,509                        325,425
NEVADA                                     117,185,045                          105,466,541                         11,718,505                        585,925
NEW HAMPSHIRE                               37,641,372                           33,877,235                          3,764,137                        188,207
NEW JERSEY                                 310,371,213                          279,334,092                         31,037,121                      1,551,856
NEW MEXICO                                 108,574,786                           97,717,307                         10,857,479                        542,874
NEW YORK                                 1,037,045,603                          933,341,043                        103,704,560                      5,185,228
NORTH CAROLINA                             396,311,607                          356,680,446                         39,631,161                      1,981,558
NORTH DAKOTA                                33,297,699                           29,967,929                          3,329,770                        166,489
OHIO                                       489,205,200                          440,284,680                         48,920,520                      2,446,026
OKLAHOMA                                   160,950,476                          144,855,428                         16,095,048                        804,752


   1
       The totals in the Minimum LEA Distribution, Maximum SEA Reservation, and Maximum for SEA Administration columns have been rounded to the
       nearest whole dollar.
   2
       With the funds not subgranted to LEAs, the SEA may reserve up to an amount equal to ½ of 1 percent of the total allocation for administrative costs.
                                                                              1
                 Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 336 of 355


                                                                                                                                             Maximum for
                                               STATE                        Minimum LEA                       Maximum SEA                             SEA
STATE                                         TOTAL                          Distribution 3                     Reservation                 Administration 4
OREGON                                     121,099,019                         108,989,117                          12,109,902                        605,495
PENNSYLVANIA                               523,807,198                         471,426,478                          52,380,720                      2,619,036
RHODE ISLAND                                46,350,444                          41,715,400                           4,635,044                        231,752
SOUTH CAROLINA                             216,311,158                         194,680,042                          21,631,116                      1,081,556
SOUTH DAKOTA                                41,295,230                          37,165,707                           4,129,523                        206,476
TENNESSEE                                  259,891,154                         233,902,039                          25,989,115                      1,299,456
TEXAS                                    1,285,886,064                       1,157,297,458                         128,588,606                      6,429,430
UTAH                                        67,821,787                          61,039,608                           6,782,179                        339,109
VERMONT                                     31,148,360                          28,033,524                           3,114,836                        155,742
VIRGINIA                                   238,599,192                         214,739,273                          23,859,919                      1,192,996
WASHINGTON                                 216,892,447                         195,203,202                          21,689,245                      1,084,462
WEST VIRGINIA                               86,640,471                          77,976,424                           8,664,047                        433,202
WISCONSIN                                  174,777,774                         157,299,997                          17,477,777                        873,889
WYOMING                                     32,562,651                          29,306,386                           3,256,265                        162,813
PUERTO RICO                                349,113,105                         314,201,795                          34,911,311                      1,745,566




   3
       The totals in the Minimum LEA Distribution, Maximum SEA Reservation, and Maximum for SEA Administration columns have been rounded to the
       nearest whole dollar.
   4
       With the funds not subgranted to LEAs, the SEA may reserve up to an amount equal to ½ of 1 percent of the total allocation for administrative costs.
                                                                              1
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 337 of 355




  EXHIBIT 14
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 338 of 355



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   STATE OF MICHIGAN, STATE OF                          Civil Case No. 3:20-cv-04478-SK
     CALIFORNIA, et al.,
15
                                            Plaintiffs,
16                                                        DECLARATION OF LINDSEY OATES
                    v.
17

18   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
19   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
20
                                          Defendants.
21

22

23

24

25

26
27

28
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 339 of 355



 1                                 DECLARATION OF LINDSEY OATES
 2   I, Lindsey Oates, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and
 3   correct:
 4           1.        I am the Chief Financial Officer (“CFO”) of the Board of Education for the City
 5   School District of the City of New York (a/k/a the New York City Department of Education)
 6   (“NYCDOE”), which oversees and manages the New York City school district, located in New
 7   York, New York. My educational background includes a Bachelor’s of Arts degree in Political
 8   Science and Sociology from Syracuse University and a Master’s Degree in Public Administration
 9   from Cornell University. I have been employed as CFO of the NYCDOE since July 2018. Prior to
10   that, I served as Deputy CFO commencing in July 2014. In my role as CFO, I am responsible for
11   overseeing all aspects of financial operations in the school district, including school allocations and
12   funding for central-based programs and services. I oversee the Department of Education’s $34
13   billion expense budget, as well as its payroll, accounting, financial IT services, contracts,
14   procurement, and revenue operations.
15           2.        I submit this Declaration in support of the NYCDOE’s litigation against Elisabeth D.
16   DeVos, in her official capacity as Secretary of Education, and the United States Department of
17   Education (the “Department”) regarding the recently issued Rule entitled Providing Equitable
18   Services to Students and Teachers in Non-Public Schools, 85 Fed. Reg. 39,479 (July 1, 2020) (the
19   “Rule”). The information set forth below is based upon my personal knowledge, information
20   provided to me by other NYCDOE employees, and documents provided to and reviewed by me. I
21   have reviewed the Rule in order to understand its requirements and its impact on the New York City
22   public schools.
23                                 The NYC School District and its Funding
24           3.        The NYCDOE is the largest school district in the nation, with approximately 1,600
25   public schools that serve approximately 1.1 million students, of whom approximately 820,093
26   (72.8%) are economically disadvantaged, 927,110 (82.3%) are minorities, 227,553 (20.2%) have a
27   disability, and 148,696 (13.2%) are English Language Learners. For many of these at-risk students,
28   the City’s public schools are essential sources not only of education, but of food, transportation,
                                                          1

                                    Declaration of Lindsey Oates (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 340 of 355



 1   medical care, and emotional support. These students are particularly vulnerable to the effects of the
 2   COVID-19 pandemic and require extensive supports.
 3           4.      The NYCDOE is the local educational agency (“LEA”) of the New York City school
 4   district, except that, for purposes of Title I, Part A (“Title I”) of the Elementary and Secondary
 5   Education Act (“ESEA”), each borough of the City is considered an LEA and receives a distinct
 6   allocation of Title I funding administered by the New York State Education Department.
 7           5.      Pursuant to Title I, the NYCDOE designates schools eligible for Title I funding based
 8   on the poverty percentages of each borough. In the Bronx, Brooklyn, Manhattan or Queens, Title I-
 9   status for a school is reached when no less than 60% of its students are from low-income families;
10   the percentage is 52.13% in Staten Island. Although the statutory threshold for Title I-school status
11   is set far lower, at a floor of 35% (20 U.S.C. 6313(b)(1)), the NYCDOE exercises the discretion
12   permitted by Title I to set a higher poverty threshold to ensure that the funding provided to Title I-
13   schools is sufficient to provide adequate programs and services to those schools with the greatest
14   needs. Even with those far higher thresholds, in the 2019-2020 school year, the NYC school district
15   was comprised of 1,314 Title I schools and 269 non-Title I schools.
16           6.      The NYCDOE budget is comprised of federal, state and local funding sources.
17   Based on the City’s Fiscal Year (“FY”) 2021 Adopted Budget, 57% derives from City tax levy
18   funding, 36% from State funding, 6% from federal funding, and less than 1% from other funding
19   sources.
20           7.      The NYCDOE funds its schools through various means. The Fair Student Funding
21   Formula (“FSF”) is the primary funding source for schools, and consists of unrestricted state and
22   local funding that affords school leaders with discretion to determine how to make expenditures for
23   their schools. FSF covers basic instructional needs and is allocated based on the number and
24   particular needs of students enrolled in each school. After allocating a fixed amount for each
25   student, the FSF funding formula ascribes weights to each student to allocate greater funding for
26   particular needs, such as grade level, academic intervention for at-risk students, and special programs
27   for English Language Learners and students with disabilities.
28
                                                        2

                                  Declaration of Lindsey Oates (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 341 of 355



 1           8.       FSF provides funds for about two-thirds of a school’s budget. The remaining
 2   approximate one-third is comprised of funding restricted to specific purposes, including federal
 3   grants like Title I.
 4           9.       The NYCDOE also has a central budget that covers central administration costs and
 5   support services that are provided on a citywide basis for all schools in the City, including, but not
 6   limited to, school facilities services, meals, school safety, pupil transportation, and energy and leases.
 7           10.      A significant portion of NYCDOE’s budget derives from New York State’s
 8   allocation of school aid, known as Foundation Aid. Due to deep economic losses caused by the
 9   COVID-19 pandemic, New York State instituted a “pandemic adjustment” for FY 2021, reducing
10   the NYCDOE’s Foundation Aid by $716,903,289, and offsetting this budget cut dollar-for-dollar by
11   backfilling it with federal CARES Act funding. The Department’s misinterpretation of the
12   Education Stabilization Fund section of the CARES Act only intensifies the impact of these cuts by
13   reducing the flexibility or amount of this funding (as explained in paragraphs 16-18 and 20 below).
14           11.      The CARES Act requires LEAs receiving monies from the GEER and/or ESSER
15   funds to allocate a portion of those funds to provide “equitable services” to students and teachers at
16   nonpublic schools “in the same manner as provided under Section 1117 of the ESEA….” CARES
17   Act § 18005(a).
18           12.      If NYCDOE were to distribute these funds as required by the statutory language of
19   the CARES Act, “in the same manner” as required by the equitable services provision in Section
20   1117 of the ESEA, the allocation would be based on the number of low-income nonpublic school
21   students who reside in a Title I school attendance area in relation to the total number of low-income
22   nonpublic and public school students who reside in a Title I attendance area. Under this
23   methodology, the proportional share to be provided to nonpublic schools for equitable services is
24   based on the number of low-income nonpublic school students who reside in a Title I school
25   attendance area. This would result in a total CARES Act allocation of $626 million to public
26   schools and $91 million to nonpublic schools.
27   //
28   //
                                                         3

                                   Declaration of Lindsey Oates (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 342 of 355



 1                    The Harm to the NYCDOE Caused by the Department’s Rule
 2           13.     In contrast to the methodology for computing the equitable share required by Title I,
 3   and described above, the Department’s Rule penalizes NYCDOE by providing options that decrease
 4   the amount of CARES Act funding to be allocated to NYCDOE or restrict the use of those funds.
 5           14.     Under Rule Option #1, funds are allocated according to either: (1) the proportional
 6   share calculated under Title I for the 2019-2020 school year; or (2) an updated calculation using the
 7   Title I formula of low-income students from nonpublic schools in relation to the number of low-
 8   income students in public and nonpublic schools based on current data.
 9           15.     However, if NYCDOE were to use either of these methods given by Option #1, the
10   Rule imposes two additional requirements that would severely restrict the use of CARES Act funds.
11   These restrictions are in effect a “poison pill” that makes Option #1 onerous and harmful.
12           16.     The first “poison pill” would require the NYCDOE to use CARES Act funds only in
13   Title I schools, thereby rendering 269 non-Title I schools (which still serve many low-income and at-
14   risk students) in NYC ineligible for much-needed CARES Act funding at a time of declining State
15   and local revenues. Since State and local revenues feed FSF, the requirement to only allocate
16   CARES Act funding to Title I schools would necessitate the creation of a new methodology for this
17   funding that excludes non-Title I schools only weeks prior to the beginning of the school year. We
18   estimate the impact of this provision on non-Title I schools would be a loss of approximately $100
19   million.
20           17.     In addition, by limiting use of CARES Act funding to Title I schools only, the Rule
21   prevents NYCDOE from using the funds to pay for essential central services provided to all schools
22   in New York City, such as nursing and medical supplies, transportation, facilities maintenance and
23   improvements, food services (including staff to serve meals), technology platforms to facilitate
24   distance learning, and custodial services and cleaning supplies. These expenditures are made via
25   central budgets on behalf of schools and are difficult, if not impossible, to disaggregate by Title I
26   eligibility. This process allows NYCDOE to maximize its purchasing power and reduce the burden
27   on school principals, who can thereby more extensively focus on instructional services for their
28   school community.
                                                         4

                                   Declaration of Lindsey Oates (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 343 of 355



 1           18.     The second “poison pill” is the Rule’s requirement that CARES Act funds may only
 2   be used to supplement, not supplant, State and local funding in Title I schools. The Rule thereby
 3   imports to the CARES Act the supplement not supplant provision found in Title I, even though there
 4   is no such provision in the CARES Act statute. The Rule’s requirement would harm NYCDOE by
 5   preventing it from using CARES Act funds in place of declining State and local funds, which is
 6   particularly necessary in light of across-the-board budget cuts. This restriction contradicts the
 7   purpose of the CARES Act, which is to provide funding to address issues caused by the pandemic,
 8   such as maintaining continuity of services and continuing to employ existing staff, and to replace
 9   city and local funds that have been eliminated due to fiscal constraints.
10           19.     These poison pills would severely curtail NYCDOE’s use of CARES Act funds, and
11   make it impossible to use the funding for the pressing needs that exist in the school district.
12           20.     The Rule’s Option #2 would also harm the NYCDOE. Rule Option #2 requires that,
13   in calculating the proportional share for equitable services for nonpublic schools, all nonpublic
14   school students must be counted, rather than only nonpublic school students who are low-income
15   and reside in a Title I attendance zone. Under this methodology, the proportional share for
16   nonpublic school students would increase by 58%, which amounts to approximately $53 million,
17   with a concurrent decrease in that amount to New York City public schools and students. Instead of
18   an allocation of $626 million to public schools and $91 million to nonpublic schools, only $573
19   million would be available to allocate to public schools, and $144 million would be allocated to
20   nonpublic schools.
21           21.     The Rule’s “options” deprive New York City public schools and students of the full
22   amount and flexible use of CARES Act funds, and, at the same time, bestow a windfall on nonpublic
23   schools, including wealthy private schools, giving them a far larger share of funding for “equitable
24   services”, while reducing the share provided to schools with large numbers of low-income students.
25           22.     The Rule’s injuries are illustrated by the budget cuts to NYCDOE in the FY21 State
26   Enacted Budget, in which those cuts were backfilled with CARES Act funds which will not be
27   available under the Rule’s draconian and unsupportable limitations and restrictions.
28
                                                         5

                                   Declaration of Lindsey Oates (3:20-cv-04478-SK)
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 344 of 355



 1           23.     The Rule imposes significant burdens on NYCDOE and greatly harms the students in
 2   New York City public schools. There is significantly less funding available to students in the public
 3   schools, contrary to congressional intent. In addition, the confusion arising from the Department’s
 4   Guidance and the Rule has resulted in a delay in the distribution of funds to students and teachers.
 5   To date, New York City has not yet received any ESSER or GEER CARES Act funds.
 6           24.     The Rule’s Options not only decrease the amount of funding allocated to NYCDOE,
 7   they impermissibly restrict the use of those funds. This comes at a time when NYCDOE urgently
 8   needs more funding to address novel problems caused by the COVID-19 pandemic. Since the onset
 9   of the pandemic, NYCDOE has spent significant sums to assist students and families impacted by
10   the pandemic, including more than $300 Million on LTE enabled devices to give low-income
11   students access to remote learning, approximately $150 million on Regional Education Centers that
12   provided emergency child-care to essential workers during school closures, and approximately $40
13   million to provide meals to students. The urgent need for resources and federal support continues.
14   To re-open schools safely in the fall, additional funding will be needed for personal protective
15   equipment, improvement of ventilation systems in school buildings, disinfection and cleaning of
16   school facilities, and installation of digital platforms and technology for remote learning.
17           25.     The Rule’s reduction and/or restriction of CARES Act funds for New York City
18   public schools would impede NYCDOE’s efforts to provide these supports and services and other
19   educational services, and is contrary to the purpose of the CARES Act, which is to fund immediate
20   pandemic-related services and supports to school districts. The Rule will have a long-term negative
21   impact on hundreds of thousands of public school students affected by COVID-19, including those
22   most vulnerable to the ravages of the pandemic.
23

24   //
25   //
26   //
27   //
28   //
                                                        6

                                  Declaration of Lindsey Oates (3:20-cv-04478-SK)
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 345 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 346 of 355




  EXHIBIT 15
     Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 347 of 355



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   STATE OF MICHIGAN, STATE OF                          Civil Case No. 3:20-cv-04478-SK
     CALIFORNIA, et al.,
15
                                            Plaintiffs,
16                                                        DECLARATION OF MEGHAN
                    v.                                    WALLACE
17

18   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
19   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
20
                                          Defendants.
21

22

23

24

25

26
27

28
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 348 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 349 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 350 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 351 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 352 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 353 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 354 of 355
Case 3:20-cv-04478-SK Document 25-5 Filed 07/17/20 Page 355 of 355
